Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 1 of 231

 

 

a —

 

 

[_\V
C/A

 

LL

 

(QL
JL

 

 

 

 

Lal.

 

 

 

a

 

 

 

ireetive 4%33

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case se NSE CREME Filed 08/18/20

a

Page 2 of 231

 

TITLE

NO.

 

 

 

 

vew | Corrections and 4933
stare | Community Supervision | Special Housing Units DATE
" 04/18/2017
DIRECTIVE
SUPERSEDES DISTRIBUTION PAGES DATE LAST REVISED
DIR# 4933 Dtd. 04/19/2016 AB . PAGE 1 OF 25 08/16/2018

 

 

REFERENCES (Include but are not limited to)
7 NYCRR Chapter VI, Parts 300-305
Directive #4040, 4202, 4421, 4422, 4910, 4932, 4948, 4101

 

   

APPROVING AUY

 

Parts 300 - 305 appear in Title 7 NYCRR, Chapter VI.

Part 300
Part 301
Part 302
Part 303
Part 304
Part 305

Section |
Section |]

Section III

PART 300

.

General Provisions

-1
Special Housing Unit Admissions . -2
Admission Procedure -5
Progressive Inmate Movement System (PIMS) -9
Services -11
Controls/Restrictions/Restraints -16

Operations - 20

Special Housing Unit Supervision - 23

Inspections - 23

GENERAL PROVISIONS

§ 300.1 Purpose

Sections I-lll only appear in this directive.

(a) To establish standards for the operation of special housing units (SHUs) at the
Department’s facilities. Unless otherwise provided, the provisions contained herein apply
to designated SHUs only.

(b) Set forth herein are the minimum conditions of confinement for inmates admitted to SHUs
pursuant to Part 301 of this directive. These inmates shall be housed in an area designed
to maximize facility safety and security.

(c) Whenever the provisions of any section of this directive are inconsistent with the provisions

of a Federal or State court order, such court order will be controlling.
§ 300.2 Definition

(a) The Superintendent may, by written order, designate certain areas or cells as SHUs. A
copy of any such designation shall be transmitted to the Commissioner immediately for

approval! by the Commissioner or designee.

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 3 of 231

ra .
4

NO. 4933, Special Housing Units

DATE 04/18/2017 PAGE 2 of 25

A.SHU, in maximum security facilities, as well as in designated medium security facilities,
shall consist of single or double-occupancy cells grouped so as to provide separation from
the general population, and may be used to house inmates confined to such units pursuant
to 7 NYCRR Part 301, as well as such other inmates as approved by the Commissioner or
designee.

PART 301
SPECIAL HOUSING UNIT ADMISSIONS

§ 301.1 Purpose: Inmates may be admitted to SHUs for any of the several situations described in
this Part.

§ 301.2 Disciplinary admissions

(a)

(b)

Disposition of Superintendent's (Tier II!) hearing for a designated period of time, as
specified by the Hearing Officer (Directive #4932, “Chapter V, Standards Behavior &
Allowances,” Section 254.7).

Upon transfer from another facility's SHU while serving a disciplinary disposition rendered
at the former facility.

§ 301.3 Detention admissions

(a)

Detention admissions may be used in the following cases:

(1) In the case of an inmate who is awaiting initial appearance before or determination of

a disciplinary hearing or Superintendent's hearing;

(2) In cases where an inmate is received from another correctional facility and his or her

record in the other facility raises a reasonable question as to whether he or she is
presently ready to adhere to the Department's rules and policies governing inmate
behavior; or ,

(3) In cases where an inmate is awaiting transfer from Southport Correctional Facility or a

double-celled SHU.

‘In the case of a detention admission that occurs upon receipt of a transferred inmate from

another institution, the purpose of such detention shall be solely to ascertain the manner in
which the inmate will conduct himself or herself in the present correctional facility; -
provided, however, that a disposition pursuant to a Superintendent's hearing in another
facility may be carried out in the facility to which an inmate is transferred, and in such case
the admission shall be considered to be a disciplinary admission and the provisions of
subdivision (c) of this section shall not apply. ,

In the case of any detention admission, if a misbehavior report has been issued, the
provisions of Directive #4932, Section 251-2.2, shall be applicable. If a misbehavior report
or a notice directing involuntary protective custody or administrative segregation has not
been issued, the facility's Deputy Superintendent for Security or a Watch Commander shall
review the detention admission inmate’s status at least once every 24 hours.

§ 301.4 Administrative segregation admissions

 

(a)

This section applies to inmates assigned involuntarily to SHU after a hearing conducted
pursuant to Directive #4932 Section 254 that result in a hearing disposition that sets forth
specific reasons why administrative segregation is warranted. The hearing shall be
conducted within 14 days of an inmate’s admission to administrative segregation, after
issuance of an administrative segregation recommendation made by the employee who
ascertained the facts or circumstances.
Case 9:17-cv-01008-GTS-CFH . Document 79-4 Filed 08/18/20 Page 4 of 231

 

: No. 4933, Special Housing Units
DATE 04/18/2017 PAGE 3 of 25

 

Administrative segregation admission results from a determination by the facility that the
inmate’s presence in general population would pose a threat to the safety and security of
the facility.

An inmate in administrative segregation status will upon admission to SHU be placed in
Level I] of the Uniform Progressive Inmate Movement System (PIMS) Program and be
afforded the opportunity to earn established PIMS incentives.

An inmate in administrative segregation status shall have such status reviewed every
seven days for the first two months and at least every 30 days thereafter. Form #2170,
“Administrative Segregation Review,” shall be used to record the report(s), any
recommendation andthe decision. The procedure is as follows: .

(1)

(2)

(3)

A three-member committee consisting of a representative of the facility executive staff,
a security supervisor, and a member of the guidance and counseling staff shall.
examine the inmate’s institutional record and prepare and submit to the
Superintendent or designee a report setting forth the following:

(i) Reasons why the inmate was initially determined to be appropriate for
administrative segregation;
(ii) Information on the inmate’s subsequent behavior and attitude; and
(iii) . | Any other factors that they believe may favor retaining the inmate in or |

releasing the inmate from administrative segregation.

' Upon receipt of the report and any written statement received from the inmate, the

Superintendent shall, except where the Superintendent or designee refers the matter —
to central office pursuant to paragraph (3) below, make a determination to retain the
inmate in or release the inmate from administrative segregation.

Where the Deputy Commissioner for Correctional Facilities has notified the
Superintendent that an inmate in administrative segregation is to receive central office

review, the Superintendent or designee shall as part of every review thereafter, refer

the committee report, and any written statement received from the inmate, to a three-
member central office committee consisting of a representative from the Office of

- Facility Operations, a member of the Department’s Office of Special Investigations,
- and an attorney from the Office of Counsel. The central office committee shall then

complete its review and forward the paperwork along with its recommendation to the

Deputy Commissioner.for Correctional Facilities. Upon receipt of the materials from
the central office committee, including any written statement received from the inmate, -

the Deputy Commissioner shall make the determination to retain the inmate in or
release the inmate from administrative segregation.

As part of every review, whenever a determination is made to continue the inmate in
administrative segregation, the Superintendent or, as applicable, the Deputy
Commissioner for Correctional Facilities, shall provide a notice to the inmate that
states the reason(s) for the determination and includes the following statement:

“A determination has been made to continue your administrative segregation status for
the reason(s) stated in this notice. Prior to your next review, you may write to the
Superintendent or designee to make a statement regarding the need for continued
administrative segregation. The reason(s) stated in this notice, any written statement
that you submit, as well as your overall custodial adjustment will be considered during
the next scheduled review.”
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 5 of 231

»

 

"No. 4933, Special Housing Units
DATE 04/18/2017 PAGE 4 of 25

(e) - At any time when deemed appropriate, an inmate may be evaluated and recommended for

return to general population at the current facility or transferred to another facility where it
is determined the inmate may be programmed into general population. Nothing in this
subdivision shall be construed to terminate the administrative segregation status of an
inmate who is subject to central office review in accordance with paragraph (3) of
subdivision (d) of this section upon the inmate’s transfer to another facility, absent written,
authorization from the Deputy Commissioner for Correctional Facilities.

§ 301.5 Protective custody inmates: An inmate in protective custody status may be housed in a
SHU. Inmates in this status shall upon admission be placed in the PIMS Level || and be afforded
the opportunity to earn established PIMS incentives. An inmate in this status shall be subject to
reviews as outlined and in accordance with Directive #4948, “Protective Custody Status.”

§ 301.6 Keeplock admission

(a) An inmate in a medium or minimum security facility or Upstate Correctional Facility may be
_ admitted to.a special housing unit for reasons such as, but not limited to, the following:

(1) Awaiting disposition of a disciplinary (Tier Il) or Supérintendent’s (Tier III) hearing;

(2) For confinement pursuant to a disposition of a disciplinary (Tier II) hearing or
Superintendent's (Tier Ill) hearing; or

(3) Awaiting transfer to another facility.

(b) An inmate in any correctional facility may be admitted to a special housing unit for
~~ confinement pursuant to a disposition of a disciplinary (Tier II) or a Superintendent's (Tier
III) hearing, where the disposition included a determination that the inmate violated rule
106.11 for failure to comply with a direct order to provide a DNA sample.

 

(c) When a Keeplock sanction is imposed and is served in a SHU cell, service of the sanction

will be created at the rate of three days for every two days served in the SHU cell.

§ 301.7 Other admissions

(a) Aninmate may be admitted to a special housing unit for any other reason, with the
approval.of the Deputy Commissioner for Correctional Facilities. The inmate shall be

allowed the opportunity to be interviewed by an official designated by the Superintendent
concerning the inmate’s placement in a SHU.

(b)’ When housed in SHU, such inmates shall upon admission be placed in Level I] of the
PIMS Program and be afforded the opportunity to earn established PIMS incentives.

PART 302

ADMISSION PROCEDURE

§ 302.1 Guidelines: Whenever an inmate is admitted to a SHU, a security supervisor will be
present and the inmate will:

(a) Undergo a strip-frisk followed by a hand-held metal detector, portable metal detector.
and/or BOSS chair search in accord with the provisions outlined in. Department directives
concerning “Control of and Search for Contraband.” .

Note: An inmate being transferred from another facility shall not be strip-frisked upon
admission without probable cause. The metal detector search shall be conducted by the
receiving facility.

a
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 6 of 231

 

. oe NO. 4933, Special Housing Units
DATE. 04/18/2017 PAGE 5 of 25

 

(b) Admission Examinations and Assessments:

(1) Be medically evaluated. Health Services staff will be informed immediately and the

' inmate will be examined by a registered nurse from the facility Health Services staff as
soon as possible, but no later than 24 hours after admission. The registered nurse will
complete Form #3278MH, “Mental Health Screening for Reception/Classification,
Transfers, SHU or Separate KL Unit, or Juvenile Separation Unit Admissions,” Form
#3278MED, “Health Screening for Reception/Classification, Transfers, SHU or
Separate KL Unit, or Juvenile Separation Unit Admissions,” Form #3278-PREA,
“PREA Screening for Reception/Classification, Transfers; SHU or Separate KL Unit, or
Juvenile Separation Unit Admissions.” .
Those inmates who were involved in a fight, a use of force, or a use of chemical agent
incident will be examined immediately. When allegations of sexual assault are .
present, the inmate will be examined by Health Services staff immediately.

(2) .A suicide prevention screening instrument will be completed by the SHU/Separate KL
Unit Security Supervisor in accordance with Directive #4101, “Inmate Suicide
Prevention” for all inmates immediately upon admission to any SHU or separate
keeplock (KL) housing unit. If an inmate is taken to the infirmary on the way to
SHU/KL, the suicide prevention screening Form #3152-SHU-KL is not to be completed —
until the inmate is in the SHU or separate KL housing unit admission area.

(c) Receive a mental health assessment by Office of Mental Health (OMH) staff within one
working day of admission at all correctional facilities designated as OMH level 1 or level 2 _
and within 14 days of admission at all correctional facilities designated as OMH level 3-or 4
SHU. Reference §304.5 of this Directive. The inmate will receive a copy of all rules (in
Spanish when applicable) pertaining to the unit and be permitted to discuss these rules
with a member of the SHU staff.

(d) Be assigned to a cell within the SHU.

(1) . Each cell shall be heated adequately for comfort, as well as being lighted adequately
to permit reading. Each cell shall be equipped with the following:

(i) One toilet and sink;

(ii) One mattress per occupant;

(ii) . One bed per occupant;

(iv) | One pillow per occupant; and . |
(v) One adequate. storage container for clothes and personal belongings.

(2) An inventory of cell equipment will be taken in the presence of the inmate.

(3) Astatement to the effect that all equipment listed is present and in an undamaged

state shall be signed by the inmate and the Officer in charge of the SHU. If the inmate
refuses to sign, a statement to that effect will be affixed to the list, signed by the

 

Officer.
§ 302.2 Issue items (initial)
(a) Clothing

(1) All new admissions to the SHU shall be provided with a clean State-issue set of
clothing from an established SHU inventory. The following items shall be provided |
immediately after the required search:
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 7 of 231

1

 

No. 4933, Special Housing Units

 

DATE 04/18/2017 PAGE 6 of 25
(i) 1 pair of pants;
(ii) 1 shirt;
~ (ili) 1 set of underwear (including bra for female inmates or those requiring due to
gender identity); and
(iv) 1 pair of slippers (where available; if not available, 1 pair of sneakers).

' Note: Inmates who have previously been issued and possess gender confirming
undergarments (e.g., female underwear and bras for an inmate in a male classified
correctional facility) due to their gender identity will have their underwear and bra retumed
to them following the required admission search. In cases where the underwear or bra are ~
in a condition that prohibits its return to the inmate, staff will retrieve these items from the
inmate’s personal.property for issuance to the inmate following the thorough searching of
these items.

(2) After the inmate is secured ina cell, the following State- -issue items shall be provided
for both male and female inmates:

(i) 1 sweat shirt:
. (ii) 1 pair of socks; and
(iii) 1 pair of sneakers (if not already provided).

Female inmates shall be provided with basic feminine hygiene items as required,

Note: Three additional State-issue pants, two additional State-issue shirts and three
additional State-issue sets of underwear (including bras for female inmates or those
requiring due to gender identity) and socks shall be provided within 72 hours of admission
from the inmate’s property.

(3) Subsequent to admission, the above- listed initial issue items (other than underwear
and socks) may be replaced by the same State-issue items from the inmate’s property.
If replaced, the initial issue items shall be laundered and returned to the SHU inventory
for future admissions.

Bedding/flatwork: Upon admission, each inmate will be issued the following State-issue
_ items:

(1) 1 set sheets;

(2) 1 towel;

(3) 1 pillowcase;

(4) 1 washcloth; and |
(5) 1 blanket. .

Toilet articles: As soon as possible, but no more than 24 hours after admission, each
inmate will be issued the following State-issue toilet articles, which will be replaced as
needed:

(1) 1 bar-soap (1 oz. size):
(2) 1 plastic comb;

(3) 1 toothbrush (mini);

(4) 1 roll toilet tissue; and
(5) 1 tube toothpaste.

Writing materials: Upon request, each inmate will be issued the following writing: materials:

| (1) writing paper;
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 8 of 231

 

. No, 4933, Special Housing Units
DATE 04/18/2017 ; PAGE 7 of 25

 

(2) envelopes; and
(3) mini pen (once issued, will only be replaced on an exchange basis). Note: Upon
- request of the inmate for the purpose of completing legal work (facilitating production
of 3-5 carbon copies), a flexible barrel mini pen (if issued) shall be exchanged for a
stiff barrel mini pen, unless a deprivation order has been issued.

Headphones/Earbuds (facility issue only, if cells are equipped with a jack);
Note: In facilities not equipped with jacks, inmates will be allowed to have their personal

' radios/tape players for use with an earplug, no tapes permitted. Batteries may be
_ purchased from the commissary.

Personally owned items: Inmates may request personally owned items as specified in this
subdivision. Permitted items will be thoroughly searched before delivery.

(1) As soon as possible, but no more than 24 hours after admission, inmates will be

permitted the following personally owned items:

(i) 1 pair eyeglasses, prescription only;
(ii) 1 hearing aid, prescription only; .
(ii) _ dentures; ; oO &
(iv) prescription medicines as authorized by medical staff;
(v) . denture cleanser (effervescent tablet form only; a cup may be issued for
use); and
' (vi) denture adhesive (one 2.4 Oz. tube only; to be issued on a use-and-

exchange basis).
(2) Within 72 hours of admission, each inmate will be permitted the following personally

owned items:
(i) 1 religious book;
(ii) 1 prayer rug;
(iii) 1 religious pendant and chain or cord;
(iv) _ tarot cards;
(v) 1 prayer shawl;
~. (vi) tefillin;

vii) talit katan;
viii) 1 kufi, yarmulke, fez, khimar or tsalot-kob;

ix) rosary or dhikr beads;

x) 1 plain wedding band;

xi) photographs (maximum of 10);

xii) personal mail, up to 20 letters of the inmate's choice;
ii) | address book (no spiral binding);

xiv) stamps;
xv) 1 calendar (no spiral binding);
(xvi) personal legal materials (i.e. papers, transcripts, briefs);
(g)

(i)

Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 9 of 231

I .
: NO. 4933, Special Housing Units
DATE 04/18/2017 PAGE 8 of 25

Note: May be limited to materials related to active cases; quantity should not constitute a
fire hazard; questions shall be referred to the Office of Counsel.

(xvii) | books, magazines and newspapers (maximum of 5);
(xviii): legal books and publications (maximum 15);

(xix) 1 shampoo (issued only during shower);

(xx) 1 shaving cream/soap (issued only during shower)

Note: Inmates in double-occupancy special housing units shall be provided with State-
issue shampoo and shaving cream while in PIMS Level | status.

(xxi) one unsealed medicine bag;

(xxii) | one rosette;

(xxiii) | one small pouch of sacred herbs (excluding tobacco products); and
(xxiv) one knit cap, green.

Note: on request, a Native American inmate will be provided one facility-issued disposable
ashtray for smudging, to be replaced on a one-for-one basis.

Denial of specific items: If possession of any item specified in subdivisions (a)-(f) of this
section is determined to present a threat to the safety and security of staff, inmates, or
State property, an inmate may be deprived of specific items upon issuance of a deprivation
order (see section 305. 2). ,

Other property

(1) All other inmate property not mentioned above will be confiscated upon admission and
securely stored in accord with the provisions of Department directives concerning
“Inmate Property; Temporary Storage of Personal Belongings,” until the inmate is
released or transferred from the SHU.

(2) Allitems confiscated will be inventoried by the Officer in charge within five days of
admission and the inventory sheet will be signed by the Officer and the inmate. If the
inmate refuses to sign, that refusal will be so noted and signed by a witnessing Officer.
A copy of the signed inventory sheet will be given to the inmate. To avoid claims of
improper handling of property, the inmate should be permitted to view the inventory in
process. However, if it is determined by the area supervisor that the inmate’s
presence may pose a threat to the safety and security of the facility, permission may
be denied upon issuance of a deprivation order (see section 305.2).

Correspondence: Upon admission,-each inmate in addition to the items authorized above
or mandated by law will be granted the right to receive and send privileged or personal
correspondence.

(1) Within 72 hours of admission, and every 30 days thereafter, an inmate may make a

special stamp buy in accordance with the provisions of Directive #4422, “Inmate
Correspondence Program.”

(2) If an inmate has sufficient funds in his or her inmate account, the inmate may also
purchase postage by attaching a disbursement form to the correspondence. (See
Directive #4422)
Case 9:17-cv-01008-GTS-CFH. Document 79-4 Filed 08/18/20 Page 10 of 231

. No. 4933, Special Housing Units
DATE 04/18/2017 ; PAGE 9 of 25

(j) Other privileges

(1) Visiting: Except as a result of a visitation sanction ata Superintendent Ss proceeding or
as otherwise provided by this Part,-no inmate shall be deprived of the visiting
privileges available to inmates in the general population.

(i) One non- legal visit per week will be permitted during visiting hours
scheduled by the facility and may be increased in accordance with the
PIMS (See Attachment A) (See Section 303.1). There will be no limits on |
_ the number of legal visits, subject to reasonable scheduling.

(ii) Visits for persons.in special housing units shall be in accordance with any
special precautions deemed necessary or appropriate by the
Superintendent of the facility. Such special precautions may include, but
are not limited to, restriction to noncontact visiting for all visits or with a
specified visitor or visitors; denial of visiting with a specified visitor or
visitors; or other special precautions to maintain the safety, security or
good order of the Department or its correctional facilities. However, no:
employee shall be permitted to monitor the content of conversation
between an inmate and his or her legal or spiritual advisor.

(iii) An inmate serving a penalty of confinement to a special housing unit
pursuant to Directive #4932, Section 254, shall be subject to the
provisions regarding visitation contained in this Part, regardless of the
location of actual confinement.

(2) Telephone calls to be completed in accordance with the PIMS (See Attachment A)
(See Section 303.1). Emergency calls and legal telephone calls as approved by the
Superintendent, and if requested by the inmate, within 24 hours of an inmate’s arrival
at a new facility a staff person designated by the Superintendent, usually from the
Guidance and Counseling Unit, shall make an arrival telephone call to a person of the
inmate’s choice to inform them of the inmate’s transfer.

(3) No packages may be received at any time by a PIMS Level I or II inmate in a SHU
except books, periodicals and legal materials. PIMS Level lil and IV may receive
packages in accordance with the PIMS (See Attachment A) (See Section 303.1).

PART 303
PROGRESSIVE INMATE MOVEMENT SYSTEM (PIMS) °
§ 303.1 Procedures

(a) A.uniform behavioral incentive program — PIMS has been established for all Special
Housing Units (SHUs) with progressive increase in privileges in accordance with the PIMS |
level table (See Attachment A). Upon admission to SHU, inmates will be assigned to the
PIMS as follows: . =

(1) Disciplinary Admissions will begin at PIMS Level |, and their time in PIMS | shall be
calculated as of the date their SHU sanction begins.
(2) Detention Admissions will begin at PIMS Level I, and their time in. PIMS | shall be .
calculated as of the date of admission to SHU.
(3) Administrative Segregation Admissions will begin at PIMS Level Il, and their time in -
PIMS II shall be calculated as of the date their administrative segregation hearing
disposition begins.
Case 9:17+cv-01008-GTS-CFH Document 79-4 Filed 08/18/20. Page 11 of 231

t

re
No. 4933, Special Housing Units
DATE 04/18/2017 . PAGE 10 of 25

 

(4) Protective Custody Admissions will begin at PIMS Level Il, and their time in PIMS I
. Shall be calculated as of the date of admission to SHU.
(5) Keeplock Admissions will begin at PIMS Level |, and their time in PIMS | shal be
calculated as of the date their Keeplock sanction begins.
(6) Other Admissions will begin at PIMS Level II, and their time. in PIMS II shall be
calculated as of the date of admission to SHU.
~ (7) SHU to SHU Admissions will maintain the PIMS Level attained at the previous

- correctional facility SHU.

‘(b) Inmates that complete a period free of regressions, deprivation orders, or misbehavior
reports, will be eligible for the progressive increases in privileges by PIMS Level.

(c) Actions resulting in regressions, deprivation orders, or misbehavior reports during the initial
PIMS Level | period may result in a loss of privileges and the imposition of a new 30-day
PIMS Level | period.

§ 303.2 Additional in-cell items: Upon request of each PIMS Level Il, Ill or IV eligible inmate,
additional in-cell items (provided they are not restricted by the issuance of a deprivation order in
accord with section 305.2) will be permitted as follows:

(a) playing cards (one deck);

(b) books, magazines or newspapers (not to exceed a total of 10 per inmate in the cell,
excluding legal publications);

(c) photos (personal, additional 10, not to exceed a total of 20 per inmate in the cell, no
frames/albums),

(d) — stamps; and
(e) skin cream, 1 oz. size.

§ 303.3 Commissary purchase: Eligible PIMS Level | inmates will be permitted to maké one
commissary purchase per month of stamps only in a monetary amount not to exceed 50 percent .
of the monthly total permitted for general population. Eligible PIMS Level Il, Ill and IV inmates will
be permitted to make one commissary purchase per month of those items listed below ina
monetary amount not to exceed 50 percent of the monthly total permitted for general population
inmates and in accordance with the PIMS (See Attachment A):

(a) | stamps (up to maximum buy and possession limits set forth in Directive #4422);
b) writing pad without spiral binding; .

c) legal paper;

d carbon paper;

legal folders without metal clips/fasteners;

f) | shampoo (one container), not to be kept in cell;

g) shaving cream (one only, not to be kept in cell);

h) toothbrush, mini (one only); : .

(i) toothpaste (one only);

(j) deodorant, stick type only;

(k) personal soap (if larger than 1 oz. size bar to be given at shower time);

. ’
~~ NON oe NN
~~ Ne >
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 12 of 231

y

 

No. 4933, Special Housing Units
DATE 04/18/2017 PAGE 11 of 25

skin cream (1 02. size containers - up to 10 containers may be purchased per buy; 1
container in cell, others to be issued.on use and exchange basis);

(m) denture cleanser (effervescent tablet form only; a cup may be issued for use);
(n) shower slippers;
(o) knit cap (1 green);
(p) playing cards (one deck):
(q) batteries (for inmates allowed to possess personal radios/tape players)(one for one
exchange by SHU Staff);
(r) denture adhesive, 2.4 oz. tube (up to 2 tubes may be purchased per buy: one for use in
cell, others to be issued on a use-and-exchange basis);
(s) up to $5 non-cookable food (PIMS Level III only); and
(t) up to $10 non-cookable food (PIMS Level IV only).
‘Note: Shampoo and shaving cream/soap will be issued at shower time.
PART 304 )
SERVICES —

§ 304.1 Purpose: The following inmate support services are mandated and must be furnished at
any time following admission unless deprived by issuance of a deprivation order in accord with
section 305.2.

§ 304.2 Food: Inmates confined in the SHU will be provided meals of the same type as the meals
available to inmates in general population and in sufficient quantity to be nutritionally adequate,
except as provided in this section.

(a)
(b)

All food items will be delivered to the inmates upon receipt from the food service area and
in a manner that will ensure receipt of the food in an appropriate condition.

Inmates may be placed on a special management meal order for the following reasons:

(1) Throwing food while assigned to the SHU; and

(2) Refusing to obey a direct order at the time of meal distribution or refusing to obey a
direct order to return a food container or utensil at the conclusion of a meal while
assigned to SHU.

The Superintendent or designee (the Officer of the Day (OD) or higher ranking authority)
may issue a written order (Form #2190, “Special Management Meal Order”) placing an
inmate reported to have engaged in conduct described in subdivision (b) of this section on
a Special Management Meal Order (Form #2190). Initial authorization may be given
verbally but must be confirmed in writing within 24 hours with copies to the Commissioner,
the Superintendent, and one copy to the inmate. The order shall briefly state the reason(s)
for the imposition of the Special Management Meal Order and contain the following notice
to the inmate: “You may write to the Deputy Superintendent for Security or designee to
make a statement as to the.need for the continued imposition of this Special Management
Meal Order.”
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 13 of 231

1
&

 

(d)

(f)
(9)

(h)

(i)

_ NO, 4933, Special Housing Units
DATE 04/18/2017 PAGE 12 of 25

Each Special Management Meal Order (Form #2190) must be reviewed on a daily basis by
the Deputy Superintendent for Security or, in his or her absence, the OD or higher ranking
authority if the OD is not present at the facility (weekends or holidays), the Watch
Commander will personally review the Special Management Meal Order and sign the form
indicating approval or discontinuance. This review shall be documented by the reviewing
Officer, who shall initial and date the order, adding any comments that are appropriate.

The Special Management Meal Order (Form #2190) will be limited to a duration of seven
days, or 21 consecutive meals. At the conclusion of that period, if not rescinded prior
based on the daily review, the Superintendent will ensure that the inmate shall be provided
meals of the same type as the meals available to inmates in general population.

Special Management Meal Orders will not be extended beyond the 7th day without
permission of the Assistant Commissioner for Special Housing/Inmate Disciplinary
Programs.

The Special Management Meal must consist of z a sufficient quantity of wholesome and
nutritious food. Such meal may be served in either a paper bag or Styrofoam tray.

Health Services and Food Services shall be notified in advance of the imposition of a
Special Management Meal Order (Form #2190). Health Services shall review the inmate’s
Ambulatory Health Record (in accordance with HSPM Section 1.25), and sign the form
prior to the commencement of a Special Management Meal Order to ensure that the use of
the Special Management Meal Order is medically appropriate. A Physician, Nurse or
Physician’s Assistant, designated by the Facility Health Services Director, must examine
into the state of health of the inmate within 24 hours of the commencement of the
restriction and daily thereafter during the period of restriction.

The Superintendent shall give full consideration to any recommendation that may:be made
by such Physician, Nurse, or Physician’s Assistant, shall forthwith report to the
Commissioner any recommendation made by such person that is not carried out, and
shall, in any event, make a full report, in writing, to the Commissioner at least once per
week concerning the inmate’s condition.

The Special Management Meal Order shall be suspended during the Passover holiday for.
an inmate who is designated as Jewish in accordance with Directive #4202, “Religious
Programs and Practices.”

§ 304.3 Exercise: All inmates confined in the SHU must be permitted outdoor exercise daily in
accordance with'the PIMS (See Attachment A), exclusive of the time it takes to go to and return
from the exercise area, beginning on the day following admission.

(a)

(b)

(c)

Inmates normally will be offered the opportunity for outdoor exercise despite weather
conditions. If during the exercise period the weather significantly deteriorates, the inmate |
may request and shall be permitted to return to his or her cell. If this occurs, the outdoor
exercise opportunity for that day will be considered to have been satisfied.

Inclement weather items: Except at double-celled SHUs, coats and galoshes or rubbers
will be maintained on the unit and will be provided to inmates during exercise periods in
the event of cold or inclement weather.

On those rare occasions when the weather so reduces visibility that it significantly impacts
the ability of security staff to visually observe the exercise area (i.e., fog, blizzard, etc.);
exercise may be curtailed for the duration of the extreme weather conditions by issuance
of a deprivation order in accord with section 305.2.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 14 of 231

 

. NO. 4933, Special Housing Units
DATE 04/18/2017 PAGE 13 of 25

 

' (d) An inmate may be deprived of daily exercise by a deprivation order issued in accord with
section 305.2. This shall be requested when the supervisor in charge of the SHU
determines that an inmate presents a threat to the safety, security or good order of himself
or herself, other persons, or State property, and the use of restraints will not adequately
address the problem. -

§ 304.4 Medical Services

(a) A qualified medical practitioner (Physician, Physician’s Assistant, Nurse Practitioner,
Registered Nurse) will be required to examine each inmate upon admission to a SHU in
accordance with section 302.1(b).

(b) A qualified medical practitioner (as listed above) is required to visit the SHU once in every
24-hour period to examine into the state of health of the inmates confined in such unit.

(c) ‘Sick call will be conducted daily.

(1) The Officer in charge will prepare a list of all inmates who request to see a medical
practitioner. .

(2) Any inmate who requests to see a medical practitioner will be permitted an opportunity
to do so in accord with all good security precautions.

(3) _ The medical encounter will be recorded in each inmate’s medical file and in the
appropriate SHU file.

(d) If an inmate has a medical complaint, requests health services other than at sick call, ora
' medical. emergency occurs, the facility Health Services unit will be contacted immediately.
The response/action taken by Health Services staff shall be logged.

-(e) A qualified medical practitioner must examine the state of health of an inmate.within 24
hours of the commencement of any special management meal, and daily thereafter during
the period of the special management meal.

(f) | To the extent consistént with the safety and good order of the facility, staff shall respect an
inmate’s right to privacy during medical encounters and the confidential nature of
communications between inmates and health care providers.

§ 304.5 Mental Health Services

(a) Initial Assessment: A mental health clinician (Psychiatrist, Psychologist, Social Worker, or
Nurse Practitioner, who is licensed by the Department of Education and employed by the
Office of Mental Health) shall initially assess all inmates placed in SHU or separate
keeplock housing unit:

(1) Within one business day at an OMH level 1 or 2 facility; and
(2) Within 14 days at an OMH level 3 or 4 facility.

(b) Ongoing Assessments:

(1) Inmates in SHU or a separate keeplock housing unit with a. serious mental illness
(SMI) who have not been diverted or removed to a residential mental health treatment
unit shall be reassessed by a mental health clinician within 14 days of the initial
assessment and at least every 14 days thereafter.

(2) Inmates in SHU or a separate keeplock housing unit not assessed with a SMI at the

initial assessment shall be offered an interview with a mental health clinician:

(i) Within 14 days of their initial assessment and every 30 days thereafter at
an OMH level 1 or 2 facility; and
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 15 of 231

a

_ NO. 4933, Special Housing Units
DATE 04/18/2017 PAGE 14 of 25

(ii) Within 30 days of their. initial assessments and every 90 days thereafter
at an OMH level 3 or 4 facility.

(c) |The Superintendent shall make a full report to the Commissioner at least once a week
concerning the condition of an inmate with an SMI designation and any recommendation
relative to mental health treatment or confinement made by the mental health clinician that
is not carried out by the Superintendent.

§ 304.6 Personal hygiene
Each inmate shall have access to the following:
(a) Showers: Shall be provided in accordance with the PIMS (See Attachment A), fora

minimum of five minutes per shower, exclusive of the time it takes to go to.and return from
the shower area. Use of shampoo is permitted.

(b) Shaves: Shall be provided in accordance with the PIMS (See Attachment A). Shaving
equipment will be on.an issue basis and must be returned after use. Use of shaving
cream/soap is permitted.

(c) Hot water will be provided two times per day where hot water is not available in the cell.
(d) Haircuts: One per month if requested by inmate.

(e) Cell-cleaning materials will be made available three times per week to permit inmates to
adequately clean their cells and cell ventilation grates.

(f) | Inmates may be deprived of personal hygiene services by a deprivation order issued in
accord with section 305.2 of this directive.

‘§ 304.7 Laundry: All clothing items, bedding (excluding blankets), flatwork, and the washcloth will
be submitted on a weekly basis in accordance with the facility laundry procedures and schedule.
The towel will be exchanged one for one a minimum of two times per week except in those
facilities that elect to exchange two towels once per week. Any item issued to an inmate will be
freshly laundered.

§ 304.8 Law Library Services: The facility law library will provide a list of legal books, journals,
and papers in the facility law library. This list will be made available to the inmates in the SHU
upon request.

(a) Aninmate may obtain legal material from the law library, subject to the following

restrictions, by submitting a written request:

(1) Amaximum of two items may be ordered at one time.

(2) The law library will deliver the requested items, if available, to the SHU within 24 hours
of receiving the request.

(3) Inmates may retain said legal material for a period of not less than 16 hours nor more
than 24 hours at a time.

(b) Inmates may receive legal materials pursuant to procedures set forth in Department
_ directives concerning “Law Libraries and Inmate Legal Assistance.”

(c) No inmate advisors or inmate law clerks will be permitted to visit the SHU.

(d) All communications between inmates in the SHU and the law w library w will be monitored by
facility staff.

(e) Allinmate legal materials going to or coming from the law library will be subject to search.

 

©
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 16 of 231:

‘

 

NO. 4933, Special Housing Units
DATE 04/18/2017 PAGE 15 of 25

 

_(f) | Whenever a “law library service” item is deemed to be improper or inappropriate, itshallbe ~
referred to the watch commander for a determination as soon as possible. The staff .
member doing this shall notify the inmate and record the action in the SHU log.

(g) - Inmates may be deprived of law library services by | issuance of a deprivation order after
consultation with the Office of Counsel.

§ 304.9 Notary public: - Notarial services will be provided t. to an inmate at least two times per
week. |

. § 304.10 Religious counseling -

~ (a) Counseling by a member of the facility’ Ss Ministerial Services staff will be provided upon the
written request of an inmate.

(b) The facility senior chaplain or a designated member of the Ministerial Services staff will be
required to make a minimum of one round per week in the SHU.

(c) No inmate religious advisor or assistant will be permitted to visit the SHU.
(d) Attendance at congregate religious services will not be permitted.

§ 304.11 Counseling services: Inmates who have displayed such adverse behavior as to warrant
assignment to a SHU generally require counseling services to a greater extent than most inmates
in general population.

(a) An Offender Rehabilitation Coordinator will visit the SHU on a daily basis (excluding
weekends and holidays) to provide appropriate counseling services. This will include
responding to inmate requests, Offender Rehabilitation Coordinator referrals, emergency
services, and to see each new admission.

6) Counseling contacts will be noted in each inmate’ Ss guidance and counseling unit file and in
the appropriate SHU file.

§ 304.12 Education: Inmates in special housing units will be offered the opportunity to participate
in a cell study program. However, an inmate assigned to a disciplinary housing unit will be
offered the opportunity to participate in a cell study program to the extent possible based upon
the inmate’s overall behavioral adjustment. Education Offender Rehabilitation Coordinators,
teachers or other appropriate staff members may visit the special housing inmates as needed to
provide assistance to any inmate participating in a cell study program.

§ 304.13 General library services: There shall be available to inmates in the SHU, general library
materials in a quantity equal to at least two books and one magazine/periodical for each inmate.
This reading material will be rotated in the special housing unit every 30 days. |

(a) Items selected from the general library shall be considered part of the maximum allowed
as set forth in section 302.2(f) or 303.2(b), whichever is applicable.

(b) Each facility will develop a system for the maintenance of an appropriate inventory record.
§ 304.14 Correspondence

(a) Each inmate shall be permitted to send and to receive privileged and regular
, correspondence, in accordance with Directives #4421, “Privileged Correspondence” and’
#4422, “Offender Correspondence Program.” The inmate’ s ability to send or receive
correspondence may not be limited by a deprivation order.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 17 of 231

3
x

 

. No. 4933, Special Housing Units
DATE 04/18/2017 PAGE 16.of 25

_(b) An inmate may at any reasonable time address a written communication to the
Superintendent or the Commissioner. When an inmate makes a request for permission to
write such a communication, the responsible employee to whom the request is made shall:
supply the inmate with necessary writing materials and an envelope; allow the inmate to
write his or her communication in privacy; and forward it promptly to the addressee. ©

§ 304, 15 Inmate Grievance Program: Inmates assigned to the SHU will have access sto the -
inmate grievance mechanism as follows:

(a) Grievance forms will be made available upon request to an SHU Officer.

(b) A staff representative of the inmate grievance resolution committee will visit the SHU a
minimum of once per week, or more often if necessary or requested to do so by the
. supervisor in charge of the SHU, to interview the inmate and investigate the grievance.

: (c) Appropriate procedures as required by Directive #4040, “Inmate Grievance Program,” will.
be implemented.

_ PART 305
CONTROLS/RESTRICTIONS/RESTRAINTS

§ 305.1 Frisks: In accordance with the provisions of Directive #4910, “Control of & Search for
Contraband,” the following procedures will be followed in such designated special housing units.

(a) Strip frisk.

(1) On initial entry to an SHU, an inmate will be’strip-frisked.

(2) - When an inmate is transferred from one facility disciplinary SHU to another facility
disciplinary SHU, he may be strip-frisked on exiting the facility, but may not be strip-
searched or strip-frisked without it probable cause upon entry to the receiving facility
and/or its SHU.

(b) Pat frisk: An inmate will be pat-frisked whenever he or she goes out of or returns to the
_ SHU; and prior to and upon returning from any exercise periods, hearings, interviews, etc.

§ 305.2 Deprivation order

(a) Deprivation orders will not be imposed as punishment, but only where there is a threat to
' the safety and security of staff, inmates, or State property. Deprivation orders will be
terminated when the threat has abated, as determined by security staff.

(b) Adeprivation order must be authorized by the OD or the Deputy Superintendent for
Security Services or higher ranking authority. Initial authorization may be given verbally
but must be confirmed in writing within 24 hours with a copy to the Superintendent, and
one copy to the inmate.

(c) Each deprivation order rust be reviewed on a daily basis by the Deputy Superintendent
for Security or, in his or her absence, the OD or higher ranking authority. !f the OD is not
present at the facility (weekends or holidays), the Watch Commander will personally
review the deprivation order and sign the form indicating approval or discontinuance. This
review shall be documented by the reviewing Officer, who shall initial and. date the order,
adding any comments that are appropriate. After seven days, deprivation orders will be
reviewed, and can be renewed, by the Superintendent.

 
‘Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 18 of 231

 

NO. 4933, Special Housing Units
DATE 04/18/2017 ‘PAGE 17 of 25

 

The written order and any notice of renewal thereafter must briefly state the reason(s) for
the deprivation and contain the following notice to the inmate: “You may write to the
Deputy Superintendent for Security or his or her designee to make a statement on the
need for continuing the deprivation order.”

Any deprivation order depriving an inmate of minimum standard items (e.g., bedding,
clothing, etc.) for “mental health” or “psychiatric” reasons must be approved by an
appropriate clinical professional or, in their absence, by the ranking facility health service
professional.

If there is an order depriving an inmate of in-cell water, the inmate’s cell water shall be
turned on for at least ten minutes, five times per day, as follows: approximately (30)
minutes prior to the service of each meal, once at the beginning of tour | (nights), and once
during tour Ill (evenings) in accordance with a schedule established by the Superintendent.
Staff shall notify the inmate prior to turning on the water and record the times that the

water is turned on and off in the unit activity log. Additional beverages shall be provided if

' determined necessary by medical staff.

‘The Office of Mental Health (OMH) will be notified of the issuance, renewal and
termination of all deprivation orders issued to inmates on the OMH caseload.

Note: Deprivation orders and renewals shall be recorded on Form #2187, Deprivation
Order,” and Form #2187R, “Deprivation Order Renewal.”

 

 

§ 305.3 Use of restraints, generally

(a)

(b)

Definition: For the purposes of this section, mechanically restrained means either:

(1) Handcuffed in front with or without a waist chain; or
(2) Handcuffed in back with or without a waist chain.

Application of restraints: An inmate assigned to SHU will be placed in mechanical
restraints in accordance with the PIMS (See Attachment A) for inter unit movement prior
to exiting his or her cell. If the inmate is escorted off the unit, the inmate shall be
handcuffed in front with a waist chain. In order to accommodate the restraint procedure,
the inmate will be required to place his or her hands through the feed-up port, if available,
or the partially opened cell door.

Temporary Removal of Restraints:
(1) Once outside the cell, restraints shall be removed to accommodate the following: -

(i) A request of a Physician or a Physician's Assistant (PA) when removal is
' necessary to permit medical treatment;
. (ii) - A request of the Parole Board at a parole hearing;
(iii) A request of a Judge or Magistrate; or
- (iv) An order of the Deputy Superintendent for Security Services or higher

ranking authority.

(2) Once outside the cell, restraints shall also be removed to accommodate the following,
unless otherwise specified in a restraint order pursuant to section 305.4:

~-(i) A scheduled shower, when the inmate can be secured in a shower room;

*
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20. Page 19 of 231

3
a

. No. 4933, Special Housing Units
DATE 04/18/2017 PAGE 18 of 25

(ii) A scheduled period of exercise when the inmate can be secured in an
‘exercise area; however, an inmate at Southport Correctional Facility will
remain restrained (handcuffed in front with waist chain) in the exercise area
while in PIMS Level I; or

(ii) . A visit; however, an inmate at Southport Correctional Facility or any double
- - celled SHU facility will remain restrained (handcuffed in front with waist
chain) in the visiting area while in PIMS Level |.
(3) If mechanical restraints have been removed, they will be reapplied prior to return to the
SHU cell.

§ 305.4 Restraint orders

(a) Any inmate assigned to an SHU who has a history of assaultive behavior and/or who
presents a threat to the safety or security of himself/herself, other persons, or State
property may be placed under a restraint order by the Deputy Superintendent for Security
or, in his or her absence, the OD or higher ranking authority.

(b) A restraint order will be valid for no more than seven days and will be reviewed and may
be renewed by the Superintendent or, in his or her absence, the OD.

(c) Acopy of the restraint order must be forwarded to the Superintendent and the inmate
within 24 hours. The order and any renewal thereafter must briefly state the reason(s) for
the order or renewal and contain the following notice to the inmate: “You may write to the
Deputy Superintendent for Security or designee to make a statement as to the need for
continuing the restraint order.”

(d) A restraint order will describe.the types of restraints to be used and the manner in which
they are to be applied (e.g. handcuffed in front or in back, with or without waist chain, with
or without leg irons).

| (e)  Ifaninmate is under a restraint order directing that he or she be mechanically restrained
_.. whenever he or she leaves the SHU cell for any reason, the inmate will remain
mechanically restrained during the entire period of time he or she is out of the SHU cell,
except:

(1) Upon request of a Physician, Nurse Practitioner, or a a Physician’ s Assistant (PA) when
removal is necessary to permit medical treatment;

(2) Upon request of the Parole Board at a parole hearing;

(3) Upon the request of a Judge or Magistrate;

(4) When the inmate can be secured in a shower room during the scheduled shower
period;

(5) When the inmate has been secured in the exercise area, unless the restraint order (or

renewal) includes a written determination stating the reason(s) why the removal of
restraints in the exercise area would, in the light of the particular circumstances
relative to the affected inmate, present a threat to the safety or security of the inmate,
other persons or State property. Such,a determination, in any restraint order or
renewal, shall only remain in effect for three days, unless approved in writing by the
Superintendent or acting Superintendent, based upon his or her review of the relevant
facts. Note: This paragraph does not apply to Southport Correctional Facility;

(6) Upon order of the Deputy Superintendent for Security Services or higher ranking
authority; or

(7) When in a general population visiting room and not in.a noncontact area.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 20 of 231

&

 

NO. 4933, Special Housing Units
DATE 04/18/2017 PAGE 19 of 25

 

(f) | When mechanical restraints are removed pursuant to subdivision (e) above, they will be
reapplied as specified in the restraint order prior to return to the SHU cell.

Note: Restraint orders and renewals shall be recorded on Form #2186 ‘Restraint Orders,”
and Form #2186R, “Restraint Order Renewal.”

§ 305.5 Closing-cell hatch covers

(a) In those SHU cells that have only one solid door, the fixed vision panels will be maintained
_ with the solid metal hatch coverings in an opened position, unless a deprivation order is
issued. A deprivation order to close such hatch coverings may be imposed only where
there is a threat to the safety of staff, inmates or State property.

(b) . Feed-up hatches shall remain closed except during feed-up activities or when it is
necessary to open the hatches to pass items to or from the inmate.

§ 305. 6 Use of cell shields .
(a)  Acell shield is a transparent cell front covering, equipped to provide adequate ventilation.

(b) Cell shields may be ordered for good cause, including but not limited to the reasons listed
below:

(1) Spitting through the cell door, or the throwing of feces, urine, food, or other objects .
through the cell door.

(2) The inmate refuses to keep his or her hands within the cell and/or otherwise attempts —

to assault or harass staff.

(3) The inmate is so disruptive as to adversely affect the. proper operation of the unit.

(c) Use of the cell shield shall be ordered by the Deputy Superintendent for Security or, in his
or her absence, the OD or higher ranking authority. The cell shield order shall be valid for
no more than seven days and will be reviewed and may be renewed by the Superintendent .
or, in his or her absence, the OD.

(d) Acopy of the cell shield order shall be forwarded to the Superintendent and the inmate
within 24 hours. The order and any renewal thereafter shall briefly state the reason for the
order or renewal and contain the following notice to the inmate: “You may write to the
Deputy Superintendent for Security or designee to make a statement as to the need for
continuing the cell shield order.”

Note: Cell shield orders shall be recorded on Form #2188, “Cell Shield Order — SHU, .
and Form #2188R, “Cell Shield Order — SHU —Renewal.”

Sections | - Ill do not appear in Title 7
|. OPERATIONS

A. Special Housing Unit Operations Manual: Each SHU shall operate in accordance with a
SHU Operations Manual, which has been approved by the facility Superintendent.

1. The Operations Manual will be based on the provisions of this directive. —

2. A copy of this directive (#4933, “Special Housing Units” ) shall be included in the
SHU. Operations Manual.

3. A copy of the SHU Operations Manual will be located within the SHU proper and is
to be reviewed by every employee assigned therein, and will be maintained
constantly available for reference purpose.

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 21 of 231

a Ca

 

No, 4933, Special Housing Units

 

DATE 04/18/2017 ’ : PAGE 20 of 25
4. =A copy of the SHU Operations Manual and all revisions thereto will be forwarded to |
the Director of Special Housing in Central Office and maintained on file at that
location.
B. Sign-In/Out Log: Each SHU will maintain an official log of all visitors to the unit. .
1. Each and every visitor will be required to place the following information | in the log .
immediately upon entry to the SHU:
@ Date e Purpose of visit |
@ Time entered unit ; @® Signature’
@ Printed name and title _ @ Upon exit will enter time left unit
‘2. Supervisors must make their log entries in red ink.
3: Completed logs will be placed in secure storage in a location designated by the
Superintendent.
C. Unit Activity Log: Each SHU will maintain an official chronological log of all activities

occurring on the unit. Contents will include but are not limited to the following:

1. Names and titles of all employees assigned to the unit. List date and tour of duty.
2. . Names and titles of all visitors to the unit, and including the specific purpose(s) of
. the visit. ,

3. A record of inmate admissions to include the following:

a. Name and number,

b.. Time admitted,

c. Supervisor who authorized admission,
d. Type of admission,

e. Disposition,

f. Escorting employees,

g. Officer(s) who conducted strip frisk, and
h. Supervising sergeant.

4. A record of incidental inmate exit and entry including name and number, times,
reasons for exit/entry, and names of escorting Officer(s).
5. A record of inmate releases to include the following:

a. Name and number,

b. Time released, and

c. Reason (time expired, transfer, etc.)
6. . Arecord of occasions when a restraint order is applied to include:
, a. Inmate name and number,

b. Time placed in restraint,

c. For what reason,

d. Time removed from restraint, and

e. Name and title of authorizing employee:
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 22 of 231

 

D.

12.
13.

14.
15.
16.
“47.

18.
19.

20.

21,

: _ NO. 4933, Special Housing Units
DATE 04/18/2017 PAGE 21 of 25

This does not include those inmates placed in restraint merely for escort off the unit.

A record of all occasions when a deprivation order is imposed.

This record will include the reasons for said deprivation and the name of the
authorizing official.

A record of all occasions when all hatch coverings are closed and the reasons
therefore.

A record of all occasions when “cell shields” are used and the reasons therefore.

“A record of the starting and ending times of inmate recreation, inmate showers and
_ inmate telephone calls.

11. |

A record that indicates the announcement of the presence ‘of medical or mental
health staff on the unit and that medical or mental health rounds were completed.

‘The names and numbers of inmates who receive medical attention or medication.*

The name and number of any inmate who refuses medical attention when it is felt
that medical attention is required.

The name and number of any inmate who refuses a visit.
A record of all inmates on a special management meal, when served.
A record of all unusual incidents occurring on the unit.

A record of all inmate contacts with the Inmate. Grievance Resolution Committee
staff representatives.

A record of all contacts between Mental Health Staff and specific inmates to include

_ all out-of-cell interviews that are completed or an indication if the inmate refused a

scheduled interview. :-The time out and end time of the out-of-cell interview shall

_ also be recorded.*

A record of all contacts between Offender Rehabilitation Coordinators and specific
inmates.*

- *Note: For double-celled SHUs and Southport, routine medical encounters, routine

mental health encounters, and routine Offender Rehabilitation Coordinator contacts
may be recorded in an appropriate unit file.

A record of any occasion in which an employee enters an inmate’ s cell for other
than a routine reason.

A record of each round conducted in accordance with Section III-A, below.
Note: Completed logs will be placed'in secure storage in a location designated by

‘the Superintendent. Upon completion of an authorized removal of an individual or

sign in/out logbook, a notation (in red ink) will be made explaining the reason for the
removal along with the utilized auxiliary logbook number and page of the recorded
minutes.

Cell Search Log: Each SHU shall maintain ¢ a log for recording searches of inmate cells.
This log shall include:

1.
2.
3.

Name and number of the inmate whose cell is gearched:
Date and time of search;
Names of Officers conducting search;
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 23 of 231

 

. . NO. 4933, Special Housing Units ~
DATE 04/18/2017 | : PAGE 22 of 25

List of contraband found;
* Name of supervisor authorizing search; .
_List of any State or inmate property damaged; and

Cell integrity items including, but not limited to: walls, floors, ceilings, sinks, vents, .
_ and bars, etc., have been inspected. An entry will also be made indicating any
deficiencies noted.

It is the duty of the supervisor assigned to the special housing unit to make periodic
inspections of these logs to determine that they are current and that searches are made in
a timely and reasonable manner.

. PIMS Telephone Call Log: Each SHU shall maintain:a log for recording PIMS inmate
- telephone calls. This log shall include;

1. Name, Number and cell location of the inmate;
Date and time of telephone.call;. |
_ Name of Officer(s) supervising the telephone call;
~ PIMS Level of inmate; and

Notation indicating if the inmate accepted or declined the opportunity to make a
telephone call.

_ Inmate File: The supervisor in charge of the SHU will cause a file to be kept on each
inmate assigned. That file will contain:

NOas

ak wh

@ Cell Equipment Statement - .  @ Restraint Orders @ Miscellaneous
e Disciplinary Dispositions @ Medical Order .
@ Property Storage Receipts _ @ Suicide Prevention Screening Form

- @ Deprivation Orders @® Shield Orders

. Solid cell doors with expanded vision panels: Designated cells in designated Special

’ Housing Units will be equipped with solid cell doors with Expanded Vision Panels

(EVP) to promote increased visibility and communication for inmates with serious mental
illness (SMI). Inmates designated with SMI who are placed in SHU should be placed in a
cell equipped with EVP, keeping with the Department's efforts to provide visibility and
communication, while maintaining a safe working environment for staff.

1... ln those SHU cells that have EVP doors, the sliding transparent lexan vision panel
will be maintained in a closed position when an inmate who has not been diagnosed
as SMI is assigned to the cell.

2. In those SHU cells that have EVP doors, the sliding transparent lexan vision panel
will be maintained in an open position when an inmate with SMI is assigned to the
cell to facilitate increased visibility and communications.

(a) Accell shield order will be required to close the sliding transparent lexan
vision panel when an inmate with SMI is assigned to the cell and will be
issued in accordance with Section 305.6, “Use of Cell Shields.”

(b) The sliding transparent lexan vision panel may be temporarily closed when it
is necessary to move an inmate for other than routine reasons, e.g. when an
'. inmate is being disruptive during movement or use of chemical agents.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 24 of 231

 

NO. 4933, Special Housing Units
DATE 04/18/2017 PAGE 23 of 25

 

. SPECIAL HOUSING UNIT SUPERVISION

A. Unit Supervisor: A supervisor of the rank of Correction Sergeant (or higher) will be
responsible for the supervision of the unit and at a minimum be present whenever:

1. An inmate is admitted;

2. An inmate is removed from his or her cell for other than routine reasons (showers,
exercise, etc.);

3. An inmate who is under a restraint order is removed from his or her cell for any
reason; and

4. In the discretion of the facility Watch Commander or higher authority, whenever an

inmate is escorted from the unit for activities including, but not limited to, visits and
routine infirmary visits.

Note: Items A-2, and 3 above do not apply when Keeplock or Protective Custody inmates
are removed from their cells; the unit supervisor may exercise discretion in determining
whether his or her presence is required.

B. Unit Supervisor: The unit supervisor will be notified whenever a cell is entered by staff for .
other than routine reasons. A record of such occurrence will be entered in the unit activity
log.

C. Watch Commander: The SHU, including the sign-in/out and chronological logs will be
inspected daily by each Watch Commander during his or her tour of duty. The Watch
Commander will sign each log in red ink during his or her inspection.

D. Facility Executive Staff: Superintendent and each member of the Executive Team shall
visit the SHU at least once per week. All on-duty facility Correction Captains, regardless of
_ facility duty assignment, shall visit each SHU a minimum of once per day.

INSPECTIONS: Essential to good security practices, constant physical inspections will be
conducted by security staff as follows:

A. Rounds: Unit Officers will conduct rounds on all three shifts. Rounds will be made at least
every 30 minutes, but on an irregular basis. Each inmate and cell will be observed to
ensure that anyone in need of medical attention receives prompt care, that scheduled
activities (e.g., showers and exercise) are being completed, to guard against misconduct,
and to detect fire/safety hazards, etc. Night time rounds will be conducted in a manner
that is not disruptive to the unit and does not interfere with inmates asleep.

B. Cells: Each SHU cell will be thoroughly inspected prior to and immediately after
occupancy in order to prevent the presence of contraband and to ensure its good condition
in addition to those inspections required in accordance with the provisions of Directive
#4910, “Control of & Search for Contraband.” Discrepancies will be recorded in the SHU
Log. All inmate cell doors/gates will remain closed and locked at all times with the
exception of when the inmate is entering or exiting the cell or staff is conducting a search
or frisk.

C. Gates/Locks: Gates and locks will be examined and tested on a periodic basis, but not
less than once per week. The results of such examinations and tests shall be reported in
writing to the Deputy Superintendent for Security.

_D. Bars: Bar checks will be conducted on a scheduled basis, but not less than once per

week. To ensure that all bars receive proper attention, the results of such examinations
and tests shall be reported in writing to the Deputy Superintendent for Security.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 25 of 231 |

\ .

 

No. 4933, Special Housing Units +
DATE 04/18/2017 PAGE 24 of 25

 

. Ventilation Grates: Each SHU cell ventilation grate shall be thoroughly inspected and
cleaned prior to occupancy in order to prevent the presence of contraband and to ensure
its good condition. Periodically, the ventilation grate shall be inspected for contraband and
to ensure that the inmate is keeping the grate clean.

. Exercise Areas: Each area will be physically inspected immediately before and after use,
except for double-celled exercise areas, which will be physically inspected on a scheduled
basis but not less than once per week.

. Inmates: Physical searches of inmates will be conducted as required in accord with the
provisions of Directive #4910, “Control of & Search for Contraband.” Inmates who provide
services to inmates in the Special Housing Unit (e.g., barber, maintenance, etc.) must be
approved by the facility Deputy Superintendent for Security. These inmate(s) shall be pat
frisked and hand scanned upon entry and exit of the SHU unit.

. Items entering the SHU: All items entering the SHU area must be thoroughly searched by
security staff (e.g., food carts, property, etc.).
Case 9:17-cv-01008-GTS-CFH Document 79-4

i

Filed 08/18/20 Page 26 of 231

 

Attachment A

Replacement Page 08/16/2018 Gare 04/18/2017

NO. 4933, Special Housing Units
PAGE 25 of 25

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PIMS PIMS PIMS -PIMS Level IV
Level | Level II Level Ill (PIMS IV at Albion,
Bedford Hills, Upstate
& Southport Only)
Time Spent in Each PIMS Level Contingent on good
(No regressions, deprivation 30 60 90 behavior and positive
orders or misbehavior reports) Days Days Days programming
Daily Recreation (hrs. daily/traditional SHUs &| 1 hour .|1 hour 1 hour 4 hour at Albion, Bedford Hills, &
Southport) , Southport on days when congregate
rec is not offered o
Daily Recreation (hrs. daily/ Upstate & S200s)|2 hours = |2 hours == /2 hours 2 hours at Upstate on days when
. congregate rec is not offered
Congregate Recreation (Albion, Bedford Hills, | N/A N/A 2 hours once per | 2 hours 3x per week
CPP/Upstate, & Southport) week
Restraint Cuffs Cuffs Cuffed in front Cuffed in front
estraints w/waist wi/waist

chain chain

Telephone Call (15 minutes each) None One call 1 call every 30 days} 1 call every 30 days
during
PIMS Il

Visits (per week) 1 visit 1 visit 2 visits 2 visits
Headphones (or pers. radios where no jacks | Yes Yes Yes Yes
exist) ‘
In-Cell Property (Packages — Inmates will 4933 4933 Personal Shorts Pers. Shirt, Sweatshirt (non-
receive packages pursuant to Directive #4933, §302.2 §303.2 & 1 pair sneakers ~|hooded) & Sweatpants
except PIMS Ill + IV will be allowed 1 package
of Personal Clothes as listed, if not available in
the inmate’s property)
Commissary Stamps 4933 Up to $5 non- Up to $10 non-cookable

Only §303.3 cookable food/playing cards

food/playing
cards

Hygiene (Showers/Shaves per week) 3 3 4 4

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 27 of 231

 

YOT.

 

 

 

 

 

OO

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Time Cut Forms

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 .Page 28 of 231
STATE OF NEW YORK- DEPARTMENT OF CORRECTIONAL SERVICES...

 

, - CLINTON'CORRECTIONAL FACILITY

 

  

 

 

 

   

7 ; Interdepartmental Memorandum oe
a FROM: ~ D, Artus, Superintendent ae - - - 7 .
TO: Walker, Tyrone 9445258 Ce 7
OD MayS,2009 2.
‘SUBJECT: TimeCut. re

 

After speaking to you yesterday while on rounds yesterday, I reviewed your disciplinary
‘Tecord and have modified thé following tier hearings by suspending the KL or SHU time for 180

- days. . a .

co “h
wv o4e ae

‘Hearing Date Perialty Sitspended. .

 

 

 

 

 

 

 

 
a Case 9:17-cv-01008-GTS-CFH Document: 79-4 Filed 08/18/20 Page 29 of 231.

STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES

 

. CLINTON CORRECTIONAL FACILITY | ee
. _— | Interdepartmental Memorandum — Lo me

 

B +
: . aan .

TO: WAEKER,T. —«94A5258:- SHU300 ne

 

 

 

oo FROM: *. D, Artus, Superintendent ' a a
:. DATE: September 25,2009 ER
-. SUBJECT: Your Communication Received September 21, 2009 oe |

: . I am in receipt of your letter of September 21, 2009 requesting atime cut. .- . oe

- . ‘J am reducitig the SHU time of the hearing completed on August 30, 2008 by

   

t :

    

 

 

 

 

 

 

 
_* , Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 30 of 231
CLINTON CORRECTIONAL FACILITY

CONFINEMENT COMMITTEE, |
EVALUATION REPORT ON

TO:  CORRECTION'SERGEANT - ( Ney

FROM: S.J. BROWN, DEPUTY SUPERINTENDENT FOR SECURITY

DATE: /p fis I>.

. The following inmate is : being reviewed for early release and/or restoration of privileges in accordance with the
facility fomp #403.

| Name: tbe 1 ww “- DIN# O44 5258 Location: S Wu SDS
hls Chum, Phos

Please review the listed categories with appropriate officers most familiar with inmate’s adjustment.

\

_ Scheduled release date:

 

 

 

 

 

Effective (FE) | Unsatisfactory (U) '  NeedsImprovement (NI)
Relationship with inmates:  £ \

Relationship withstaff: a
~ Overall attitude: E

Willingness to follow directions: a ~ _ . :

Comments: ____ ft 2imant_tomilee  follews Sin Deter _aross Conierwe.

 

Ht. 9182 Has rote Makennve hayes, ity. He PiSQeheas. 5B
MS, Shem cd Sm? FS Dépriaot i Caést wtheg
linTide cn %bQrtire “A Trad eT CFE Dot, tndits rand
PH SOMA OANCE Of Seis. CEE Mite, 4 Time GH Crp

 

 

 

 

 

 

 

 

Be. Clarwttg
List staff who provided input:

Name: “epee Mislead! Title:
‘Name: Eh. fi gael Lf __. Title: _ CO
Name: _. Title:
Name: Title:

 

 

 

Sergeant: phe _ L Date: DLU2.

K

Sec/54

001460
 

 

eck

 

 

 

 

     
   

Case 9: 47. -CV- 01008- GTS- CFH” Document 79-4 Filed 08/18/20 Page. at. of 231.

 

- STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES .
“ -: (@LINTON CORRECTIONAL FACILITY = |
Inter departmental Memorandum — a So

8/12/10° be

 

 

“12/4109, 8/18/08 & 9/9, 07
ae 35
1224/09, 8/30/08 & 9/28/07 |

      

You have been reviewed by the Confii nement Committee and approved. The below listed — .
sanctions are ‘suspended for fo. days, pending your continued: good behavior, - oa 440

c = peepee fe | ie

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 32 of 231

 

EXCESS.

STATE OF NEW YORK

DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION

CLINTON CORRECTIONAL FACILITY

BRIANFISCHER  - Box 2000 THOMAS LAVALLEY
COMMISSIONER . Dannemora, NY 12929-2000 SUPERINTENDENT
518-492-2511

DATE: October 22, 2012
FROM: CONFINEMENT REVIEW COMMITTEE
TO: Walker, Tyrone 9445258 . SHU -38

SUBJECT: CONFINEMENT REVIEW

RE: MISBEHAVIOR REPORT DATED 3/04/41
_ TIER DESIGNATION 3.
HEARING DATE 3/22/44

4

You have been reviewed by the Confinement Committee and appreved. The below listed

sanctions are suspended for.__ days, pending your continued good behavior.

SANCTIONS:  '.. BATES: |
S.H.U. - Release Date: ~ s/t8/i4
KEEPLOCK | Release Date: | 5/18/14
COMMISSARY Release Date:
PACKAGES - Release Date:
PHONE PROGRAM Reiease Date:

‘RECREATION ——_ Release Date:
TELEVISION Release Date:

Stags, ta |
S. Brown, Deputy Superintendent of Security

Chairman, Confinement Review Committee
SB/mlb

ce: Tier Office, IRC Office, Movement
Campbell, Ed. Supervisor, Package Room

  

Guidance Unit, B.
File ,
000605
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 33 of 231

~ BRIAN FISCHER
COMMISSIONER

DATE:
FROM:

TO:

SUBJECT:

 

STATE OF NEW YORK

DEPARTMENT OF CORRECTIONS

AND COMMUNITY SUPERVISION

CLINTON CORRECTIONAL FACILITY

Box 2000
‘Dannemora, NY 12929-2000
* 518-492-2511

April 08, 2013 —

CONFINEMENT REVIEW COMMITTEE
Walker, Tyrone 9445258 |
CONFINEMENT REVIEW

RE: -MISBEHAVIOR REPORT DATED

TIER DESIGNATION
HEARING DATE

X

i

THOMAS LAVALLEY
SUPERINTENDENT

SHU - 32

i

3/04/11

—3__
3/22/14

You have been reviewed by the Confinement Committee and approved. The below listed

sanctions are suspended for

SB/mlb

SAN CTIONS: - DATES:
S.H.U,  ! Release Date:
KEEPLOCK . . Release Date:

_ COMMISSARY — | Release Date:
PACKAGES | ‘Release Date:.
PHONE PROGRAM _ Release Date:
RECREATION ‘Release Date:
TELEVISION Release Date:

_days, pending your continued good behavior.

41g} 4 |

rfO

2 LIH4

Taye
Wi
rh

Gr 9s)

 

S. Brown, Deputy Superintendent of Security
Chairman, Confinement Review Committee

ec: Tier Office, IRC Office, Movement & Control, Commissary, Guidance Unit, B.

Campbell, Ed. Supervisor, Package Room, SHU Block Officer, File
Cage 9:17-cVv- -01008-GTS-CFH . Document / 79- 4 Filed 08/18/20 Page 34 of 231

 

STATE OF NEW YORK

~ DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION

‘CLINTON CORRECTIONAL FACILITY

ANTHONY J. ANNUCCI

-Box2000, “THOMAS LAVALLEY

ACTING COMMISSIONER - , Dannemora, NY 12929-2000 SUPERINTENDENT

DATE: June-10, 2013

- 518-492-2511

FROM: CONFINEMENT REVIEW COMMITTEE

TO: _’ Walker, Tyrone

94 A5258 SHU - 32

SUBJECT: . © ONFINEMENT REVIEW

RE: MISBEHAVIOR REPORT DATED 3/04/11. ”

TIER DESIGNATION 3
HEARING DATE 3/22/11

You have been reviewed by. the Confinement Committee and approved. The below listed
sanctions are suspended for Mo days, pending your continued good behavior.

SANCTIONS: ©
S.H.U.

KEEPLOCK
COMMISSARY

PACKAGES -

PHONE PROGRAM -

RECREATION

_ TELEVISION.

~ SB/mlb

DATES: —... .
‘Release Date: =” 3/ ( L¢

Release Date: v a
Release Date: shy}! 4
Release Date: J] (4) / 4
Release Date: 4
Release Date: wv 4:

Release Date: Mm

Pe OS

S. Brown, Deputy Superintendent of Security —

Chairman, Confinement Review Committee

ce: Tier Office, IRC Office, Movement & Control, Commissary, Guidance Unit, B.
Campbell, Ed. Supervisor, Package Room, SHU_ Block Officer, File
Case 9:17-cv-01008-GTS-CFH Document. is 4 Filed 08/18/20 Page 35 of 231

 

STATE OF NEW YORK

DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION

CLINTON CORRECTIONAL FACILITY

ANTHONY J. ANNUCCI _ Box 2000 THOMAS LAVALLEY -
_ ACTING COMMISSIONER Dannemora, NY 12929-2000 . SUPERINTENDENT
vee 518-492-2511

DATE: July 26, 2013

FROM: . | CONFINEMENT REVIEW COMMITTEE |

TO: | Walker, Tyrone

94A5258 SHU - 008

SUBJECT: - CONF INEMENT REVIEW

RE: MISBEHAVIOR REPORT DATED 3/04/11

- TIER DESIGNATION — 3.
' HEARING DATE 3/22/11

You have been reviewed by the Confinement Committee and approved. The below listed
sanctions are suspended for Ge days, pending your continued good behavior. ,

SANCTIONS:
S.HLU,

, KEEPLOCK »
COMMISSARY

| PACKAGES
PHONE PROGRAM
RECREATION

TELEVISION

SB/mlb

DATES: — .
‘Release Date: 2 / { 4 / $

Release Date: vV |-P.

Release Date: PLOY

Release Date: ZI! 1¢it s
Release Date: Zl ! ¢/ } l _

Release Date: A ir
Release Date: (we _

BTM

S. Brown, Deputy Superintendent of Security
Chairman, Confinement Review Committee

ce: Tier Office, IRC Office, Movement & Control, Commissary, Guidance Unit, B.
Campbell, Ed. Supervisor, Package Room, SHU_ Block Officer, File
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 36 of 231

 

STATE OF NEW YORK

‘DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION
CLINTON CORRECTIONAL FACILITY

Box 2000

ANTHONY J. ANNUCCI . ; THOMAS LAVALLEY
ACTING COMMISSIONER Dannemora, NY 12929-2000 \, SUPERINTENDENT

518-492-2511

Memorandum

TO: ~~ -WALKER, T. 94A5258:> -- SHU 28° °
FROM: T. LaValley, Superintendent
DATE: November 25, 2013

SUBJECT: Long Term Case Review

As a result of a review of your case by the Long Term Case Review Committee, you will
be granted a time cut of 30 (THIRTY) days SHU time.

Li Kilidber/
T. LaValley
Superintendent

TLL/dme :
cc: S. Brown, Deputy Superintendent/Security

Satellite Unit

SHU Block Sergeant

SHU Block Officers

Program Committee

_ IRC File

Tier Office

Inmate File

LTCR File

Joint Case Management Review Release.doc
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 37 of 231

 

 

 

 

 

 

OTT
D

 

 

 

 

 

 

 

SO |
_ J\ {ib

 

 

 

 

Completion And Grades Forms For AR |

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 38 of 231

UPSTATE CORRECTIONAL F ACILITY -
S. H. U. ART Program »
EDUCATION DEPARTMENT
To: WALKER, Tyrone / DIN: 9445258 = CELL: 09-C2-33B
From: C. Orologio, ASATIORC ART SHU Coordinator
Date: 5/1/2019 | |

Subject: SHU ART Workbook Assignments

 

Your previous assignment(s) have been received, reviewed, and

(A) placed in your folder -- a )

: \
Book 2 Post-Test(15%)_- Good yoX', a
YOO Mixed OO
- : ok wMre Ge artions vP-
(B) returned to you. -- > Book Qo Yj Od beep Wee Vans

 

 

Please complete the. following assignment and return to the SHU ART
Coordinator:

| Assignment:
Complete Book 3 Pre-Test .

 

-Return the completed.assignment to me no later than Saturday, May 11, 2019

ce: File
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 39 of 231

UPSTATE CORRECTIONAL FACILITY
S.H.U. ART Program —
EDUCATION DEPARTMENT
To: | WALKER, Tyrone , DIN: 94A5258 | CELL: 09-C2-33B
From: C. Orologio, ASATIORC ART SHU Coordinator

. Date: 5/14/2019

Subject: SHU ART Workbook Assignment(s)

 

Your previous assignment(s) have been received, reviewed, and

(A) placed in yourfolder - =~ ( )
| Book 3 Post-Test (32)

 

 

. | Vo
(B) returned toyou. - Book®  — - O\ £8 See NDAES

Please complete the following assignment and return to the SHU ART Coordinator:

Assignment:
Complete BOTH Sides of the Post-Survey |

 

Return the completed assignment to me no later than Friday, May 24, 2019

cc: File
re

Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 40 of 231

UPSTATE CORRECTIONAL FACILITY
_ §.H.U. ART Program
EDUCATION DEPARTMENT
To: WALKER, Tyrone . DIN: 94A5258 CELL: 09-C2-33B
From: C. Orologio, ASAT/ORC ART SHU Coordinator

Date: 5/15/2019

Subject: SHU ART Workbook Program Completion

 

Congratulations, you have completed the SHU ART Wrokbook Program. In the
near future, | will have your Final Program Evaluation for you to sign.

If you have any questions, please contact me.

ce: File’
y, “INTEREST: IN PROGRAM ASSIGNMENT

“FORM 3250 2KBase 9:17-CVv-01 OGSACETE-NEMINORD OQERARTIVEND OF CORRECTINBILSHERDICRGe 4 41 of 231
INMATE PROGRESS REPORT .

CORRECTIONAL FACILITY Ueskat eo _ NAME OF rrocnaM Ph Aggees s sie: @ _LAbR bee

 

NAME: Lr Sa\e Z iu. LON |
CHECK ONE:
: PAY INCREASE : : READING LEVEL
PAY. DECREASE - | _ «GED ORH.S. DIP.
GENERAL EVALUATION : oo, DATE ENTERED PROG.

‘FINAL.EVALUATION ; v a PAY ITEM NUMBER —

* EXCELLENT ABOVE AVERAGE AVERAGE . | BELOWAVERAGE | — POOR

 

 

 

"[ATTENDANCE/PUNCTUALITY

 

 

EFFORT AND. INITIATIVE
“ATTITUDE TOWARD PEERS

ATTITUDE TOWARD. AUTHORITY FIGURES “
-FOLLOWS RULES AND SAFETY PRACTICES =
ABILITY TO FOLLOW DIRECTIONS

| QUALITY OF WORK —

‘| DISPLAYS SELF CONTROL’

| DEPENDABILITY

~[ APTITUDE/EMPLOVABILITY

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

PS PRP LPS PS bx] bse [a fe fs

 

EXPLAIN INMATE'S ACCOMPLISHMENTS WHILE IN YQUR PROGRAM OR WORK DETAIL:

    
 

        

Dawes Violence

the _ passed aN Ae chs aSsotia dod 2 uth
200 woeklmk. ee oe | oe

 

‘ : LIST JOB TITLES, OR SPECIAL SKILLS ACQUIRED:

-

 

€. , C. “ 7 / ASAT {08 CT | _ shisha

 

 

 

 

GENERAL COMMENTS: ;
fe (Nou & — dveecheus  wielk .

idl

* INMATE" S SIGNATURE

4
ae

 

 

Static s SIGNATURE DATE .

 

DISTRIBUTION: White -Guidance Unit, Yellow -Inmate, Pink -Evaluator ° *

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 42 of 231

 

 

 

 

 

 

 

 

 

 

 

Peoof of Lausults And Claims, Dep. S. Brown Me mo's
Resteawt Orders; Frievances, Picture ot (J enpow

 

 

 

 

Tnwate Trans fer HS tov y

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 43 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2011)

2011 WL 4369116
Only the Westlaw citation is currently available.
United States District Court,
N.D. New York.

Tyrone WALKER, Plaintiff,
Vv.
Brian FISCHER, et al., Defendant.

No. 9:08-CV-1078 (TJM/ATB).
|

July 25, 2011.
Attorneys and Law Firms
Tyrone Walker, pro se.

Justin C. Levin, Assistant Attorney General, for Defendants.

REPORT and RECOMMENDATION
ANDREW T. BAXTER, United States Magistrate Judge.

*1 This referred for Report and
Recommendation, pursuant to 28 U.S.C. § 636(b) and
Local Rules N.D.N.Y. 72.3(c), by the Honorable Thomas J.
McAvoy, Senior United States District Judge.

matter was

In his Amended and Supplemental Complaints (Dkt.Nos.42,
97), Plaintiff alleges that Defendants violated his rights
under the Eighth and Fourteenth Amendments. Plaintiff seeks
monetary and injunctive relief. Presently before this court
is Defendants’ motion for summary judgment pursuant to
Fed.R.Civ.P. 56(b). (Dkt. No. 109). Plaintiff responded in
opposition to the motion. (Dkt. No. 115). For the following
reasons, the Court recommends granting Defendants motion,
and dismissing the complaint in is entirety.

I. Background

Plaintiff is an inmate in the custody and control of the New

York State Department of Correctional Services (“DOCS”). |
(Dkt. No. 42, Am.Comp].§ 4). He is currently incarcerated at
Clinton Correctional Facility (“Clinton”). (/d.; Dkt. No. 109-

4, Pl.'s Dep. at 13 2 ). He transferred to Clinton from Great
Meadow Correctional Facility (“Great Meadow”) on January
15, 2008. (Am.Compl.{ 24).

 

WESTLAW ©2019 Thomson Reuters

 

Plaintiff alleges that Defendants violated his Eighth
Amendment right to adequate medical care and Fourteenth
Amendment right of equal protection under the law by
depriving him of adequate medical treatment when. other
similarly situated inmates received such treatment. (Am.
Compl. §§ 131, 133; Supplemental Compl. {| 161-62). He
also claims the ice covering the recreation areas aggravate

his medical conditions. > Additionally, Plaintiff claims that
he was deprived of due process in violation of the Fourteenth
Amendment when he was placed under a restraint order
without being issued a misbehavior report. (Am.Compl.
123). Finally, although Plaintiff does not explicitly state
an Eighth Amendment cause of action arising from the
restraint orders, the restraints may also implicate the Eighth
Amendment as Plaintiff has claimed that prison officials
placed him in restraints “as a form of punishment.” (PI,'s Dep.
at 70).

A. Plaintiff's Medical Conditions
1. Foot Pain

Plaintiff was diagnosed with plantar fasciitis in November
2007 while he was incarcerated at Great Meadow. (Dkt.
No. I11, Pl.'s Medical R. I at 84). Plantar fasciitis is an
inflammation of the plantar fascia, which is a thick band of
tissue that “runs across the bottom of the foot and connects the
heal bone to the toes.” (Johnson Decl. 4 19; Lashway Decl. §
21). The condition causes pain in the feet. (Pl.'s Medical R. I
at 84). Treatment options include rest, stretching, and orthotic
shoe inserts. (Johnson Decl. 4 20; Lashway Decl. 4] 22; PI.'s
Medical R. I at 84). Dr. Thompson, who diagnosed Plaintiff
with plantar fasciitis at Great Meadow, noted that “orthotics
would help with [the condition] and boots would also help
give ... support to help this condition.” (PI.'s Medical R. I at
84).

*2 Plaintiff also claims that he suffers from Raynaud's
Syndrome. (Am. Compl. § 21; Pl.'s Dep. at 31). Raynaud's
Syndrome “is a condition in which blood vessels in the
hands and feet appear to overreact to cold.” (Johnson Decl.
31; Lashway Decl. 9 33). Plaintiff says that his “feet
become painfully cold when there is a slight decrease in
temperature” even if his overall body temperature remains
warm. (Am.Compl.§ 21). Plaintiff admits that he has never
been diagnosed with Raynaud's Syndrome and admits that
there is no indication of it in his medical file, but he claims
that a doctor and a physician have told him that he has it. (PI.'s

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 44 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2011)

 

Dep. at 31). He believes that medical boots will help with this
condition too. (Pl.'s Dep. at 34).

Plaintiff wants to wear his medical boots at all times, or, at
the very least, when he leaves his cell to go to recreation
or to other call-outs within the facility. (Pl.'s Dep. at 42).
He also wants to be able to keep the medical boots at the
back of his cell so that he has access to them whenever
he leaves his cell. (Pl.'s Dep. at 43-44). Currently, Plaintiff
is allowed to wear his boots when he goes on “outside
trips.” (Defs. 7.1 Statement § 12; Pl.'s 7.1 Statement 12).
Clinton's medical staff concluded that the “boots were only
medically necessary when he went on outside trips that
required extensive walking.” (Defs.' 7.1 Statement 4 11;
see also Dkt. No. 111—1, Pl's Medical R. II at 165, 172,
182). Medical staff provided Plaintiff with orthotic inserts
and painkillers, and they recommended exercises to ease his
discomfort. (Defs.' 7.1 Statement §§ 4—5, 7, 13; PI.'s 7.1
Statement {/] 4—5, 7, 11).

2. Back Pain

Plaintiff claims that he injured his back on February 18,

2009, while attempting “cherry picker” exercises’ in his
cell. (Dkt. No. 97, Pl.'s Supplemental Compl. { 142). The
next day, Plaintiff informed Defendant Amber Lashway,
a nurse practitioner at Clinton during the events giving
rise to this action, that he was experiencing back pain.
(Id.; Lashway Decl. § 57). Defendant Lashway prescribed
_ Phenylgesic, which is a painkiller made from acetaminophen
and phenyltolox. (PI.'s Medical R. I at 96). Approximately
one week later on February 27, 2009, Plaintiff told Defendant
Lashway that the medication was “doing little to subside
the pain in the back ....“ (Pl.'s Supplemental Compl. 4 143).
Defendant Lashway allegedly told Plaintiff to continue taking
the Phenylgesic and that he would not be receiving stronger
medication. /d.

Two months later, on April 30, 2009, Plaintiff complained
again to Defendant Lashway about back pain. (Lashway Decl.

4 63; Pl.'s Supplemental Compl. § 145). Defendant Lashway .

“concluded that [Plaintiff] ... was exhibiting drug-seeking
behavior.” (Lashway Decl. § 64). Once again, Defendant
Lashway told Plaintiff that he would not receive stronger
medication, but continued the Phenylgesic and recommended
a home exercise program for treating back pain. (Lashway
Decl. | 64-65; Pl.'s Supplemental Compl. § 145). One of
these exercises was supposedly “similar to the cherry pickers
exercise.” (PI.'s Supplemental Compl. | 145). After a couple
of weeks of completing the other exercises successfully,

 

WESTLAW © 2019 Thomson Reuters. No claim to original U.S. Government Works

Plaintiff claims that he injured his back even more by
“attempt[ing] to do the [exercise that was] like the cherry
picker exercise ....“ Jd.

*3 Defendant Lashway conducted a followup examination
of Plaintiffs back on May 28, 2009. (Lashway Decl. 4
67). She states that examination was normal and that “it
revealed no functional deficits .” (Lashway Decl. 68; see
also Dkt. No. 111-2, Pl.'s Medical R. III at 29). Plaintiff,
however, claims that he was “experienc[ing] excruciating
back pain.” (Dkt. No. 115, PI.'s 7.1 Statement § 52). Plaintiff
wanted an x-ray of his back but Defendant Lashway said that
an x-ray was not medically indicated. (Lashway Decl. { 69).
Defendant Lashway, however, submitted a physical therapy
consult to address Plaintiff's complaints. /d. 71. On June 2,

2009, Dr. Gerald Amatucci, > the Regional Medical Director,
denied the consult “because of a lack of medical necessity
at the time.” /d § 73. On September 1, 2009, Defendant
Lashway submitted another physical therapy consult, which
was also denied “because of a lack of medical necessity.” /d.

4 76.°
3. Gastrointestinal Problems

Plaintiff has complained of constipation, stomach cramps, and
hemorrhoids. (Am. Compl. 9 42, 59, 61-63, 65, 67; Pl.'s Dep.
at 48-49). He complains that the “Controlled A Diet,” which
is a high fiber diet that Plaintiff receives to treat constipation
and hemorrhoids, consists of “bland food.” (PI.'s Dep. at 51;
Dkt. No. 109-1, Defs.' 7.1 Statement § 24; Dkt. No. 115, PI.'s
7.1 Statement {] 24). He also claims that the diet consists of
too much meat, insufficient wheat bread and fresh fruits, and
overcooked vegetables. (PI.'s Dep. at 51-52). Plaintiff states
that this diet is “ineffective,” and that the “Cold Alternative
Diet” (also known as Kosher Diet) would better treat his
digestive problems. (PI.'s 7.1 Statement 9] 25, 28). Rabbi

Alec H. Friedman’ is accused of denying Plaintiff's request
for the Kosher Diet because Plaintiff is Muslim. (Defs.' Mem.
of Law at 16; see also Dkt. No. 115-7, PI.'s Exh. 30).

In addition to a high fiber diet, Plaintiff also receives
Metamucil to ease his constipation, which Plaintiff admits
has been “pretty effective.” (Defs.' 7.1 Statement §{] 21-
23; Pl.'s 7.1 Statement § 21-23; Pl.'s Dep. at 50).
Defendants have also provided Plaintiff with ointment to treat
his hemorrhoids, which Plaintiff acknowledges has helped
“[clonsiderably.” (Defs.' 7.1 Statement {J 29-31; PI.'s 7.1
Statement 9] 29-31; Pl.'s Dep. at 50).

4. Vision Problems

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 45 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2011)

Plaintiffs eyesight has deteriorated since his incarceration.
(Pl.'s Dep. at 58). He states that he had 20/20 vision when
he was arrested approximately twenty years ago, but he
now needs bifocals. /d Plaintiff also accuses Defendants
of ignoring his light sensitivity. (Am.Compl.§ 89). This
sensitivity causes headaches and makes it difficult for
Plaintiff to go to the recreation because the sunlight hurts
his eyes. (/d.; Pl.'s Dep. at 59). He must also leave the
lights off in his cell due to the sensitivity. (Pl.'s Dep. at
60). Plaintiff's requests for “photo-ray or tinted glasses” were
denied. (Am.Compl.{ 90).

5. Dental Issues

*4 Plaintiff accuses Defendants of ignoring his dental
problems. (Am.Compl. {ff 98—100). Plaintiff lost his partial
dentures when he transferred to Clinton from Great Meadow
in January 2008. (Am.Compl.{]| 98). He suffers from a
receding gum line, which causes pain and swelling. /a@ He
was also scheduled to have this teeth cleaned but that has not
occurred. /d. He claims that he has only seen a dentist once
and that no treatment has been provided. (PI.'s Dep. at 62).

6. Colonoscopy

Plaintiff alleges that Defendants were deliberately indifferent
to his serious medical needs by delaying a colonoscopy.
(Am.Compl.4§] 101—09). Plaintiff canceled a colonoscopy in
September 2008 because he believed that Dr. Shah had lied to
him regarding potential complications that might arise from
the procedure. /d. §§ 101—02. Plaintiff claims that his medical
conditions increased the threat of colon cancer because he has
a history of the disease in his family. /d. § 72. He requested
either another doctor or an alternative procedure shortly after
canceling his procedure with Dr. Shah; but Plaintiff did not
have a colonoscopy until March 2008. (/d. § 103; Dkt. No.
115-7, Pl.'s Exh. 30).

B. Recreation Area Conditions

Plaintiff complains that the floor of the recreation cages
are completely covered with ice that is at least six inches
thick, making his feet “extremely painfully cold” due to
his Raynaud's Syndrome. (Am.Compl.4] 33). While prison
officials provide galoshes, Plaintiff states that they do not
protect his feet. (Pl.'s Dep. at 55-56). He refrains from
going to recreation because the snow and ice compound
the problems with his feet. /d at 57. Plaintiff requests
medical boots to insulate his feet when he goes to recreation.
(Am.Compl.{ 33).

WESTLAW ©2019 T

 

C. Restraint Order

Plaintiff was placed on a restraint order on December 10,
2008, because he “made threatening statements regarding
fighting in the S .H.U. Visiting Room with other S.H.U.
inmates.” (Dkt. No. 109-12, Racette Exh. D). Waist restraints,
leg irons, and handcuffs were to remain on Plaintiff while he
was in the visiting area. /d. Plaintiff states that he was never
given a misbehavior report for this restraint order, violating
his due process rights. (Am. Compl. {| 117; Pl.'s Dep. at 70).
He also claims that the restraints were “too tight” and that
prison officials were “trying to torture” him. (PI.'s Dep. at 68).
The leg irons also aggravate problems with his feet. /d. at 68—
69. The restraint order was lifted on June 20, 2010. (Dkt. No.
109-12, Racette Decl. 4 18).

IL. Legal Standard for Summary Judgment

Summary judgment is appropriate where there exists no
genuine issues of material fact and, based on the undisputed
facts, the moving party is entitled to judgment as a matter
of law. Fed.R.Civ.P. 56; Salahuddin v. Goord, 467 F.3d 263,
272-73 (2d Cir.2006). “Only disputes over [‘material’] facts
that might affect the outcome of the suit under the governing
law will properly preclude the entry of summary judgment.”
Anderson v. Liberty Lobby, 477 U.S. 242, 248, 106 S.Ct.
2505, 91 L.Ed.2d 202 (1986). It must be apparent that no
rational finder of fact could find in favor of the non-moving
party for a court to grant a motion for summary judgment.
Gallo v. Prudential Residential Servs., 22 F.3d 1219, 1224 (2d
Cir.1994),

*5 The moving party has the burden to show the absence
of disputed material facts by informing the court of portions
of pleadings, depositions, and affidavits which support the
motion. Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S.Ct.
2548, 91 L.Ed.2d 265 (1986). If the moving party satisfies
its burden, the non-moving party must move forward with
specific facts showing that there is a genuine issue for trial.
Salahuddin v. Goord, 467 F.3d at 273. In that context, the non-
moving party must do more than “simply show that there is
some metaphysical doubt as to the material facts.” Matushita
Electric Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574,
586, 106 S.Ct. 1348, 89 L.Ed.2d 538 (1986).

In determining whether there is a genuine issue of material
fact, a court must resolve all ambiguities, and draw all
inferences, against the movant. See United States v. Diebold,
Inc., 369 U.S. 654, 655, 82 S.Ct. 993, 8 L.Ed.2d 176 (1962);
Salahuddin vy. Goord, 467 F.3d at 272. “[I]n a pro se case,
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 46 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2011)

 

the court must view the submissions by a more lenient
standard than that accorded to ‘formal pleadings drafted by
lawyers.’ “ Govan v. Campbell, 289 F.Supp.2d 289, 295
(N.D.N.Y.2007) (citing, inter alia, Burgos v. Hopkins, 14 F.3d
at 790. “However, a pro se party's ‘bald assertion,’ completely
unsupported by evidence, is not sufficient to overcome a
motion for summary judgment.” Lee v. Coughlin, 902 F.Supp.
424, 429 (S.D.N.Y.1995) (citing Carey v. Crescenzi, 923 F.2d
18, 21 (2d Cir.1991)).

ILI. Personal Involvement
A. Legal Standards

In order to hold an individual liable for damages in a
section 1983 action, plaintiff must allege that the individual
was “personally involved” in the constitutional violation of
which he complains. Farrell v. Burke, 449 F.3d 470, 484 (2d
Cir.2006); Wright v. Smith, 21 F.3d 496, 501 (2d Cir.1994)
(“It is well settled in this Circuit that personal involvement
of defendants in alleged constitutional deprivations is a
prerequisite to an award of damages under § 1983.”) The
Second Circuit has detailed the various ways in which a
defendant can be personally involved in a constitutional
deprivation. See Williams v. Smith, 781 F.2d 319, 323-24
(2d Cir.1986). A supervisory official is said to have been
personally involved if that official directly participated in the
infraction. /d. at 323. Personal involvement may be shown if,
after learning of a violation through a report or appeal, the
supervisory official failed to remedy the wrong. /d. Personal
involvement may exist if the official created a policy or
custom under which unconstitutional practices occurred or
allowed such a policy or custom to continue. /d. Finally, a
supervisory official may be personally involved if he or she
were grossly negligent in managing subordinates who caused
the unlawful condition or event. /d. at 323-24; see also Iqbal
v. Hasty, 490 F.3d 143, 152-53 (2d Cir.2007) (citing Colon
v. Coughlin, 58 F.3d 865, 873) (2d Cir.1995)), rev'd on other
grounds, — U.S. ——, 129 S.Ct. 1937, 173 L.Ed.2d 868
(2009).

*6 The “mere receipt of letters from an inmate by a
[supervisory official] regarding a medical claim is insufficient
to constitute personal liability.” Gonzales v. Wright, No.
9:06—CV—1424 (JMH), 2010 WL 681323, at *10 (N.D.N.Y.
Feb.22, 2010) (Hood, J.) (citations omitted); see also Booker
v. Doe, No. 9:06—CV-73 (GLS), 2008 WL 4527601, at *7
(N.D.N.Y. Sept.30, 2008) (Sharpe, J.) (“It is now well-settled
that the failure of a supervisory official to investigate a letter
of protest written by an inmate is not sufficient to show

WESTLAW ©2019 7

 
 
 

personal involvement.”). Moreover, a supervisor's referral
of a complaint to a subordinate for investigation does not
constitute personal involvement. Sealey v. Giltner, 116 F.3d
47, 51 (2d Cir.1997); see also Wright v. Genovese, 694
F.Supp.2d 137, 161 (N.D.N.Y.2010) (Kahn, J.) (adopting
magistrate judge's finding that an inmate's letter of complaint
to a supervisor was insufficient to establish personal
involvement by the supervisor because the supervisor referred
the matter to a subordinate for decision and did not personally
make any decisions regarding the inmate); Vega v. Artus,
610 F.Supp.2d 185, 199 n. 13 (N.D.N.Y.2009) (Suddaby, J.)
(“Prison supervisors are entitled to refer letters of complaint
to subordinates, and rely on those subordinates to conduct
an appropriate investigation and response, without rendering
the supervisors personally involved in the constitutional
violations alleged in the letters of complaint.”). However,
personal liability may lie where a “supervisor's ‘involvement
went beyond merely the receipt of complaint letters,’ to
‘responding, explaining the treatment and defending the
institution.’ “ Woods v. Goord, No. 01 Civ. 3255(SAS), 2002
WL 731691, at *7-9 (S.D.N.Y. Apr.23, 2002) (Schendlin,
J.) (internal citations omitted); see also Rashid v. Hussain,
No. 95—Civ. 676, 1997 WL 642549, at *3 (N.D.N.Y. Oct. 15,
1997) (Pooler, J.).

B. Analysis
1. Defendant Fischer

Defendant Brian Fischer began serving as DOCS
Commissioner on March 12, 2007. (Dkt. No. 109-7, Fischer
Decl. §] 1, 3). He served as Acting Commissioner from
January 1, 2007, to March 12, 2007. /d. {j 2. Plaintiff wrote
a letter to Defendant Fischer on April 22, 2008, complaining
about the deprivation of the medical boots. (Dkt. No. 109-7,
Fischer Exh. A; Dkt. No, 115-3, PI.'s Exh. 10). On November
10, 2009, Plaintiff wrote another letter to Defendant Fischer
which “mention[ed] the crippling and painful effect of his —
back condition.” (Supplemental Compl. 4 149; Dkt. No.
109—7, Fischer Exh. C). Defendant Fischer did not respond
to these letters personally. (Fischer Decl. § 18). Rather,
Defendants Lester Wright and Lucien LeClaire responded
to these letters on Defendant Fischer's behalf. (Dkt. No.
109-7, Fischer Exhs. C-E; Dkt. No. 115-3, Pl.'s Exh. 10;
Supplemental Compl. { 150). Due to the large volume of
letters that Defendant Fischer receives from inmates or
others on their behalf, Defendant Fischer's secretaries read
these letters and forward them to other individuals who may
respond on Defendant Fischer's behalf. (Fischer Decl. { 11—
15).

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 47 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2011)

*7 Without more, even construing the facts in the light
most favorable to Plaintiff, Plaintiff has failed to allege, let
alone establish, any factual basis upon which a jury could
reasonably conclude personal involvement by Defendant
Fischer. Neither the mere receipt of a complaint nor the
delegation to a subordinate to respond to the complaint are
sufficient to establish personal involvement.

Accordingly, I recommend that Defendant Fischer be granted
summary judgment.

2. Defendant LaValley

Plaintiff alleges that Defendant Thomas LaValley, who was
Clinton's First Deputy Superintendent during the time of the
events giving rise to this action, directed a formal complaint to
another person for review. (Am.Compl.{ 28). This allegation
alone would be insufficient to subject Defendant LaValley
to personal liability. The record, however, reveals several
instances where Defendant LaValley responded to Plaintiff's
formal complaints by explaining and defending the alleged
constitutional deprivations. (Dkt. No. 109-5, Artus Exhs. A—
C). These responses may be sufficient to subject Defendant
LaValley to personal liability if the deprivations violated the
8

Constitution,
Accordingly, Defendant LaValley should not be granted
summary judgment on this basis.

3. Defendant Bezio

Defendant Jeffrey Bezio, a sergeant at Clinton, argues
that he was not personally involved in any constitutional
violation because the denial of the medical boots did not
violate the Constitution. (Defs.' Mem. of Law at 27). The
standard, however, requires that the plaintiff allege personal
involvement in the “alleged constitutional deprivations.” See
Wright v. Smith, 21 F.3d at 501 (emphasis added). Defendant
Bezio is accused of denying Plaintiff the use of medical
boots in violation of the Eighth and Fourteenth Amendments.
(Am.Compl.4 25). Defendant Bezio, citing policy, admits
to denying Plaintiff access to medical boots on at least
one occasion. (Dkt. No. 109-6, Bezio Decl. § 9). Thus,
Plaintiff has sufficiently alleged Defendant Bezio's personal

involvement in an alleged constitutional violation. ?

Accordingly, Defendant Bezio should not be granted
summary judgment on this basis.

4. Defendant Artus

 

 

Defendant Dale Artus was the Superintendent of Clinton
during the time of the events giving rise to this action.
(Dkt. No. 109-5, Artus Decl. § 4). The record reveals a
number of letters and grievances from Plaintiff to Defendant
Artus, in which Plaintiff complained of the lack of medical
treatment and other prison conditions. (See generally Artus
Decl.). Plaintiff also claims that he complained to Defendant
Artus personally when Defendant Artus “walked on the
rounds.” (PI.'s Dep. at 95). Defendant Artus states that all
complaints from Plaintiff were delegated to Defendant Artus's
subordinates for review and action. (Artus Decl. { 11, 13, 16,
18, 20, 28, 36, 38). Plaintiff concedes that Defendant Artus
referred most, if not all, of these matters to subordinates. (Am.
Compl. §§ 28, 32; Supplemental Compl. § 152).

*8 Other than to inform Plaintiff that his complaints were
referred to subordinates for review, the record fails to reveal
any responses from Defendant Artus that could subject him

to personal liability. !° (Dkt. No. 109-5, Artus Exhs. D, H,
I; Dkt. No. 115-7, Pl.'s Exh. 32). Defendant Artus did not
respond to any of the grievance appeals directly. (Dkt. No.
109-5, Artus Exhs. A, B, C; Dkt. No. 115-3, PI.'s Exhs.
7, 9; Dkt. No. 115-4, Pl.'s Exh. 15; Dkt. No. 1155, PI.'s
Exh. 19; Dkt. No, 115-6, Pl.'s Exhs. 26-27; Dkt. No. 112-
7, Pl.'s Exhs. 28, 38). Plaintiff argues that Defendant Artus
responded to Grievance # CL—56794—08; but that response
bears the signature of Defendant Thomas LaValley, who was
then Clinton's First Deputy Superintendent. (Dkt. No. 109-
5, Artus Exh. A.; Dkt. No. 109-10, LaValley Decl. 4 4).
Thus, the record fails to show any personal involvement by
Defendant Artus.

Accordingly, Defendant Artus should be granted summary

judgment on this basis. i

IV. Eighth Amendment

The Eighth Amendment to the United States Constitution
prohibits “cruel and unusual” punishment. The word
“punishment” refers not only to deprivations imposed as a
sanction for criminal wrongdoing, but also to deprivations
suffered during imprisonment. Estelle v. Gamble, 429 U.S. 97,
102-03, 97 S.Ct. 285, 50 L.Ed.2d 251 (1976). Punishment is
“cruel and unusual” if it involves the unnecessary and wanton
infliction of pain or if it is incompatible with “the evolving
standards of decency that mark the progress of a maturing
society.” /d at 102. In fulfilling this duty, prison officials
must “ensure that inmates receive adequate food, clothing,
shelter, and medical care, and must ‘take reasonable measures

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 48 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2011)

 

to guarantee the safety of the inmates.’ “ Farmer v. Brennan,
511 U.S. 825, 832, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994)
(quoting Hudson v. Palmer, 468 U.S. 517, 526-27, 104 S.Ct.
3194, 82 L.Ed.2d 393 (1984)). While the Eighth Amendment
does not mandate comfortable prisons, neither does it tolerate
inhumane treatment of those in confinement. /d. at 832 (citing
Rhodes v. Chapman, 452 U.S. 337, 349, 101 S.Ct. 2392,
69 L.Ed.2d 59 (1981)). A viable Eighth Amendment claim
must contain both an objective and a subjective component.
Farmer v. Brennan, 511 U.S. at 834.

A. Medical Indifference
1. Legal Standards

Deliberate indifference to a convicted prisoner's serious
medical needs constitutes cruel and unusual punishment, in
violation of the Eighth Amendment, as made applicable to the
states through the Fourteenth Amendment. Esfel/e v. Gamble,
429 U.S. at 106. There are two elements to the deliberate
indifference standard. Smith v. Carpenter, 316 F.3d 178, 183-
84 (2d Cir.2003). The first element is objective and measures
the severity of the deprivation, while the second element
is subjective and ensures that the defendant acted with a
sufficiently culpable state of mind. Jd.

The objective prong of the standard is satisfied “when (a) the
prisoner was ‘actually deprived of adequate medical care,’
meaning prison officials acted unreasonably in response to
an inmate health risk under the circumstances, and (b) ‘the
inadequacy in medical care is sufficiently serious.’ “ Bel/otto
v. County of Orange, 248 F. App'x 232, 236 (2d Cir.2007)
(quoting Salahuddin v. Goord, 467 F.3d at 279-80). If the
“unreasonable care” consists of a failure to provide any
treatment, then the court examines whether the inmate's
condition itself is “sufficiently serious.” Smith v. Carpenter,
316 F.3d 178, 185-86 (2d Cir.2003). When a prisoner
alleges “a temporary delay or interruption in the provision
of otherwise adequate medical treatment,” the court must
focus on the seriousness of the particular risk of harm that
resulted from the “challenged delay or interruption, rather
than the prisoner's underlying medical condition alone.” Id.
at 185 (emphasis in original). The standard for determining
when a deprivation or delay in a prisoner's medical need
is sufficiently serious, contemplates a condition of urgency
that may result in degeneration of the patient's condition or
extreme pain. Bellotto v. County of Orange, 248 F. App'x
at 236 (citing Chance v. Armstrong, 143 F.3d 698, 702 (2d
Cir.1998) and Smith v. Carpenter, 316 F.3d at 187 (actual
medical consequences are highly relevant)).

 

WESTLAW © 2019 Thomson Reuters. No claim to

*9 The subjective prong of the deliberate indifference test
is satisfied when an official “knows that inmates face a
substantial risk of serious harm and disregards that risk by
failing to take reasonable measures to abate it.” Farmer v.
Brennan, 511 U.S. at 847. A plaintiff is not required to show
that a defendant acted or failed to act “for the very purpose of
causing harm or with knowledge that harm will result,” but
must show that the official was aware of facts from which one
could infer that “a substantial risk of serious harm” exists, and
that the official drew that inference. /d. at 835, 837.

A plaintiffs disagreement with prescribed treatment does
not rise to the level of a constitutional claim. Sonds v. St.
Barnabas Hosp. Corr. Health Servs., 141 F.Supp.2d 303, 311
(S.D.N.Y.2011) (McMahon, J.). An inmate does not have the
right to treatment of his choice. Dean v. Coughlin, 804 F.2d
207, 215 (2d Cir.1986). Even if the medical judgments of
prison staff amount to negligence or malpractice, malpractice
does not become a constitutional violation simply because
the plaintiff is an inmate. Kellam v. Hunt, No. 9:04-CV—
1225 (LEK/GJD), 2007 WL 2764814, at *6 (N.D.N-Y.
Sept.20, 2007) (Kahn, J.). Moreover, “the fact that a course
of treatment is unsuccessful does not ... establish medical
malpractice... A fortiori, it cannot support a finding of
deliberate indifference since deliberate indifference requires a
level of culpability beyond malpractice.” Ramos v. Artuz, No.
00 Civ. 149, 2003 WL 342347, at *9 (S.D.N.Y. Feb. 14, 2003)
(Swain, J.). Finally, penological interests may also inform the
decision on the type of care a prisoner receives. See Estelle v.
Gamble, 429 U.S. at 103.

2. Analysis

Plaintiff alleges that he was denied adequate medical
treatment for his foot and back pain, and digestive,
vision, and dental problems. (See generally Am. Compl.;
Supplemental Compl.). Even assuming that these conditions
were sufficiently serious, a review of the record shows
that Defendants did not act with deliberate indifference in
responding to these medical needs. Rather, the record shows
a number of disagreements between Plaintiff's wishes and the
medical care Defendants’ provided, which is insufficient to
make a constitutional claim of deliberate indifference.

Moreover, in refusing to prescribe stronger back pain
medication, Defendant Lashway was entitled to her own
medical judgment that Plaintiff showed drug-seeking
behavior. See Wright v. Genovese, 694 F.Supp.2d at 160
(“concern about prescribing narcotic pain medication, on
which inmates with possible substance abuse issues could
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 49 of 231

become dependent, may inform a medical judgment about
what drug to prescribe”).

Additionally, Clinton's security staff had legitimate
penological interests for refusing Plaintiff's request to keep
his medical boots in his cell. They determined that doing
so “present[ed] an unacceptable security threat to the safety
of staff and other inmates.” (Racette Decl. 34). Defendant
Racette states that a boot that contains plastic instead of
metal may still pose a threat because the “hard plastic”
that is used to make the boots’ support structures “could
easily [be] fashion[ed] [into] a stabbing instrument,” and
that a plastic weapon poses a greater threat because metal
detectors will not be able to detect it. Jd J] 37, 39-40.
The record also shows that Plaintiff had been placed in
restraints in March and April 2008 because he had “assaulted
[and] seriously injured several [Clinton] staff members using
weapons (shanks)” and ‘ton numerous occasions [Plaintiff]
made threats to staff.” (Dkt. No. 115-7, Pl.'s Exh. 34).
Therefore, depriving Plaintiff of his medical boots at all times
served the legitimate penological purpose of protecting prison
staff and other inmates.

*10 Plaintiff has also failed to show that Defendants acted
with deliberate indifference to his vision problems. Citing
an eye examination record, Plaintiff claims that he was
diagnosed by an optometrist of having light sensitivity in
May 2008. (Defs.' 7.1 Statement 4 69). That record, however,
notes that Plaintiff had complained of light sensitivity, not
that he was diagnosed with it. (Pl.'s Medical R. I at 76).
Moreover, a subsequent eye examination in July 2008 makes
no reference to light sensitivity at all. (Pl.'s Medical R. at
78). Plaintiff was told once again in December 2009 that
the optometrist did not prescribe tinted glasses because the
optometrist concluded that tinted glasses were not indicated
despite Plaintiff's complaints. (P's Medical R. at 70). Notably,
although Plaintiff has not received the tinted glasses that
he desires, Plaintiff “repeatedly” been “issued eyeglasses to
correct his vision.” (PI's 7.1 Statement § 71).

Further, Plaintiffs claim that the failure to place him on the
Kosher Diet resulted in “[s]evere internal hemorrhoids” in
March 2009 is speculative. (Pl.'s Mem. of Law at 14). He
offers no support for that proposition. At worst, any link
between the denial of the Kosher Diet and the diagnosis
of severe hemorrhoids might show medical malpractice,
but not deliberate indifference. After reviewing the record,
the Court concludes that Defendants were not deliberately
indifferent to Plaintiffs gastrointestinal and hemorrhoid
problems. Defendants provided a hemorrhoid ointment, fiber

 

supplements, and a high fiber diet. (Pl.'s Medical R. I at 162,
167, 173, 179; Pl.'s Medical R. II at 188; Pl.'s Medical R. III at
2, 49, 52). Plaintiff has admitted that the Metamucil has been
“pretty effective” in alleviating his constipation and that the
ointment has helped “[cJonsiderably” with his hemorrhoids.
(PI.'s Dep. at 50). While Plaintiff later refused the Controlled
A Diet, claiming that it did not work (PI.'s Medical R. III at
13), the Constitution does not require that Plaintiff receive the
care of his choice. Rather, the Constitution requires only that
an inmate receive adequate medical care.

In addition, Plaintiff cannot show the personal involvement
of any Defendant in treating (or in failing to treat) his
dental problems. Defendants submit—and Plaintiff admits—
that “[dJental professionals [at Clinton] receive professional
supervision from the director of their discipline.” (Defs.' 7.1
Statement § 77; Pl.'s 7.1 Statement § 77). When “an inmate
complains about dental issues to medical staff, medical staff
must refer such complaints to the dental department.” (Defs.'
7.1 Statement § 77; Pl.'s 7.1 Statement § 77). Plaintiff admits
—and the record shows—that Clinton's medical staff have
referred his concerns to the dental department. (PI.'s 7.1
Statement 4 80; see also Pl.'s Medical R. IT at 12, 13, 135, 141,
147; Pl.'s Medical R. II at 106-07; PI.'s Medical R. III at 47).
As such, Defendants responded appropriately to Plaintiff's
dental conditions, and Plaintiff cannot show the personal
involvement of any Defendants in the alleged constitutional
deprivations.

*11 Finally, there is no indication that the five-month delay
in providing a colonoscopy was the result of Defendants'
deliberate indifference to Plaintiff's serious medical needs. A
genetic disposition to colon cancer is insufficient to constitute
a serious medical condition because it is not a condition of
urgency that may result in degeneration of the condition or
extreme pain. Moreover, the delay did not expose Plaintiff to
a greater risk of colon cancer. In fact, the colonoscopy did not
reveal any cancer at all. /d.

Accordingly, Defendants should be granted summary
judgment as to Plaintiff's medical indifference claims.

B. Restraints
1. Legal Standards

Pursuant to DOCS Directive 4933 § 305.4(a), “[a]ny inmate
assigned to an [S.H.U.] who has a history of assaultive
behavior and/or who presents a threat to the safety or security
of himself/herself, other persons, or State property may be
placed under a restraint order by the deputy superintendent

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 50 of 231

Walker v, Fischer, Not Reported in F.Supp.2d (2011)

 

for security or, in his/her absence, the [officer of the day]
or higher ranking authority.” Prison officials have wide
latitude to place restraints on inmates and only violate
the Eighth Amendment if the imposed restraint is “totally
without penological justification, grossly disproportionate,
or involves the unnecessary and wanton infliction of pain.”
Horne v. Coughlin, 155 F.3d 26, 31 (2d Cir.1998) (citations
omitted).

2. Analysis

In this case, the imposition of the restraint orders did
not violate Plaintiffs rights under the Due Process Clause.
Defendants intercepted a letter, dated December 4, 2008, that
Plaintiff wrote to his brother where Plaintiff threatened to “kill
one of these bitches in this box down with the police” and that
the “only time [Plaintiff] can get at one of these bitches is on
the visit because we out of restraints, so if you decide to ever
come visit again be ready to get it on, I fight we all fight that's
how we go.” (Dkt. No. 109-12, Racette Exh. B). Later, in
June 2009, the Deputy Superintendent of Elmira Correctional
Facility also intercepted a letter where Plaintiff threatened to
kill another inmate who was in a rival gang. (Dkt. No. 109—
12, Racette Exh. C).

Defendants interpreted these letters as a threat to other
inmates in Clinton's S.H.U. (Dkt. No. 109-12, Racette Decl.
47, 16-17). Plaintiff has been assigned to S.H.U. throughout
his entire incarceration at Clinton. (Defs.' 7.1 Statement 4
8; Pl.'s 7.1 Statement § 8). The initial restraint order on
December 10, 2008, was placed on Plaintiff because he had
“made threatening statements regarding fighting in the S.H.U.
visiting room with other S.H.U. inmates.” (Dkt. No. 109-12,
Racette Exh. D). Each subsequent restraint order was issued
for the same reason.” /d.

Plaintiff contends he was not a threat to security. (Dkt. No.
115-1, Pl.'s Mem. of Law at 20-25). He argues that the first
letter was a ploy that he had learned from a psychology
book to create an urgent situation so that his brother would
visit. /d. at 19-20. Plaintiff also claims that the second letter
should not be admitted as evidence because he does not
remember writing it, that it is undated, and that a deputy
superintendent would not be in the position to intercept letters
as a deputy superintendent would not work in the mail room.

Id. at 24. !2 Even if Plaintiff's claims are true, he has not raised
any issue of material fact that would permit a reasonable
juror to conclude that Defendants acted “totally without
penological justification,” that the restraints were “grossly
disproportionate,” or that they “involve[d] the unnecessary

WESTLAW © 2019 Thomson Reuters. No claim tc

 

and wanton infliction of pain.” While Plaintiff believes that
he does not present a threat to other inmates in S.H.U .,
Defendants were authorized to impose the restraint orders
under DOCS regulations, and they did so for a legitimate,
penological purpose (i.e. ensuring the safety of other persons)
after intercepting correspondence that they interpreted as
Plaintiff's threats to other inmates. Plaintiff was not required
to wear restraints when he was in recreation or in his cell. (PI.'s
Dep. at 66; Dkt. No. 109-12, Racette Exh. D). The restraint
orders were lifted in June 2010 after the inmate that Plaintiff
had threatened to harm was transferred to another facility.
(Racette Decl. § 18; Pl.'s 7.1 Statement § 95). Thus, there is
no indication that the restraints were grossly disproportionate
to the perceived threat.

*12 Accordingly, Defendants should be granted summary
judgment on this basis.

C. Ice in the Recreation Areas
1. Legal Standards

In order to state a valid conditions-of-confinement claim
under the Eighth Amendment, a plaintiff must allege that: (1)
the conditions were so serious that they constituted a denial of
the “minimal civilized measure of life's necessities,” and (2)
prison officials acted with “deliberate indifference.” Hilson
v. Seiter, 501 U.S. 294, 297-99, 111 S.Ct. 2321, 115 L.Ed.2d
271 (1991) (cited in Branham v. Meachum, 77 F.3d 626, 630—
31 (2d Cir.1996)).

To satisfy the objective element, the plaintiff must
demonstrate that the conditions under which he or she was
confined resulted “in unquestioned and serious deprivations
of basic human needs.” Anderson v. Coughlin, 757 F.2d 33,
35 (2d Cir.1985) (citing Rhodes v. Chapman, 452 U.S. at
347). The Eighth Amendment is implicated for example,
“when inmates are denied ‘essential food, medical care,
or sanitation,” or when conditions are such that the threat
of violence among inmates is increased.” Morgan v. Ward,
699 F.Supp. 1025, 1054 (N.D.N.Y.1988). Conditions of
confinement are not cruel and unusual for Eighth Amendment
purposes simply because they are “restrictive and even
harsh.” Anderson v. Coughlin, 757 F.2d at 35. Rather, many
unpleasant aspects of prison life “are part of the penalty that
criminal offenders pay for their offenses against society.” /d.
(citation omitted),

Satisfying the subjective element requires that the prisoner
show that defendants acted with “deliberate indifference.”
Wilson v. Seiter, 501 U.S. at 302-03. A prison official

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 51 of 231

Walker v, Fischer, Not Reported in F.Supp.2d (2011)

acts with deliberate indifference to inhumane conditions of
confinement where he “knows of and disregards an excessive
risk to inmate health or safety; the official must both be aware
of the facts from which the inference could be drawn that a
substantial risk of serious harm exists, and he must also draw
that inference.” Farmer v. Brennan, 511 U.S. at 137.

In this Circuit, proof that an inmate was subjected “for a
prolonged period to bitter cold” is sufficient to raise a triable
issue of fact as to the objective prong. Gaston v. Coughlin, 249
F.3d 156, 164 (2d Cir.2001) (holding that summary judgment
for defendants was precluded where prisoner was subjected
to temperatures near or well below freezing in his cell for a
five-month period); see also Corselli v. Coughlin, 842 F.2d 23
(2d Cir. 1988) (holding that summary judgment for defendants
was precluded where prisoner was subjected to bitter cold in
cell for three months); Wright v. McMann, 37 F.2d 519, 526
(2d Cir.1967) (vacating a dismissal on the pleadings where
the complaint alleged that prisoner was deliberately exposed
to bitter cold for periods of twenty-one days or more while in
solitary confinement).

But where an inmate has not been subjected to “bitter cold”
for a “prolonged period,” the Second Circuit has held that
summary judgment for prison officials is appropriate. See
Trammell v. Keane, 338 F.3d 155 (2d Cir.2003). In Trammell,
the inmate was deprived of clothing and confined to his
cell for a few weeks as a disciplinary measure. /d. at 159.
The Second Circuit found that defendants were entitled to
summary judgment because the inmate had failed to allege
that his cell was open to the elements, lacked adequate heat,
or that he had been subjected to “bitter cold.” /d. at 165.

2. Analysis

*13 Here, Plaintiff argues that the recreation area was
covered in ice, making it difficult for him to exercise because
the cold would aggravate the pain in his feet. (Am. Compl.
| 33; Pl.'s Dep. at 55-57). Even if Plaintiff's allegations
were true, he has failed to satisfy both the objective and
subjective prongs of a conditions of confinement claim.
Plaintiff was not exposed to “bitter cold” for a “prolonged
period.” He refrained from going to the recreation cages and
there is nothing in the record to indicate that Defendants
forced Plaintiff to be exposed to the cold. (Pl.'s Dep. at
57). Moreover, Plaintiff's admission that Defendants provided
galoshes to insulate his feet belie any claim that Defendants
acted with deliberate indifference to expose Plaintiff to
inhumane conditions. /d, at 55—56. Finally, as discussed more
fully above, Defendants did not provide Plaintiff with his

WESTLAW © 2019 Thomson Reuters. No

 

medical boots when he went to recreation because they were
not medically necessary and they posed a potential threat to
others. !3
Accordingly, Defendants should be granted summary
judgment on this basis.

V. Equal Protection Claims
A. Legal Standards

The Equal Protection Clause of the Fourteenth Amendment
provides that the government shall treat all similarly-situated
people alike. Giano v. Senkowski, 54 F.3d 1050, 1057
(2d Cir.1995) (citing City of Cleburne y. Cleburne Living
Cir, 473 U.S. 432, 439, 105 S.Ct. 3249, 87 L.Ed.2d 313
(1985)). A plaintiff alleging a violation of his equal protection
rights must first show that he was treated differently than
others similarly situated because of intentional or purposeful
discrimination, typically against an identifiable or suspect
class, such as race or religion. Phillips v. Girdich, 408 F.3d
124, 129 (2d Cir.2005). Then, the plaintiff must establish
that the difference in treatment cannot survive the appropriate
level of scrutiny. /d.

Strict scrutiny is used when “the classification drawn
‘impermissibly ... operates to the peculiar disadvantage of
a suspect class.’ “ Disabled Am. Veterans v. U.S. Dep't of
beterans Affairs, 962 F.2d 136, 141 (2d Cir.1992) (citing
Mass. Bad. of Ret. v. Murgia, 427 U.S. 307, 96 S.Ct. 2562, 49
L.Ed.2d 520 (1976) (footnotes omitted)). Suspect classes are
those based on “race, alienage, or national origin, or those
which discriminate against a group saddled ... [with] political
powerlessness as to command extraordinary protection
from the majoritarian political process.” /d. Classifications
based on religion are also “inherent[ly] suspect.” Robles v.
Dennison, 745 F.Supp.2d 244, 301 (W.D.N.Y.2010) (citing
City of New Orleans v. Dukes, 427 U.S. 297, 303, 96 S.Ct.
2513, 49 L.Ed.2d 511 (1976)). To survive strict scrutiny, the
“State must demonstrate a compelling governmental interest
and show that the law is the least restrictive means of
furthering its interest.” City of Boerne v. Flores, 521 U.S. 507,
534, 117 S.Ct. 2157, 138 L.Ed.2d 624 (1997).

*14 Alternatively, an equal protection claim can sometimes
be sustained even if the plaintiff does not allege “class-based”
discrimination and instead claims that he has been irrationally
singled out as a “class of one.” Engquist v. Or. Dep't of Agric. .,
553 U.S. 591, 601, 128 S.Ct. 2146, 170 L.Ed.2d 975 (2008)
(internal quotations omitted), The Equal Protection Clause
“secure[s] every person ..., against intentional and arbitrary
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 52 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2011)

 

discrimination” by state officials. Willowbrook v. Olech, 528
U.S. 562, 564, 120 S.Ct. 1073, 145 L.Ed.2d 1060 (2000)
(per curiam )). Thus, in a “class of one” claim, the Equal
Protection Clause requires a “rational basis for the difference
in treatment.” /d. (citing Willowbrook v. Olech, 528 U.S. at
564.

B. Analysis

Plaintiff claims that the denial of adequate medical care for
his feet and gastrointestinal problems, “constitute[ ] unequal

protection of the law.” (Am.Compl.{ 133). '4 Plaintiff, who
is black, was not permitted to wear medical boots while in
the S .H.U. at Clinton. (Pl.'s Mem. of Law at 18). He argues
that William Blake, a white inmate who also suffers from
plantar fasciitis, was permitted to wear medical boots while
in the S.H.U. at Great Meadow (PI.'s Mem. of Law at 18; Dkt.
No. 115-2 at 15, Blake Aff. §] 5—7). Plaintiff also appears to
assert a “class of one” claim with regard to his gastrointestinal
problems. He argues that a Muslim inmate, Dennis Nelson,
received the Kosher Diet while incarcerated at Green Haven
Correctional Facility (“Green Haven”). (Pl.'s Mem. of Law at
18; Nelson Aff. § 4). But Plaintiff, who is also Muslim, was
denied the Kosher Diet while incarcerated at Clinton. (PI.'s
Mem. of Law at 18).

Without more, Plaintiff has not shown that any Clinton
officials treated him differently because of his membership
in a suspect class or that Clinton officials intentionally or

arbitrarily discriminated against him. '5 Personnel at Clinton
would have no control over or responsibility for the medical
care of inmates at other facilities; so a comparison of how
isolated inmates at other institutions were treated does not
support an equal protection claim against any Clinton official.
Moreover, Plaintiff has neither shown nor alleged the personal
involvement of Defendants Fischer and Wright, who are
both DOCS officials, in any alleged violation of the Equal
Protection Clause.

Accordingly, I recommend granting Defendants’ motion for
summary judgment as to Plaintiff's equal protection claims.

VI. Due Process Violations
A. Legal Standards

To prevail on a procedural due process claim under section
1983, a plaintiff must show that he possessed a protected
property or liberty interest, and that he was deprived of
that interest without being afforded sufficient procedural
safeguards. See Tellier v. Fields, 280 F.3d 69, 79-80 (2d

7040 T ween Bletrere Ain elesiy is
2 2019 Thomson Reuters. No claim

"WESTLAW

 

Cir.2000); Hynes v. Squillace, 143 F.3d 653, 658 (2d
Cir.1998). Due process generally requires that the state afford
individuals “some kind of hearing” prior to depriving them
of a liberty or property interest. DiBlasio v. Novello, 344 F.3d
292, 302 (2d Cir.2003).

*15 An inmate's protected liberty interest is implicated

where the punishment at issue imposes an “atypical and
significant hardship on the inmate in relation to the ordinary
incidents of prison life.” Sandin v. Conner, 515 U.S. 472, 484,
115 S.Ct. 2293, 132 L.Ed.2d 418 (1995). The Second Circuit
has refused to set a bright line rule on when confinement
becomes atypical. Instead, “in order to determine whether a
liberty interest has been affected, district courts are required
to examine the circumstances of a confinement and to identify
with specificity the facts upon which [their] conclusions [are]
based.” Wright v. Coughlin, 132 F.3d 133, 137 (2d Cir.1998)
(citations omitted).

B. Analysis

Here, the restraint orders required Plaintiff to be in restraints
whenever he left his cell, except when he would go to
recreation. (Pl.'s Dep. at 69-70; Dkt. No. 109-12, Racette
Exh. D). Plaintiff argues that the restraint orders violated his
due process rights because he did not receive a misbehavior
report prior to being issued the restraint orders. (Am. Compl. {
117; Pl.'s Dep. at 70). The Court concludes that Plaintiff does
not have a liberty interest in being free from restraints while
out of his cell. Placing a prison inmate in restraints does not
impose the “atypical and significant hardship” envisioned in
Sandin. See, e.g., Brown v. Coughlin, No. 93-CV—0633E(H),
1995 WL 643349, at *3(W.D.N.Y. Oct.13, 1995) (Elfvin, J.)
(concluding that an $.H.U. inmate “does not have a liberty
interest in being unencumbered by mechanical restraints
during his exercise period”). As such, Plaintiff's due process

claim fails as a matter of law as he had no liberty interest that

would trigger due process protections. i

Accordingly, I recommend granting Defendants summary
judgment on this basis.

VIL. Conclusion
WHEREFORE, based on the findings above, it is

RECOMMENDED, that Defendants’ motion for summary
judgment (Dkt. No. 109) be GRANTED and the complaint
DISMISSED IN ITS ENTIRETY.

 
Walker v. Fischer, Not Reported in F.Supp.2d (2011)

Pursuant to 28 U.S.C. § 636(b)(1) and Local Rule 72.1(c), the
parties have fourteen (14) days within which to file written
objections to the foregoing report. Such objections shall be
filed with the Clerk of the Court. FAILURE TO OBJECT

Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 53 of 231

984 F.2d 85, 89 (2d Cir.1993) (citing Small v, Sec. of Health &
Human Servs., 892 F.2d 15 (2d Cir.1989)); 28 U.S.C. § 636(b)
(1); Fed.R.Civ.P. 6(a), 6(e), 72.

All Citations

TO THIS REPORT WITHIN FOURTEEN DAYS WILL
PRECLUDE APPELLATE REVIEW. Roldan v. Racette, Not Reported in F.Supp.2d, 2011 WL 4369116

Footnotes

1

WwW Nh

- OO ~ om &

12
13

14

VWESTLAW 419 [nomson neuters. NO Cle i iq », Government VVorKs

On April 1, 2011, DOCS and the New York State Division of Parole were merged into one agency, named the New York
State Department of Corrections and Community Supervision. Because the events relevant to this suit occurred before
the merger, | will refer to New York State's corrections agency as “DOCS.”

All references to page numbers will be to the page numbers assigned by the court's electronic docketing system.
Neither the Amended Complaint nor the Supplemental Complaint explicitly state an Eighth Amendment conditions of
confinement cause of action. Defendants, however, have construed a conditions of confinement claim. (Dkt. No. 109-
2, Defs.' Mem. of Law at 20-21). Accordingly, the Court will also analyze whether Defendants are entitled to summary
judgment on a conditions of confinement claim. See Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir.1994) (holding that
were a party is proceeding pro se, the court must “read [his or her] supporting papers liberally, and interpret them to raise
the strongest arguments that they suggest.”).

Plaintiff describes this exercise as “having your hands touching your toes.” (PI.'s Supplemental Compl. {J 142).

Dr. Amatucci is not a party to this action.

Plaintiff has admitted to paragraphs 69, 71, 73, and 76, of Defendant Lashway's Declaration. (See Pl.'s 7.1 Statement
17 53, 55, 58, 61).

Rabbi Friedman is not a party to this action.

Whether the deprivations violated the Constitution is discussed below. See infra Point IV(A).

Whether the deprivation of the medical boots violated the Constitution is discussed below. See infra Point IV(A).

Also contained in the record are memoranda from Defendant Artus to Plaintiff modifying Plaintiffs kKeeplock and S.H.U.
confinement times. (Dkt. No. 115-6, Pl.'s Exh. 21). Those matters are not at issue in the pending action.

Plaintiff also argues that Defendants Fischer, LaValley, and Artus were personally involved by claiming that they used
DOCS Directive 4933 to deny the medical boots. (Dkt. No. 115-1, Pl.'s Mem. of Law at 26). Plaintiff relies on their
responses to interrogatories where they admit that the directive does not address every item that is prohibited in S.H.U.
(Id.; Dkt. No. 115-4, PI .'s Exh. 12; Dkt. No. 115-7, Pl.'s Exhs. 32, 33). It appears that Plaintiff is attempting to assert
that those Defendants created or allowed a policy or custom under which unconstitutional practices occurred. Even
after reading Plaintiff's papers liberally, however, there is no indication that the directive contributed to unconstitutional
practices, especially when both Defendants Fischer and LaValley stated that exceptions to prohibited items may be
allowed for medical reasons. (Dkt. No. 115-4, Pl.'s Exh. 12; Dkt. No. 115-7, Pl.'s Exh. 33).

It should be noted that the second letter bears the same salutation and signature as the first letter, which Plaintiff
acknowledges writing. (Dkt. No. 109-12, Racette Exhs. B-C).

While deprivation of recreation privileges may state a constitutional claim, see Williams v. Greifinger, 97 F.3d 699, 704
(2d Cir.1996), Plaintiff was not deprived of recreation privileges. Rather, by his own admission, he chose to refrain from
recreation because he was not provided with medical boots, which he feels would have kept his feet warm. Defendants,
however, provided galoshes so that Plaintiffs feet would be insulated from the cold. Still, Plaintiff continued to refrain
from recreation. Thus, any deprivation, would have been the result of a choice made by the Plaintiff, which is insufficient
for an Eighth Amendment claim based on conditions of confinement. See Willard v. Ramsey, No. 07-CV-1156, 2010
WL 786296, at *3 n. 10 (N.D.N.Y. Mar. 2, 2010) (Mordue, C.J.) (holding meritless a prisoner's claim that his Eighth
Amendment rights were violated by his conditions of confinement because the prisoner refused, after being offered,
participation in recreation).

The Amended and Supplemental Complaints make conclusory allegations that the deprivation of adequate medical
care for his visual, dental, and back problems, and that the issuance of the restraint order without due process of law,
“constitute[ ] unequal protection of the law.” (Am. Compl. {| 133; Suppl. Compl. {] 162). In responding to the summary
judgment motion, however, Plaintiff has neither alleged nor offered any allegations or facts to suggest that the treatment
for his visual, dental, and back problems violated the Equal Protection Clause. He has neither alleged nor shown that

A
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 54 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2011)

 

others similarly situated received different care, or that prison officials acted irrationally when treating those problems.
This court concludes that any equal protection claim with respect to these medical care issues is mis-pled and essentially
duplicates plaintiffs claim that the defendants were deliberately indifferent to his medical needs. See, e.g. Hardy v. Diaz,
9:08-CV-1352 (GLS/ATB), 2010 WL 1633379, at *8 (N.D.N.Y. Mar. 30, 2010) (vague and duplicative equal protection
claim based on delays in treatment for Hepatis C virus treated as part of Eighth Amendment deliberate indifference claim)
(Report-Recommendation), adopted, 2010 WL 1633390 (N.D.N.Y. Apr.21, 2010); Toney v. Goord, 04—CV-1174 (TJM/
RFT), 2006 WL 2496859 at *10-11 (N.D.N.Y. Aug. 28, 2006). Finally, the alleged equal protection violation arising from
the issuance of the restraint order should be analyzed under the Due Process Clause of the Fourteenth Amendment.
See infra Point VI.

15 Plaintiff claims that Rabbi Friedman denied the request for the Kosher Diet because Plaintiff is Muslim. (Defs.' Mem. of
Law at 16; see a/so Dkt. No. 115-7, Pl.'s Exh. 30). Rabbi Friedman, however, is not a defendant in this action.

16 Plaintiff argues that the restraints also violated DOCS Directive 4933 § 305.4(e). (PI.'s Mem. of Law at 24). DOCS Directive
4933 § 305.4(e) (viii) states: “If an inmate is under a restraint order directing that he/she be mechanically restrained
whenever (emphasis in original) he/she leaves the S.H.U. cell for any reason, the inmate will remain mechanically
restrained during the entire period of time he/she is out of the SHU cell, except .... when in a general population visiting
room and not in a noncontact area.” Section 3054(e)(vii) was not violated because Plaintiff was placed in restraints while
in the S.H.U. visiting room, not the general population visiting room. (See Racette Exh. D; see also Dkt. No. 115-6, PI.'s
Exh. 20 (letter from Plaintiff and affidavit of Plaintiff's fiancée noting that the visits occurred in the S.H.U. visiting room)).

End of Document © 2019 Thomson Reuters. No claim to original U.S. Government Works.

WESTLAW © 2019 Thomson Reuters. No clair

     
Walker v. Fischer, Not Reported in F.Supp.2d (2012)

 
  

2012 WL EE ater
Only the Westlaw citation is y available.

United States District Court,
N.D. New York.

Tyrone WALKER, Plaintiff,
Vv.

Brian FISCHER, Commissioner of State of New
York Department of Correctional Services; Robert
Schattinger, Director of Nutritional Services,
State of New York Department of Correctional
Services; Dale Artus, Superintendent, Clinton
Correctional Facility; thomas lavalley, First
Deputy Superintendent, Clinton Correctional
Facility; Max Patnode, Deputy Superintendent
of Programs, Clinton Correctional Facility; Rabbi
Alec H. Friedmann, Jewish Chaplain, Clinton
Correctional Facility; David Lucia, Lieutenant,
Clinton Correctional Facility; V. Johnson, Facility
Health Services Director, Clinton Correctional
Facility; Kevin Hicks, Sergeant, Clinton Correctional
Facility; R. Trudeau, Correctional Officer, Clinton
Correctional Facility; and Imam Assallami Fadl,
Chaplain, Clinton Correctional Facility, Defendants.

No. 9:10—cv—01431 (MAD/DEP).
|

March 26, 2012.
Attorneys and Law Firms
Tyrone Walker, Dannemora, NY, pro se.

Office of the New York State Attorney General, Megan M.
Brown, AAG, of Counsel, Albany, NY, for Defendants.

MEMORANDUM-DECISION AND ORDER

MAE A. D'AGOSTINO, District Judge.

I. INTRODUCTION

*1 Plaintiff filed a pro se civil rights complaint against
a broad array of corrections employees, alleging several
deprivations of his civil rights. In his complaint, Plaintiff
sets forth several claims alleging violations of his rights

Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 eee ES:

under the Religious\Land Use and Institutionalized Persons
Act of 2000 (“RLUIPA”), 42 U.S.C. § 2000cc—1(a), as well
as the First, Eighth, and Fourteenth Amendments to the
United States Constitution. In a February 27, 2012 Report,
Recommendation and Order, Magistrate Judge Peebles
recommended that the Court grant in part and deny in part
Defendants’ motion to dismiss and deny Plaintiff's motion
for leave to amend his complaint and join additional parties
without prejudice to renewal.

Currently before the Court are Plaintiff's objections to
Magistrate Judge Peebles' February 27, 2012 Report,
Recommendation and Order and his renewed motion to
amend and supplement his complaint.

Il. BACKGROUND
A. Plaintiff's complaint

Plaintiff is a prison inmate entrusted to the care and custody
of the New York State Department of Corrections and
Community Supervision (“DOCCS”). See Dkt. No. 1 at 4
4, At all times relevant to his claim, Plaintiff was confined
in a special housing unit (“SHU”) cell within the Clinton
Correctional Facility (“Clinton”), located in Dannemora, New
York. See id. Plaintiff is a Muslim by faith, and suffers from
a gastrointestinal condition that causes him to experience
chronic constipation and severe internal hemorrhoids. See
id. at § 18 and Exhibit “5.” For these conditions, Plaintiff
receives hemorrhoidal cream periodically, is provided with
Metamucil, and has been placed on a Controlled “A” High
Fiber Diet. See id. at 4 18 and Exhibit “1.”

Plaintiffs complaint, in large part, centers upon the alleged
failure of prison officials to meet his health and religious
dietary needs. Believing that the prescribed High Fiber Diet
did not provide him with adequate fiber, Plaintiff filed
Grievance No. CL—57436—08 on July 14, 2008, requesting
a Kosher or a Muslim Halal Diet, which, he claims, would
satisfy both his medical needs and religious beliefs. See
id. at § 19. In response to his grievance, Plaintiff was
advised that the High Fiber Diet was created by the DOCCS
Division of Nutritional Services in accordance with DOCCS'
policies and complies with all state-wide mandates. See id.
As such, his grievance was denied. See id. and Exhibit “2.”
Plaintiff appealed the denial of his grievance, and his appeals
were rejected by both the facility superintendent and by the
DOCCS Central Office Review Committee (“CORC”). See
id. at § 19.

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 56 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2012)

On July 29, 2008, Plaintiff received a communication from
Brian LeCuyer, a Nurse Administrator at Clinton, advising
him that if he was not satisfied with his existing diet, he
should complete a refusal form requesting that he be removed
from the diet and that he could speak with the appropriate
religious official regarding his desire for a Kosher or Muslim
Halal Diet. See id. at § 20 and Exhibit “3.” On July 30,
2008, Plaintiff wrote to the Assistant Director of Nutritional
Services, reiterating his challenge to the adequacy of the High
Fiber Diet, as set forth in Grievance No. CL-57436—08. See
id. at 9 25 and Exhibit “4.” Plaintiff did not receive a response
to this communication. See id.

*2 On August 1, 2008, Plaintiff made a written request to
Defendant Rabbi Alec H. Friedmann, the Jewish Chaplain at
Clinton, requesting that he be placed on a Cold Alternative
Diet, or Kosher Diet, to address his health issues, explaining
that the diet would be consistent with his religious beliefs. See
id. at § 22 and Exhibit “5.” On August 6, 2008, Defendant
Friedmann wrote back to Plaintiff, denying his request and
recommending that he instead accept a Religious Alternative
Meal (“RAM”). See id. In that communication, Defendant
Friedmann informed Plaintiff that the RAM would meet all of
the biblical requirements of his chosen religion as a Muslim.
See id. and Exhibit “5.”

In September of 2008, after complaining to several prison
officials concerning the diet denial, including Defendant
Dale Artus, Superintendent of Clinton, Defendant Max
Patnode, Clinton Superintendent of Programs, and Defendant
Brian Fischer, DOCCS Commissioner, Plaintiff voluntarily
removed himself from the Controlled “A” High Fiber Diet.
See id. at §§ 23-30 and Exhibit “12.”

In his complaint, Plaintiff also complains that he was denied
the opportunity to observe weekly religious Jumuah sermons,
also referred to as Khutbah, by closed circuit television from
his SHU cell. See id. at 44] 35—42. In an effort to obtain access
to those weekly religious sermons, Plaintiff filed grievances
on October 21, 2008, July 1, 2010, and September 21, 2010;
sent a complaint letter on July 28, 2008 to Defendant Artus;
forwarded a written complaint to Defendant Fischer on
August 25, 2008; sent three letters, dated February 10, 2009,
February 23, 2009, and March 2, 2009, to Defendant Imam
Assallami Fadl; and lodged a complaint, dated September
21, 2010, with Clinton Superintendent, Defendant Thomas
LaValley. See id. and Exhibit “16—22.”

Plaintiff further asserts a retaliation claim, alleging that after
complaining about the failure of prison officials to provide

 

WESTLAW Cc 019 Thoms on R

him with the requested diet and access to Jumuah sermons,
he was moved from his cell location to another, where he
experienced significantly worse conditions and was subjected

to excessively frequent cell searches. See id. at {// 43-50.
Plaintiff also claims that his due process rights were violated
in connection with his transfer to a different cell. See id.

Finally, Plaintiff claims that, on October 2, 2010, he was

denied a request for a sweet breakfast > as part of his religious
services and that he was provided different food from that
offered to Muslim inmates in the general prison population
in celebration of the Ramadan Feast. See id. at {] 68-70.
Plaintiff claims that the religious feast provided to him in the
SHU consisted of rice, fish, mess hall cabbage, and mess hall
beans, and did not include other foods, such as lamb, bean pie,
and chicken, which were provided to Muslims in the general
population in celebration of the Ramadan Feast. See id. at {
70. In anticipation of the 2010 religious feast, and after having
been denied his sweet breakfast in 2009, Plaintiff wrote to
Defendant LaValley on September 22, 2010 concerning the
matter, hoping to preemptively avoid a similar denial for that
year. See id. at § 68 and Exhibit “48.” On October 3, 2010,
after not receiving his sweet breakfast as requested, Plaintiff
filed a grievance and sent letters to Defendants Fischer and
LaValley, complaining of the failure to provide him with the
requested sweet breakfast. See id. at § 70 and Exhibit “49.”

*3 Plaintiff commenced this action on November 23,
2010. See Dkt. No. 1. In his complaint, Plaintiff asserts
that his religious freedom rights under the RLUIPA and
First Amendment were infringed because of Defendants'
interference with his ability to practice his chosen religion,
including through denial of a sweet breakfast and proper feast,
the opportunity to observe Jumuah sermons, and the denial
of a Kosher Diet. See id. Plaintiff further claims that he was
unlawfully retaliated against for voicing his complaints and
that he was subjected to cruel and unusual punishment. See id.

B. Magistrate Judge Peebles' Report, Recommendation
and Order

In his February 27, 2012 Report, Recommendation and
Order, Magistrate Judge Peebles recommended that the
Court dismiss several Defendants and several of Plaintiff's
claims. See Dkt. No. 40. First, Magistrate Judge Peebles
recommended that the Court grant Defendants’ motion as
to Defendant Fischer for his lack of personal involvement,
but deny the motion as to Defendants Artus and LaValley
on the same ground. See id. at 16-18. Second, Magistrate
Judge Peebles recommended that the Court find that Plaintiff
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 57 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2012)

failed to state a plausible First Amendment and RLUIPA
deprivation claim associated with the refusal of prison
officials to provide him with a Kosher Diet in lieu of the
prescribed Controlled “A” High Fiber Diet. See id at 20.
Magistrate Judge Peebles found that “Plaintiff does not appear
to contend that his Controlled ‘A’ Diet does not comport with
his religious beliefs as a Muslim. Instead, he argues that the
Cold Alternative (Kosher) Diet would also be consistent with
his religious beliefs, and should be made available to him for
health reasons.” See id.

Third, Magistrate Judge Peebles found that Plaintiff was
also asserting an Eighth Amendment deliberate indifference
claim by alleging that the Controlled “A” High Fiber Diet
did not meet his medical needs. See id at 21-22. He
recommended that the Court find that Plaintiff failed to allege
facts sufficient to establish either the objective or subjective
element of this claim. See id. at 23-27. Fourth, Magistrate
Judge Peebles found that “Plaintiffs allegations regarding
the denial of religious meals on two isolated occasions
are insufficient to meet his burden of establishing [that]
defendants' conduct infringes on his sincerely held religious
beliefs under either the First Amendment or the RLIUPA.”
See id. at 32 (citations omitted). Further, the Report found
that the fact that Plaintiff was not provided with the same
Ramadan Feast meal as inmates in the general population
does not trigger the protections of the First Amendment or
the RLUIPA. See id. at 33. Magistrate Judge Peebles did,
however, find that the portion of Plaintiffs free exercise
claim stemming from the alleged ongoing refusal of prison
officials to broadcast Jumuah sermons to his SHU cell “could
be regarded as a sufficiently serious deprivation to state a
plausible free exercise claim.” See id. at 33-34 (citations
omitted).

*4 Fifth, regarding Plaintiffs harassment claims against
Defendants Hicks and Trudeau, Magistrate Judge Peebles
found that most of Plaintiff's allegations amount to nothing
more than taunting or threats, which are insufficient to
support a cognizable section 1983 claim. See id at 35—
36. Further, the Report found that “the mere allegation that
a false misbehavior report has been issued to an inmate
similarly does not implicate unconstitutional conduct.” See id.
at 36-37 (citations omitted). Sixth, Magistrate Judge Peebles
recommended that the Court find that Plaintiff's procedural
due process claims against Defendant Lucia should be
dismissed because the disciplinary penalty as a result of the
charges leveled against him was never imposed, Plaintiff was
not deprived of a cognizable liberty interest. See id. at 37-38.

WeECT) AW 5 ory ln rine ee ET aoe phe
WESTLAVV 27014 1 Aen

Seventh, regarding Plaintiff's equal protection claim based
on Defendants’ refusal to provide him with the requested
Kosher Diet, Magistrate Judge Peebles found that this claim
should be dismissed because Plaintiff's “complaint lacks any
factual allegations suggesting that the failure to provide [him]
with the requested Kosher Diet was based upon intentional or
purposeful discrimination directed at an identifiable suspect
class.” See id. at 39-40. Eighth, the Report recommended
that the Court find that it is premature to grant Defendants
qualified immunity at this juncture. See id. at 43.

Ninth, Magistrate Judge Peebles recommended that Plaintiff
be given leave to amend with respect to the claims for which
dismissal was recommended. See id. at 44. And, finally,
Magistrate Judge Peebles denied Plaintiff's motion for leave
to amend/join parties in light of his failure to satisfy the
requirements set forth in Local Rule 7.1(a)(4). See id at
46. Specifically, Magistrate Judge Peebles held that Plaintiff
submitted a proposed pleading “which adds to, but does
not replace, his amended complaint[,]” and that “various of
the allegations set forth in the proposed amended complaint
purport to alter factual allegations contained within plaintiff's
initial complaint.” See id.

C. Plaintiff's objections

On March 16, 2012, the Court received Plaintiff's objections
to Magistrate Judge Peebles' Report, Recommendation and
Order. See Dkt. No. 41. In his objections, Plaintiff first
argues that Magistrate Judge Peebles erred in finding that the
denial of a Kosher Diet did not violate his First and Eighth
Amendment rights or his rights under the RLUIPA. See id. at

7.> Plaintiff claims that the Report incorrectly provides that
“ ‘Plaintiff does not appear to contend that his Controlled “A”
Diet does not comport with his religious beliefs as a Muslim.’
“ See id. (quotation omitted), Citing to the exhibits attached to
his complaint, Plaintiff alleges that “ “[e]ating the High Fiber
Diet as it is, is a substantial burden on me because this food is
in violation of my religious belief, and it's not producing the
results I need to maintain my health.’ “ See id. (quoting Dkt.
No. I-1 at Exhibit *4”), Plaintiff claims that the large amounts
of meat contained in the High Fiber Diet are not processed in
accordance with his religious beliefs, but meats contained in
Kosher or Halal (permissible) Muslim meals would be. See
id. at 8.

*5 Moreover, Plaintiff alleges that the fact that he remained
on the High Fiber Diet for over one year and that his
colonoscopy still showed that he had “several internal

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 58 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2012)

 

hemorrhoids from his constipation and irregularity is proof
the High Fiber Diet was ineffective and inadequate.” See id.
at 9. Plaintiff claims that the Court should focus not only on
the “several internal hemorrhoids” when determining if he has
a serious medical need, but on the fact that the ineffective
treatment, causing these “perpetual” hemorrhoids, makes him
more likely to get colon cancer in the future. See id. at 10.

Next, Plaintiff claims that the RLUIPA and the First
Amendment's Free Exercise Clause provide that inmates must
be given meals that conform to their religious beliefs. See
id. at 11. Plaintiff alleges that, by denying him the only
religious meal options that met his dietary needs as well as his
religious beliefs violated his rights. See id. at 11-12. Finally,
Plaintiff asks that the Court reserve decision on Magistrate
Judge Peebles' Report, Recommendation and Order “until it
can be accessed with the facts contained in the amended and
supplemental complaint as a whole.” See id. at 12-14.

III. DISCUSSION
A. Standard of review

When a party files specific objections to a magistrate judge's
report-recommendation, the district court makes a “de novo
determination of those portions of the report or specified
proposed findings or recommendations to which objection
is made.” 28 U.S.C. § 636(b)(1). However, when a party
files “[g]eneral or conclusory objections or objections which
merely recite the same arguments [that he presented] to the
magistrate judge,” the court reviews those recommendations
for clear error. O'Diah v. Mawhir, No. 9:08—CV-322, 2011
WL 933846, *1 (N.D.N.Y. Mar. 16, 2011) (citations and
footnote omitted). After the appropriate review, “the court
may accept, reject, or modify, in whole or in part, the
findings or recommendations made by the magistrate judge.”
28 U.S.C. § 636(b) (1).

In a rule 12(b)(6) motion to dismiss, the court must accept
as true all of the factual allegations in the complaint, which
is deemed to include any written instrument attached to the
complaint as an exhibit, any materials incorporated into it
by reference, and any other documents that are integral to it.
See Sira v. Morton, 380 F.3d 57, 67 (2d Cir.2004) (citations
omitted). Moreover, the court must draw all reasonable
inferences from those factual allegations in the plaintiff's
favor. See Hayden v. Paterson, 594 F.3d 150, 160 (2d
Cir.2010) (quotation omitted). Although a court's review
of a motion to dismiss is generally limited to the facts
presented in the pleading, the court may consider documents

 

WESTLAW ©2071

that are “integral” to that pleading, even if they are neither
physically attached to it nor incorporated by reference into
the pleading. See Mangiafico v. Blumenthal, 471 F.3d 391,
398 (2d Cir.2006) (quoting Chambers v. Time Warner, Inc. .,
282 F.3d 147, 152-53 (2d Cir.2002)). Dismissal will only be
granted by the court if it “appears beyond doubt that plaintiff
can prove no set of facts in support of the claim which would
entitle him to relief.” Branham v. Meachum, 77 F.3d 626, 628
(2d Cir.1996).

*6 So read, the complaint must include “enough facts to
state a claim to relief that is plausible on its face.” Bell Atl.
Corp. v. Twombly, 550 U.S. 544, 570, 127 S.Ct. 1955, 167
L.Ed.2d 929 (2007). A claim to relief is plausible on its face
“when the [P]laintiff pleads fact[s] ... that allow [ ] the court to
draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 129
§.Ct. 1937, 1949, 173 L.Ed.2d 868 (2009) (citation omitted).

When a dismissal is sought against a pro se litigant, the court
will afford the non-movant special solicitude. See Triestman
v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir.2006)
(quotation and citations omitted). The submissions of a pro se
litigant are to be construed liberally and interpreted “to raise
the strongest arguments that they suggest.” /d. at 475 (internal
quotation and citations omitted).

B. Plaintiff's First Amendment and RLUIPA claims

The First Amendment to the United States Constitution
guarantees the right to free exercise of religion. See U.S.
Const. amend. I; Cutter v. Wilkinson, 544 U.S. 709, 719,
125 S.Ct. 2113, 161 L-Ed.2d 1020 (2005). As is true with
regard to the First Amendment generally, the free exercise
clause applies to prison inmates, subject to appropriate
limiting factors. See Ford v. McGinnis, 352 F.3d 582, 588
(2d Cir.2003) (holding that “[p]risoners have long been
understood to retain some measure of the constitutional
protection afforded by the First Amendment's Free Exercise
Clause” (citing Pell v. Procunier, 417 U.S. 817, 822, 94 S.Ct.
2800, 2804, 41 L.Ed.2d 495 (1974)). Thus, for example, under
accepted free exercise jurisprudence, inmates are guaranteed
the right to participate in congregate religious services under
most circumstances. See, e.g., Salahuddin v. Coughlin, 993
F.2d 306, 308 (2d Cir.1993) (citing cases).

The right of prison inmates to exercise their religious beliefs,
however, is not absolute or unbridled, but instead is subject
to valid penological concerns, including those relating to
institutional security. See O'Lone v. Estate of Shabazz, 482
U.S. 342, 348, 107 S.Ct. 2400, 96 L.Ed.2d 282 (1987);
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 59 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2012)

Salahuddin, 993 F.2d at 308. For example, a determination of
whether an inmate's constitutional rights have been infringed
by the refusal to permit his attendance at a religious service
hinges upon the balancing of the inmate's First Amendment
free exercise right against the institutional needs of officials
tasked with the increasingly daunting task of operating prison
facilities. This determination is “one of reasonableness, taking
into account whether the particular [act] affecting [the]
constitutional right ... is ‘reasonably related to legitimate
penological interests.’ “ Benjamin v. Coughlin, 905 F.2d 571,
574 (2d Cir.1990) (quoting Zurner v. Safley, 482 U.S. 78, 89,
107 S.Ct. 2254, 2261, 96 L.Ed.2d 64 (1987)).

Undeniably, the reach of the First Amendment's free
exercise clause extends beyond mere attendance at congregate
religious services to other aspects of prison life including,
pertinently, that of an inmate's diet and participation in
religious meals. See McEachin v. McGuinnis, 357 F.3d 197,
204-05 (2d Cir.2004); Ford, 352 F.3d at 597. Ordinarily,
the Eighth Amendment establishes as a constitutional
minimum the requirement that inmates be provided with
nutritionally adequate meals; provided this threshold is
met, prison officials otherwise retain considerable discretion
in determining dietary constituents. See Word v. Croce,
169 F.Supp.2d 219, 226 (S.D.N.Y.2001), This requirement,
however, is on occasion narrowed by the First Amendment's
free exercise clause, which is broad enough to include an
inmate's “clearly established” right “to a diet consistent
with his or her religious scruples.” Ford, 352 F.3d at 597;
see also Bass v. Coughlin, 976 F.2d 98, 99 (2d Cir.1992).
“Courts have generally found that to deny prison inmates
the provision of food that satisfies the dictates of their faith
does unconstitutionally burden their free exercise rights.”
McEachin, 357 F.3d at 203.

*7 In the present matter, Plaintiff sent a letter to Defendant

Friedmann requesting that he be placed on the Cold
Alternative Diet. See Dkt. No. 1-1 at 27. Defendant
Friedmann responded that, because he is Muslim, he is
not eligible for the Cold Alternative Diet. See id at
28. Defendant Friedmann, however, informed Plaintiff that
the Religious Alternative Meal (“RAM”) meets “Biblical
kosher standards,” and, therefore, “meets Moslem dietary
requirements.” See id. Defendant Friedmann went on to
explain to Plaintiff that the RAM diet is served in the Mess
Hall and that, if he is keeplocked, Plaintiff can “obtain it by
requesting the form from your Block CO.” See id. Despite
being presented with this option which would have satisfied
Plaintiffs religious dietary requirements, Plaintiff declined
the option.

 

“Courts have consistently held that DOCCS' Religious
Alternative Meal is sufficient to sustain Muslim prisoners’
good health without violating dietary laws and that a strictly
Halal diet is not required.” DeBlasio v. Rack, No, 9:09-
CV-1077, 2011 WL 4478515, *20 (N.D.N.Y. Sept.26, 2011)
(citing Muhammad, 98 F.Supp.2d at 343-44 (collecting
cases)). Even assuming that some parts of Plaintiff's High

Fiber Diet did not comport with his religious beliefs, 4 ashe
claims in his objections, Plaintiff was offered a diet that meets
his religious dietary requirements, but declined the offer. As
such, Plaintiff has failed to state a plausible First Amendment
and RLUIPA deprivation claim associated with the refusal of
prison officials to provide him with a Kosher Diet in lieu of
the prescribed Controlled “A” High Fiber Diet.

Moreover, Magistrate Judge Peebles correctly found that
Plaintiff's allegations regarding the denial of religious meals
—i .e., sweet breakfast—on two isolated occasions and his
contention that his Ramadan Feast menu was not identical
to the menu offered to non-SHU inmates are insufficient to
state a plausible claim that Defendants' conduct infringed
on his sincerely held religious beliefs under either the
First Amendment or the RLUIPA. See Deblasio, 2011 WL
4478515, at *18. Significantly, Plaintiff does not claim that
his Ramadan Feast menu was inconsistent with his religious
beliefs, just that it was different than that which was offered
to inmates in the general population. This claim clearly falls
far short of establishing a First Amendment or RLUIPA
violation.

The portion of Plaintiff's religious exercise claim growing out
of the alleged ongoing refusal of prison officials to broadcast
Jumuah sermons to his SHU cell, however, does plausibly
allege a sufficiently serious deprivation to state a free exercise
claim. See, e.g., Crawford v. Clarke, 578 F.3d 39, 43-44 (Ist

Cir.2009).° As such, the Court finds that Magistrate Judge
Peebles correctly recommended that the Court should deny
Defendants’ motion as to this claim as to Defendants Fadl,
Artus and LaValley.

C. Eighth Amendment claims

*§8 Plaintiff's claims relating to his meals are also asserted
under the Eighth Amendment. The Eighth Amendment
explicitly prohibits the infliction of “cruel and unusual
punishment.” U.S. Const. amend. VIII. This prohibition
includes any “unnecessary and wanton infliction of pain”
on those who have been convicted of crimes. Hathaway

v. Coughlin, 37 F.3d 63, 66 (2d Cir.1994) (citations

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 60 of 231

omitted). Nevertheless, the United States Supreme Court
has recognized that not “every injury” a prisoner suffers
“translates into constitutional liability for prison officials.”
Farmer v. Brennan, 511 U.S. 825, 834, 114 S.Ct. 1970, 128
L.Ed.2d 811 (1994).

Prisons are required under the Eighth Amendment to provide
for the basic human needs of those incarcerated, including
“nutritionally adequate food that is prepared and served under
conditions which do not present an immediate danger to
the health and well being of the inmates who consume it.”
Robles v. Coughlin, 725 F.2d 12, 15 (2d Cir.1983) (per
curium) (citation and internal quotation marks omitted). The
deprivation must be sufficient to create a serious danger to
the health of the inmate. See, e.g., Beckford v. Portuondo, 151
F.Supp.2d 204, 213 (N.D.N.Y.2001) (finding a deprivation
of two of three meals per day for eight days created an
issue of material fact sufficient for Eighth Amendment claim
to survive summary judgment); Moss v. Ward, 450 F.Supp.
591, 596-597 (W.D.N.Y.1978) (finding the denial of food
for four consecutive days and reduced food for three days
thereafter sufficient to violate prisoner's Eighth Amendment
rights). Where a particular diet is medically required, denial
of a smaller number of meals may be sufficient in some
circumstances. See Abdush—Shahid v. Coughlin, 933 F.Supp.
168, 180 (N.D.N.Y.1996) (citing Robles, 725 F.2d at 15-16).

In the present matter, Plaintiff's Controlled “A” High Fiber
Diet was prescribed for him by the medical personnel at
Clinton. Although Plaintiff's complaint alleges that he suffers
from constipation and internal hemorrhoids, the medical
records demonstrate that he received constant medical
attention for those conditions. See Dkt. No. 1-1 at Exhibit
“1.” Magistrate Judge Peebles correctly concluded that the
complaint does not allege facts from which one could
conclude that his medical conditions are sufficiently serious
to meet the objective requirements of an Eighth Amendment
claim. See Lowman v. Perlman, No. 9:06—CV—-422, 2008
WL 4104554, *5 (N.D.N.Y. Aug.29, 2008); Cabassa v.
Gummerson, No. 01-CV-1039, 2006 WL 1559215, *9-*10
(N.D.N.Y. Mar.30, 2006); Kendall, 2004 WL 1752818, at *6.

Further, even assuming that Plaintiff has met the objective
element, Plaintiff has failed to allege facts suggesting
a plausible claim that any Defendants were subjectively
indifferent to his serious medical needs. Although Plaintiff
complains that the Controlled “A” High Fiber Diet does not
meet his needs because of the lack of peanut butter and the
reduction of bread from twelve slices to eight, as well as
the lack of desserts, Plaintiff does not point to any adverse

 

WESTLAW © 2019 Thomson

impact upon his health other than to allege, in conclusory
terms, that his condition requires that he be provided with
food with a higher fiber content than what he receives under
the Controlled “A” High Fiber Diet. Defendant Johnson,
however, responded to Plaintiffs requests by stating that
he already receives a diet high in fiber, which is further
supplemented by Metamucil and, therefore, that Plaintiff did
not require additional fiber for his medical condition. See
Taylor v. Chalom, No. 9:10-CV—-1494, 2011 WL 6942891,
#8 (N.D.N.Y. Dec. 13, 2011) (holding that when a plaintiff
alleges nothing more than a mere disagreement with the
treatment he received, the plaintiff has failed to satisfy
the subjective element of the deliberate indifference test)
(citations omitted).

*9 Based on the foregoing, the Court finds that Magistrate

Judge Peebles corrected recommended that the Court
should grant Defendants’ motion as to Plaintiff's Eighth
Amendment claims. At best, Plaintiff alleges malpractice
against Defendants, which is insufficient to support an Eighth
Amendment violation.

D. Plaintiff's remaining claims

In addition to the claims discussed above, Plaintiff also
asserted harassment claims against Defendants Hicks and
Trudeau, a due process claim against Defendant Lucia, and
an equal protection claim based upon Defendants’ refusal to
provide him with the requested Kosher Diet. Magistrate Judge
Peebles recommended that the Court dismiss each of these
claims and Plaintiff did not object to his recommendation.
Having reviewed these causes of action and Magistrate Judge
Peebles' Report, Recommendation and Order, the Court finds
that Magistrate Judge Peebles’ correctly determined that
Plaintiff failed to allege facts that plausibly state these causes
of action.

E. Amendment of the Complaint

Following Defendants' motion to dismiss, Plaintiff moved
for leave to amend his complaint and to join two additional
parties. See Dkt. No. 36. In-his motion, Plaintiff seeks to
add Corrections Captain Facteau and Sergeant Delutis as
new defendants, and to assert additional claims, including a
retaliation claim based upon events not recounted in his initial
complaint, and several of which he claims have occurred since
the commencement of this action. See id.

Magistrate Judge Peebles denied Plaintiff's motion for
leave to amend because of his failure to comply with
Local Rule 7.1(a)(4). See Dkt. No. 40 at 46. Specifically,
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 61 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2012)

Magistrate Judge Peebles found that Plaintiff's proposed
amended pleading simply adds to, but does not replace his
amended complaint and that Plaintiff's proposed amended
complaint alters factual allegations contained within his
initial complaint. See id. As such, Magistrate Judge Peebles
recommended that the Court deny Plaintiff's motion to amend
and/or supplement his complaint, and to join additional
parties, without prejudice to renewal upon filing a pleading in
conformity with the Local Rules. See id. at 47.

On the same day that Plaintiff filed his objections to
Magistrate Judge Peebles' Report, Recommendation and
Order, Plaintiff renewed his motion for leave to file an
amended and supplemental verified complaint and to add
additional defendants. See Dkt. No. 42. Despite Magistrate
Judge Peebles’ instruction regarding the requirements for
filing an amended complaint, Plaintiff again fails to abide by
the Local Rules. The renewed proposed amended pleading
is nearly identical to the proposed amended pleading that
Magistrate Judge Peebles found was not in conformity with
the Local Rules. Compare Dkt. No. 36—2; with Dkt. No.
42-2. Plaintiffs renewed proposed amended pleading again
fails to supersede the original pleading in all respects,
and incorporates his original pleading. See Dkt. No. 42—
2. Plaintiff's renewed proposed amended pleading begins at
paragraph eighty (“80")—where the original complaint ends
—and asks the Court to change facts contained in the original
complaint. See id. at J§] 82-82.

*10 A motion to amend a pleading is governed by Rule
15(a) of the Federal Rules of Civil Procedure, which states
that “[t]he court should freely give leave [to amend] when
justice so requires.” Fed.R.Civ.P. 15(a); Foman v. Davis, 371
U.S. 178, 182, 83 S.Ct. 227, 9 L.Ed.2d 222 (1962). The
Local Rules of the Northern District of New York provide,
in pertinent part, that amended pleadings must be complete
pleadings which will supersede the original in all respects.
See N.D.N.Y. L.R. 7.1(a)(4). The Local Rules further state
that a “party shall not incorporate any portion of its prior
pleading into the proposed amended pleading by reference.”
/d. One of the purposes of the requirement that an amended
complaint be itself a complete pleading, is to ensure that all of
the allegations asserted against the defendant(s) are contained
in a single document, thereby reducing the likelihood that

Footnotes

a party will overlook one or more allegations against him.
Moreover, this requirement eliminates the confusing nature of
“piecemeal” amended complaints. See Chapdelaine v. Keller,
No. 9:95-CV-1126, 1999 WL 34998130, *1 (N.D.NLY.
Sept.28, 1999) (citation omitted).

Based on the foregoing, the Court finds that Plaintiff's
renewed proposed amended pleading is not a proper pleading
because it is not a complete pleading which completely
replaces his original complaint, as required by the Local
Rules. As such, the Court denies Plaintiff's motion to amend
and/or supplement his complaint without prejudice to renewal
upon filing a complaint that is in conformity with the Local
Rules.

IV. CONCLUSION

After carefully reviewing the entire record in this matter,
the parties' submissions, Magistrate Judge Peebles' Report,
Recommendation and Order and the applicable law, and for
the above-stated reasons, the Court hereby

ORDERS that Magistrate Judge Peebles' February 27, 2012
Report, Recommendation and Order is ADOPTED in its
entirety for the reasons stated therein; and the Court further

ORDERS that Defendants' motion to dismiss is GRANTED
in part and DENIED in part; and the Court further

ORDERS that Plaintiff's motion to amend and/or supplement
his complaint is DENIED without prejudice to renewal; and
the Court further

ORDERS that all further pretrial matters are referred to
Magistrate Judge Peebles; and the Court further

ORDERS that the Clerk of the Court shall serve
this Memorandum—Decision and Order on all parties in
accordance with the Local Rules.

IT IS SO ORDERED.
All Citations

Not Reported in F.Supp.2d, 2012 WL 1029614

4 Apparently, the cell searches, characterized by Plaintiff as excessive, revealed the presence of contraband on August 14,
18, 27, and 28, 2008, September 4, and 19, 2008, and November 18, 2008, as evidenced by the issuance of contraband

receipts to Plaintiff. See Dkt. No. 1 at ]] 59.

Ti AA

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 62 of 231

Walker v. Fischer, Not Reported in F.Supp.2d (2012)

 

2 The sweet breakfast that Plaintiff refers to generally consists of a banana, a donut, coffee cake, soda, and other

beverages. See Dkt. No. 1 at J 70.

3 To avoid confusion, anytime the Court references a specific page number for an entry on the docket, it will cite to the
page number assigned by the Court's electronic filing system.

4 The Court notes that Plaintiffs complaint does not state that the Controlled “A” High Fiber diet does not comport with his

religious dietary needs. Plaintiff does, however, make this claim in the complaint letter he sent to Defendant Friedmann,
which he attached as an exhibit to his complaint. See Dkt. No, 1-1 at 28.

5 The Court notes that, although Plaintiff has alleged a plausible free exercise claim, courts in the Second Circuit have
granted motions for summary judgment as to similar claims, considering the burden placed on the prison officials in
accommodating SHU inmates, the ability of SHU inmates to get counseling from a member of the ministerial staff on a
weekly basis, and the prison's legitimate-penological interest in denying these requests. See, e.g., Smith v. Artus, No.
9:07-CV-1150, 2010 WL 3910086, *22—*23 (N.D.N.Y. Sept.30, 2010).

End of Document © 2019 Thomson Reuters. No claim to original U.S. Government Works

  

WESTLAW
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 63 of 231

Claim No. 115629

RELEASE

(THIS RELEASE WILL NOT BECOME BINDING UPON
CLAIMANT UNTIL CLAIM IS APPROVED AND PAID)

I, the undersigned, in consideration of the sum of Seventy-Five and 00/100

Dollars ($75.00), to me in hand, paid by the State of New York, the receipt whereof is hereby
acknowledged, do for myself, my heirs, executors, administrators and assigns, release and
discharge the said State of New York, its officers, agents and employees, from all claims,
demands and liability of every kind and nature, legal or equitable, occasioned by or arising out of
the facts set forth in the foregoing property claim, and in case any claim shall have been filed by
me with the Clerk of the Court of Claims for said damages at any time prior to the date of this
release, I consent and stipulate that an order may be made by the Court of Claims without notice
to me dismissing said claim upon the merits.

Payment is to be made to the order of me, Tyrone Walker, DIN No. #94A5258, and sent
to the Clinton Correctional Facility, 1156 Route 374, P.O. Box 2001, Dannemora, New York
12929.

IN WITNESS WHEREOF, I have hereunto set my hand and seal thisS2 day of

Tyroné Walker DIN No. #94A5258

September, 2012

STATE OF NEW YORK )
COUNTY OF CLINTOW ) ss.:

i,
On this E) day of a 2012, before me personally appeared Tyrone
Walker, DIN No. #94A5258, to me known and known to me to be the person described in and

who executed the foregoing release and acknowledged to me that he executed the same.

   

Harry D. Durgan
Notary Public, State of New York
No. 01DU6008379

Qualified in Clinton Cou
Commission Expires NY
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Rage 64 of 231

i
i
|
|

 

DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION

CLINTON CORRECTIONAL FACILITY
Box 2000 :
THOMAS LAVALLEY

BRIAN FISCHER ‘ i
Dannemora, NY 12929-2000 SUPERINTENDENT

COMMISSIONER

518-492-2511

Interdepartmental Communication

re: Walker, Tyrone 94A5258 SHU - 019

FROM: S. Brown, Deputy Superintendent - Security

SUBJECT: Your recent communication — Deprivation issue

DATE: December 27, 2011

Your recent communication dated 12/21/11 regarding your complaint of being bic
on a deprivation order has been received in my office for review and response,

On 12/19/11 you were found with a piece of plexiglass taped to the bottom of your foot

classified as a weapon, which you deny is a weapon yet don't deny possession. Due to
this and your previous history of aggression and assaultive behavior, you were placed on

full restraints for all out of cell activity.

This will remain in effect pending the outcome of your disciplinary hearing, when it will be

_ $B/mib

cc: File.

reevaluated.

S. Brown,
Deputy Superintendent — Security
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 65 of 231

 

STATE OF NEW YORK

DEPARTMENT OF CORRECTIONS
AND COMMUNITY SUPERVISION

CLINTON CORRECTIONAL FACILITY

 

Box 2000
eo Dannemora, NY 12929-2000 eee ee
518-492-2511
Interdepartmental Communication
To: Walker, Tyrone 94A5258 SHU - 38
FROM: S. Brown, Deputy Superintendent - Security

SB/mlb

cc: File

SUBJECT: Your recent communication - Restraint order removal

DATE: July 16, 2012

Your recent communication dated 7/02/12 inquiring about the removal of the restraint order
has been received in my office for review and response.

| am in receipt of your letter and disagree with your assessment of the weapon and your ~
allegations that “this is a white racist savage act by the administration to make your life a

living hell.”

Your restraint order has been removed while in SHU and will remain on for out of SHU activity.

BA ON

S. Brown,
Deputy Superintendent - Security
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 66 of 231
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 pagel e of 231
Seeker

FORM 2186 RENEWAL (7/01) Wye :
STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES Of

REF: 7 NYCRR 3065.4

RESTRAINT ORDER RENEWAL

 

 

|! recommend that inmate Walker, Tyrone , DIN 9485258 be continued
under a restraint order from 01/13/08 to 01/20/08 because of the following reasons:

On 9/27/00 you assaulted & seriously injured several staff members using weapons (shanks). On 10-27-05 you made
threats to staff.

 

 

The restraint order was originally authorized from 9-27-00 to 10-03-00

recommend [_] donotrecommend [] that this inmate be required to remain in restraints in the exercise
area in accordance with 7 NYCRR 305.4(e)(5). (If recommended, state reasons.)

 

RECOMMENDATION

 

 

 

cai Sergeant Date 01/1308

Restraint Order Renewal Approved a Restraints in exercise area Approved [1] *
Disapproved [7] Disapproved [_]

Reason for approvai/disapproval:
I concur with the Sergeant’s assessment and the need te protect correctional staff. It is noted that you have assanited
staff in the past, and did in fact stab them. You are a dangerous individual who has the potential to attack staff at any
point in time and would probably find a reason to do so without this order. Staff safety will not be compromised.

 

 

 

 

Type(s) of restraints to be used/ manner of application: tyjand & Chain

 

 

_ RENEWAL AUTHORIZATION

 

Staind foe— Dares Soro Date 01/13/08

“NOTE: At ted eat an en oni i So

 

 

 

 

 

NOTICE TO INMATE: Vin ify sulle tho ‘iiguihy Chgpertitnadet Sy Galan of Rakue diabans to male
a stafement as fo the need for continuing this restraint order.

 

Pursuant to 7 NYCRR 305.4(e)(5), | have reviewed the relevant facts pertaining to the order that you will re-
main in restraints in the exercise area. | have approved [_] disapproved ["] the determination that you remain
in restraints in the exercise area for the duration of this restraint order renewal for the following reason(s):

 

 

 

SUPERINTENDENT REVIEW

: , Superintendent Date
Distribution: Superintendent, DSS, SHU Sergeant/Housing Unit, Guidance Unit, inmate

 

 

 

 

 

000670
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 68 of 231

REF 7NYCRR 3054

c \iccle n Correctional Facility

FORM 2186 RENEWAL (7101) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL Serre

RESTRAINT ORDER RENEWAL

 

RECOMMENDATION

| recommend that inmate__ Wa\ke- CIN AYAS298 be continued
under arestraint order from (2-22—O§ _ to_[2~29-o§ because of the following reasons:

: 2
ee . ‘ in ~+he SHG Vinching f2oom Lowth

One the Siu Ghee

The restraint order was originally authorized from_/2—/o ~omf to_/2-/S-oy
irecommend [] donot recommend {XJ that this inmate be required to remain in restraints in the exercise

area in accordance with 7NYCRR 305.4(e)(5). (If recommended, state reasons.)

 

 

 

 

 

 

 

 

RENEWAL AUTHORIZATION

 

7 __,Sergeant Date_ 2-22-05
Restraint Order al Restraint in exercise area Approved] *

Disapproved [_] Disapproved [_]

Reason for approval/disapproval: | hee,

 

 

Type(s) of restraints to be Se) vee ek
lea ' r Ves untS : taSoes t Larry

 

Meh Superintendent Date P21 2 OK”

for Security Services
“NOTE: A determination that you are required to remain in restraints in the exercise area will expire three days after
the date of this authorization unless approved below by the Superintendent or Acting Superintendent.

 

NOTICE TO INMATE: You may write to the Deputy Superintendent for Security or his/her designee to make
a statement as to the need for continuing this restraint order.

 

SUPERINTENDENT REVIEW

 

 

Pursuant to 7 NYCRR 305.4(E)(5), | have reviewed the relevant facts pertaining to the order that you will
remain in restraints in the exercise area. {have approved [] disapproved] the determination that
you remain in restraints in the exercise area for the duration of this restraint o:der for the following reason(s):

 

 

 

, Superintendent Date

 

WU TS

Distribution: Superintendent, DSS, SHU Sergeant / Housing Unit, Inmate

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 69 of 231

FORM 2186 RENEWAL (7/01) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES
REF: 7NYCRR 305.4 + f

4 (Y LAV Correctional Facility

RESTRAINT ORDER RENEWAL ee

 

lrecommend that inmate 40/7 AZ KER, 7 >, DIN. £7 452785
under a restraint order from 3777/ to 3 BL) {because of the following reasons:
BsseD of Walle“es | Yer HiS7ey of A Sus ASSAGLET”
STA, ce DL REET. Zxfo fFaM At OF DENT Ade ZALB LI A tw7 _,

vis kReceed Qe 2/29/// :
The restraint order was originally authorized from_”/ ‘2 / /{__to BL L//

area in accordance with 7NYCRR 305.4(e)(5). (If recommended, state reasons.)

be continued

aAf

WALKER /s flAueyle- FO Asian T STAFF. THE Pi tno

|recommend [_] donot recommend [that this inmate be required to remain in restraints in the exercise

 

RECOMMENDATION

 

 

>
Sergeant Date 3 ee

 

 

 

Restraint Order Approved [-}~_ Restraint in exercise area Approved EP”
Disapproved [_] Disapproved [4~
Reason for approval/disapproval:

 

 

 

 

the A¢-C— Deputy Superintendent Date__2 / Cfl/.
for Security Services :

RENEWAL AUTHORIZATION

 

 

*NOTE: A determination that you are required to remain in restraints in the exercise area will expire three days after
the date of this authorization unless approved below by the Superintendent or Acting Superintendent.

 

 

NOTICE TO INMATE: You may write to the Deputy Superintendent for Security or his/her designee to make

a statement as to the need for continuing this restraint order.

 

Pursuant to 7 NYCRR 305.4(E)(5), | have reviewed the relevant facts pertaining to the order that you will
remain in restraints in the exercise area. | have approved [_] disapproved[_] the determination that
you remain in restraints in the exercise area for the duration of this restraint order for the following reason(s):

 

 

 

, Superintendent Date

SUPERINTENDENT REVIEW

 

 

 

Distribution: Superintendent, DSS, SHU Sergeant / Housing Unit, Inmate

Sec/154-A

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 70 of 231
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 71 of 231

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

 

 

 

Pn ye —

  
 

 

 

 

 

 

 

 

FORM 2186 RENEWAL (7/01)
PE ETE eA STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES As wha
i : ‘) DEC 27 20
lit’ Correctional Facility
RESTRAINT ORDER
| recommend that inmate QO Kir, ] 5. on FYA SRDS be placed
= ate from a: 20- | to /ol- AS- because of the following reasons: . c
0 | Duma Wel hir wes fiw OE tr PODON in hs PeSSOsty on
< | Gyre & Cell Search ory JASE ee was tdoed ty 4K bier
12) pF Ws fet :
= eZ |
: rs | recommend A, do not recommend [_] that this inmate be required to remain in restraints in the exercise area °
© | in accordance’with 7 NYCRR 305.4(e)(5).. (If recommended, state reasons.)
Ww ;
or note WNa\Vor wel find ty hone o Ward Div “ped ts He
| at Wis toot Qunna a Cell @orch any JP Ta ed sue~ Safety
oat * = « T = ™ t +
COT 4S ed at AC cemarn yA Ce struts urn red,
(' ea , Sergeant Date taddali
{
Restraint Order Approved [7 Restraints in exercise area Momsen
Disapproved [|] Disapproved []
i ~ | Reason for approval/disapproval: .
id
3
or QAéTiud ,
< | Type(s) of restraints to be used/manner of application:
Ke « . —,
2 | —LEG :RonS wast Rest. £ fAasourryS
z
=
Z

Zep o ot , Deputy Superintendent Date | 2o/t/

for Security Services
uired to remain in restraints in the exercise area will expire three days after

“NOTE: A determination that you are req
cting Superintendent.

the date of this authorization unless approved below by the Superintendent or A\

 

 

NOTICE TO INMATE: You may write to the Deputy Superintendent for Security or his/her designee to make
a statement as to the need for continuing this restraint order.

 

SUFEHINIENDENT REVIEW

 

Pursuant to 7 NYCRR 305.4(e)(5), | have reviewed the relevant facts pertaining to the order that you will
remainin restraints in the exercise area. | have approved disapproved[]__ the determination that

you remain in restraints in the exercise area for the duration of this restraint order for the following reason(s):

Qui to Cus swore Conduct on 2-19= uw wick @
WAOP) NUAs) eee ku Wie hotom of your ost, GAD
CALA LO LQ QUAL Ab Austy + hie ty im

Supa Hey , Superintendent Date p-_|20] ({

 

 

 

Pee at oe . RAP Ante. ee ee

 
* “Case 9:17-Cv-01008-GTS-CFH DoCOtReat 79-4 Filed 08/18/20 Page 72 of 231
STATE OF NEW YORK — DEPARTMENT OF CORRECTIONAL SERVICES

CLINTON CORRECTIONAL FACILITY Gricvaase NE
| eh CL-59696-10
INMATE GRIEVANCE COMPLAINT
2/24/10
| 3 Date :
Be Name lcumaemenin 2 te ae _ Dept No. EPS. Housing Unit. SHU - 30
: 3. ee Progam oe Be Y AM PM

| “(Please I Print or Type - — - This form must be filed within 21 ae days of Grievance Incidemt)* zs : oe

| ~ Description of Problem: (Please make as brief: as possible) ive

a On 12/ 10/08 I was placed on a restraint order under the guise, I wrote a ener indicating I wanted to fight on 1 the
é visit. Therefore, I was to remain on the visit in full-restraints. After being on this restraint order for a whole year I
finally w went on a visit on 2/7/10, ‘The visiting room. area Supervisor was not aware, I was supposed to be in
i restraints for the ‘whole visiting period, and removed the restraints. The area Supervisor had a memo indicating I
was to be separated from inmate Samms, So inmate Samms was placed i in A.P.P.U, visiting room and I was
Z 2 placed. in ‘the SHU visiting room: with no ‘restraints on with other inmates. I complied with all rules and
regulations and did not have any problems on the visit, Dep Racette stated I was supposed to be separated from
inmate Samms; being that I was placed on a restraint order without due process it’s unconstitutional, then on top

mn

, ae to be unsubstantiated and not warranted because the matter

 
 

of that. The basis for the restraint order,

 

 

 

 

Was easily addressed. oe fey &
Grievant Signature /~ re ~- Hearing Date:
dae eaee - Grievance Clerk. pean ee,

~ Advisor Requested? ase [e] Yes” oF ee Nowy et Whos eis tee

 

Action requested bv inm ate:

   

+ ‘Therefore, in light of all these unjust practices, I would like the restraint order completely removed. —

 

This Grievance has beert informally resolved as follows:

 

he informal resolution is accepted:
Go be completed only i ifresolved ee to hearing)

Date:

 

Giievint Signature

If unresolved: you are entitled to a hearing by the Inmate Grievance Resolution Committee (IGRC).

*_An exception to the time limit may be requested under Directive #4040, section 701.6(g). I.GR.C./2a
“Case 9:17-cv-01008-GTS-CFH . Document 79-4 Filed 08/18/20 Page 73 0f 231°

x

GRIEVANCE CONTINUATION SHEET

‘DATE:

| GRIE VANCE No.:

 
 
 
 

 

 

    
 
  

   

DEPT. ae _HOUSING UNIT _
Grievance Continuation” aa

 

(C1-$9696-10)

         

ye the aiministation and ae not gage in in no physical c confrontation with no > inma
 

 

 

 

 

 

 

 

 

 
Form 2133 (Reb 9:17-cv-01008-GTS-CFH Document 79-4 ° Filed 08/18/20_Page 75 of 231

 

 

 

  

 

 

 

 

 

 

 

 

Grievance No. Date Filed
STATE OF NEW YORK CL—_ 59696-10 2/24/10
era : Facility Fie ee PONCy Designation
CORRECTIONAL SERVIC
i es = CLINTON CORRECTIONAL FACILITY Inst.
| ATE GRIEVANCE PROGRAM = [3 ¢Grievance Class Cade
Z DALE A. ARTUS IMPROPER RESTRAINT ORDER 24
: SUPERINTENDENT ee ignatyre> Date
: i oe iy rode AS? se Te Iie
|| Grievant: Din# Housing Unit
eae E 9445258 SH-30
d

J

~

A Security Supervisor was assigned to investigate. The grievant was interviewed. He provided no new
information or witnesses.

It was determined that staff failed to enforce a restraint order durin g visits on the grievant. This appears to have
been done due to a lack of communication. No incident occurred due to this oversight however, this does
not provide grounds to rescind the restraint-order based on his uneventful behavior of that day. . :

Staff oversight was found but does not appear intentional.

\ JF/cc
APPEAL STATEMENT

If you wish to refer the above decision of the Superintendent, please sign below and return this copy to your Inmate Grievance clerk.
You have seven (7) calendar days from receipt of this noticé to file your appeal.* Please state why you are appealing this decision to

the CO.R.C. rie ne hp ne ie
There i jo fushhiation tr _ the. restraint ovdir fo exist :
bee Fhat its bella pfne- without dus process and T hove demonstrated,”

s every thiag iz expres sen

ee De Ld, | eS aes Wee
a Bk es Se

Grievant's Signature a

 

Grievance Clerk’s Signature . ; Date.

* An exception to the time limit may be requested under Directive #4040, section 70 1.6(g)

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 76 of 231

STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES
CLINTON CORRECTIONAL FACILITY

Interdepartmental Communication

Date: 4/01/10

From: — 1.G.R.C.
To: T. WALKER-94A5258
Subject: RESTRAINTS OUTSIDE CELL / SHU

This is to advise you.that, per Directive #4933 page-14 Section ( d ): which states in
part, A restraint order will describe the types of restraints to be used and the manner in which
they are to be applied ( e.g. Handcuffed in front or in back, with or without waist chain, or

_ without leg irons ).
Further, Directive #4933 page-14 Section- ( e ) : which states in part; [fan inmate is
under a restraint order directing that he be mechanically restrained WHENEVER he LEAVES

the SHU CELL FOR ANY REASON, fhe inmate will remain mechanically restrained during the
entire period of time he is out of the SHU cell.

 

=

 
Case 9:17-cv- - !
cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 77 of 231

STATE OF NEW YORK

DEPARTMENT OF CORRECTIONAL SERVICES
THE HARRIMAN STATE.CAMPUS - BUILDING 2

1220 WASHINGTON AVENUE
ALBANY, N.Y. 12226-2050

 

a MEMORANDUM
FROM: Karen Bellamy, Director, Inmate Grievance Program
SUBJ: Receipt of Appeal
T WALKER 7 < 9485258 Date 04/23/2010

**CLINTON CF**
Your grievance CL-59
Improper Restraint Order
was rec'd by CORC on 03/24/2010

696-10 entitled

a

===

: s reviewed by CORC.

_ A disposition will be sent to you after the grievance i

Se SR SS oun
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 78 of 231

 

 

 

 

Grievance Number Desig.\Code - Dale Filed
STATE OF NEW YORK CL-59696-10 1/24 2/24/10
DEPARTMENT OF Facility z

Clinton Correctional Facility

Title of Grievance

- Improper Restraint Order
INMATE GRIEVANCE PROGRAM apie aoa Bail
_ CENTRAL OFFICE REVIEW COMMITTEE lie Fy, SA gti l 5/5/10 ; ;
: é ie a = ma

-

GRIEVANT'S REQUEST UNANIMOUSLY DENIED AS WITHOUT MERIT

CORRECTIONAL SERVICES

 

 

 

 

 

 

5/5/10

Upon full hearing of the facts and circumstances in the instant case, the action requested herein is hereby denied as
without merit. CORC upholds the determination of the Superintendent for the reasons stated.

CORC notes that the grievant's concerns regarding his restraint order on 12/10/08 were addressed in its prior decision
CL-58481-09, dated 4/22/09. CORC also notes that the restraints were inadvertently removed during a visit on 2/7/10,
and that the facility administration has taken appropriate action to avoid future similar errors. It is noted that the
grievant's restraint order was in effect on 2/7/10 and was renewed on 2/8/10. The Deputy Superintendent of Security
(DSS) indicates copies of renewals are routinely forwarded to inmates, and CORC advises the grievant to contact the
DSS if he did not receive a copy of the 2/8/10 renewal. CORC has not been presented with any compelling evidence
that the renewals were not processed in accordance with Directive #4933, and advises the grievant to maintain proper

discipline in order to avoid future similar difficulties.

With respect to the grievant's appeal, CORC asserts that inmates can write to the DSS to make a statement ag to the need

for continuing a restraint order, as specified in Directive #4933.

JA/mf |

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 79 of 231

STATE OF NEW YORK DEPARTMENT OF CORRECTIONAL SERVICES
CLINTON CORRECTIONAL FACILITY

Interdepartmental Communication

TO: Captain Facteau
FROM: M. Vann, Assistant Deputy Superintendent/Programs
DATE: March 4, 2010.

SUBJECT: Grievance # CL59696-10

I was Officer of the Day from February 5, 2010 to February 11, 2010. On February 7, 2010, Lt.
Kramer, WCO, advised me that Samms, 07-A-4065, SHU — 15 and Walker, 94-A-5258, SHU — 30, both
had a visit that day and are enemies and needed to be kept separate. He stated he had called Captain
Facteau for permission to separate them by placing Samms in the APPU visiting room and Walker in the
SHU visiting room. He asked if I had any objection to that arrangement, which I had none.

At no time did Lt. Kramer or anyone ask me for permission to have restraints removed from Walker.
I did not authorize, nor was | aware, that the restraint order was not followed.

 

ini
WV ERR
M. Vann
Assistant Deputy Superintendent

MV/cad

XC: file

000399
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 80 of 231

STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES
CLINTON CORRECTIONAL FACILITY

Interdepartmental Communication
" Date. 32 4 ¥O
TO: Ax weAmck
FROM 3,7 Aker

SUBJECT: sHvU Wise7 a- 7-/O ;
: SSF
Jf z nee 9 WIS2
/, : j Z - webs aad ah

000397
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 81 of 231

FORM 1016A (REV 6/99) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES
c ~~ WEMORANDUM

 

TO: oy K. yame DATE: > 4 - (G2)
rrom: CO. YW), De faye te
suuect. SHU AS + on a FAO

On, @°T:10 . he CO MDe Lye He Las @SS-‘gncd to the SHU
Uisitroom. Enmate Walker “%WAs2s¢ had & visit en the SKY USit four
Papas Scimmerec Taneses also hada ts +,and was placed ha
+he APPU Ui8i + fOor., Sepera ting ann lekelge Uier aed. Sec eek
FS wes Unaware of Damste Walkers eS4rarnt Order. He was not

Wa f-esAramds tn the Visits area.

Respeetily Scbmitted
Ce: yy. DeLaye tle

Ott. Effigr

000398
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 82 of 231

NEW YORK STATE DEPARTMENT OF CORRECTIONAL SERVICES

CLINTON CORRECTIONAL FACILITY

Interdepartmental Communication

TO: Captain, J. Facteau
FROM: Lieutenant, R. Kramer
SUBJECT: CL-49696 Walker, 9445258 SHU-30

DATE: 3-8-10 Interview time 8:00pm

Sir:

] interviewed the above inmate in front of his cell. He maintained that due to the
fact that he was not in restraints for a visit on 2-7-10 and no issues arose in result that he should
be removed from the restraining order. He provided no new information or witnesses ending the

interview.
| received memos from the escorting Supervisor Sgt. Warmer and the SHU visit

Officer Defayette for the date in question. Both had no knowledge that a restraint order existed
for Walker to remain in restraints during a visit and verified that during the visit that Walker was
not in restraints. The only information they received was to separate Walker from inmate Samms
07A4065 an admin. Seg. inmate during the visit which was done.

In conclusion it appears communication was not relayed in regards to this
inmate’s restraint order in the visiting room. | have informed all parties involved that in the
future we must insure that this information is passed on to insure this restraint order is followed.
Although an oversight occurred and fortunately no incident evolved this grievance is no
justification to remove the order as Grievant wishes.

fe ‘
“ b,

R. Kramer, LT.

000396
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 83 of 231

 

g-6-1O

 

 

=O U ts ting ee ae
i Utsitm fF : ee d
BES Ge + x
be Lisi ang ee
Ph ; . DA
330 Si). UNS et Ales d Ce
af te fe
Y” _ 2). Dedaye be. On DY | a
get ae ee ‘wis (eer THAS 2S ALL WITS a Visitor 0 4
FE Boinah, Weeds OFAG2DA I 5 CD uss Aor 4b A
a Visrrg “Tpmate Semng is eee? ints Affe a4
2+ (pom, ..
ee tong. Ae a
ZS J is. sin WA
ot Visiting ies
jo? = ViSiain . : .
lof M\ann ADP mud 74
(O° UWisetin = ae
“5 5 Vistas | 3 te
i ae SANG » «he
M30 3 a oon EZ Waads a psthrowr Ms.
16 tS Ac ng ; <
ie oo; Aq e
iy tun}

| toe eee 4 l on Shyemnn : 12
oe ; om
i VSS . ee

U's rg

Bus Uiisvtin

| see Vide ten

yP VIS \; ‘No . f

eo 2 Y 157 fing.

(4 :

1? Wee v ay 200400
wa

ae Cee
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 84 of 231
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 85 of 231

 

 

Kora wu wiper op MOS F4T Awe] T wey er rae aA os ae

“ah a “Ay, Wend KP encwed “et or A +}. pee TI OOS year yw

SAP ef QMS “AMF of KYlob wT" ‘werisag may” aba Wieder”

up UT aye? prs FSSA 4p pus TRH Rae “9 fee aa
4b Oe 49 3D) UNL FTES ete qf Wulob® ee ve werTed
ce ee a ve Pp athew "UasTad Kai YO Ps? Avawelxa sum
Sf UVESALA yeats aut > avy va CWE IIL may ag e4t Ui (Say xreys pur
SPARRO TOUT PSEC TERS OCT oe ts pray pW vailesaoey IE aor
ager hapog por hepaaysay 94 Rae ap ae a TL ave po
“aha ua ipearTaI 4p ul fpas4w Poo Asarras we eb Kel ae
at 25 gL SPareap ad aSa4p UIT ASVOIIXO papeaiveere AAT XO oA Ta!
bs wil '$dn- 41S" son “yan op ' AMA $, ue at BSI IIS F, x }Feun we 7
Oho “Weuvarya4 out Ul uD Spurs Sad aut MECT pla a —
AAAS Oe AV RIT Eh aan HueP T 9S ae OS! sip 4) pues 7 AS
SLOW WAaNKWIT FAPPO TUBALSAA STE AF, TOT T wpasd4y OC”
alos apa Aeneas fp Pe Joon “o sie SF aktiva
Sp mae |e SH 4) py Miyoo watz" uedvacn sro za hae v my ssassaot pe
WHC? 2bsey epee err pve a rodar ae JeiN\opaq sa 7 Al Fey {YSO) gees gee

Rohe ce ‘fay "i pn Mev 4) Pia ar ND ayrssaud- JO SF OOP sano

pT es hey ee 4 pre aie dans Aon an

ms 9 BAM fou Pp JOD Mii © sis Simp ASIII sysajd- © 9 “waid

~ MaBe a eo AG sriqaonb- Fey Pp Ve Quo 7 fPasxassee” or fref
Wa AES Yap se fave SEI SME JR aasea ayy ape VOCAL SF VT
 GuleSds- Tae ur ONgWeD a AT ow) vol Wasa OME Ut ay os a

ae 5 hg sd ou age vapso ee ceed v a ua

 

 

 

natn aoa) ayes’ “Oo

oa Taaigaage snvraere ave oe F

ety
C53 307724
a

woe Aa yee 930909 woh 30a
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 86 of 231
Case 9:17-cv-01008-GTS-CFH Document 79-4. Filed 08/18/20 Page 87 of 231

 

 

Wot IM 24 of qLiy Mount sue) +Viduhpva ay aFHET] hoa 40

YoUy) aif 9 $) cel] a men 31 FOI tet or] Sy, Pg fof weet ti

ee ot Yo an Ka $9 vols ssaadra aye 0 Lou SI Saab

614d Ta 4P /Te ep elt pe? MT ABA UsiLtasTAA AYE ME Bliy~) ye

4M PALSe v qh ee iol op ye a ee ayy ape YP %. bai ov

PUL Lapp A edgar 9 Soo 4! i Wary? | iekia Malhearas eyf “UI UO

Suey Sa INO} of fue” ti RCE Pa Pore aap? ae % var

AO) 4 f a 42up. aul ud yes § $1 ee 4h Siyy" Def AIH PTA

seit ead Oyf u ul Spurs} $a act af PAA aM JUDI ADC) ee Pf {YE

FOREIGY, OTe MD asep sMeo Sit Dopajerer yr? op T 47g! ra eee oe 5)

/ yogeac a So SN “Aq Jove) 4! 0 Uodwaed VSP pl ta vapl lod

t Ti 7 Re See Cs me eee ad ae, i oe es

$™ fo $V Ear AD eI FF0 oy 944i BROb hovadanay Tp +9 pMesy

“aYyE AT SM <a Vay}? Ste UT es [7D OF Soup ang ME

uap wt, AYob “apie 4no 4! ENTS Avgdna)d Qyf Ud “WMohuy warn AO

Sere CTIA IRS IO Upict FF epar “yoa] pe AFOUL hed fo ty aut
Ap 4) pie ef WNC T ai i ean ity of Spay Wy Fy NHS vi yes si Pou =

AOS MW ADE Y 4° “169 oy: yous AST] “ayy of ssauyict Y 5} Synysc) oe

pe apa ul Ai DIA yb. Ao ap pve Away OL “Sayer Nee a4 a

es i ia aor a4t AE aS Teo of ositda” ae AU
a St fe? eae Al s$o09, ea rat hin HOA Loved A, SAF
ea sae a LANGT Cau AP 34 MS orey AMAA ID JO “aw p>“ by ae pie =
—seponee jmbani BU BAK ap eee UO WET or of DIST
fe wy es “sup UT 3 io tay fou st! Sv saber MOTO NIDA rs
yf Ul “eu ud Ways dvay bp ony ou st aay eM a4 S$ 84} 2 a
RIOT Sa YOU ore mo awlys }O7KS UR —
ae xine ep Le +9 wangreld OYE YT eure \)9D

peer r

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

vv
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 88 of 231
~ Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 89 of 231 aie

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

aay apa TOF WAP ara yen prahowas Sf wivaySe out fuvm

[pws T ayy Paapsnays "Veusissay dun ay wb Fara FO
—. Speall aS\se% 9 “Avk ap puasa yy ipy rAyaporag.pap 5 AE TT mye
= ~~ uapwaptradag AyndaQ. 4] fuamy stone visu “pry yea

ie ee ace ;

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 90 of 231
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 92 of 231

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 93 of 231
Form 2133 (Rev. 6/06) ; ; ;

 

 

 

 

 

 

 

 

 

 

7 cai Grievance No. Date Filed
STATE OF NEW Y'
DEPARTMENT OF CL-61799-12 1/3/12 |
CORRECTIONS AND Facility Policy Designation
COMMUNITY SUPERVISION CLINTON CORRECTIONAL FACILITY Inst.
INMATE GRIEVANCE PROGRAM _| Title of Grievance Class Code
. REMOVED DEPRIVATION ORDER 24
T. LaValley : a, ry =
SUPERINTENDENT Saperstein / [i A Date sh
ee ee TD é. / & od
Grievant: Din # /\ Hovking Unit
WEAER t 9445258 [J SH- 3X

 

 

The grievant states that he is on full restraints for all out of cell activity and wants the deprivation order
removed. The grievant was found with a piece of plexiglas mirror taped to the bottom of his foot during a frisk
of his S.H.U. cell. This item was deemed a weapon and he received an additional 4 months S.H.U. sanction.

The grievant was placed on a full restraint order for all out of cell activity due to this and his extensive history
of staff assaults. The deprivation order was directed by the D.S.S. and reviewed and approved by the
Superintendent. The deprivation order for full restraints for all out of cell activity was rescinded on 1/15/12.
While this grievance is unobtainable via I.G.P., no merit could be found of any malfeasance by staff and the
deprivation was in compliance with directive. Grievance denied.

SBiec AL

 

APPEAL STATEMENT

If you wish to refer the above decision of the Superintendent, please sign below and return this copy to your Inmate Grievance clerk.
You have seven (7) calendar days from receipt of this notice to file your appeal.* Please state why you are appealing this decision to

the C.O.R.C._-; | ; ,

The. mucror ‘Snot a weapon avi damates in SHU on the. past

Daye. wot heen Placer on A restart ord foy- a U2 CAPA , Anh. L Wave an
solateal inc dent of assault on stat? nat an extenswe history

niu phen [20-12

Grievant’ s Signature Date

 

 

Grievance Clerk’s Signature Date

*An exception to the time limit may be requested under Directive #4040, section 701.6(g)
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 94 of 231
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20

Co i
ZU fur, 1 GY-A-5206

Page 95 of 231

 

 

 

STATE OF NEW YORK
DEPARTMENT OF
CORRECTIONS AND

 

Gri€vance Number

UST-54294-14

 

Desig./Code

V/16

 

ate

6/25/14

  

 

 

Associated Cases

 

 

 

 

COMMUNITY
SUPERVISION
Facility
Upstate Correctional Facility
Title of Grievance
INMATE GRIEVANCE PROGRAM CAD Meal

 

CENTRAL OFFICE REVIEW COMMITTEE

10/22/14

GRIEVANT'S REQUEST UNANIMOUSLY 3 ENTED

‘Upon full hearing of the facts and circumstances in the instant case, and upon recommendation of Department's
- Counsel, the action requested herein is hereby denied. CORC upholds the determination of the Superintendent

for the reasons stated.

CORC notes that there is no religious requirement to provide the Cold Alternative Diet (CAD) to inmates of the ~
Muslim faith, and that the courts have determined the meatless alternative diet offered by the Department meets
the religious dietary needs of Muslim inmates.

With respect to the grievant's appeal, CORC advises him to address religious concerns to the Coordinating

Chaplain for the most expeditious means of resolution.

MPS/rjq

 

 

This document has been electronically signed by Jeffery A.

Hale

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 96 of 231
ECORRECTIONAL F ACHAT Y

ct iNsfON CORI
va WL REO MEER. Fol SAS

cee Dafea sae Appr’ 7° ype [10307

 

bo fenuic Wimer oe TO Sr" under ® Gorter 8 GeT

TEM DESCR i hy te 5 tt
‘Bot en fHigter K /y ’

   

fa ees i ; 3 ea ee ea
Beers Ee + hae yates: Lat

PHOTO BY: eo frais Have

 
 

i

eee ER A Barden d ead eh Feo

FOUND BY: fe Senwaee.. ‘tah

 

 

 

 

“FOUND BY:

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 97 of 231.

 

 

rN

$6 Z
JV )_L

————

 

 

 

 

 

 

 

 

 

 

 

 

Judge. (Me Fivoy DeanSion Aud Order

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 98 of 231
Case 9:12-cv-00807-TJM-CFH Document 68 Filed 03/21/14 Page1lof5

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

TYRONE WALKER,
‘Plaintiff, ,
| 9:12-CV-0807
Vv. | | (TUM/CFH)
THOMAS LAVALLEY: et al.,

Defendants.

 

APPEARANCES: — , OF COUNSEL:

TYRONE WALKER
94-A-5258
Plaintiff, pro se
Upstate Correctional Facility
P.O. Box 2001 ,
Malone, NY 12953 ©

HON. ERIC T. SCHNEIDERMAN KRISTEN M. QUARESIMO, ESQ.
New York Attorney General Ass't Attorney General

Attorney for Defendants

The Capitol .

Albany, NY 12224

|| THOMAS J. McAVOY
‘| Senior United States District Judge

DECISION and ORDER
I. INTRODUCTION

Pro se plaintiff Tyrone Walker commenced this civil rights action in May, 2012
asserting claims arising out of his confinement at Clinton Correctional Faeility ("Clinton C.F.").
Dkt. No. 1. Among the constitutional violations alleged in the complaint, plaintiff claims that

he was subjected to restraint orders without due process and in violation of.his right to Equal .

Protection, and confined under conditions constituting cruel and unusual punishment. /d. at

 

 
 

 

Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 99 of 231
Case 9:12-cv-00807-TJM-CFH Document 68 Filed 03/21/14 Page 2 of 5

4-34,"

Defendants filed a motion for summary judgment pursuant to Rule 56 of the Federal
Rules of Civil Procedure in September, 2013. Dkt..No. 40. Shortly thereafter, in a Decision
and Order filed October 10, 2013, United States Magistrate Judge Christian F. Hummel —
granted plaintiff's motion to amend his complaint to assert supplemental claims regarding the
December, 2011 restraint order placed against plaintiff by defendant Delutis. See Dkt. No.
44. Defendants filed an answer to plaintiff's supplemental complaint and also filed a
supplemental memorandum of law in support of their motion fo summary judgment. Dkt.
No. 58.7 : | |

Presently pending before this Court is plaintiff's motion seeking preliminary injunctive
relief. Dkt. No. 56.
Ik. DISCUSSION

Preliminary injunctive relief “is an extraordinary and drastic remedy, one that should

not be granted unless the movant, by a clear showing, carries the burden of persuasion.”
|| Moore v. Consolidated Edison Co. of New York, Inc., 409 F.3d 506, 510 (2d Cir. 2005)
(quoting Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)). The standard a court must utilize
_in-considering whether to.grant a request for injunctive relief is well-settled in this Circuit.

Citigroup Global Mkts., Inc. v. VCG Special Opportunities Master Fund Ltd., 598 F.3d 30, 35,

 

' Plaintiff alleges that he was subjected to excessive noise, provided inadequate clothing, and exposed
to friable asbestos. See generally Dkt. No. 1. Plaintiff also alleges that he was retaliated against and that his
rights under the First Amendment and the Religious Land Use and Institutionalized Persons Act, 42 U.S.C. §
2000cc et seq., were violated. See id. at 35-39. , ,

? Defendants’ motion for summary judgment (Dkt. No. 40) has been referred to Magistrate Judge
Hummel for consideration and issuance of a report-recommendation. Outstanding discovery motions (Dkt. Nos.
54, 60) will also be addressed by Magistrate Judge Hummel. ; ,

2

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 100 of 231
Case 9:12-cv-00807-TJM-CFH Document 68 Filed 03/21/14 Page 3 of 5

38 (2d Cir 2010). To prevail on a motion for preliminary injunctive relief, a plaintiff must
demonstrate irreparable harm and either a substantial likelinood of success on the merits of
the claim, or sufficiently serious questions going to the merits and a balance of hardships
tipping decidedly in his favor. Id. at 35; Cacchillo v. Insmed, Inc., 638 F.3d 401, 405-06 (2d
Cir. 2011). However, when the moving party seeks a "mandatory injunction that alters the
status quo by commanding a positive act," the burden is even higher. /d.; see Jolly v.
Coughlin, 76 F.3d 468, 473 (2d Cir. 1996). Thus, a mandatory preliminary injunction “should
issue only upon a clear showing that the moving party is entitled to the relief requested, or
where extreme or very serious damage will result from a denial.of preliminary relief."
Citigroup Global Markets, 598 F.3d at 35 n.4 (internal quotation marks omitted).

“A showing of irreparable harm is the single most important prerequisite’for the
issuance of a preliminary injunction." Bisnews AFE (Thailand) Ltd. v. Aspen Research
| Group Ltd., 437 Fed. App'x 57, 58 (2d Cir. 2011) (quoting Faiveley Transport Malmo AB v.
Wabtec Corp., 559 F.3d 110, 118 (2d Cir. 2009)). Speculative, remote or future injury is not
the province of injunctive relief. Los Angeles v. Lyons, 461 U.S. 95, 111-12 (1983). Rather,
a plaintiff seeking to satisfy the irreparable harm requirement, must demonstrate that "absent
a preliminary injunction Ihe or she] will suffer an injury that is neither remote nor speculative,
but actual and imminent, and one that cannot be remedied if a court waits until the end of
trial to resolve the harm. Bisnews AFE (Thailand), 437 Fed. App'x at 58 (quoting Faiveley,

559 F.3d at 118).

 

3 Under the Prison Litigation Reform Act, preliminary injunctive relief in any civil action with respect to
prison conditions must be narrowly drawn, extend no further than necessary to correct the harm, and be the least
intrusive means necessary to correct that harm. See 18 U.S.C. § 3626(a)(2). In considering an application for
prospective relief, the court is required to give substantial weight to any adverse impact such relief may have on

| public safety or on the operation of the criminal justice system. See 18 U.S.C. § 3626(a)(1)(A).

3

 

 
 

 

Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 101 of 231
Case 9:12-cv-00807-TJM-CFH Document 68 Filed 03/21/14 Page 4of5

By his motion, plaintiff seeks "a preliminary injunction to stop being subject to
restraints in the exercise area whenever the Defendants feel like it, with an illegal restraint
order and to be afforded adequate clothing for exercise purposes." Dkt. No. 56-1 at 2: see |
also Dkt. No. 56 at 23. Plaintiff states that his requests for warm clothing have been denied
by defendants, and claims that he is therefore unable to exercise outdoors during the winter
months. See Dkt. No. 56 at 1-9.‘ In addition, plaintiff claims that he is denied adequate
exercise as a result of being held in full restraints while in the exercise yard. /d. at.10-13.

Defendants have responded in opposition to plaintiff's motion. Dkt. No. 58.
Defendants maintain that plaintiff has failed to demonstrate either irreparable harm or a
likelinood of success on the merits of his claims, and urge denial of his motion. /d. at 9-13.

In a letter dated March 4, 2014, plaintiff advised that he had been transferred from
Clinton Correctional Facility to Upstate Correctional Facility. Dkt. No. 66. "It is settled in this
Circuit that'a transfer from a prison facility moots an action for injunctive relief against the
transferring facility." Sweeper v. Taylor, 383 Fed. App'x 81, 82 (2d Cir. 2010) (quoting Prins
v. Coughlin, 76 F.3d 504, 506 (2d Cir. 1996)); see also Thompson v. Choinski, 525 F.3d 205,
209 (2d Cir. 2008) (same). In light of plaintiff's transfer to Upstate Correctional Facility, his
claims for injunctive relief against defendants, all of which arose at Clinton Correctional
Facility, are moot and his motion must be denied.

Il. CONCLUSION

WHEREFORE, it is hereby

ORDERED that plaintiff's motion for preliminary injunctive relief (Dkt. No. 56) is

 

* Plaintiff states that he is not able to exercise in his cell because of the "dry air from the radiator" and
because he is not allowed to wear his medical boots in his cell. See Dkt. No. 56 at 1-2.

4

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 102 of 231
Case 9:12-cv-00807-TJM-CFH Document 68 Filed 03/21/14 Page's of 5.

DENIED; and it is further

ORDERED that the Clerk shall serve a copy of this Decision and Order on the parties.
IT 1S SO ORDERED.

Dated: March21 , 2014

 
     
   

  

Ji]

Senior, U.S. D istrict Judge

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 103 of 231

 

Tou

 

 

 

 

 

QT
as

 

_
- IW
—_
i™aX

 

 

(

 

 

 

(

 

 

 

 

— (a

 

 

 

 

T= YAS aad 2 Te =o Ad Sey Reviews, Secunity

 

L lass fot t on A no CMC documents, All Detendants

 

 

 

 

 

 

 

Interregatories + 7, Mes be Wavior Reports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 104 of 231

on, fs

fo. , f

a

STATE OF NEW YORK - DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION
. SIXTY-DAY ADMINISTRATIVE SEGREGATION REVIEW

 

 

Foun ewe uibe UPSTATE CORRECTIONAL FACILITY
Ret, 7NYCHA 4 Directed Central
901 aid NAME: WALKER. TYRONE == DIN: 9405258 REVIEW DATE 12/4/15 | Mttice Review?
~ Date placed in administrative segregation: 1/17/14 Date Hearing held: 2/26/14 _ Yes
A. Summary report of the facility three-member committee: S a, EY No

 

 

   

 

Reasons why offender was initially determined to be appropriate for administrative seare ion: inmate

Walker's past is marked with assaulis and brutality showing a deprived indifference to human life. Inmate Walker entered Docs

custody on July 26, 1994 to sarve a 47 4% year to life senterica from Kings County for Attempted Robbery 1“ and Criminal Possession

of Weapon 2", He also was convicted in New York County of twa counts of Murder 2" and one count each of Attempted Robbery 1°

Criminal Possession of a Weapon 2™ and Criminal Possession of Weapon 3". Walker was also sentenced on July 22, 1996 {6 life in
federal prison without the possibility of parole for a éapital murder offense and on narcotio related charges. On September 22, 2000
while in E and F yard at Green haven Correctionat Facility, inmate Walker, without pravacation, violently attacked Deputy
Superintendent of Security Schneider and Correctians Officer Mitchelti, seriously injuring both staff members. Inmate Walker had
armed himself with two homemade weapons descnbed as one flat piece of metal; 10 1%” x 44" and sharpened at one end and one ice
pick type weapon 6" long, Bath weapons were secured to each hand by leather thongs. He used thzse weapons ta stab both staff
members about the head, chest and back causing serious puncture wounds. Walker subsequently received a Tier 3 Misbehavior
Report and sanctions as follows: Assauit on Staff aad Weapons. He received 35 months and 22 days of SHU, fosé of package,
commissary, phones and loss of 36 moriths. good time. In addition to the Deparimental sanctions, on July 8, 2001 inmate Walker pled

. guilty to the Dutchess County Cour io attempted Murder rhe receiving a sentence of 15 years to life, During Walker's Federat trial, -
while housed in county jail, he had escape plots/attémpts, and attempted to hire a “hit man” to killa government witness, ‘Inmate
Walker also assaulted a Deputy and attempted to take his keys. He also smuggled a razor blade to Federal Court as well as assaulting
another inmate by stabbing him 18 times. :

 

{formation on the offender's subsequent behavior and attitude: Inmate Walker arrived in DOCCS custody in July 1994. Walker
lransterred here to Upstate Correctional Facility SHO on March 4, 2014 from Clinton Correctional Facility. While incarcerated he has
incurred 27 Misbehavior Reports including, but not Emited to: Weapon, Drugs, Smuggling, Demonstration , Assault on Staff, Direct
Order, Allered Item, Creating Disturbance and Threats. This type of history in conjunction with his prapensity far violance cannot be
taken lightly. Inmate Watker is single celled and under high security at Upstate Correctiartal Facility which greatly minimizes and
restricts his opportunity to actout. Inmate Walker has spent the majority of his time in SHU confinement and has not completed any of
his recommended programs. Although Mr. Walker has a High Schea! Diploma from 1987, he continues with Acactemic Cell Study for

. academic enrichment and is currently studying Psychology. Since his last review Walker has maintained a positive disciplinary record.
His interaction with staff in the last review period hak been appropriate. Acting DSS Zerniak met with Walker regularly on rounds, and
states that-his derneanor was appropriate. Security staff for Walker indicate that he is quiet and causes no probleme. On 12/1/2015,
this writer met with inmaie Waiker ic discuss his Acininisirative Segregation Review. Wajker's cell appeared neat and tidy and he
appeared well graomed. Walker states he spends his days reading and writing. The pilot incentive program was discussed and subject
‘has received family phone cails on a regular basis. Inmate is appropriate with all staff and there is no additional infarmation to report.

   

Other factors which may favor retaining the offender in or releasing the offender fr administrative seqregation:

Clearly, Inmate Walker has demonstrated a propensity for assaultive and dangerous behavior in the sarrectional facility and the
community. Walker's willingness ta enact extreme violence on staff-and other inmates has proven his presence in general confinement
of any oOrredtional facility an extreme risk to staff and inmates, as well as the safety

 
     
 

 

securly and good order of the feli
. . fas ,
(Mnide oie: a: Uny tiie DSP t2f¢fis
Guidance Offender ReMabilitation Coordinator Seauriff Suparvisor Committee Chatman Bere: DATE

If Central Office review has nat been directed, skip to C, below, for Superintendent's decision.

B. Summary report and reconimendation of the Central Office three-member committee:
: Soe. _=Atrachad

one ioe ‘.

: ‘A er. Low Le.
Se ale a A y e “ ,
Bgl LE Lez,
— = — oe Pa >
Statt - Inspector General Statt - Counsel Chairman - Facility Operations ‘Date

C. Decision of the (Supérintendent} (Deputy Commissioner for Correctional Facilities}: See Attached,

0 Release from Administrative Segregation.
oO” A determination has been made to continue your Administrative Segregation for the following reasons:

 

Priot to your next sixty-day review, you may write to the Superintendent or designee to make a statement regarding the need for
continued heist Segregation. [he segson(s) stated in this notice, ary writtan statement.that you submit, as well as your overall
custodial adjustment Will be consi finn next scheduled review,

\apetyitn “Fs pare Caine —— _ {,- \ -

(Sxperintencent) Debus Commssicner foNGarrectional Facilities} Date
Attach offender's statemient(s) and additionat pages as necassary.
c. IAC
Guidance Offende: File

Walkér v: Bellnier et al OAG 000268
(17-CV-1008)
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 105 of 231

Summary report and recommendation for the Central Office three-member committee
December 22, 2015:

Inmate Tyrone Walker (94-A-5258) is currently serving an aggregate sentence of 47%
years to Life for Murder (2 Counts), Attempted Murder, Robbery, Attempted Robbery,
and Criminal Possession of Weapon (3 Counts). . a

At age 17, prior to first coming to New York State custody, Walker was designated a
Youthful Offender for Attempted Criminal Possession of Stolen Property. in 1994, and
again in 1997, Walker was convicted for a series of muggings, during which he fired a
gun, killing an- individual during one. In 2000, while in DOCCS custedy at Green Haven
Correctional Facility, Walker brutally attacked a Deputy Superintendent and a_
Correction Officer with stabbing-type weapons. One weapon was six inches long and
the other was ten inches long, both with leather thongs. He stabbed each victim
multiple times.

According to Walker, he had no issues with the Deputy Superintendent, but went into a
“blind rage”.

Walker has over 27 misbehavior reports for incidents including but nat limited to:
Possession of a Weapon (on four occasions), Drugs, Smuggling (on three occasions),
* Demonstration, Assault on Staff, Making Threats, Harassment, and Possession of an
Altered item (on three occasions). His most recent Tier hearing was in March 2014, for
having a weapon, bribery/extortion, having property in an Unauthorized location, and
having an altered item. Walker has a unique propensity for obtaining and crafting
weapons. One such incident occurred at Clinton Correctional Facility because he didn't
want to be moved and believed that if he had a disciplinary infraction his transfer would
be cancelled.

Walker maintains appropriate communication with staff and does not discuss his
placement in Administrative Segregation. He has had no problems with staff and

- maintains a clean cell and person. Walker participates in the Pilot Incentives’ Program
and receives additional exercise time, additional visitations, personal clothing, and a
weekly phone cali. °

It is the recommendation of the committee that Walker remain in Administrative
Segregation at this time. The decision is based on Walker's ability to obtain and fashion
deadly weapons; his prior use of violence in an attempt to manipulate his pending
transfer and the unpredictability of when such a future incident might occur; and his tong
history of violent and aggressive behavior. The committee encourages Walker to
continue exhibiting appropriate behavior in order to earn additional incentives while in
Administrative Segregation. ~ .

Walker v. Bellfiier et al — | OAG 000269
(17-CV-1008) <9 0 Dy

ras
wo SL y
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 106 of 231

{

STATE OF NEW YORK - DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION
SIXTY-DAY ADMINISTRATIVE SEGREGATION REVIEW

 

 

 

 

 

 

UPSTATE CORRECTIONAL FACILITY
heey wroua . . Dlrectad Central
301.410) NAME: WALKER, TYRONE DIN: 94A5258 REVIEW DATE 1/25/16 a Review?
Date placed in administrative segregation: 1417/14 Date Hearing held: 2/26/14 Yes
A. Summary report of the facility three-member committee: Ti No

 

 

 

Reasons why offender was initially determined te be apnropriate for administrative segregation: Inmate
Walker's past is marked with assaults and brutality showing a deprived indifference to human life. Inmate Walker entered DOCS
custody on July 26, 1994 to serve a 47 % year ta life sentence fram Kings County for Anempted Robbery 1* and Criminal Possession
of Weapon 2™) He also was convicted in New York County of two counts of Murder 2°9 and one count each of Attempted Robbery t,
Criminal Possession of a Weapon 2™ and Criminal Possession of Weapon 3°. Walker was also sentenced on July 22, 1996 to life in
federal prison without the possibility of parole for a capital murder offense and on narcotic related charges. On September 22, 2000
while in E and F yard at Green haven Correctional Facility, inmate Walker, without provocation, violently attacked Deputy
Superintendent of Security Schneider and Corrections Officer Mitchetti, seriously injuring both staff members. Inmate Walker had

armed himself with two homemade weapons described as one flat piece of metal; 10 4” x %” and sharpened at one end and one ice
pick type weapon 6” long. Both weapons were secufed to each hand by jeather thongs. Ha used these weapons to stab both staff
mernbers about the head, chest and back causing sérious puncture wounds. Walker subsequently received a Tier 3 Misbehavior

. Report and sanctions as tollows: Assault on Staff and Weapons. He received 35 months and 22 days of SHU, foss of package,
commissary, phones and loss of 36 months good time. In addition to the Departmental sanctions, on July 9, 2001 inmate Walker pled
guilty ta the Dutchess County Court to attempted Murder 1* receiving a sentence of 15 years to life. .During Walker's Federal trial,
while housed in county jail, he had eseape plots/attempts, and attempted to hire a “hit man’ to kill a government witness. Inmate

Walker also assaulted a Deputy and attempted to take his keys. He also smuggled a razor blade to Federal Court as well as assaulting
another inmate by stabbing him 18 times. .

information on the offender’s subsequent behavior and attitude: inmate Walker arrived in DOCCS custody in July 1994. Walker
transferred here to Unstale Correctional Facility SHU on March 4; 2014 fram Clinton Correctional Facility. While incarcerated he has
incurred 27 Misbehavior Reports including, but not limited to: Weapon, Drugs, Smuggling, Demonstration , Assault on Staff, Direct
Order, Altered flem, Creating Distursance and Threats. This type of history in conjunction with his propensity for violence cannot be
taken lightly. Inmate Walker is single celled and under high security at Upstate Correctional Facility which greatly minimizes and
restricts his opportunity to act out. inmate Walker has spent the majority of his time in SHU confinement and has not completed any of
his recommended programs. Although Mr. Walker has a High School Diploma from 1987, he continues with Academic Cell Study for
academic enrichment and is currently studying Psychology, Since his fast review Walker has maintained a positive disciplinary record.
his interaction with staff in the last review period has been appropriate, On 1/27/16, DSS Woodruff and this writer met with Inmate
Walker to discuss his Auministrative Segregation placement. Walker implemented his case plan this review periad and he identified
two goals. The first goal was to maintain/improve fantily Cantact and he supported this goal by writing jetters and weekly phone calls. _
His second goal was to further his education. The Pilot Incentive program was discussed and Walker was asked questions and was
appropriate for the duration of the interview. ,

Other factors which may favor retaining the offender in or releasing the offeader from administrative segregation:

Clearly. Inmate Walker has demonstrated a propensity for assaultive and dangerous behavior in the correctional facility and the
community. Walker's willingness to enact extrepje vipience oF staft and other inmates has proven hig presence in general Confinement

of any correctional facility an extreme risk to staf and ap as fh el as the safety and security and goed order of the facility.
t ¢ fi gh. .
Mi} lip °

IT) CES ALCL if26 fo

Guidance Offender Rehabilitation Coordinator | Security Superisor” Commities Chairman Date

+

. if Central Office review has not been directed, skip to C, below, for Superintendent's decision,
B. Summary report and recommendation of the Gentral Office three-member committee: .

See Attached.

A ra é-
. a fon ee a : Y MEL fe :
a7 €°% ¢

 

 

Staff - Inspector General Staff - Counsel Chairman - Facility Qperations Date

C. Decision of the (Superintendent) (Deputy Commissioner for Carrectional Facilities): See Attached. .
QO Release fromm Administrative Segregation. ;

=. A determination, bas been made to continue your Administrative Segregation for the following reasons:

 

Prior to your next sixty-dayTéview, you may writeto the Superintendent or designee to make a statement regarding the need for
continued Administrativ Segregation. The readon{s) stated in this notice, any written statement that you submit, as well as your overall

custodial adjustment wilt be gonsidered duyrig thé next scheduled review,
ee UL le-\bo

(Superintendent) (Deputy Commissionér for Correctional Facilities) Date

 

Attach oftendar’s wchevenlo and additionat pages as necassary

c (RC
Guidance Ottander File

Walker v. Bellnier et al. OAG 000260
- (17-CV-1008)
Case 9:17-cv- - -
5€ 9:17-cv 01008 a CFH Document 79-4 Filed 08/18/20 Page 107 of 231

Administrative Segregation Review —2-16-16:

- Inmate Tyrone Walker (94-A-5258) is currently serving an aggregate sentence of 47% years to
Life for Murder (2 Counts), Attempted Murder (2 counts), Rabbery (2 Counts), Attempted
Robbery, and Criminal Possession of Weapon (3 Counts). ,

At age 17, prior to first coming te New York State custady, inmate Walker was designated a
Youthful Offender for Attempted Criminal Possession of Stolen Property. In 1994, and again in
1997, he was convicted for a series of muggings. During one of these he fired a gun and killed an
individual. In 2000, while in DOCCS custody, inmate Walker brutally aitacked a Deputy
- Superintendent and a Correction Officer with stabbing-type weapons. One weapon was six
inches long, the other ten inches lang both with leather thongs. . He.stabbed each victim multiple
times. According to inmate Walker, he had ne issues with the Deputy Superintendent, but went
into a “blind rage”.

Inmate Walker was placed in Administrative Segregation in January 2014, after completing his.
disciplinary disposition. He has over 27 misbehavior reports including but not limited to: for
Possession of a Weapon (4), Drugs, Smuggling (3), Demonstration, Assault on Staff, Making
Threats, Harassment, and Possesgion of an Altered Item (3).

_ His most recent Tier hearing was in March 2014, for having a weapon, bribery/extortion, having
property in an unauthorized location, and having an altered item. Walker has proven his ability to
obtain and craft weapons and to manipulate his environment: he purposefully obtained or created
a weapon in February 2014, while still at Clinton Correctional Facility after he found out he was

’ being transferred to Upstate Correctional Facility. He knew possession of such contraband would
resuitin a Tier Ill disciplinary action.and believed that this would cause his transfer to be cancelled.

On rounds inmate Walker smiles, talks, and interacts appropriately with managerial and line staff,
although he has been found using-drag lines (used to smuggle contraband) which he turns over
readily. He talks to a lot of inmates, especially during exercise time. His cell is clean and he has
gaod personal hygiene Inmate Walker participates in the Pilot incentives Program and receives
additional exercise time, visitations, clothing, and a weekly phone call. He has not complained
about placernent in Administrative Segregation or otherwise, but has expressed an interest in
taking classes. His case plan was reviewed in January 2016.

At this time the Committee continues to believe that it is in the best interests of inmate Walker,
the facility, and the population that he remain in Administrative Segregation. tnmate Walker's
ability to obtain and fashion extremely dangerous weapans, his attempt to manipulate the system,
and his unpredictable violence all indicate that he would be a threat io the security and safety of
himself, the facility and the population if placed in general population. Consequently, the
Committee recommends inmate Walker's continued placement in Administrative Segregation at

this time. .

Walker v. Bellnier et al OAG 000261
(17-CV-1008)
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/48/20 Page 108 of 231
af | t

04/17/19 SRCLO16 INITIAL SECURITY CLASSIFICATION GUIDELINE - MALE *RCLASS*

NAME WALKER, TYRONE DATE RECEIVED 07/26/1994
OOB 02/02/1969 DIN 9445258 NYSID 0565&237R FBI 6&81357RA8
1. PUBLEC RISK SCORE .

A} CRIMINAL BEHAVIOR : SCORE
INSTANT OFFENSE: WEAPON: 1 < YES > FORCIBLE CONTACT: 4 < DEATH > 5°
QTHER GFFENSE: WEAPON: . < > FORCIBLE CONTACT: . < . >
CRIME/YEAR COMMITTED: CRIM SALE CONTR SUBSTANCE STH /1990 .

B) TINE TO EARLIEST RLSE: Z < HISTORIC >60 > ADDTL TIME: 0 < NONE > 7

C) ESCAPE: .. ABSCONDANCE: . BAIL JUMP: .

AWOL CMILITARY): . TWO+ SERIOUS: . NONE/NEVER ON SUPERVISION: O
SUCCESSFUL PRE-TRIAL RELEASE: -. 0
D) STREET STABILITY: LOW. a 2°

PUBLIC RESK TOTAL: 14

2. INSTITUTIONAL RISK SCORE

 

 

 

 

 

A) PRIOR DOCS INSTITUTIONAL ADJUSTMENT: NO PRIOR DOCS RECORD ‘1
'B) STREET STABILITY: | LOW 2
- INSTITUTIONAL RISK TOTAL: 3
OTHER SECURITY CHARACTERISTICS
1L < VIOL, AGAINST AUTHORITIES > le >
<... > .< >
nee nna ee seni > ak . >
EXPLANATION OF OTHER SECURITY CHARACTERISTICS ~ .
< lL 1b, IND # 00122-2800 WHILE INCARCERATED AT GREENHAVEN CF, 9-27-00, >
< STABBED 2 SECURITY EMPLOYEES W/SHIV >
Levee thr tre ee ee em eee ee ee ee eee pe wee ee rete er ee meas >
‘GUIDELINE RECOMMEND; 01 < MAX A > | PLACEMENT RECOMMEND: 01° < MAXIMUM 91 >
OVERRIDE REASON
< pete eee wt ewer weer seer eee >
PLACEMENT DECESION: 01 < MAXIMUM O01 >
COUNSELOR [D: 1966 < P RICHARD > DATE: 05 / 16 / 2002
ae ABOVE INEFORMATIGN IS THE RESULT OF AN UPDATED INITIAL #x¥
DISTRIBUTION: GUIDANCE & COUNSELING UNIT (1)
Walker v. Bellnier et al , . OAG 000013

(17-C\V-1008)
Case 9: 17- -cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 109 of 231 -

09/26/19 , SINQO003 — INMATE SECURITY CLASSIFICATION . *#FPMS*

DIN 94A5258 NAME WALKER, TYRONE |

CURRENT CLASSIFICATION
DATE 03/03/14 SEC CLASS MAX Ol TYPE
PUB INST OVERRIDE REASON

. OTHER SECURITY
CHARACTERISTICS

EXPLAIN SECURITY CHARACTERISTICS:

INITIAL. CLASSIFICATION

DATE 61/21/98 ' SEC CLASS MAX 01

R

PAGE 002

NYSID 05658237R

é

OM LEV 6 > 05/20/14
MED LEV 3 01/14/18

OWH LEV 7? © MED LEV 2
PUB 14 INST 3 OVERRIDE REASON ,
OTHER SECURLTY -VIOL. AGAINST AUTHORITIES .
CHARACTERISTICS 7
EXPLAIN SECURITY CHARACTERISTICS: ~
11 10, IND # 00122-2000 WHILE INCARCERATED AT GREENHAVEN CF, 9-27-00,
STABBED 2 SECURITY EMPLOYEES W/SHLV
SHSCOLS © INMATE SECURITY/OMH/SMI/MEDICAL CLASSEFICATIONS

CURRENT CLASSIFICATION

_SEC CLASS: MAX 02 03/03/14 TYPE: R  OMH: 6 4 7 MEDICAL: 3 01/16/18

PRIOR CLASSIFICATIONS
SEC CLASS TYP SQURCE OMH/SMI/CELL SOURCE MEDICAL SOURCE
we . ee ‘ . 3 61/16/18 C840BLB
was wee _ 3 OF/16/17 CBGOCAF
--- wan 3 09/25/16 C8G0CAF
--- a 3 O2/11/16 CBGOCAF
--- nee 3 O2/10/16 C84RCAF
--- --- 3 05/15/15 C840CAF
--- 6 ° 05/20/14 OOMHBAK -
wee -s- 3 02/15/14 CO20BNF
--- “7: 3 12/28/12 CO20D3B
MAX O01 07/21/11 R CCLMBRL ‘ene -
— wae 3 86/27/11 cozaJec
--- / -~-- - ' 3 06/10/10 ‘CO20KAP
ee , 6 06/06/10 DOMHSJN co
MAX 01 03/08/10 R CCLMBRL aoe v°
--- --- 07/10/09 COZOPTE
INITIAL CLASSIFICATION

SEC CLASS: MAX OL 01/21/98 fT OMH: 7__ 07/26/94 MEDICAL: 2 07/26/94

001448
Case 9:17-cv-
-01008-GTS-C
FH Document 79- A Filed 08/18/20
Page 110 of 2
31

2 01s 2 ‘34 WON 12:12 FAX 518 485 1821 IG UNIT
: RRM 1172 (REM. 6/89}
. STATE OF NEW YORK» DEPARTMENT OF CORRECTIONAL 5 SERVICES
orice oF “pitt paseeer ae GENERAL
CENTRAL MONITORING CASE DESIGNATION
DATE _ 8727726 .

   
 
  
    

EACILITY Green Haven. .
MANE: Walkets Tyrone .

DIN #: 9445258 a

pais 4: 5658237R .
a Central Monitering &ase pursuant te Department Girective gO701,

INF ORMATION: You have beet “gesignated
‘Central ganitaring Cases Cages anid Reviaw Procedures
REASON: "Yau require close supervision pecause of sche following criteris:

¥

 

 

 

 

 

 

 

TII-A<5 TLT-A-1
TEBE TID
TLi-B-7 TII-B-5
7
Contact your earrection counselar, if you require assistance in ¢iling an appeal af this desigeation. ‘
ee ET
1090/00 NOT wish.to appeal mY designation 45 4 Central naonitoring
Case. | ave been advised of the appeal prowess this date- .
ae
DATE mame DATE
ays AtBuTION zt ,
write p&, Folds? ,
piss Sar . : . .
Greet ot ation & paves -
cansy <Chaas) Meatton +e -
Pink OSS. GGUNEELOR/ANALYST Rama & Signature
Gapaanrac -central Fites . ;
cony returned 19 1G otise

 

 

 

el trnmmamtartet

coneptaneg sens PAB Cor mane eh

001293 -
Case 9:17-cy-01008-GTS-CFH Document 79-4 Filed.08/18/20 Page 111 of 231

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

TYRONE WALKER,

Plaintiff;
RESPONSE BY
-against- "| WOODRUFF TO
. . | PLAINTIFF’S
JOSEPH BELLNIER; JAMES A. O’GORMAN; DONALD INTERROGATORIES
UHLER; PAUL P. WOODRUFF; JOANNE FITCHETTE;
MELISSA A. COOK, ‘-  17-CV-1008
Defendants. — GTS/CFH

 

| The Defendant, Paul Woodruff, by his attorney, Letitia James, Attomey General of the
State of New York, Lynn M. Knapp, Assistant Attomey General, of Counsel, pursuant to Federal
Rule of Civil Procedure 33(b), responds to plaintiff ’s interrogatories dated September 18, 2019 as
follows: : |
2. What is the date you started as a member of the Ad-Seg Review Committee for the
Plaintiff? |
Response: I transferred to Upstate Correctional Facility (“Upstate”) in
January 2016 and that is when I became a member of the Ad-Seg Review Committee.
3. What is your academic level of education?
Response: Defendant objects to this request as it is irrelevant, and an

unwarranted invasion of personal privacy designed to annoy and harass this defendant and
Case 9:17-cy-01008-GTS-CFH Document 79-4. Filed 08/18/20 Page 112.of 231

\

is not likely to ‘lead to the discovery of admissible evidence. Notwithstanding and without
waiving said objections, I have completed some college credits. | |
5. Plaintiff’s Administrative Review states Plaintiff had no issues with the Deputy -
Superintendent, but went into a blind rage and stabbed him multiple times, is that a true statement?
Response: A review of the paperwork indicates that inmate Walker “attacked
without provocation”, | | |

5(a). : If yes, do you have any documentation or proof to support that?

| | Response: Yes. .

5(b). If no, why is it stated in Plaintiff's Ad-Seg statement?

Response: n/a . |

5(C).. If yes, who said it? \
Response: The paperwork is from Greenhaven. I am not sure who wrote
' up the paperwork. | |
6. The Plaintiff's 8-17-16 Ad-Seg Review wasn’t completed until 2-10-17 and the |

Plaintiff did not receive it until 2-17-17, why did it take Plaintiff 6 months to receive that review?
| Response: . Plaintiff has been in Ad-Seg for many years prior to 2016.1 had
- no direct role in plaintiff receiving his Ad-Seg reviews from Central Office.

7. Plaintiff” s 6-16-17 Ad-Seg review state, plaintiff obtained or created.a weapon to: |
manipulate the prison, so he could stay at Clinton and have hi transfer cancelled because he
believed if he had a possession of a weapon charge that would cancel a transfer, is this statement
true? _

Response: I have no such knowledge.

2
, ‘Case 9:17:cv-01008-GTS-CFH Document 79-4 Filed 08/18/20. Page 113 of 231 |

7a). Ifyes, do you have any documentation to support that?
Response: Ido not have such documentation.
7(b). . If yes, is the Plaintiff notified in advance when he i going to be transferred?
Response: I have no such knowledge. |
1c). Ifno, why is it stated in Plaintif? S Ad-Seg si statement?
Response I have no such knowledge.
10. Why did the Plaintiff receive 9 Ad- “Seg reviews on January 22, 2019.
| Response: - J have no such knowledge.
10(a). Is there a justifiable reason for receiving 9 Ad-Seg reviews in regard to Directive
4933 Ad-Seg section? . i
Response: I do not know.
14. Did the Defendant Belinier write a memorandum discontinuing the pilot incentive
program around 4-18-201 7? |
Response: Someone did. issue a memorandum discontinuing the pilot
incentive program, but lam: ‘not sure who authored the memorandum.
16. Ifthe Plaintiff threatened to cause physical harm to any -contectional staff, would
the Plaintiff be issued a misbehavior report?
Response: - Yes. |
- 17. | In the last 18 years has the Plaintiff threatened to cause physical harm to any |
correctional staff? -
| Response: In the four (4)-years that I have known inmate Walker, I do not
believe that he has threatened to cause physical harm to any correctional staff.

3
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 114 of 231

17(a). If yes, when, what was the date?
Response: n/a |
“17(b). If yes, who the Plaintiff threatened?
Response: n/a’ |
17(c). Ifyes, is there any documentation to support such a claim? _
Response: n/a _
19. Has the Plaintiff received time-cuts when he was in SHLU. for disciplinary reasons -
before being placed in Ad-Seg status? | | |
Response: I have no knowledge of plaintiff's status before he was in _
Upstate. | | |
| 20. Do high security CERT movement inmates receive any notification in advance
when they are going to be transferred? |
| Response: Defendant objects to. this request in that it is irrelevant and
unlikely to lead to the discovery of admissible evidence. Defendant also objects to this request .
in that it could impair the security of the facility and the safety of corrections staff and
inmates. Notwithstanding and without waiving said objections, I cannot answer this question
as it deals with security issues within the facility.
20(a). Is the Plaintiff a CERT movement inmate?
| Response: Defendant objects to this request in that it is irrelevant and —
unlikely to lead to the discovery of admissible evidence. Defendant also objects to this request

_in that it could impair the security of the facility and the safety of corrections staff and
Case 9:17-¢v-01008-GTS-CFH Document 79-4 Filed 08/18/20. Page 115 of 231

- inmates. Notwithstanding and without waiving said objections, I cannot answer this question
-as it deals with security issues. within the facility. |
21. _ Do a Plexiglas completely covering cell bars on a solid cell door constitute as a cell
. shield? | |
Response: No.
21(a). Ifno, what do it constitute as?
Response: At Upstate, it is the physical plan of the facility. Every cell in
Upstate is equipped with solid doors and an expanded vision panel. |

DATED: Albany, New York
June 18,2020
LETITIA JAMES
Attomey General of the State of New York
The Capitol
aay New York 12224-0341
By: LynwM. Knapp.
Lynn M. Knapp
Assistant Attorney General, of Counsel
. Bar Roll No. 507430
Telephone: 518-776-2598 .
Email: Lynn.KnappBlake@ag.ny.gov

TO: Tyrone Walker, 94 A 5258
_ Plaintiff pro se
Upstate Correctional Facility ,
. PO Box
‘Malone, NY 12953
_ Case 9:17-cv-01008-GTS-CFH Dgcument 79-4 Filed 08/18/20 - Page 116 of 231

 

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK _

 

TYRONE WALKER,

Plaintiff, RESPONSE BY

. Oo BELLNIER TO

-against- . PLAINTIFF’S

an _ INTERROGATORIES
JOSEPH BELLNIER; JAMES A. O’GORMAN; DONALD __ : -
. UHLER; PAUL P. WOODRUFF; JOANNE FITCHETTE; —— -17-CV-1008
MELISSA A. COOK, -
GTS/CFH

Defendants. .

 

The Defendant, Joseph Bellnier, by his attorney, Letitia James, Attorney General of the
State of New York, Lynn M. Knapp, Assistant Attorney General, of Counsel, pursuant to Federal

Rule of Civil Procedure 33(b), responds to plaintifi's interrogatories dated | September 18, 2019 as

follows: .
2. | What is the date you started as a member of the Ad-Seg review Committee for the
> Plaintift? | |
Response: Deny knowledge or information with which to respond.
3. What is your academic level of education?

Response: Defendant. objects to this request as it is irrelevant, and an
unwarranted | invasion of personal privacy designed to annoy and harass this defendant: and —
is not likely to lead to the discovery of admissible evidence. Notwithstanding and without

waiving said objections, I attended college but did not obtain a full degree. |
_ Case 9:17-cv-01008-GTS-CFH ' Document 79-4 Filed 08/18/20 Page 117 of 231.

5. Plaintiff's Administrative Review states. Plaintiff had no issues with the Depitty
Superintendent, but-went into a blind rage and stabbed him multiple times, is that a true statement?
| Response: _ Plaintiff was originally in Ad-Seg before being transferred to
Upstate Correctional Facility (“Upstate”) because he stabbed the Deputy Superintendent of
Security at Greenhaven Correctional Facility (“Greenhaven”). I am. unclear exactly what
plaintiff is asking here, but his Ad-Seg status was based on his prior assault.
5(a). If yes, do you have any documentation or proof to support that? oe \
Response: I do not have custody or control over any such records.
5(b). If no, why is it stated in Plaintiff's Ad-Seg statement?
Response: Deny knowledge or information with which to respond. .
S(c). If yes, who said it? | |
Response: Deny knowledge or information with which to respond.
6.. The Plaintiff S 8-17-16 Ad-Seg Review wasn’t completed until 2-10-17 and the
Plaintiff did not. receive it until 2- 17-17, ‘why did. it take Plaintiff 6 months to receive that review?
| - Response: Deny knowledge or information with which to respond.
7. Plaintiff's 6-16-17 Ad-Seg review state, plaintiff obtained or created a weapon to
. manipulate the prison, so he could stay at Clinton and have his transfer cancelled. because. he
believed if he had a possession of a weapon charge that would cancel a transfer, is this statement
. true?
Response: . Deny knowledge or information with which to respond.
Ta). If yes, do you have any documentation to support that?
Response: I do not have custody or control over any such records.

2
_ Case 9:17-Cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 118 of 231.

7b). If yes, is the Plaintiff notified in advance when he is going to be transferred?
. Response: Deny knowledge or information with which to respond.
7(c). If no, why is it stated in Plaintiff's Ad-Seg statement?
Response: Deny knowledge or information with which to respond.
8. What do the Plaintiff have to do in order to be release from Ad-Seg?
Response: I believe that plaintiff would have to obtain a recommendation
from the Deputy Commissioner at Central Office.
10. Why did the Plaintiff receive 9 Ad-Seg reviews on January 22, 2019.
| Response: | Deny knowledge or information with which to respond.
10(a). Is there a justifiable reason for receiving 9 Ad-Seg reviews in regard to Directive
4933 Ad-Seg section?: | , | |
Response: Deny knowledge or information with which to respond.
13(b) Has the Plaintiff ever received a misbehavior report in the last 18 years that resulted
| with Plaintiff having a cell shiéld on his cell? /
Response: ~ Deny knowledge or information with which to respond, butall ;
cells at Upstate have solid doors with thick glass. Upstate does not utilize cell shields.
14. - Did the Defendant Bellnier write a memorandum discontinuing the pilot incentive
program around 4-18-2017?
| Response: Deny knowledge or information with which to respond. —
16. If the Plaintiff threatened to cause physical harm to any correctional staff, would
the Plaintiff be-issued a misbehavior report?

Response: Yes.
_ Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 119 of 231 .

| 17, ‘In the last 18 years has the Plaintiff threatened to cause physical harm to any
correctional staff? | |
Response: Deny knowledge or information with which to respond.
17(a). If yes, when, what was the date?
| Response: Deny knowledge or information with which to respond.
17(b). If yes, who the Plaintiff threatened?
Response: Deny knowledge or information with which to respond.
17(c). If yes, is there any documentation to support such a claim? |
Response: Deny knowledge or information with which to respond.
19. . Has the Plaintiff received time-cuts when he was in S.H.U. for disciplinary reasons |
before being placed in Ad-Seg status? 7 |
Response: Deny knowledge or information with which to respond.
20. Do high security CERT movement inmates receive any notification in advance
| when they are going to be transferred?
| | Response: Defendant objects to this request in that it is irrelevant and
unlikely to lead to the discovery of admissible evidence. Defendant also objects to this
request in that it could impair the security of the facility and the safety of corrections staff
and inmates. Notwithstanding and without waiving said objections, deny knowledge. or
information with which to respond.
| -20(a). Is the Plaintiff a CERT movement inmate?
| Response: | Defendant objects to this request in that it is irrelevant and:
unlikely to lead to the discovery of admissible evidence. Defendant also objects to this

4
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 120 of 231 ,

request in that it could impair the security of the facility and the safety of corrections staff
’ and inmates. “Notwithstanding and without waiving said objections, deny knowledge. or
information with which to respond.

21. | What is the exact dated in which you left the position as Deputy Commissioner .
. overseeing Plaintiff's Ad-Seg status and the Acting Deputy Commissioner O’Gorman took your
place? | | ;

Response: | Deny knowledge or information with which to respond. °

22. . Do a Plexiglas completely covering cell bars on a solid cell door constitute as a cell
shield? ,

Response: At Upstate, every cell is equipped with solid doors with thick ©

glass. The facility does not utilize cell shields. | |

DATED: — Albany, New York
June 19, 2020
LETITIA JAMES
Attorney General of the State of New York
The Capitol .
Albany, New York 12224-0341
By: LynwM. Knapp
--Lynn M. Knapp”
Assistant Attorney General, of Counsel
Bar Roll No. 507430
Telephone: 518-776-2598
_ Email: Lynn.KnappBlake@ag.ny:gov

' TO: Tyrone Walker, 94 A 5258
Plaintiffpro se |

Upstate Correctional Facility
PO Box 2001

Malone, NY 12953
"Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed:08/18/20 Page 121 of 231° .

_ UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK.

 

TYRONE WALKER,

Plaintiff, . | RESPONSE OF UHLER
oe = TO PLAINTIFF’S|
-against- a INTERROGATORIES
JOSEPH BELLNIER; JAMES A. 0’GORMAN; DONALD — 17-CV-1008
_ UHLER; PAUL P. WOODRUFF; JOANNE FITCHETTE; | | |
MELISSA A. COOK, | GTS/CFH .
| -Defendants.

 

The Defendant, Donald Uhler, by his attorney, Letitia James, Attorney General of the State
of New York, Lynn M: Knapp, Assistant Attorney General, of Counsel, pursuant to Federal Rule |
of Civil Procedure 33(b), responds to plaintif?’s interrogatories dated September 18, 2019 as
follows: oe oo oo . a - Le
2. What is the. date you started as a member of the Ad-Seg Review Committee for the
| Plaintiff? | | | |
| | Response: I served as the Deputy Superintendent of Security from October
2009 to May 2014 and during that time I served as part of the Ad-Seg Review Committee.
3. What is your academic level of education?
Response: | Defendant | objects to this request as it is irrelevant, and an

unwarranted invasion of personal privacy designed to annoy. and harass this defendant and
~ Case 9:17-cv-01008:GTS-CFH Document 79-4’ Filed 08/18/20 Page 122 of 231

in that it could impair the security of the facility and the safety of.corrections staff and
: , \

- inmate. Notwithstanding and without waiving said objections, I do not know.

21. Do Plexiglas over the cell bars constitute as a cell shield when the Plexiglas

completely covers the solid door?

Response: - Ido not know. —

21(a). Ifno, what do that constitute as?

Response: I do not know.

‘DATED: / Albany, New York
- June 18, 2020

TO: Tyrone Walker, 94 A 5258
Plaintiff pro se —

Upstate Correctional Facility

PO Box 2001
Malone, NY 12953

LETITIA JAMES

Attomey General of the State of New York
The Capitol
Albany, New York 12224-0341

By: LywwM. Knapp

* Lynn M. Knapp -
_ Assistant Attorney General, of Counse

Bar Roll No. 507430
Telephone: 518-776-2598

_ Email: Lynn.KnappBlake@ag.ny.gov
Case 9:17-cv-01008:GTS-CFH Document 79-4, Filed 08/18/20 Page 123 of 231

Response: | Iam not sure, but I have personally written plaintiff a ticket for
harassment on June 1, 2017. In response to this ticket, plaintiff received thitty (30) days
keeplock. . .

17(a). If yes, when, what was the date?
Response: I have no such knowledge.
170). Ifyes, who the Plaintiff threatened?
Response: Ihave no such knowledge.
17(c). If yes, is there any documentation to support such a claim?
- . Response: Ido not know.
19. - Has the Plaintiff received time-cuts when he was in S.H.U. for disciplinary reasons
before being placed in Ad-Seg status?

Response: _I do not know.

20. Do high security CERT movement inmates receive any notification in advance |
when they are going to be transferred?

.Response: Defendant objects to this request in that it is irrelevant and
unlikely to lead to the discovery of admissible evidence. Defendant also objects to this request
in that it could impair the security of the facility and the safety of corrections staff and
inmate. Notwithstanding and without waiving said objections, I do not know.

20(a). Is the Plaintiff a CERT movement inmate?

Response: Defendant objects to this request in that it is irrelevant and

unlikely to lead to the discovery of admissible evidence. Defendant also objects to this request.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 124 of 231 ©

5. | Plaintiffs Administrative Review states Plaintiff had no issues with the Deputy

Superintendent, but went into a blind rage and stabbed him multiple times, is that a true statement?

Response: Plaintiff was originally in Ad-Seg | before being transferred to

Upstate Correctional Facility (“Upstate”) because he stabbed the Deputy Superintendent of

Security at Greenhaven Correctional Facility (“Greenhaven”). I am unclear exactly what -
plaintiff is asking here, but his Ad-Seg status was based on his prior assault.

S(a). If yes, do you have any documentation or proof to support that?

Response: _I do not possess such records. .
5(b). If no, why is it stated in Plaintiff's Ad-Seg statement?
| Response: | Deny knowledge or information with which to respond,
S(c). - If yes, who said it? |
Response: I had no part in plaintiffs original Ad-Seg determination and
do not have direct knowledge of this incident. |
6 The Plaintiff's 8-17-16 Ad-Seg Review wasn’t completed until 2-10-17 and the
Plaintiff did not receive it until 2-17-17, why did it take Plaintiff 6 months to receive that review?
Response: Deny knowledge or information with which to respond. -

7. Plaintiff's 6-16-17 Ad-Seg review state, plaintiff obtained or created a weapon to
manipulate the prison, so he could. stay ‘at Clinton and have hi transfer cancelled because he
| believed if he had a possession ofa weapon charge that would cancel a transfer, is this statement
true? |

Response: Deny knowledge or information with which to respond.
7a). Ifyes, do you have any documentation to support that? |

2
Case 9:17-cv-01008-GTS-CFH Document 79-4, Filed 08/18/20 Page 125 of.231

Response: . See response above.
7(b). If yes, is the Plaintiff notified in advance when he is going to be transferred? |
Response: Deny knowledge or information with which to respond.
16). If no, why is it stated in Plaintiffs Ad-Seg statement?
| Response: Deny knowledge or information with which to respond.
8. What do the Plaintiff have to do in order to be release from Ad-Seg?
Response: _ Plaintiff would have to obtain a recommendation from the .
Deputy Commissioner at Central Office. . ~ |
10. Why did the Plaintiff receive 9 Ad-Seg reviews on January 22, 2019.
, Response: ‘Deny knowledge or information with which to respond.
10(a). Is there a justifiable reason for receiving 9.Ad-Seg reviews in regard to Directive
4933 Ad-Seg section? | |
Response: Deny knowledge or information with which to respond.
13(b) Has the Plaintiff ever received a misbehavior report in the last 18 years that resulted
with Plaintiff having a cell shield on his cell? a
Response: Deny knowledge or information with which to respond. Note
that all cells at Upstate have solid doors with thick glass. Upstate does not utilize cell shields. .
14. Did the Defendant Bellnier write a memorandum discontinuing the pilot incentive
program around 4-18-2017? | |
| | Response: I believe this to be true.
16. - lf the Plaintiff threatened to cause physical harm to any correctional staff, would

the Plaintiff be issued a misbehavior report?
Case 9:17-cv-01008-GTS-CFH | Document 79-4 Filed 08/18/20 Page 126 of 231

Response: Yes.
‘17. In the last 18 years has the Plaintiff threatened to cause physical harm to any
correctional staff? |
Response: - Deny knowledge or information with which to respond:
17(@). If yes, when, what was the date?
Response: Deny knowledge o or information with which to respond.
17(b). if yes, who the Plaintiff threatened? -
Response: . .Deny knowledge or information with which to respond.
17(c). If yes, is there any documentation to support such a claim? |
Response: ‘Deny knowledge or information with which to respond.
19. Has the Plaintiff received time-cuts when he was in $.H.U. for disciplinary. reasons
before being placed i in Ad- Seg status? |
| _ Response: Upon information and belief, I believe this to be true.
20. Do high security CERT movement inmates receive any notification in advance
when they are going to be transferred? | |
Response: Defendant objects to this request in that it is irrelevant and”
unlikely to lead to the discovery of admissible evidence. Defendant also objects to this request’
in that it could impair the security of the facility and the safety of corrections staff and
inmates. | -
20(a). Is the Plaintiff a CERT movement inmate?
Response: Defendant objects to this request in that it is irrelevant and
unlikely to lead to the discovery of admissible evidence. Defendant also objects to this request

4
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page.127 ‘of 231

is not likely to lead to the discovery of admissible evidence. Notwithstanding and: without
waiving said objections, I completed two years of college.

5. Plaintiff's Administrative Review states Plaintiff had no issues with the Deputy

Superintendent, but went into a blind rage and stabbed him multiple times, is that a true statement? .

| Response: : | Plaintiff was originally in ‘Ad-Seg before he came to Upstate
Correctional Facility (“Upstate”) because he stabbed the Deputy Superintendent of Security
at Greenhaven Correctional Facility (“Greenhaven”). lam unclear exactly what plaintiff is
asking here, but his Ad-Seg status was based on his prior assault.’
5(a). If yes, do you have any documentation or proof to support. that?

| Response: Ido not have custody or control of such documentation.
5(b). If no, why is it stated in Plaintiff's Ad-Seg statement?
‘Response: I do not know.

S(c). If yes, who said it?

Response: _I had no part in plaintiff’s original Ad-Seg determination. Ihave

no direct knowledge of this incident.
6. . The Plaintiff's 8-17-16 Ad-Seg. Review wasn’t completed until 2-10-17 and the

Plaintiff did not receive it until 2-17-17, why did it take Plaintiff 6 months to receive that review?

Response: Plaintiff had been in Ad-Seg for many years prior to 2016. I had |

no direct role in plaintiff receiving his Ad-Seg reviews from Central Office.
7, Plaintiff's 6-16-17 Ad-Seg review state, plaintiff obtained or created a weapon to

manipulate the prison, so he could stay at Clinton and have hi transfer cancelled because he

\
_ Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 128 of 231 .

- believed if he hada possession of a weapon charge that would cancel a transfer, is this statement
true? | |
Response: | I have no knowledge of what plaintiff is referring to.
7(a). If yes, do you have any documentation to support that? | |
Response: ‘I do not have custody or control of documentation.
1(b). If yes, is the Plaintiff notified in advance when he is going to be transferred? |
Response: I have no knowledge of what plaintiff is referring to.
1(c). If no, why is it stated in Plaintiff's Ad-Seg statement?
Response: I have no knowledge of what plaintiff is referring to.
8. ‘What do the Plaintiff have to do in order to be release from Ad-Seg? |
Response: _ As far as I know, the only way for plaintiff to be released. from
Ad-Seg is by a recommendation from the Deputy Commissioner at Central Office.
10. Why did the Plaintiff receive 9 Ad-Seg reviews on January 22, 2019.
| Response: I do not know. |
. 10(a). Is there a justifiable reason for receiving 9 Ad-Seg reviews in regard to Directive
4933 Ad-Seg section? . | |
Response: } ‘I do not know.
od 3(b) Has the Plaintiff ever received a misbehavior report in the last 18 years that resulted
with Plaintiff having a cell shield on his cell? |
Response: Not to my knowledge, however, all Upstate cells have solid doors

with thick glass..We do not utilize cell shields at Upstate. —
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 .Page 129 of 231

14. Did the Defendant Bellnier write a memorandum discontinuing the pilot incentive
program around 4-18-201 72 |
Response: I believe this to be true.
16. — If the Plaintiff threatened to cause physical harm to any correctional staff, would
_ the Plaintiff be issued a misbehavior report?
Response: Yes.
17. ; In the last 18 years has the Plaintiff threatened ‘to cause physical harm to any |
correctional staff? . - | |
Response: I have no personal knowledge of this.
. 17(a). If yes, when, what was the date?
Response: ~ Thave no personal knowledge of this.
'17(b). If yes, who the Plaintiff threatened?
Response: Ihave no personal knowledge of this.
17(c). If yes, is there any documentation to support such a claim?
| Response: I have no personal knowledge of this.
19. Has the Plainitff received time-cuts when-he was-in S.H.U. for disciplinary reasons ©
before being placed in Ad-Seg status? |
Response: Upon information and belief, I believe this to be true.
20. Do high security CERT movement inmates receive any notification in advance
when they are going to be transferred? | oy | |
| Response: Defendant objects to this request in that it is irrelevant and
unlikely to lead to the discovery of admissible evidence. Defendant also objects to this request

4
_Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 130 of 231

in that it could impair the security of the facility and the safety ‘of corrections staff and
inmates. Notwithstanding and without waiving said obj ections, I cannot answer this question
as it deals with security issues within the facility.

20(a). Is the Plaintiff a CERT movement inmate?

Response: Defendant objects to this request in that it is irrelevant and
unlikely to lead to the discovery of admissible evidence. Defendant also objects to this request
in that it could impair the security of the facility and the safety of ‘corrections staff and
inmates. |

21, Doa Plexiglas completely covering cell bars on a solid cell door constitute as a cell
shield? .
Response: No.
21(a). if no, what do it constitute as?

Response: At Upstate, it is the physical plan of the facility. Every cell in

/ Upstate is equipped with solid doors with thick glass. | |

DATED: Albany, New York _
June 19, 2020

‘LETITIA JAMES
Attorney General of the State of New York
The Capitol . .
, Albany, New York 12224-0341
a By: LynwM. Knapp
Lynn M. Knapp .

Assistant Attorney General, of Counsel -
Bar Roll No. 507430 .
Telephone: 518-776-2598
Email: Lynn.KnappBlake@ag.ny.gov
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 131of231 —

TO:

. Tyrone Walker, 94 A 5258

Plaintiff pro se .
Upstate Correctional Facility
PO Box 2001

Malone, NY 12953
Casé 9:17-cv-01008-GTS-CFH “Document 79-4 Filed 08/18/20 Page 132 of-231

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

TYRONE WALKER,

Plaintiff, RESPONSE OF
O’GORMAN TO
-against- - a PLAINTIFF'S
7 CS | INTERROGATORIES
JOSEPH BELLNIER; JAMES A. O’GORMAN; DONALD mo
UHLER; PAUL P. WOODRUFF; JOANNE FITCHETTE; 17-CV-1008
MELISSA A. COOK, : a
- GTS/CFH
Defendants.

 

The Defendant, James O’Gorman, by his attorney, Letitia James, Attorney General of the
State of New York, Lynn M. Knapp, Assistant Attorney General, of Counsel, pursuant to Federal

Rule of Civil Procedure 33(b), responds to plaintiff's interrogatories dated September 18, 2019 as

follows:
2. | What is the date you started as a member of the Ad-Seg Review Committee for the
Plaintiff?
| Response: I do not recall the date.
3. What is your academic level of education?

Response: Defendant objects to this request as it is irrelevant, and an
unwarranted invasion of personal privacy designed to annoy and harass this defendant and

is not likely to lead to the discovery of admissible evidence.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 133 of 231:

in that it could impair the security of the facility and the safety of corrections staff and
inmates. — |
| 21. Doa Plexiglas completely covering cell bars on a solid cell door constitute as a cell

shield? | |

Response: No.
| 21(a). If no, what do it constitute as?

Response: At Upstate, it is the physical plan of the facility. Every cell in |

Upstate is equipped with solid doors with thick glass. 7

22. When is the dated you started as Deputy Commissioner?

Response: _ I became Acting Deputy Commissioner in September 2017 and

was promoted to Deputy Commissioner in April 2018.

DATED: Albany, New York
. June 19, 2020
LETITIA JAMES
Attorney General of the State of New York
The Capitol .
Albany, New York 12224-0341
By: Lyn M. Knapp
Lynn M. Knapp
- . Assistant Attorney General, of Counsel
Bar Roll No. 507430
Telephone: 518-776-2598
Email: Lynn.KnappBlake@ag.ny.gov

TO: Tyrone Walker, 94 A 5258
Plaintiff pro se . .
Upstate Correctional Facility
PO Box 2001
Malone, NY 12953
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 | Page 134 of 231

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK

 

TYRONE WALKER,

Plaintiff;
. RESPONSE BY COOK TO
-against- .- oo / PLAINTIFF’S
a . INTERROGATORIES
JOSEPH BELLNIER; JAMES A. O’GORMAN; DONALD
UHLER; PAUL:P. WOODRUFF; JOANNE FITCHETTE, ——:17-CV-1008
MELISSA A. COOK,
- GTS/CFH
Defendants.

 

The Defendant, Melissa Cook, by her’attorney, Letitia J ames, Attorney General of the State _
of New York, Lynn M. Knapp, Assistant Attormey General, of Counsel, pursuant to Federal Rule

‘of Civil Procedure 33(b), responds to plaintiff's interrogatories dated September 18, 2019 as

follows:
2... Whatis the date you started as a member of the Ad-Seg Review Committee for the
Plaintiff? | - |
Response: J have not been a member of the Ad-Seg Review Committee.
3.. What is your academic level of education?

a

_ Response: Defendant objects to this “request as it is irrelevant, and an -
"unwarranted i invasion of personal privacy designed to annoy and harass this defendant and |
is not likely to lead to the discovery of admissible evidence. Notwithstanding and without

waiving said objections, I have a bachelor’s degree.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 135 of 231

5. . Plaintiffs Administrative Review states Plaintiff had no issues with the Deputy
Superintendent, but went into a blind rage and stabbed him multiple times, is that a true statement?
Response: I have read that statement, but have no o personal knowledge of
the incident.
5(a). If yes, do you have any documentation or proof to support that?
Response: I do not have any such documentation.
5(b). Ifno, why is it stated i in Plaintiff” s Ad-Seg statement?
Response: I have no such knowledge.
5(c). Ifyes, who said it?
Response: Ihave no such knowledge.
6. The Plaintiffs 8-17-16 Ad-Seg Review wasn’t completed until 2-10-17 and the
| Plaintiff did not receive it until 2-17-17, why did it take Plaintiff 6 months to receive that review?
Response: I have no such. t Knowledge.
7.  Plaintiff’s 6-16-17 Ad- Seg review state, plaintiff obtained or created a weapon to
manipulate the prison, so he could stay at Clinton and have hi transfer cancelled because he
believed if he had a possession of a weapon charge that would cancel a transfer, is this statement
true?
Response: [have no such knowledge. - |
T(a). Ifyes, do you have any documentation to support that?
Response: Ido not have any such documentation.
7(b). Ifyes, is the Plaintiff notified in advance when he i going to be transferred?
Response: I have no such knowledge.

2
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 136 of 231

Tc). Ifno, why is it stated in Plaintiff ’s Ad-Seg statement?
Response: . I have no such knowledge. |
8. What do the Plaintiff have to do in order to be release from Ad-Seg?
‘Response: I do not know. |
10. Why did the Plaintiff receive 9 Ad-Seg reviews on January 22, 2019.
Response: Idonot know.
10(a). Is there a justifiable reason for receiving 9 Ad-Seg reviews in regard to Directive
4933 Ad-Seg section?

Response: Ido not know.

13(6) Has the Plaintiff ever received a misbehavior report in the last 18 years that resulted

with Plaintiff having a cell shield on his cell?
Response: _I do not know.
14. Did the Defendant Bellnier write a memorandum discontinuing the pilot incentive

program around 4-18-2017?

Response: _‘I_ know that the pilot program was discontinued, but I do not

know when or by whom.

16. If the Plaintiff threatened to cause physical harm to any correctional staff, would -

the Plaintiff be issued a misbehavior report?
Response: Yes.
17. Inthe last 18 years has the Plaintiff threatened to cause physical harm to any

correctional staff?
tee ose as

‘Case 9:17-cv-01008-GTS-CFH Document 79- 4 Filed (08/18/20 Page 137 of 231

 

 

 

FORM 2171B (112) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION
Side2 ae. | 7 . .
. COnbin tor : Correctional Facility
a
INMATE MISBEHAVIOR REPORT ¢ INFORME DE MAL COMPORTAMIENTO DEL RECLUSO
«| 1. NAME OF INMATE (Last, First) ¢ NOMBRE DEL RECLUSO (Apellido, Nombre) NO. ¢ NUM. HOUSING LOCATION ¢ CELDA
/ ‘ f ‘ fy ~ “os
bd eer, Tree. 4A 52 5 SHUIY Cell 2%
2. LOCATION OF INCIDENT ¢ KUGAR DEL INCIDENTE o INCIDENT DATE ¢ FECHA . INCIDENT TIME ¢ HO! . SE
Bo OVE
| SHU /4 Cell ag . R/a7/14 DF, px!

 

 

 

3. RULE VIOLATION(S) + VIOLACIONIES
3. fie £ p55 255,20 BF ab tego 1 / 3 ht Ll faccel 4 “fern | LEB LA AR Aoasesetrori ob art tele
be ea tet sad) Os 2. Z 103,10 fr Carmnte chal! Yb Lei be. ae aero tte

lari€- De, Coy O2rs0rt,
4, DESCRIPTION OF INCIDENT ¢ DESCRIPCION DEL INCIDENTE

On laa ext” ances imately 9 25h. Zs as ofa teiwid!s p74 SAHU14. Lehthe 27
3 core dan)s jaendte Lebel her” GYASRES 3. Bh Koel Seance! 199 2. ead it tely —
Paweacl On her pues Leaning LPT of CL. ell. Ke Thar Jrarniod) L772. a. babky II
Shaeicl) ote oe mated SAaT Lol bene SHargen Tes a La, asked fiir tier
fre. Lowel) , She Sear}, a2 the hor. Le fhe Said Hepes ea rme siace pe hid
a gil chee) Heir shyt be. cer-aecnertl! foe bus good) be hrew) ir. Zo rmediecdely
Lest fhe. Carn2er) rr) fed, Lhe. LBA Or) and acti’ Kiecl - Sot KMacTorerr batho Lens he.
2 (Ben. SOC eeVi50rs The lead Pieeo\Di9 esas | Ya" Z lestath, auch? Les (atte. drimeds talfeee
Ares bee ta SHO lY cell BY siice Altres? 1G, BO13, EKA oy 1 pen la iat red
ard! secured iv euicbetee loc koe 1 ne cowie. eth, , fee Lite, YY0O ecawse.
ak sealer outions ou BLCL17) Lilt, oF Fre alove Listed WES.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

REPORT DATE FECHA | REPORTED BY + NOMBRE DE LA PERSONA QUE HACE ELINFORME [SIGNATURES FIRMA »~ TITLE ¢ TITULO

 

 

 

 

 

 

 

 

5. ENDORSEMENTS OF OTHER EMPLOYEE WITNESSES (if any) | SIGNATURES:
ENDOSOS DE OTROS EMPLEADOS TESTIGOS (si hay) FIRMAS: 1,
| 2 3.
NOTE: Fold back Page 2 on dotted line before completing below. F

_ DATE AND TIME SERVED UPON INMATE 2 - D S_ pel NAME AND TITLE OF SERVER (oN :

FECHAHORADADOALRECLUSO ___. \ NOMBRE Y TITULO DEL QUE ENTREGA A —\ A
NOTICE ‘Aviso

REVIEWING OFFICER (DETACH BELOW FOR VIOLATION HEARING ONLY)

You are hereby notified that the above report is a formal charge and will be considered and determined at a hearing to be held. ¢ Por este medio se le norifica que
el informe anterior es un carge formal el cual se considerara y determinara en una audiencia a celebrarse.

  

  

in a criminal

on “You are hereby advised that no statement made by you in response to the charges or informatiér? derived theyefrom\may be used pains
érivada de ella

3s Proceeding. ¢ Por este medio se le informa que no se puede usar ninguna declaracién hecha por usted como respuesta al cargo o la informé
“en una demanda criminal.
*

  

4”

The inmate shall be permitted to call witnesses provided that so doing does not jeopardize institutional safety or correctional goals. #¢ Se le permitira al recluso llamar
testigos-con tal de que al hacerlo no pondra 94 peligro la seguridad de la institucion o los objectivos del Departamento.

If restricted pending a hearing for this misbehavior report, you may write to the Deputy Superintendent for Security or his/her designee prior to the hearing to make
a statement on the need for continued prehearing confinement. ¢ Si esta restringido pendiente a una audiencia por este informe de mal compartamiento, puede
escribirle al Diputado del Superintendente para Seguridad o su representante antes de la audiencia para que haga una declaracién acerca de la necesidad de
continuar bajo confinamiento, previo a la audiencia.

Pitetributian: AIH + Mieriniinans Office , CANARY - Inmate (After raviaw\ a DictrihuciAn: RI ANCA - Oficina Diecinliaria AMARILI A- Ractian fdacnias de la reciAn\
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 138 of 231

 

 

 

 

IN AN

 

 

 

 

 

 

 

 

Nceagasennnar ae

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-27-I6 Ad- Seq Revitw Visiting 04 Disypo sa |

 

Foren Fox Property, Plain Wt's 3-26-2019 Ad- Sey

 

 

Review And Statement |- 30-17. fa 34 Review

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

— .

 

 

 

 

 

 
CaGRAEEE RAR ARSSS BSPRATMER PG HOO AEST IONESNBUOMRO NA SESUPER ERIN

 

 

 

 

Form 2170 (11/02) | Diréotad Central "|.
sora) NAME: Office Review?
: AME: WALKER, TYRONE DIN: 9445258 REVIEW DATE: 6/27/16
Date placed in administrative segregation: 1/17/14 Date Hearing held: 2/26/14 Yes
A. Summary report of the facility three-member committee: TI No

Reasons why offender was initially determined to be appropriate for administrative seqreqation: Inmate

SIXTY-DAY ADMINISTRATIVE SEGREGATION REVIEW
UPSTATE CORRECTIONAL FACILITY

 

 

 

 

 

Walker's past is marked with assaults and brutality showing a deprived indifference to human life. Inmate Walker entered DOCS
. custody on July 26, 1994 to serve a 47 % year to life sentence from Kings County for Attempted Robbery 15! and Criminal Possession

of Weapon 2". He also was convicted in New York County of two counts of Murder 2nd and one count each of Attempted Robbery 1°,
Criminal Possession of a Weapon 2™ and Criminal Possession of Weapon 3°. Walker was also sentenced on July 22, 1996 to life in
federal prison without the possibility of parole for a capital murder offense and on narcotic related charges. On September 22, 2000
while in E and F yard at Green haven Correctional Facility, inmate Walker, without provocation, violently attacked Deputy :
Superintendent of Security Schneider and Corrections Officer Mitchetti; seriously injuring both staff members. Inmate Walker had
armed himself with two homemade weapons described as one flat piece of metal; 10 ¥%” x 3” and sharpened at one end and one ice

_ pick type weapon 6” long. Both weapons were secured to each hand by leather thongs. He used these weapons to stab both staff

* members. about the head, chest and back causing serious puncture wounds. Walker subsequently received a Tier 3 Misbehavior
Report and sanctions as follows: Assault on Staff and Weapons. He received 35 months and 22 days of SHU, loss of package,
commissary, phones and loss of 36 months good time. In addition to the Departmental sanctions, on July 9, 2001 inmate Walker pled
guilty to the Dutchess County Court to attempted Murder 1%, receiving a sentence of 15 years to life. During Walker's Federal trial, ,
while housed in county jail, he had escape plots/atternpts, and attempted to hire a “hit man” to kill a government witness. Inmate
Walker also assaulted a Deputy and attempted to take his keys. He also smuggled a razor blade to Federal Court as well as assaulting
another inmate by stabbing him 18 times. ‘ ; ;
Information on the offender’s subsequent behavior and attitude: Inmate Walker arrived in DOCCS custody in July 1994. Walker
transferred here to Upstate Correctional Facility SHU on March 4, 2014 from Clinton Correctional Facility. While incarcerated he has
incurred 27 Misbehavior Reports including, but not limited to: Weapon, Drugs, Smuggling, Demonstration , Assault on Staff, Direct
Order, Altered Item, Creating Disturbance and Threats. This type of history in conjunction with his propensity for violence cannot be
taken lightly. Inmate Walker is single celled and under high security at Upstate Correctional Facility which greatly minimizes and
restricts his opportunity to act out. Inmate Walker has spent the majority of his time in SHU confinement and has not completed any of
his recommended programs. Although Mr. Walker has a High School Diploma from 1987, he continues with Academic Cell Study for
academic enrichment and is currently studying Psychology. Since his last review Walker has maintained a positive disciplinary record.

‘Mr. Walker’s interactions with staff in the last review period has been appropriate. ORC Cook met with Inmate Walker to discuss his
Administrative Segregation placement on 6/27/16. Walker continue to work on his identified two goals in his case plan. These goals are
to improve family communication and continue his education. Inmate Walker has been participating in the “call home” program and has
been speaking to his daughter and his two brothers. During this interview Walker stated he wanted the Administrative Segregation
Panel to know that he didn’t get a misbehavior. report at Clinton CF in order to get transferred to Upstate CF SHU.
Other factors which may favor retaining the offender in or releasing the offender from administrative segregation:

Clearly, Inmate Walker has demonstrated’ a propensi
community. Walker's willingness to enact extreme,
of any correctional facility an extreme risk to staff

Guidance Offender Rehabilitation Coordinator 4

    
  
  

for assaultive and dangerous behavior in the correctional facility and the

lence on staff and other inmates has proven his presence in general confinement

inmates, ay asdiie safety and security and goo Nae of the facility.
f is:

UCLA G eat fp GHD” 6 [ag hye
ecurity Supervisoy’” Committee Chairman Date “ .

 

{f Central Office review has not been directed, skip to C, below, for Superintendent's decision.

B: Summary report and recommendation of the Central Office three-member committee: -

See Attaéhed.

 

Ciao,

7

Sos cat ta,
<>

 

ASS _ fe VED

Staff - inspector General Staff - Counsel Chairman - Facility Oneréions Date

C. Decision of the (Superintendent) (Deputy Commissioner for Correctional Facilities):

_ Release from Administrative Segregation. oe
A determination has been made to continue your Administrative Segregation for the following reasons:

 

custodial a¥justmen

See Attached.

next sixty-day review, you may write to the Superintendent or designee to make a statement regarding the need for

continued Admiristrative Segregation. The reason(s) stated in this notice, any written statement that you submit, as well as your overall
, t will beconSidered during the next scheduled eee, . ,
ppRe a LOMELE

(Supepriiensént) (Deputy Commissioner for Correctional Facilities)” “Date

 

Attach offender's statement(s) and additional pages as necessary.

Cc.

IRC’... :
’ Guidance Offender File

' 3/13/14 Missy gave me Ad Seg to type for 1* time for this inmate.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 140 of 231

Administrative Segregation Committee Review —7-5-16:

Inmate Tyrone Walker (94-A-5258) is currently serving an aggregate sentence of 47%
years to Life for two counts of Murder, Attempted Murder, Robbery, Attempted Robbery,
and three counts of Criminal Possession of Weapon.

At age 17, prior to first coming to New York State custody: inmate Walker was designated
a Youthful Offender for Attempted Criminal Possession of Stolen Property. In 1994, and
again in 1997, he was convicted for a series of muggings. During one of these-/he fired a
gun and killed an individual. In. 2000, while in DOCCS custody, inmate Walker brutally
attacked a Deputy Superintendent and a Correction Officer using a shank and ice pick .
One weapon was six inches long, the other ten inches long, and were secured to his
‘wrists with leather thongs. He stabbed each victim multiple times. According to inmate
Walker, he had no issues with the Deputy Superintendent, but went into a “blind rage”.

Inmate Walker was placed in Administrative Segregation in January 2014, after
completing his disciplinary disposition. He has over 27 misbehavior reports including for
Possession of a Weapon (4), Drugs, Smuggling (3), Demonstration, Assault on Staff,
Making Threats, Harassment, and Possession of an Altered Item (3). His most recent Tier
hearing was in March 2014, for having a weapon, bribery/extortion, having property in an
unauthorized location, and having an altered item. Several of these incidents occurred 'in
the restrictive and secure setting of the Special Housing Unit. ,

On-rounds inmate Walker interacts with security and. line staff, talking and engaging .
appropriately. Recently, staff tried to help him take advantage of his commissary
privileges which didn’t work because of a large encumbrance against his account. This
was understandable upsetting to him. Staff is attempting to rectify the issue. He continues
to maintain a cell clean and good personal hygiene. Inmate Walker participates in the
Pilot Incentives Program and receives additional exercise time, visitations, clothing, and
a weekly phone call which he takes advantage of, talking mainly with his daughter. He
has talked: about his placement in Administrative Segregation, and recently expressed
that he would like to be placed in General Population.

Inmate Waiker has had good behavior over. the past few evaluation periods and he is |
encouraged to continue with this, his self-studies, and his healthy communication with
family members. Despite this good trend, the Committee recommends that he remain in
Administrative Segregation at this time. Inmate Walker's ability to obtain and fashion
extremely dangerous weapons, his attempt to manipulate the system, and his
unpredictable violence all indicate that he would be a threat to the security and safety of
himself, the facility and the population if placed in general population.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 141 of 231

Walker, T.
. 94A5258
C Section Administrative Segregation
July, 2016.

| concur with the Committees’ recommendation that your placement in a less restrictive
setting would pose a danger to staff and other inmates.
~ Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 142 of 231

06/16/20 SVPROOL ' VISITOR/PACKAGE SYSTEM / *#FPMS# - PAGE G10
. , VISITOR LOG

DIN: 94A5258 NAME: WALKER; TYRONE

VISITOR ID: 900000001608288 WALKER, NATHANIEL

150 MOELLER ST 170S ,

BINGHAMTON ~ ; NY 13906
RELATIONSHIP: SIBLING

VISITOR DATES/TYPES

02/22/14 - VISIT RM - 08/27/06 - VISIT RM 09/17/05 - VISIT RM
05/29/05 - ATTEMPTD 16/15/00 - VISIT RM.

 

VISITOR ID: 000000000193412 WALKER, NATHANIEL

150 MOELLER ST 1705

BINGHAMTON NY 13906
RELATIONSHIP: SIBLING

VISITOR DATES/TYPES

02/01/20 - VISIT .RM 02/02/19 - VISIT: RM * 02/03/18 ~- VISIT RM

VISITOR ID: 900000002656671 WALKER, NATHANIEL F JR.
1] HOAR ST
ELLENVILLE , NY 12748

RELATIONSHIP: NIECE/NEPHW

VISITOR DATES/TYPES

08/01/06 - VISIT RM

 

VISITOR ID: 900000001367675 WALKER, SHAHEEDRA

45 PARK AVE

MONTICELLO NY 00000
RELATIONSHIP: CHILD

VISITOR DATES/TYPES

07/09/16 - VISIT RM 05/03/14 - VISIT RM 08/17/12 - VISIT RM
05/01/08 - VISIT RM 11/07/07 - VISIT RM 08/27/06 - VISIT RM
09/17/05 - VISIT RM 05/29/05 - ATTEMPTD 01/19/03 - VISIT RM

l2/22/62 - VISIT RM 11/10/02 - VISIT RM. 07/25/99 - VISIT RM

 

VISITOR ID: cO00000000086294 WALKER, SHAHEEDRA N
5669 CAXTON COURT
VIRGINIA BEACH 7 VA 23462 1609
“RELATIONSHIP; CHILD
VISITOR DATES/TYPES

03/11/17 - VISIT RM

001478
a

Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 143 of 231

06/16/20 : SVPROO1 VISITOR/PACKAGE SYSTEM ¥FPMS*® — PAGE 009
. VISITOR LOG

DIN: 94A5258 NAME: WALKER, TYRONE

VISTTOR ID: 900000000963363 TODD, CHERELLE

1 EDWARDS PLACE ve

ELLENVILLE NY 12428
RELATIONSHIP: CHILD

VISITOR DATES/TYPES

06/26/97 - VISIT RM

 

 

 

VISITOR ID: 900000000963361 WALKER, BOBBY

2 NEVINS ST

ELLENVILLE NY 12428
RELATIONSHIP: SIBLING

“VISITOR DATES/TYPES

Q7/09/16 - VISIT RM 05/03/14. - VISIT RM 02/22/14 - VISIT RM
08/17/12 - VISIT RM - 08/16/10 ~ VISIT. RM 05/01/08 - VISIT RM
O8/15/07 -. VISIT RM 09/17/05 - VISIT RM 05/29/05 - ATTEMPTD
01/19/03 - VISIT RM 12/22/02 - VISIT RM 11/16/02 - VISIT RM
82/20/00 - VISIT RM - 01/23/00 - VISIT RM 07/25/99 - VISIT RM ~

12/27/98 - VISIT RM 08/25/98 - VISIT RM 83/19/98 - VISIT RM
06/26/97 - VISIT RM :

 

VISITOR ID: 000000000045863 WALKER. BOBBY

2 NEVINS ST

ELLENVILLE NY 12428
RELATIONSHIP: SIBLING

VISITOR DATES/TYPES -

02/02/19 - VISIT RM - 02/03/18 -- VISIT RM 04/23/17 - VISIT RM
04/09/17 - VISIT RM .

VISITOR ID: 0090000000096181 WALKER, DVORA

2 NEVINS ST

ELLENVILLE . . NY 12428
RELATIONSHIP: NIECE/NEPHW

VISITOR DATES/TYPES

04/23/17 - VISIT RM 04/09/17 - VISIT RM

 

001477
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 144 of 231

 

 

RM 2068 (10/08) \ STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES

PLEASE PR RLY AUTHORIZATION. FOR DISPOSAL OF PERSONAL PROPERTY
Inmate complete section 1, sections 2, 3 and 4 as applicable, and sign at 5. Correctional Facility
4. Inmate Name DIN#

 

 

Fao. [aa Kouie. ~ THA S154 a Bldg. A- 2-468

 

| herebtly (authorize disposal) (request review) of item(s) not permitted/surplus personal — in Bi ne manner:

Quantity Wa / Reason not, Choast Circle choice
at} Baa > SO Book £3 Chast +o Endl ney @ A-B-C-D

Tas “Pounds Dele | | A-B-C-D

- | A-B-C-D

3

- A-B-C-D
- A-B-C-D

A-B-C-O
A - Ship at my expense to

 

aoe nia ADDRESS

Bt. ”_ Send out via visitor. 2. vin hy Ldal K ir 2 prewins ot ‘ley nus Le. ), Mi IDES
ee 8 TORS NAME L ate MV
€.  -Bonate to charitable org.

 

. NAME : : RBORESS-

D - Destroy at facility 9 - ———

Pa # Theitem will be held a maximum of 14 days pending arrival of-a visitor. Circle your second. choice for disposition in case~
visitor does not come or acceptitem, —_

 

 

 

 

 

 

. | request approval to transfer my clear-case ___ radio, ___headphone-radio, ___fape player, ___tadio/tape combo per Dir. #4920

Tolnmate: Name DINH Date

RADIO/ «a| DISPOSAL OPTIONS ITEMS TO BE DISPOSED/REVIEWED p
1

Mfg. _— Type Ser. #

 

 

inmates with clear-case televisions must complete BOTH PARTS A&B of this section.. (See Dir. 4921)
A.” Ifl am transferred.to a TV facility | request my TV be shipped to the new facility at my expense YN,
B.. If "NO" in Part “A" above - OR - if | am not transferred to a TV facility, | request that my TV: (check 1)

>

C1 Be disposed of as specified in Section 2 above OR
{_] Be transferred to inmate: Name

Mfg. Ser#

DIN

 

 

 

= " if One re) 7

Wy dnt- Lad, ap an DIN THASISS pate - [O-]
{/inmate’ 3 signature) : .

ry Inmate refused to make a choice after being informed by employee witness.

Title Date
(Witness's signature)

item(s) reviewed as requested and [_Jallowed [[]disallowed. Reason

 

INMATE SIGN

(sign) __Title Date

 

»

[J Disposition ordered by DSS, FDS, SUPT [[] Destroy [_] Donate to
(sign) Title : Date.
{"] The above articles were’ disposed of as indicated by: (sign) . Date
Comments:
[_] Radio/tape player transferis  [_] Approved [] Denied

 

(sign) “Title Date_
c Received by visitor (visitor's: sinaro A ey AEN Date

a} Shipped at the inmate’ s expense as requested on

RECORD OF DISPOSITION

 

 

 

DISTRIBUTION: _  Original-IRC File 1st Copy - Packagé Room, Facility File 2nd Copy - Package Room, irimate's File WOch4BSnmate
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 145 of 231 ,

FORM 20° 5 (5/18) STATE OF NEW YORK — DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION
PLEASE PRINT CLEARLY AUTHORIZATION FOR DISPOSAL C F PERS¢ qNAE PROPERTY
inmate complete section 1, sections 2, 3, and 4 as applicable and sign at 5. jm Correctional Facility

 

 

 

 

PCC somo OAS OSS PO" BUA Te

 

2.1 hereby (authorize disposal) trequest review) of item ( (8) not permitted/surplus personal property i in the following. manner

a Paces aw te p40) yee Ay Ys $s { se not permitted . . mee “oe

 

 

 

 

 

 

 

- A-B8B-C-D
- _ A-B-C-D
- A-B-C-D
" A-B-C-D
A* — - Ship at my expense to , . a Nes KES, St leet if
NAME ADDRESS. ea

a option A is chosen, the inmate must chose a second disposal option in the event that they do not have sufficient avaitable spendable fur

SRN second choice for disposition. Q

; WS -Send out via visitor Bxtoby ( nt 6
VISITOR'S NAME

** The item will be held a maximum of 14 days pending. arrival of a visitor. Circle your second choice for disposition in case visitor does not

come or accept item.

 

 

 

 

 

 

 

Cc -Donate to charitable org.
NAME ADDRESS
D -Destroy at facility
3. | request to transfer my clear-case__—radio, __— -headphone-radio, ___ tape player, __ radio/ tape combo per Dir. #4920
To inmate: Name __. DIN Date
Mfg. : 4 Type Ser. #

 

4. Inmate with clear-case televisions must comptete BOTH PARTS A&B of this section (See Dir. #4921)
A. if! am transferred to a TV facility | request my TV bé shipped to the new facility at my expense Y__ N
B. if“NO” in Part “A” above — OR — if ] am not transferred to a TV facility, | request that my TV: (check 4)
____ Be disposed of as specified in section 2 above OR

Be transferred tc inmate: Name : DIN
Mfg. Ser. #

 

 

5. ; DIN DATE
(Inmate's signature)

Inmate refused to make a’ choice after being informed by employee witness.

 

 

 

 

 

 

 

 

 

 

 

 

Title DATE,
(Witness's signature)
Items (s) reviewed as requested and___—_s allowed - ___ disallowed Reason
(sign) Title : ; Date
6. ____ Disposition ordered by DSS, FDS, SUPT __Destroy ____ Donate to
(sign) _- _ Title Date
___._ The above articles were disposed of as. indicated by: (sign) "__ Oate
‘i Comments: :
4) — Radioftape player transfer is __— Approved ‘__s~Denied - .
< (sign) \4 Title__n Date ! | ¥
___ Received by visitor (visitor's signature): /\ Uitte 2A EA

 

tA a ae

 

 

Shipped at the inmate's. expense as requested on

 

 

DISTRIBUTION: Original -IRC File 1" Copy — Package Room, Facllity File  2™ Copy ~ Package Room — inmate File 3" Copy - Inmate
, 001435
‘Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 146

a

 

 

 

 

 

 

/ Form 2170 (07/17) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES Directed Central
as Needed : . : . : Office Review?
net 7 NYCRA ADMINISTRATIVE SEGREGATION REVIEW Yes
301.4 UPSTATE CORRECTIONAL FACILITY Cl No

NAME: WALKER,TYRONE ° DIN: 9445258 - REVIEW DATE: 03/26/2019

Date placed in administrative segregation: 111 7/2014 Date hearing held:_2/26/2014

A. Summary report of the facility three-member committee: -_

Reasons why inmate was initially determined to be appropriate for administrative segregation:

On September 22, 2000 while in E and F yard at Green Haven Correctional Facility, inmate Walker, without provocation,
‘violently attacked Deputy Superintendent of Security Schneider and Corrections Officer Mitchetti, seriously injuring both
staff members. Inmate Walker had armed himself with two homemade weapons described as one flat piece of metal; 10
¥" x 34” and sharpened at one end and one ice pick type weapon 6” long. Both weapons were secured to each hand by
leather-thongs. He used these weapons to stab both staff members about the head, chest and back causing serious
‘puncture wounds. Walker subsequently received a Tier 3 Misbehavior Report and extensive sanctions. In addition to the
Departmental sanctions, on July 9, 2001 inmate Walker pled guilty in Dutchess County Court to attempted Murder 1%,
receiving a sentence of 15 years to life to be served consecutively.

Information on the inmate’s subsequent behavior and attitude:

ORC met with Inmate Walker on 3/1 2/2019 to discuss his Administrative Segregation. He acted appropriately during the
interview. There are no changes to inmate Walker's stats since his last month’s Administrative Segregation Report.
Inmate Walker continues to participate in Cell Study. He has been enrolled in Cell Study since 07/28/14 even though he
received his high School Diploma in 1987. His last visit was on 2/2/2019. His last phone call was on 1/26/2019. Inmate
Walker has not received a Misbehavior Report since 6/1/17. He wrote a statement for your review which | have attached.
He continues to exercises daily.

Other factors which may favor retaining the inmate in or releasing the inmate from administrative seqregation:
Walker's past is marked with assaults and-brutality showing: an indifference to human life. Walker entered DOCS custody
on July 26, 1994 to serve a 47 Yo year to life sentence from Kings County for Attempted Robbery 1% and Criminal
Possession of Weapon 2™ two counts of Murder and and one count each of Attempted Robbery 1*, Criminal Possession of
.a Weapon 2™ and Criminal Possession of Weapon 3%. Walker was also sentenced on July 22, 1996 to life in federa!
prison without the possibility of parole for a capital ‘murder offense and on narcotic related charges. During Walker's
Federal trial, while housed in county jail, he plotted to escape and attempted to hire a “hit man” to kill a government
witness, assaulted a Deputy and attempted to take his keys. He’ also smuggled a razor blade to Federal Court and
assaulted another inmate by stabbing him 18 times. |

Inmate Walker has demonstrated a propensity for assaultive and dangerous behavior during his incarceration and in his
criminal history. Walker's ability to.enact extreme violence on staff and other inmates has shown that his placement in
Administrative Segregation is appropriate and greatly reduces the risk his behavior presents to staff and inmates, as well

as the safety and security of the facility.

      

LK ogi: UC i 2. ‘| § f yy

Of der Reh&bilitation Coordinator 4 Security Supervisor cbt Chairman UY . Date
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 147 of 231 . ,

If Central Office review has not been directed, skip to C, below, for Superintendent’s decision.

 

B. Summary report and recommendation of the Central Office three-member committee:

 

 

 

 

 

 

ene Zs : f) om : a.
VAS PF
aba aie SIO Cl Lin
Staff - Inspectér~ General i” Staff - Counsel Chairman i Operations Date
C. Decision of the (Superintendent) (Deputy Commissioner for Correctional FaCilities):

| Release from administrative segregation. A determination has been made to continue your administrative segregation for

the following reasons:

 

Present placement is appropriate.

 

Prior to your next review, which is scheduled for __ , you may write to the Superintendent or designee .
to make a statement regarding the need for continued administrative segregation. The reason(s) stated in this notice, any
written statement that you submit, as well as your overall custodial adjustment will be considered during the next

he Yd be, LZ AL Die - oofetfaon

_ (Stiperintelc dent) (Dopuyy CowAmissioner for Correc¥onal Facilities

Attach inmate’s statement(s) and additional pages as necessary
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 148 of 231

~ WALKER, Tyrone (94-A-5258) oo _
Administrative Segregation Summary Report and Recommendation of the .
Central Office Three-member Committee held on March 26, 2019

Tyrone Walker (94-A-5258) is serving an aggregate sentence of 472 years to Life for
Murder in the 2"4 Degree (2 counts), Attempted Murder in the 1st Degree, Attempted
Robbery in the 1s Degree, Robbery in the 1% Degree, Criminal Possession of a Weapon
in the 2" Degree and Criminal Possession of a Weapon in the 3 Degree (VFO).

In February 1993, inmate Walker was arrested for violent crimes he had committed in
both Kings and New York Counties, where, during one of these incidents, he shot and
killed a person. In 1996, a federal court sentenced him to life without parole for capital
_ murder. During:his federal trial, he attempted to escape and attempted to hire someone
_ to murder a government witness. He also assaulted a deputy in an escape attempt and
separately assaulted another inmate by stabbing him 18 times.

While incarcerated in September 2000, Inmate Walker brutally attacked, stabbed and
_ injured a Green Haven Correctional Deputy Superintendent and Correction Officer with
sharp weapons attached to each of his wrists. The weapons were six and ten inches long
respectively. He stabbed each victim multiple times, causing serious. injuries. Inmate
_ Walker’s vicious assault resulted in disciplinary sanctions and a.conviction for Attempted -

Murder in the.1st Degree. He received an indeterminate sentence of 15 years to Lifein
prison. His sentences run consecutively.

Inmate Walker was placed in ‘Administrative Segregation in January 2014 after
~ completing his disciplinary confinement. He has been found guilty of numerous
_ misbehavior reports for Possession of a Weapon, Drugs, Smuggling, Demonstration,
_ Assault on Staff, Making Threats, Harassment, and Possession of an-Altered Item, among
others. Inmate Walker's last misbehavior report was on June 1, 2017. The subsequent
disciplinary hearing was held on June. 13, 2017 — where he was found guilty of
interference, harassment, and disobeying a direct order. - a

As reported in prior reviews, Inmate Walker is regularly seen on rounds. His interactions
with staff and other inmates are appropriate. Inmate Walker is often observed writing. His
" celfand person hygiene remain appropriate. No medical or mental health concerns were
raised during the current review period. Inmate Walker is a PIMS level 3 and while he
uses many of the privileges afforded, he has not received any visitors or made any calls ©
during the current review period. SO

‘In the current review period, Inmate Walker wrote a letter dated March 13, 2019: He feels:

that two prior reviews mischaracterized his feelings toward the Deputy Superintendent for
_ Security (DSS). He notes that he likes and appreciates the DSS for always trying to do .
the right thing and would not want-to hurt/injure him in any way. Inmate Walker notes that
he prefers to fight with his “brain and pen now that's my only weapon.” a
. Case 9:17-cv-01008:GTS-CFH Document 79-4 Filéd 08/18/20 Page 149 of 231

S.

3
tort eee eat

phe T - owt get. my. way, Ly neue raise. euny vote, In always. - os
nate é see. hin, Tne sy recttul. AV We. pever. have vo _prcoleleens.. ——
a sald it ‘ot ovboncdliyy he has been. doing. +. Ahts. for. along Hee...
oe SA vay dodky AG URO. e ae. can tell | peecento of the. te
cone edad: CM... Ae... tell me. sounet IT con't ike, © wesponder L pean. aa
we AION, ousioess esha ald. WAVE. lorena aid re@dtc, we. ig ota
and: ST. Aidhy'tt take offense at. all te Haat foaseless. statem ent. '
Stille. reason . attually | (ike. and a [hour We's.a. defendant
ce LL let: the. State. Settle. with. ey be carse. it's. pot | ee sonal ee !
_ EZ hwve- No. dese. te hoc. ‘hia “Alsi ctally lat ail. Sa—tohenr. it mention.
ng -SeH_cevilerr) about..my wedlealboots Law Aibesry (CoNSean€) a
ree every Hai else. the.10.5,5-. Speak. about) the. - art he fotswt a
em an 1S. Re the one Aaat. Peed. te. Issu@s.. The. fact D owe to.
muds. monty T. couldalt.go.tr commissary it's the. OSS, Ae
Spoke mM: Albany te aliaw me te have. more]. Seurt sn one: they.a awl
ae half: so. I could o.to.Ad- Ste. com (55: OV, _c4i ad. wecentl/
__-hetarise of my. lpsteoittes Host py. Holes and the fact. Ly ust. lester.
Lh: los, he Sardi he gehng te See if. they. paclitet wate Hit. ot
Commissary agai. a lest Aolbos,.. of muscle because D eyercise.
ener. Ten Fo yatintata.- Way... health, the best Do can
“So the. vdeon TL wou! Id want te Warm - the 055 SS. {Sridicatl oss im
auyth ing, TL would. etna a aug £ any [nrg TH there was mort .
pee ple. Re tai. pl woul (A never ben. ut Ucr Ad-Se “pected. _!
rT. would nevec.. blame the 0.5.5. for the. acts ofthe! sat f :
—_ especially olen T see the 0.5.5. varke an effort te ight the wntorg., |
Se. tHe se. “tai -f- { unsubstantiaty { Statemn er t_S: Kould cease, TL Kyou, ae
YvlA pre. lof b{ ly Taga e oe Yast ‘Mt aave me 4 {ate pustias. ee
i
YEE S. (ate Tr tg bly “won't ead + tw. 52... you could. AS c+ sf Ae... ~~
dec (ots eae S in tere and. then. later. act Ke. | rs Was
| vue avd FT yust meer responcled ot. Give mea. wmennih4fal oe
yrevrew based on facts. Because tabs K ing the 0.5.5. a targa of ee
my" Anger i's wot coalishe, Also it uread wy . hap tec Yow pd rch See 2 dowt
ee de ange ts had foc_y, OMAC: "health & fi “ont wrth. ay. ‘rain aad Poss that's ——
yay awly 2 reo, 0-5.5, veoaha always. assulst me nut _ fest because he. do me

a he Con iL can Careless. if be. ive. to. mele. Yer fat. helps o me eee ee
i

 

 

 

 

 

 

 

 
,Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 150 of 231

The committee continues to recommend that Inmate Walker remain in Administrative
Segregation. His significant history of violence, both outside and inside prison, continues —
to endanger staff as well as other inmates if he were released to a less restrictive setting.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 151 of 231

' - STATE OF NEW YORK - DEPARTMENT OF CORRECTIONS AND COMMUNITY SUPERVISION
SIXTY-DAY ADMINISTRATIVE SEGREGATION REVIEW
: UPSTATE CORRECTIONAL FACILITY

 

 

 

 

 

 

 

torn 24 70 & W083 : . Directed Central
soi) | NAME: WALKER, TYRONE DIN: 8445258 REVIEW DATE: 1/30/17 ae
Date placed in.administrative segregation: 1/17/14 Date Hearing held: 2/26/14. - Yes ©
A. Summary report of the facility three-member committee: No |

 

Reasons why offender was initially determined to be appropriate for administrative segregation: tnmate
“ _. Walker's past is marked with assaults and brutality showing a deprived indifference to human fife. Inmate Walker entered DOCS
custody on July 26, 1994 to serve a 47 '% year to life sentence from Kings County for Attempted Robbery 1° and Criminal Possession
of Weapon 2°°. He also was convicted in New York County of two counts of Murder 2°9 and one count each of Attempted Robbery 1°,
~ Criminal Possession of a Weapon 2" and Criminal Possession of Weapon 3. Walker was also sentenced on July 22, 1996 to life in
federat prison without the possibility of parole for a capital murder offense and on narcotic related charges. On September 22, 2000
while in E and F yard at Green haven Correctional Facility, iamate Walker, without provocation, violently attacked Deputy
Superintendent of Security Schneider and Corrections Officer Mitchetti, seriously injuring both staff members. Inmate Walker had
———armed himseif with wo Homenade weapons described as one flat piece of metar 10%” K 34” and sharpened al one end and one ice
pick type weapon 6” long. Both weapons were secured to each hand by leather thongs. He used these weapons to stab hoth staff
_ members about the head, chest and back causing serious puncture wounds. Walker subsequently received a Tier 3 Misbehavior
' Report and sanctions as follows: Assault on Staff and Weapons. He received 35 months.and 22 days of SHU, !oss of package,
commissary, phones and loss of 36 months good time. in addition to the Departmental sanctions, on July 9, 2001 inmate Walker pled
guilty to the Dutchess County Court to attempted Murder 1*, receiving a sentence of 15 years to life. During Walker's Federal trial,
‘while housed in county jail, he had escape plots/atlempts, and attempted to hire a “hit man” to kill a government witness. Inmate
Walker also assaulted a Deputy and alternpted to take his keys. He also smuggled a razor blade to Federal Court as well as assaulting
another inmate by stabbing him 18 times.
Information on the offender's subsequent behavior and attitude: ORC met with Inmate Walker on 21212017 to discuss his
administrative segregation. Inmate Walker has spent the majority of his time in SHU. confinement and as such is not eligible for
_ recommended programs. Although Mr. Walker has a High Schoo! Diploma from 1987, he continues: with Academic: Cell Study for
academic enrichment and has been studying multiple subjects, Since his last review, Walker has maintained a positive disciplinary
record and his last misbehavior report was on 2/27/2014. Mr. Waiker’s interactions with staff in the last review period have been
appropriate. Waiker continue to work on his identified two goals in his case plan, These goals are to finish writing his book and to
exercise daily to keep his mind and body healthy. Inmate Walker has been participating in the “call home” program and has been
speaking to his daughter weekly which he looks forward to and seems to have improved Inmate Walker's attitude and outlook. Walker
also has been enjaying watching movies outside his cell. All staff state that Walker's overall behavior has heen Satisfactory.
Other factors which may favor retaining the offender in or refeasing the offender from administrative segregation |
Inmate Walker has demonstrated a propensity for assaultive and dangerous behavior curing his incarceration and in his ¢r ‘eonal
history. Walker's ability to enact extreme violence on staff and other inmates has shown that is placement in Administrati
Segregation is appropriate and greatly reduces the Agi/ his behavior preses§to staff and inmates, as well as the safety and Security

“h ee of the ae che Yo - (| | aha

Guidance Offender sche Coordinator Security Supervisor ‘Committee Chairman Date

\

 

 
    
     

If Central Office review has not been directed, skip to C, below, for Superintendent's decision.
B. Summary report and recommendiatiagn of the Central Office three-member committee:

J te. ATT éézes
faunisfAge

yy) Z
ox :
Ze inspector See aul. Staff - Counsel . irman - alm Date SA } .

C. Decision of the (Superintendent) (Deputy Commissioner for Correctional Facilities):

 

a Release from Administrative Segregation. .
Tax A determination has been made to continue your Administrative Segregation for the following reasons:

ee cee * Soe bel ow.xX
Prior to yournext sj eview, you may write to the Superintendent or designee to make a statement t regarding the need for

contigued Adminis ee Sreeton The reason this notice, any written statement hat ." submit, as well as your overall
< adjusime i pil be considered during the’/ne wad led review.
OSV VALAA L :

     

sAdy Ne

erintendent) (Deputy Commissioner for earl Et Date
offender's statement(s) and additional pages as necessary. , .

iRC
Guidance Offender Fite

* Your release from Administrative . Segregation would pose a threat to the safety and ~

=. Loo ee — soe ew

“ eee ares SS

security of the institution.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 152 of 231

_ WALKER, Tyrone [94-A-5258] .
Administrative Segregation Summary Report. and Recommendation of the
Central Office Three-member Committee held on February 24, 2017

Inmate Tyrone Walker, 94-A-5258, continues to serve an aggregate sentence of 47%
years to Life for Murder in the 2" Degree (2 counts), Atternpted Murder in the 18 Degree,
Attempted Robbery in the 1St Degree, Robbery in the 1** Degree, Criminal Possession of
a Weapon in the anc Degree and Criminal Possession of a Weapon in the 3 Degree
(VFO).

 

a youthful offender for Attempted Criminal Possession of Stolen Property. In February
1993, inmate Walker was arrested for violent crimes he committed in both Kings and New
York Counties, where, during one of these incidents, he shot and killed a person.

In September 2000, while confined at the Green Haven Correctional Facility, inmate
Walker brutally attacked, stabbed and injured a Deputy Superintendent and a Correction
Officer with sharp weapons attached to each of his wrists. One weapon was six inches -
long, the other ten inches in length. Each victim was stabbed multiple times and each
sustained serious injuries. this attack was nothing more than “blind rage” from inmate |
Walker's perspective. Apart from the administrative disciplinary sanction imposed for this
behavior, inmate Walker's vicious assault resulted in his being convicted of Attempted
Murder in the 18 Degree in Dutchess County, New York; for this he received an
indeterminate sentence of 15 years’ to Life imprisonment.

inmate Walker was placed in Administrative Segregation in January: 2014 after.
completing his disciplinary confinement. He has incurred over 27 misbehavior reports for
behaviors such as Possession of a Weapon, Drugs, Smuggling, Demonstration, Assault
on Staff, Making Threats, Harassment, and Possession of an Altered Item. His most
recent disciplinary matter in March 2014 concerned his having a weapon,
bribery/extortion; having property in an unauthorized location and possessing an altered .
item..

Inmate Walker continues ‘to interact in ‘an appropriate manner with security and line staff.
He continues to maintain a cell clean and good personal hygiene. Inmate Walker.
participates in the Pilot Incentives Progam . .

Inmate Walker has had maintained appropriate behavior over the past few evaluation’
periods and he is encouraged to continue with this, his self-studies, his goal of writing a
book and his communication with family members; however, the Committee concurs with, |
the facility’s recommendation that he remain in Administrative Segregation at this time.
Inmate Walker’s ability to obtain and fashion: extremely dangerous weapons, his attempt
to manipulate the system, and his unpredictable and most extreme violence all indicate
that he poses a continued threat to the security and safety of himself, the facility and the
' population therein if placed in general population at this time. —
Form 2170B onnsase: 9: 17-841942Q8; GoRB- baPAtrMaAHeRR ERG Atle Rn ORAS Ere RAGE 153 of 2 Sotocopy locally

Réf.: * PILOT INCENTIVE PROGRAM FOR ADMINISTRATIVE SEGREGATION INMATES
" INYCRR 301.4) . SUBJECT TO 60 DAY CENTRAL, OFFICE REVIEW \

____ UPSTATE Correctional Facility
» DIN: G 4 [ i S25 Date placed in administrative segregation: tftT / vA
This form should . accompany every 60 day review of the Administrative Segregation status of an inmate whe is subject to Central .

Office review and who has been in such status for at least one year (Note: The form should be completed regardless of whether a.
comumittes is recommending to the Deputy Commissioner that the inmate be released from or retained in Administrative Segregation).

 

Name:

 

The granting of an incentive is a privilege and no inmate has a night to receive or to continue to receive an incentive. An incentive
provided herein may be revoked at any tithe for any reason. Factors for granting or denying one or more incestives include, but are
not limited to, the inmate’s current custodial adjustment; overall adjustment to-confinement status (e.g., atfifude, cell standards, and
self hygiene); the physical configuration of the housing unit, the reason for the inmate’s Administrative Segregation and other security
concerns. ‘The specific times when incentives will be offered will depend ¢ on the operational needs of the housing unit.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

. Facilify . Cential Office
7 ' Committee Committee
1. Out-of-cell time in a location within the housing unit where Once per week Oo: ! oO
the inmate can be secured (e.g., room with a RESTART chair, Once per montii Oo ae
Therapeutic Cubicle, etc.) to view TV programming not to Other timefram
exceed 2 hours per session. The sessions shall be offered, .. ner Himedrame as QD Qo ,
oO . described below: .
\ é
2. Opportunity to purchase designated food items from the .
Commissary. The designated commissary food items can only oe a
be given to the inmate and consumed. while the inmate is‘in the
RESTART chair or Therapeutic Cubicle. Any uneaten food
shall be discarded.
3. One additional hour of exercise within a secure individnal -. a A
exercise area on a daily, seek or other basis as described. _: Z _
4, One additional visit. . . . Per week , ay Ze
\ NSN . Per month o ~ Oo
Other timeframe as, FJ “oO
described below: . .
3. One personal pair of one or more of the following. .. oo Sneakers . oO a |
; , . Shorts oO oa
. ° . Sweatpants oO oO.
6: One phone call ona monitored “call home” program Once per week Ci ‘.
telephone, not to exceed 30 minutes. The telephone callshall = Ope per month a” Ba
be permitted... Other timeframe as - 7: oO
- described below:
7. No incentives at this time , : o . QO
r committee ~ . a .
nae ee) Anke. afah2-
"Correction Counselor Security Supervisor Committee Chairperson Date
> 6 YN UG
'  Staff-Couns , ChairpersoxFacility Opexations Date
Deputy Commissioner Correctional acilities Determination: A Coon; Z Ly hecdon £700 % Ly - kg

 

 

Ascpen uh ec

 

 

  
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 154 of 231

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9: 17- -Cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 155 of 231

at,

 
 
 
 
 
  
  
  

  

ENT OF CORRECTIONAL SERVICES

   
 

‘Directed'Central
, Olfice Review?
REGATION REVIEW wm Yes

'E CORRECTIONAL FAGILITY O No

  

 

 

DIN:  94ase58 REVIEW DATE: 02/26/2019
laced Ine administrative’ segregation: Ay 17/2014 . Date hearing held:_ 2/26/2014

 

. AS-Suin mary report of the facilit three-member committee:.

   

 

leather thongs. He. used these weapons to stab both statt members about. tthe head, chest and back causing serious.
wounds... Walker subsequent! “tegelved a. Hier 3. 3 Misbehavior Report and extensive sanctions. [n addition to the

  
 
  
 
    

 

Ss: 002 2/2/2019, He « géntinues to 0 plirticipate in Cell Study. | He. has been énrolied in Cell I Study
eived: ‘his: high School of Piploma | in 1987. His last phone call was on 1/26/2019. He has

 

 

sand brutality showing:2 an. indifference to-human fe, Walker entered DOCS custody
7% year ‘to ‘life: ‘sentence from Kings County for Atternpted Robbery 1% and Criminal
nv Of feapo -counts:of Murder. 2" and one count-each of Attempted Robbery 1*, Criminal Possession of
are and Crieinat Possession of Weapon 3%, Walker was also. sentenced on July 22, 1996 to life in federal
ility, of parole for a.capital murder offense and on nareotic related charges. During Walker's
sd in: county: jail, he: plotted: to.escape and. attempted to hire a “hit man” to kill a government

 

  
 

ssautted a. 2 Depa and attempted’ to take his. keys. He also smuggled a razor blade to Federal Court and

 

ap ie ert I. ba Less Chairman Datel
Case 9: 17 -CV- -01008- ‘GTS- CFH Document 79-4 Filed 08/18/20 Page 156 of 231

 

 

 

 

 

 

 

 

leafs |

¥ Date.

ae © ue you admin: rave pearpaation for:

 

 

 

 

 

     

 

“to.your next teview,, which i is: scheduled. for 2 , you may: write to the Superintendent: ‘or designee
:for. continued: administrative segregation. The reason(s) stated in this notice, any
z ial. adjustment will be considered during the next

 

 

 
- Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 157 of 231

 
 

7 ber ‘Committee F held on 1 February 26, 2019.

  
  
  
  
  
     
 

Fving: an | agaregate sentence of 47% years: to Life for

he: attempted 4 to escape , and: attempted to hire someone
. He-also assaulted a deputy in an escape attempt-and
her nmate by-stabbing him 18 times.

 

nes eptember 2000, Inmate Walker brutally attacked, ‘stabbed and

wrists: ‘The weapons were six and ten inches lorig
pain rete tee times, Causing, serious. injuries. Inmate

 
 

after a ‘Weapon, Drugs, Smugaling, Diemonstration,
assment, and Possessian ofe an \ Altered Item, among

 

   
   
  

 

ep rts no concerns for inmate Walker this reporting, period.
y concerns for Inmate Walker. Inmate Walker, in-a letter
1019, complains. of gastrointestinal pain, constipation, and
no: Oey has been'schedilled for Inmate Walker.

Tevet Ill and utilizes his phone call and visitation privileges.
n HRebruaty.. 2, 2019.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 .Page 158 of 231

 

  
 
 
 

mmend.that Inmate. Walker remain in, Administrative
ory of violence, both outside and inside prison, continues.
nates if he were released. to.a less.restrictive setting. —

  

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 159 of 231

 

 

(C VilT pT L-
| | K) |

 

fa

 

eo.

 

 

 

++ Y

 

 

 

 

fp

 

 

OSS Admissions And Kesponses , Alec's AF dort

 

 

Setcetar y Of State —

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
~ Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 160 of 231

_ STATE OF EW YORE
COURT OF CLATMS

 

NOTTCE OF STIPULATION

 

 

 

 

 

 

 

Ti kove WALKER, # 19 A5 159 For AOmMISstovs AS TO
Clason MAILERS OF PACT
- VaR 183
STATE OF EW VORK (Tale Wo. 12-4433
Hetealoed

 

__ = en Rilo B Sise

 

 

_ C.| wood 1 LYicone, Lonlken request thet delonslant id lLJoodkcutf,
Dep: sky Supeaibondent af Secu thy, tla 3-0. days atterc Servier. of.
tate veguest. voke the fll ous tea la dunissions far fhe wurpssc.of this
_aetior' and Subject: to. all per Hoent obvectians te aductsstlot [ity iphich,

Ye Ly 7 lntorpes es & att he trial. TL Wws. Pegs iS pad. Pur sviget

 

 

 

 

hei alk. Civ Frog dir re a>" Rules VP ; L RO 3133. The.

 

1 “au Ud ido Clalmanct. Hak the Plex(alos. OV, his coli [L door bs i
not be removed Toc Security seasons .

 

2. Directive 4433. govten Sine. Plex las use on the cell door,

 

 

 

Vou don't | aye. author Hay to (oapleseneert YOUU Lon “cules outside ot

 

 

_ ~ shot’s ctetedd th divech ee O33 ww respi to. the. US. of the.
plexiglas on the cell door,

 

 

4 The Clakerant re not vio latedt any of He. rules Hal allows fy

 

Gin shuote te tour a cell 5 itd On. hs. cell dos ‘acce es tos Acordia,
483 | . oo,

foi euchre weekly | in Weert! i ha “the plextalas Sia Site or “hawt
bol ts “out da t+ 50 he toula hve Some cone ‘dent ia, dy wren fal Kila vite

 

 

 
~ Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 161 of 231

 

“medical \ stot

 

(o. Caimant have expressed is dese for the Plexiqlas to be comoved From INKS
CRI door bey be fs nob under a Ce sie ld or dee ,

 

t: : oun (ve consistently 41d Clasiman the plexiglas ‘5 pot gon th oe. cemoved ,

 

Y. According + direck ve al 933 the celexa las ovec the. zal lacs constitutes
OS a_cedl Sh eld. vo

 

1 The sexu ity rPAsows you claim the. Clextalas (Ss ow the. coor hos ts be
stated in tee diceckive | 4433 ar cule hoo kin order 45 bbe. voli'ch ,

 

jo. The SLEMITY veo Sas yous Chat the Plexi les ow the cell hoo
Camnor lok someting yaa fust make Ue.

 

 

 

; = ] j
(thst Yeni ation ja the. coll if the ventilation system is bake

 

cn
L

 

wv

[f:
A lreotth hazy df.

ca

{

 

 

 

 

(2a The. Vert lation sV Stem has been bwoke pa B-aallery dn & Baldo
bn B0l@, — NU J

 

 

 

 

(3. The holes in the olexig aS cine dite to the Aiceetive. 4933 eoncernihy:
cell shielA provide veutl lation inv the cell, oN

 

 

14, There. 1S_no poles ih the plex @ Ins tack over the cell door pars
uw Ehutldies Sit cells)

 

“Ys. The Fleas ('s cegouvable, aw the Std, cell obors,

 

 

 

 

 

ye The plexa as 1S kept in place. witha lock on He outside of -
: the. dbo. ,

12. the bok on the ced door can be abit. and the. plexiglas
Can be cemovend fro the. choo: Wi thouct any oliffiemlty, :

 

 

 

 

kL

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20° Page 162 of 231

 

_ You Keee the plexialas on the cell doors in SH, to pvetect your
ee sett anak nurses From havi Something throubn ov Fhe

From (mates .

LG, There, aye Knwaates at Upstate. Correcheval | Fac Vey Loho are. Un cul
avd uncontrollable ny The SHU I

20, You have. Permission and Supp oct from. Your bosses ih ALloany
to [nde tak plexiglas OW the col doors } MA Hye StL

L There 1's wo ceason fi The cel | UI slated of (plex ‘alas ) The call
mer thot: exist, that's mi mentored thy Wak, ww a

as over “The all Lary

 

 

 

 

 

 

 

 

Z The only IPP ASOVIS Vola have for the plexta
(3 seat fy 4433!
23, ai the cells at yest rate. i Correctional F Foc oly 1 tht CL, in has ,
+], Dlavialas OVeur ‘Hae cell bars. .

 

 

Tyrone . [WD A, | Ke rs

 

e}_

24. Tou St yn the revit Committee tac
Akyavni' strate Seqregaition Keven > ,
E

-Z + LAnen Tyrone Lea lO make a Satemont based on i's. Adlavastratiz
SeQv: egation Stats | You rend the Sta tee, Conte’ bate. AQ eseonse

ifubtessary G it You
a

 

 

 

 

 

nok pare. the reviers Us complete ON. Your par
= te. aakinln steak ve seqreqanin | inevibeo paper |

You feel your “coceectional stat f and WU ses satety VS yore.

f
tna pecan than an mwates Contidental ty, tots (hy You Len!

orcker the plex’ oilas ov" Hye c.0 {| door removed,

 

 

 

 

 

f

2d the. plexiglas { LS about dhree.- 4 ac Tees of ay inch thre
dyaiastrahve Seaceq hin

 

 

 

 

 

at Tyco L2.alihec (s houseat tn SHU (for A
reasons and not Aiscxo lt Inary reasens.

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 163 of 231

The basis fox Claimants yequest stew Fray tre alt he AS Or substaut' |
need of He aduissions tor the preparations of this CASE, he 15 (adloenr
ands unalle te oletacn tt uxthout undue hacdshias ao Has fs oN
ine. propur metwon oft ob Tarning A dpasss vous accords ay te C.F, LR.
siayh

Res p ec tfu Wy Sul vayttteok
Copreue- Aske
Ff ;
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 164 of 231

STATE OF NEW YORK : COURT OF CLAIMS

 

TYRONE WALKER,
So Claimant,
DEFENDANT’S RESPONSE
. TO CLAIMANT’S NOTICE
-against- . TO ADMIT
. oe _ Claim No.: 129433
THE STATE OF NEW YORK,
Defendant.

 

The defendant by and through its attorney, Honorable Eric r. Schneiderman, Attorney
General of the State of New York, Thomas R. Monjeau, of counsel, hereby responds to
claimant's undated Notice to Admit which was received in this office on September 6, 2017, as
. follows: |
Defendant objects to each and evéry request for admissions as such request is directed to |
_ P. Woodruff whe is an employee of the Defendant and not a party. As such Claimant's request
for admissions is palpably improper and, as such, the admissions sought are beyond the scope of
a notice to admit as, pursuant to CPLR 3 123¢a) the purpose of a notice to admit is to obtain |
admissions confirming matters where there can be no substantial dispute at trial. Berg v Flower
Fifth Avenue Hospital, 102 AD2d 760; Hodes v City of New York, 165 AD2d 168: Lewis v Hertz
Corporation, 193 AD2d 470. |
i. Deny
| 2. Deny

3. Deny

4. Deny
Case 9:17-cv-01008-GTS-CFH. Document 79-4 Filed 08/18/20 Page 165 of 231

5. Deny

. 6. Deny

. 7. Deny
8. Deny
9, Deny
10. Deny
11. Deny
12. Deny

| 13. Deny |
14. Deny
15. Deny
16. Deny
17, Deny
18. Admit |
15. Admit
20. Deny
21, Deny
22.- Deny
23. Deny
24. Deny
-25. Deny

26. Deny

Printed [Reproduced] on Recycled Paper
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 166 of 231

27. Deny
28.Deny i | oo

DATED: Albany, NY
September 20, 2017

ERIC T: SCHNEIDERMAN
Attorney General

- Attorney for Defendant.
New York State Office

of the Attorney General
The Capitol
Albany, New York 12224
Telephone: omy 77 $2303.
SS

By:, Meta ke Mbus bi
_ THOMAS R. SOAS
Assistant Attorney’ General -

HT ays

Tyrone Waiker, DIN 94-A-5258
Upstate Correctional Facility
P.O. Box 2000

309 Bare Hill Road

Malone, N.Y. 12953 ©

ei
©

- Printed [Reproduced] on Recycled Paper
‘Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 167 of 231

STATE OF NEW YORK: COURT OF CLAIMS

 

 

TYRONE WALKER | -
, Claimant,
- AFFIDAVIT
7 Agsinst—" ae CLAIM NO. 129433
~ THE STATE OF NEW YORK ,
Defendant...
STATE OF NEW YORK )

 

BeALp UBLER, being duly sworn deposes and says:
i iE am the Superintendent at Upsiate Correctional Facility in Malone, New York.
Prior to’ becoming: Superintendent J was the Deputy Superintendent of Security (DSS) at Upstae

Cox nections i Baciity from Getober 2, 2009 is May 20,2084.

2. Y astaite Correcti onal Facility isa Special Howsing faci ility which houses j inmates
servis, SHU semenges or Koop Lock sontences and inmates who are in statewide Aduinisuative

Segregation. There are of 2 smal! sum mbér of Ben ral population inmates. that a are the fa acility work”
force, Tyrone Water was boused ‘at this faciiy because he was designated to be in Administrative:
Segregation Based upon the nature of his e erime and his violent history pre-incarceration and during
“is incaréeration: Daring the peri iod of his incarceration at Upstate CF he was kept ina SHU cell.

| 3. li is my understanding that claimant is alleging that a cell shield was' improperly .

utilized on his ¢eli and. was done without totice, hearing misbehavior feport or - deprivation order

while. he was incarcerated at Upstate Correctional Faciiity i ina SHU cell.
‘Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 168 of 231

A, |  Elalmantis incorrect. All of the SHU calls at Upstate CE have solid doars with an

expanded vision. Panel. The panel does not interfere with the cell ventilation or obstruct visibility out
. oF thé cell. Thege i SRO requirement to obtain a deprivation order for it.

5. / Claimant incbsrecly réfers to Directive 4933 Part 305.5. This section governs SHU
cells which do nét have Expanded Vision Panels and is not applicable to claimant. The proper
reference for the claimant? § cell as Upstate Correctional Facility is Directive 4933 Section 1
Operations (F) which governs cells with Expanded Vision Panels. A copy of the Directive is

a | The direotive, in. pertinent part, reads as follows:
L OPERATIONS 7
F, Solid cell doors with expanded vision panels: Designated cells i in. designated
Special Housitig Units will be equipped with solid cell doots with expanded vision

& raheist (EVP }ie promole. increased visibility ancl conmaunication Tor inmates wit
S mental HUTSSS. (SMD }. Inmates designated with SMI who are placed in S SHI

 

nasties
BOERS

 
 

xi
should be plased.in a cell equipped with EVP, keeping the Depariment’s efforts to
™ : £ ’
Provide visibility and communication, while matntainin ng a.safe working environment .
or stpff.

- 1, In these SHU cells that have EWP doors, the sliding transparent lexan
_ | Nisin pane! will be maintained in 2 closed position wher as inmate has
pot bee, diagnased as SMI is assigned to the céli.
7. The claimant Was HOE destgnat ed Or diagnose ed SMI and therefore h his placement ima
sell with an EVP which was maintained:in’ a closed position was proper and in accordance with

_ DECCS policies arid procedures.
Case’ 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 - Page’169 of 231

obs Ul.

DONLAD UHLER

   

“Swor. ts before me this

aq day of deboon AY

6agrc =.

~ Rotaty Pablic

 

Printed [Reproduced] ot Recycled Pag
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 170 of 231

. R CSS AWA Kos ado Ac a See eta j ot State.
Stet. pt Veo York Depirtuaent bf State.
Owe. Gower Oe Plaza i :
14 Washinoton Avenue
Albony , OY 1283 (- 000 |

Pet TAT) bo. cck hoo NK
. RE. FO, L. DEBE | fine Date. of Rewis

Devo Sterestary of Sta te ve

Von y /18, Qo

Hrewe. Walker T4AS9I-69
(Ke state Coy ree tteins | Le os Ny
4P.0. Box 2001

Moleine, WY. 148 Sy

ul Key ulations Kea istration

Jf ~ or HK hI SO wn 4 <? “a f. =? ay?
Iw ¥ expects No iTS iD.0 Cp 0.5°" 7 pve

“. } ‘ *
Dindirg thon Sept TE! Diance OL
y Lia Tons 98h4 Vow F + Pies, sty Cafor vA
i ‘

ts addled and Suinindtte of ta doo <p \
las ANKE Ank SubmiTheoa te the Seer

dD
Vee

0 j

. , i ; . . a 7\y ;
vf : a ye ae 7 ” : 4 af

. vee isw TNS ! iM. ACL@y ck tj ra EACEATY

: ve

fe \ f : ro . a
FUCTRUMMONR) PIRASe Miorm me. ot any
“yey uired, at your eachest convembenct, .

i State of New York |

“JAN LD 2017

- Department of State

‘Secretary of L.ate

Lada Wi Sandie 4:
bap ter VE! Sechow 1:
;

aay
AQ
rs,

wf Lin fF + S  epeg be
tof wet Agree Ths Perea

Tos 5
eed LA bkey

pee

— | : , ~ F Ano
i Ty Sone. bJal Key TYAS ESI

. Upstecte Corrcecstiona | Fauillity ow.

0, Bax 200

Maton, WAY. 12453
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 171 of 231

STATE OF NEW YORK.
DEPARTMENT OF STATE -
ONE COMMERCE PLAZA

99 WASHINGTON AVENUE . , .
ALBANY, NY 12231-0001 ROSSANA ROSADO

ANDREW M. CUOMO:
GOVERNOR

WWW.DOS.NY.GOV © SECRETARY OF STATE

February 7, 2017

Tyrone Wal ker

94A5258

Upstate Correctional Facility
P.O. Box 2001

Malone, NY 12953

Re: F2017-57
Dear Mr. Walker: ”
On January 19, 2017, we received your Freedom of Information Law request, regarding:

NYS D.O.C.C.S. “7 NYCRR Chapter VI Section 1: Operations Section “F.” Please, inform me of
the date this section was added and submitted to the Secretary of State for filing registering, in
accord with executive law section 102 ( (DG). |

Your request. was not reasonably described, as there is ne such r egulati n within Title
the New York Code, Rules, and Regulations s (“NYCRR”). Title 7 contains the regulations of the

Department of Corrections and Community Supervision (D.0.C.C.8.). Chapter VI pertains t

' Special Housing Units but does not contain a Section 1 or a section titled ¢ “Cperations.”

On that basis we must deny your request, Ho wever, we will certainly reconsider your
| request if you are able to modify ii ina way, that aliows ‘us to reasonably identify and locate the
_ Tecords you seek.

We hope you find this information helpful.

Sincerely,
ZL bbe WA ff} /

Kelly Walsh
Assistant Records Access Officer
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed’08/18/20 Page 172 of 231

 

 

 

 

 

 

 

 

 

 

 

 

rT 6\/ TT | OT
NTE ps
wa
| (J

 

 

 

 

 

@-[1-d01T Ack T-1e 2017 Ad Sen, Reus

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 173 of 231

 

 

 

 

Form 2170 (nn STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES Ppp eccg coma
as Needed : . . Office Review?
neh? NYORA ADMINISTRATIVE SEGREGATION REVIEW M Yes
301.4¢d) UPSTATE CORRECTIONAL FACILITY --f Ne
NAME: WALKER, TYRONE - DIN: 9445258 REVIEW DATE: 06/17/2049
Date placed in administrative segregation: 1/17/2014 Date hearing held:_ 2/26/2014

A. Summary report of the facility three-member committee:

Reasons why inmate was initially determined to be appropriate for administrative segregation:

On September 22, 2000 while in E and F yard at Green Haven Correctional Facility, inmate Walker, without provocation,
violently attacked Deputy Superintendent of Security Schneider and Corrections Officer Mitchetti, seriously injuring both
staff members. Inmate Walker had armed himself with two homemade weapons described as one flat piece of metal; 10
Va" x 94” and sharpened at one end and one ice pick type weapon 6" long. Both weapons were secured to each hand by
leather thongs. He tised these weapons to stab both staff members about the head, chest and back causing serious
puncture wounds. Walker subsequently received a Tier’3 Misbehavior Report and extensive sanctions. In addition to the
Departmental sanctions, on July 9, 2001 inmate Walker pled guilty in Dutchess Gounty Court to attempted Murder 1%,
receiving a seritence of 15 years to life to be served consecutively.

Information on the inmate’ s subsequent behavior and attitude:

ORC met with Inmate Walker on 6/13/19 to discuss his Administrative Segregation. He acted appropriately during the
interview. He successfully completed the ART workbook program on 05/19/19. He continues to participate in Cell Study
as well even though he received his High School Diploma in 1987. His last visit was on 2/2/2019. His last phone call was
on 05/26/19. Inmate Walker has not received a Misbehavior Report since 6/1/17. He submitted a statement for your
review. , oe .

Other factors which may favor retaining the inmate in or releasing the inmate trom administrative segregation:
Walker's past is marked with assaults and brutality showing an indifference to human iife. Walker entered DOCS custody
on July 26, 1994 to serve a 47 % year to life sentence from Kings County for Attempted Robbery 1% and Criminal
Possession of Weapon 2™two. counts of Murder 2" and. one count each of Attempted Robbery 1°, Criminal Possession of
a Weapon 29 and Criminal Possession of Weapon 3. Walker was also sentenced on July 22, 1996 to life in federal
prison without the possibility of parole for a capital murder offense and on narcotic related charges. During Walker's
Federal trial, while housed in county jail, he plotted to escape and attempted to hire a “hit man” to kill a government
witness, assaulted a Deputy and attempted to take his keys. He also smuggled a razor blade to Federal Court and
assaulted another inmate by stabbing him 18 times.’ :

Inmate Walker has demonstrated a propensity for assaultive and dangerous behavior during his incarceration and in. his
Criminal history. Walker's ability to enact extreme violence on staff and other inmates has shown that his placement in
Administrative Segregation is appropriate and greatly reduces the risk his behavior presents to staff and inmates, as well. |

as the safety and security of the facility.

a

     
 

    

if
Ff

C Ayla / Lone LISA I PAUL mA L tL oo

Sets Rehabilitation Coordinator Security Supervisor # Committee Chairman Date

fi

   
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 174 of 231

» if Central Office review has not been directed, skip to C, below, tor Superintendent's decision,

 

B. Summary report and recommendation of the Ceniral Gffice three-member committee:

 

 

 

 

 

 

+4
(\_ | _ a of 2. LG
Staft - Spector General amr ) Chairman - py Operations Date
_C, Decision of the (Superintendent) (Deputy Commissioner for Correctional Facilities):

i Release from administrative segregation je A determination has been made to continue your administrative segregation for
the following reasons: Tw MATA wAix<ghsS Piaceu ent Ca Amin is Tyr Ive
SEGCAEECATION 16 9 fboldinTE 47 THIS TM? BASEN en ACL
TMI Sn PogmaT ion ra ms PR yww

 

—T. AN
Prior to your next review, which is scheduled for Rx! Ww , you may write to the Superintendent or designee
to make a statement regarding the need for continued administrative segregation. The reason(s) stated in this notice, any
written statement that you submit, as well as your overall custodial adjustment will be considered during the next

scheduled review.
A fefirn. sh

Sinatra (Deputy’Conphnissioner for “Correctional Facilities Date

Attach inmate's statement(s) and additional pages as necessary . f
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 175 of 231

WALKER, Tyrone (94-A-5258) So
Administrative Segregation Summary Report and Recommendation of the
Central Office Three-member Committee held on June 17, 2019

Tyrone Walker (94-A-5258) is serving an aggregate sentence of 47% years to. Life for
Murder in the 2"? Degree (2 counts), Attempted Murder-in the 18t Degree, Attempted
‘Robbery in the 1st Degree, Robbery in the: 1st Degree, Criminal Possession of a Weapon
in the 2"? Degree and Criminal Possession of a Weapon in the 3% Degree.

‘In February 1993, inmate Walker was arrested for violent crimes he had committed in
both Kings and New York Counties, where, during one of these incidents, he shot and
killed a person. In 1996, a federal court sentenced him to life without parole for capital
murder. During his federal trial, he attempted to escape and attempted to hire someone
to murder a government witness. He also assaulted a deputy in an escape attempt and
separately assaulted another inmate by stabbing him 18 times: .

While incarcerated in.September 2000, Inmate Walker brutally attacked,-stabbed and
injured a Green Haven Correctional Deputy Superintendent and Correction Officer with
sharp weapons attached to each of his wrists. The weapons were six and ten inches long
‘respectively. He stabbed each victim multiple times, causing serious injuries. Inmate: —
Walker's vicious assault resulted in disciplinary sanctions and a conviction for Attempted
Murder in the 18t Degree. He received an indeterminate sentence of 15 years to Life in
prison. His sentences run consecutively. ae .

Inmate Walker was placed in Administrative Segregation in January 2014 after
‘completing his disciplinary confinement.

Inmate Walker has made it clear that he would like to be removed from Administrative
Segregation. In a letter dated June 43, 2019 to the Review Committee, inmate Walker
rebutted the assertion that he expresses entitlement and anger. He stated that he
completed ART — which was recommended by the committee in December 2018 — with
‘ease. Completion of the ART program is a positive step for inmate Walker, but by no
means justifies release from administrative segregation in itself. . ,

In his letter, inmate Walker noted that these reviews often highlight his skill at building
weapons and inclination toward violence. | He rightly points out his notable instances of
violence (the underlying offense for his conviction, conspiring to murder a witness, and
his assault on Correctional staff) all occurred more than 20 years ago. However, his close
supervision over the subsequent years has arguably prevented continued violence.

- Rather than reflect on the lessons of ART he stated that he passed “with ease”. Rather
than see ASAT as another opportunity for personal growth, he stated that he doesn’t need .
ASAT because “| don't have a drug problem anyway.” (It nevertheless should be noted
that ASAT does not have a workbook program and inmate Walker will not be participating
in the program at.this time.) The only staff member he named in his letter was derided as ©
corrupt — a sign that he has a problem communicating respectfully. He closed his letter
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 176 of 231

with the entitled inference that if he received a meaningful review he would be released
from administrative segregation.

This committee asks facility staff to remain observant and to carefully examine their stated
position during these reviews. During this review, inmate Walker's letter again expressed
entitlement and frustration. - a

Security staff continues to express concern that inmate Walker has a short fuse and only
with great effort restrains himself when angry. Inmate Walker's current counselor (ORC)
spoke with the committee and stated that he has not observed any anger issues or-sense
‘of frustration and entitlement from inmate Walker. However, inmate Walker had significant
issues with his prior counselor and his supervision had to be reassigned last year,

Facility staff noted that inmate Walker is smart enough to communicate appropriately
when he wants something, and that he is capable of manipulation. Despite that ability,
Walker repeatedly misses the mark when communicating with this committee. Release
- from Administrative segregation for inmate Walker will require a level of humility and
remorse that has thus far not been demonstrated. There is no formula or benchmark for
such a demonstration — only personal growth. This is’a high bar to demand for release
form administrative segregation, but the cost of an untimely release could be the lives of
other inmates or correctional staff.

While the Committee recognizes the conundrum inherent in requiring a demonstration of
‘growth and non-violent problem-solving while continuing administrative segregation due
to the risk of violence “inherent” in the subject, we are unable to recommend step-down
to a less restrictive environment. .

Inmate Walker should remain in administrative Segregation at this time.
Case 9:17-cv-01008-GTS-CFH . Document 79-4 Filed 08/18/20 Page 177 of 231

 

 

 

 

_ Form 2170 (07/17) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES Di
Photocopy Locally , . . irected Central
as Ne&ded . . Office Review? |
al 7 NYCRR ADMINISTRATIVE SEGREGATION REVIEW MI Yes
301.4id) UPSTATE CORRECTIONAL FACILITY . OO no
NAME: WALKER, TYRONE | DIN:  94A5258 REVIEW DATE: -— 07/16/2019 ~
Date placed-in administrative segregation: 1/17/2014 . Date hearing held:_ 2/26/2014
ra - .

A. Sumitiiary report of the facility three-member committee: ~
ReaSons why inmate was initially determined to be appropriate for administrative seqregation:
On September 22, 2000 while in E and F yard at Green Haven Correctional Facility; inmate Walker, without provocation,
violently attacked Deputy Superintendent of Security Schneider and Corrections Officer Mitchetti, seriously injuring both
staif members. Inmate Walker had armed himself with two homemade weapons described as one flat piece of metal; 10
Va" x 4%" and sharpened at one end and one ice pick type weapon 6” long. Both weapons were secured to each hand by
leather thongs. He used these weapons to stab both staff members about the head, chest and back causing serious
puncture wounds. Walker subsequently received a'Tier 3 Misbehavior Report and extensive sanctions. In addition to the’
Departmental sanctions, on duly 9, 2001, inmate Walker pled guilty in Dutchess County Court to attempted Murder 151,
receiving a sentence of 15 years to life to be served consecutively.
Information on the inmate’s subsequent behavior and attitude:
ORC met with Inmate Walker on 7/9/19 to discuss his Administrative Segregation. ‘He acted appropriately during the
interview. He: successfully completed the ART workbook program on'05/19/19. He continues to participate in Cell Study
as well even though he received his High Schoo! Diploma in 1987. His last visit was on 2/2/2019. His last phone call was
on 05/26/19. Inmate Walker has not received a Misbehavior Report since 6/1/17. He did not wish to make or include a
statement for your review.
_ Other factors which may favor retaining the inmate in or releasing the inmate from administrative segregation:
Walker's past is marked with assaults and brutality showing an indifference to human life. Walker entered DOCS custody
on July 26; 1994 to serve a 47 % year to life sentence from Kings County for Attempted Robbery 1* and Criminal
Possession of Weapon and two counts of Murder 2™ and one count each of Attempted Robbery 1*)-Criminal Possession of
a Weapon 2° and Criminal Possession’ of Weapon 319, Walker was also sentenced. on July 22, 1996 to life in federal
prison without the possibility of parole for a capital murder offense:and on narcotic related charges. During Walker's
Federal trial, while housed in county jail, he plotted to escape and attempted to hire a “hit man” to kill a government
witness, assaulted a Deputy and attempted to take his keys: He also smuggled a razor blade to Federal Court and
assaulted another inmate by stabbing him 18 times. . a | .
Inmate Walker has demonstrated a propensity for assaultive and dangerous behavior during his incarceration and in his
criminal history. Walker's ability to enact extreme violence on staff and other inmates has shown that his placement in
. Administrative Segregation is appropriate and greatly reduces the risk his behavior presents to staff and inmates, as well

as the safety and security of the facility.

   

A

(eo Rehabilitation Coordinator Security Supervisor : Cgmmittee Chairman

 

 
_Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 178 of 231
if Central Office review has not been directed, skip to C, below, for Superintendent’s decision.

B. Summary report and recommendation of the Central Office three-member committee:

 

 

 

 

 
   

 

   

 

 

Staff - Inspector ¢ $ ‘Chairman - Ai Operations Date
C. Decision of the (Superintendent) (Deputy Commissioner for Correctional Facilities): ,
0 Release from administrative segregation. te A determination has been made to continue your administrative. segregation for
the following reasons: rae ke pe! Ee Z tenet Ciera be és 2
o f, me . o ve to ee
aan ltt eet CN PVs oe AO a ee ttre

   

 

 

Jog 7 7

 

 

Prior to your next review, which is scheduled for
to make a statement regarding the need for continued admiristrative segregation. The reason(s) stated in this notice, any
written statement that you submit, as well as your overall custodial adj justment will be considered during the next
scheduled review. a eee

f

      

 

? , > Tre rome i ae . — j ; / ,
ores ees? Cf JL eo . : £ fel 7
(Supérintendent) (Deputy Commissioner for Correctional Facilities “ Date

f i
i
;

Attach inmate’s statement(s) and adtitional pages as necessary
Case 9:17-cV-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 179 of 231

WALKER, Tyrone (94-A-5258) —
Administrative Segregation Summary Report and Recommendation of the
Central Office Three-member Committee held on July 16, 2019

Tyrone Walker (94-A-5258) is serving an aggregate sentence of 47% years to Life for
Murder in the 2" Degree (2 counts), Attempted Murder in the 1st Degree, Attempted:
Robbery in the 15 Degree, Robbery in the 1st Degree, Criminal Possession of a Weapon

‘in the 2"4 Degree and Criminal Possession of a Weapon in the 3 Degree (VFO). -

4n February 1993, inmate Walker was arrested for violent crimes he had committed in --
both Kings and New York Counties, where, during one of these incidents, he shot and
killed a person. In 1996; a federal court sentenced him to life without parole for capital
murder. During his federal trial, he attempted to escape and attempted to hire someone
to murder a government witness. He also assaulted a deputy in an escape attempt and
. separately assaulted another inmate by stabbing him 18 times.

While incarcerated in September 2000, Inmate Walker brutally attacked, stabbed and
injured a Green Haven Correctional Deputy Superintendent and ‘Correction Officer with .
sharp weapons attached to each of his wrists. The weapons were six and ten inches long
respectively. He stabbed each victim multiple times, causing serious injuries. Inmate
Walker's vicious assault resulted in disciplinary sanctions and a conviction for Attempted
Murder in the 1st Degree. He received an indeterminate sentence of 15 years to. Life in
prison. His sentences run consecutively. . °

Inmate Walker was placed in Administrative Segregation in January 2014 after
completing his disciplinary confinement. He has been found guilty of numerous
' misbehavior reports for Possession of a Weapon, Drugs, Smuggling, Demonstration,
- Assault on Staff, Making Threats, Harassment, and Possession of an Altered Item, among
‘ others. Inmate Walker's last misbehavior report was on June 1, 2017. The subsequent
disciplinary hearing was held on June 13, 2017 — where he was found guilty of |

interference, harassment, and disobeying a direct order. |

Inmate Walker keeps his cell in good order and maintains good personal hygiene. Inmate
Walker has had maintained appropriate behavior and it is reported that he continues with
- his self-studies. OMH staff and medical raised no.concerns during this report period.

Inmate Walker's interactions with staff are appropriate. Inmate Walker's personal hygiene
and cell condition are also appropriate. Inmate Walker is currently a PIMS level Ill: Inmate
Walker utilizes his phone and visitation privileges, his last visitor being on July 14, 2018.
He successfully completed the ART workbook program on 5/19/2019. He continues to
participate in Cell Study. . . . .

Administrative segregation remains the appropriate placement for Inmate Walker. His
propensity for building weapons, committing severe violence, and networking with other
~ inmates make him a high risk to staff and other inmates in a less restrictive environment.
Administrative segregation remains an appropriate placement.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 180 of 231

 

NZ | (.2 |

 

 

 

 

 

 

_/\\ tt Dob

 

 

 

7 |

 

 

 

 

“LL \

 

 

S= db ~20}4 Ad Ses Keview ( See #7)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 181 of 231

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

rN 2 |
L /\ \ 4 oJ |.
| a |
Th. {
1. ON

 

 

 

 

 

-(o “13 And 12-3714 Aide Reviews, [1 =I 201g Acdk“Seg

 

 

 

 

 

Statement Controlled A’ Hig ln Ecber Oiet, Kablot

 

 

Dewy a osher Olet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

      

Case 9: 17- “Cv- -01008-GTS- CFH Document 79-4 Filed 08/18/20 Page 182 of 231
_ oe. _ Upstate C.F, Executive Off fil
DEC 4°18 Paid 0

Directed Gentral
Office: Review?"

Yes:

 

 

 
 

 

 

 

 

 

 

REVIEW-DATE: 44/08/18

Date hearing:held: 2/26/2014

“contintiés to participate in.
shoo! Dipléitia in 1987.

 

 

4 ee

 
 

   
 
  
 
     
    
   
    

 

Case 9:17-cy-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 183 of 231

\ dirécééd, skip to €; below, for Superintendent’s décision.

 

 

 

 

 

Ly MN Cee

Chairman - (jn Operations . Date -
ebuty. Comniissioner for: Correctional Feedilities):

gtetmination bas’ been made to ‘continue your og segregation for

pe flltia fliines Cyteag foLEK poke

 

 

you mai “wie to the Superintendent or ali oy

 

issnécessary, .
   

‘ Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 184 of 231

    

Summary Report and Recommendation

 

 

    

him. te ie vik parole for capital f murder. During

 

 
 
 
 
  

es to. Srtcioate | in Cell Study and has been
8: even though f he received his High School

latéd. November 1, 2018, which was reviewed and
> has expressed a desire. to be temoved from
_ Case.9;17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 185 of 231

   
 
 
  
 
 
 

Administrative Segregation
" Summary: Report and Recommendation
November 6, 2018

oneetns relatin ‘to:his health and diet. Concerns
dd esse facility and medical, staff.

     

til pene aserious tisk for violence. He has

smniiittee: that inmate Walker remain

 
. Case 9:17-cv-01008-GTS-CFH . Document 79-4 Filed 08/18/20 Page 186 of 231

 

Form 2170 (07/17) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES

 

 

 

Photocopy Locally : Dir ected Central
as Needed . . : Office Review?
Rol: NYCAR . ADMINISTRATIVE SEGREGATION REVIEW M Yes
301.600). UPSTATE CORRECTIONAL FACILITY Cl. no
NAME: WALKER, TYRONE DIN:. 9445258 ~ REVIEW DATE: 12/3/19
Date placed in administrative segregation: 1/17/2014 Date hearing held: _2/26/2014

A. Summary report of the facility three-member committee:

    

 

Reasons why inmate was initially determined tobe appropriate for administrative segregation:
On September 22, 2000 while in E and F yard at Green Haven Correctional Facility, inmate Walker, without provocation,

violently attacked Deputy Superintendent of: Security Schneider and Cortéctions Officer Mitchetti, seriously injuring both
staff members. Inmate Walker had armed himself with two homemade weapons described as one flat piece of metal; 10

 

Ye"’x 4a" and sharpened at one end and one ice pick type weapon 6” long. Both weapons were Secured to each hand by
leather thongs. He used these weapons to stab both staff members about the head, chest and back causing serious
‘puncture wounds. Walker subsequently received a Tier 3 Misbehavior Report and extensive sanctions. In addition to the
Departmental sanctions, on July 9, 2001 inmate Walker pled guilty in Dutchess County Court to attempted Murder 18,
receiving a sentence of 15 years to lite to be served consecutively.

information on the inmate’s subsequent behavior and attitude:

On q 1/27/19, this writer met with Inmate Walker to ‘discuss his Administrative Segregation placement. Inmate Walker
acted appropriately during the interview. He did not wish to make a statement and reported no changes at this time. He
continues to participate in Cell Study as well even though he received his High School Diploma in'1987. He has not
received a visit since his last review. An Administrative Segregation phone cail did not take place this month based on the

. family’s failure to contact the facility. He did place a PIMS level III phone call to his brother, Bobby Walker, on 14/4 4/2019.
Inmate Walker has not received a Misbehavior Report since 6/1/17.

Other factors which may favor retaining the inmate in or releasing the inmate from administrative segregation:

 

Walker's past is marked with assaults and brutality showing an indifference to human life, Walker entered DOCS custody
on July 26, 1994 to serve a.47 % year to life senténce from Kings County for Attempted ‘Robbery 18 and Criminal
Possession oF Weapon 2™ two counts of Murder 2™4 and one count each of Attempted Robbery 1, Criminal Possession of
a Weapon 2% and Criminal Possession of Weapon 3", Walker was also sentenced on duly 22, 1996 to life in federal
prison without the possibility of parole for a capital murder offense and on narcotic related charges. During Walker's
Federal trial, ‘while housed in caunty jail, hé plotted to escape and attempted to hire a “hit man” to kill a government
witness, assaulted a Deputy and attempted to take his keys. He also smuggled a razor blade to. Federal Court and
assaulted another inmate by stabbing him 18 times. ;

Inmate Walker has demonstrated a propensity for assaultive and dangerous behavior during his incarceration and in his
criminal. history. Walker's ability to enact extreme violence on staff and other inmates has shown that his placement in
‘Administrative Segregation is appropriate and greatly reduces the risk his behavior presents to staff and inmates, as well ”
as ‘the safety and security of the facility. . , a

LK L CYC NO a ee LCP Vd US DENS YURNG
7

Preoneey ehabilitation Coordinator .°7 Security Supervisor Committee eo / Bate ”

   

 
‘Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20° Page 187 of 231

lf Central Office review has not been directed, skip to C, below, for Superintendent's decision.

B, Summary report and recommendation of the -Gentral Office three-member committee:

SS L. oe ZD
ee , CC LLIGLS4
StAf -' Counsel Chairman - Facility Operations “Date

C. Decision of the (Superintendent) (Deputy Co omm lissioner for conrnhbuc,

t ‘Release from administrative segregation: deter we has been made t continue your administrative segregation for
the i ES Ck d Rei Loren A eparypa™

 

 

 

 

 

 

C x.

 

 

Prior to your next review, which is scheduled for ____, you may write to the Superintendent or designee
to make a statement regarding the need for continued administrative segregation. The reason(s) stated in this notice, any
written statement that you submit, as well as your overall custodial adjustment will be considered during the next

_ scheduled review,
a 1 21l&

Super epeny (Deputy Commissioner ty Correctional Facilities Date

  

Attach inmate’s statement(s) and additional pages as necessary
_ Case 9:17-cv-01008-GTS-CFH’ Document 79-4 Filed 08/18/20 Page 188 of 231

WALKER, Tyrone (94-A-5258]
Administrative Segregation Summary Report and Recommendation of the
Central Office Three-member Committee.

The Administrative. Segregation Central Office Committee was convened on December
3, 2019 to conduct the legislatively mandated review of Inmate ‘Tyrone Walker's, 94-A-
5258, placement | in Administrative Segregation.

During the current reporting, period staff reported that inmate Walker's hygiene and cell

were appropriate. Inmate Walker is seen by mental health daily on rounds and no mental

health or medical concerns have been reported. He was interviewed on 10/28/2019 and

did not wish to make a statement about his administrative segregation status. Inmate
Walker continues to participate in Cell Study. He is a PIMS level III but has not received .
a visit since his last review period. He placed a phone call to a friend on 10/27/2019.

During this review period Inmate Walker continued to interact in an appropriate manner
with executive, line staff and inmates. However, he still exhibits signs of volatility in that it
appears he has anger management issues but nothing that necessitates the facility taking
disciplinary action. He also often complains about his Kosher diet, he either doesn’t like —
it or is never satisfied with his meal tray. Although less than ideal his cell and personal
hygiene is appropriate. He participates in the Department’s Incentives Program taking
_ advantage of recreational time, phone and visits but in this period, he did not receive a
visit or a phone call. He did make a call to his brother Bobby Walker, on 11/14/19. He
engages in Cell Study as well even though he received his High School Diploma in 1987.
His last misbehavior report was on Juné 1, 2017, for interference, harassment and failing .
to obey a direct order. He received a 30 day keep lock sanction which ended July 3, 2017.
Facility staff reported that nothing has changed since his last review. Both mental and
medical health staff did not note any concerns during | this period.

Inmate Walker's past is marked brutality and assaultive behavior with an indifference to |
human life. This behavior continued even: during his incarceration. He is serving an
aggregate sentence of 47% years to Life for Murder in the 2" Degree (2 counts),
_.Attempted Murder in the 15 Degree, Attempted. Robbery in the 18 Degree, Robbery in the
1st Degree, Criminal Possession of a Weapon | in the 2"? Degree and Criminal Possession
of a Weapon in the 3 Degree (VFO).

Before coming into New York State custody in 1994, inmate Walker had been adjudicated
a youthful offender for Attempted Criminal Possession of Stolen Property. In February
1993, inmate Walker was arrested for violent crimes he committed in both Kings and New
York Counties, where, during one of these incidents, he shot and killed a person.

In September 2000, while confined. at the Green Haven Correctional Facility, inmate
Walker brutally attacked, stabbed and injured a Deputy Superintendent and a Correction
Officer with sharp weapons attached to each of his wrists. One weapon was six inches

- . long, the other ten inches in length. Apart from the administrative disciplinary sanction

imposed for this behavior, inmate Walker's vicious assault resulted in his being convicted
of Attempted Murder in the 1S Degree in Dutchess County, New York; for this he received
an indeterminate sentence of 15 years’ to Life imprisonment.
‘Case 9: 17- -CV- /-01008- GTS-CFH . Document 79- 4 Filed 08/18/20 Page 189 of 231

 

2 yoow

WALKER, Tyrone [94-A- 5258]
Administrative Segregation Summary Report and Recommendation of the
Central Office Three-member Committee

Inmate Walker was placed: in Administrative Segregation in January 2014 after
completing his disciplinary confinement. He has incurred over 27 misbehavior reports for

_ behaviors such as Possession of a Weapon, Drugs, Smuggling, Demonstration, Assault -
on Staff, Making Threats, Harassment, and Possession of an Altered Item. |

- The Committee recommends that inmate Walker remain ih Administrative Segregation.
His resourcefulness, manipulative nature, disdain for authority and the volatility of his
character continues to pose.a threat to the operation ofa correctional facility.
   
  
 
 
 
 
  
  
   
 
  
  
  
 
 
 
 
 
  
 
 
 

_, Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 190 of 231

1, Kev Coventree respond + +o

Sey reuse state wet, “alt

t's set Yard ia my Ad-Se:

to, wr bat ae L do i be spe

te ed back Mio Gita opu a (ov
_Subvat tig Aa- ‘ey Sslcbewts and ©

 

A. ty 8-14-18 re 589 CeView was
Kot WAS, Ar. wowth.. ‘ounh A. week

Say tg. when. they. receved iF
2 | CW's £a. Keul ¥ Stated zr. .

ts pn Ade Sem. that. 2 pace
C fe concer ninglecwnniSsary which.
any woney T Bu not Yo To, Hat
2. Cornselov.a's that SC woulh

F that's. attached ta the.
65 attached.te the. 4-H- If reve

: _fecened. your FES AONSL.
Tin. submitting an LT weuld

» have. valid 1 5 22S concurs
ucts. 6 ay hen HH anok Sttusihions
“sues “evloliae Ad-Seg,. It's
vse. over... Wet ye MEULIT
all die. shilemet .
and. Shaver Clue...
pling blawtan tly fo se. |
d oa way, 1S5UeS 7 my sdocteuncucts

AL sep stetus.

 

 
Case.9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 191 of 231

  
 
  
 
 
  
 
 
  
   
  
 
 
  
 
 
   
  
     
 
  
  
   
 
  
 
 
  
 
 
   
 

nine ARIE, weda'eo| cart fer my aastro tates hina |

bd, OE ‘ber. supe {enrewt). fos my Const pa Sou. T hay’.

on both des. ok: ay fawily , Atte is years 5 the

cand Hae 195U & fibercon which 1S wot workin,

£ tr dex be ec? Ve. on adeguate amount N

64 years. | However the Doctor” Kura if OtUSe-
CGH Fiber diet, He provided wt witha

Seihiuas}. High Ff bee Over) standard Ait.

a [a shcesof wheat bread a

€ad ia. day Sometimes tess than 4 slices.

er, Jat [S (hn tee heat bop ead. Ta oc der

az fay PAY, covdst an the. Pociod has to

Ful Dobie, because I dow’: ini

Fo. gras iota, ‘asf way Wealth, as much 45

bs te Oey iP ihodeut! LPho Jou Lr

Kuna, Aas © eqar ded | bdo cal gl

IAN STV toy wohkd Sad the

watts. He. Doctor. Meanolile,

“the. igh. # fiber diet | but he's vot

: au the. dict Lor ate meaths “eo;

 euery td, three awd four

ed T ‘pour Severe ww tec na |

( records. Frcs. net | Mak : ot

WwrOeroWS, Tt burt 2 40 TO
ns wy heworrkst wa Yeed tg.

oc tod oapttnen ‘Woe Hey

call Hoe tacks. Stated yea) tar

 

eh

  

 

or fells wre Ff will never 99
7 1 tt expired a a owt
vt way prescrip tion
+ of. hme ester p
ie he wh py fo. rile #AE [' Le “dat
‘A “AC adequate ie cad .

   

cof fo
; 7
“ate Ak Ben
(
SF ey uN ! ,
_ FACILITY CODE: cee Oo . - REQUEST DATE:

CHECK THE. REQUESTED THERAPEUTIC DIET / MENU listed below:

"Evening 3 snack must be: requested individually based on n need and is available oy with; “B" diets.

Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 192 of 231

3

ao

ws

ak
Sa

te

a

FORM 3273 (Oct, 201¢) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONS AND COMMUNTTY SUPERVISION Swen je
. OFFICE OF NUTRITIONAL SERVICES bo[ 74

‘THERAPEUTIC DIET REQUEST FORM AND ATTENDANCE AGREEMENT

wet

. . C yoogf, . - ; ne pies
NAME: Neer! f tne tf wl : a ph Oa, S, ‘ _. . DIN: a SRES a oe, 5 Wa

SZ PHousinia LOCATION: _F j Fes Mgt

: . a | 4-C- 4AB
CHECK ONE: ees DIET REQUEST OR DIET CANCELLATION (RETURN TO GENERAL sits

a

 

LE

““To request a differant therapeutic diet than listed below, youmnu must sepnesutetth the RegionatDietitian assignedto your facility"

 

 

 

 

: sO, RMU-USE ONLY
CLEAR LIQUID Checkone:__ 24hours__ 48: hours 72hous  ~  |..___ REGULAR
FULL LIQUID = EXPIRATION DATE ___- , : PUREED

 

«SOFT EXPIRATION DATE
we CONTROLLED A (enhanced fiber, low: fat, low cholesteral; reduced sodtum)
CONTROLLED B (Controlled. A.and limited carbohydrate; check to Oraquest an evening snack")
. Pro 4A (controtied protein, reduced sodium). .

.. Pro 1B (Pro 1A.and limited carbohydrate; _ check to Fequest an. evening: snack")
Pro 2A (controlled protein, reduced Sodium, reduced potassium, teduced: phosphorous)
Pro 2B (Pro 2A.and limited: ‘catbohydrate; check to request an evening snack*)

_ Pro 3A (Moderate protein, reduced sodium, reduced potassium, reduced phosphorous) -
Pro 3B (Pro 3A aid timited carbohydrate; check to request an avening snack").

 

 

 

 

 

AUTHORIZED HEALTH CARE PROVIDER'S SIGNATURE: a ee eet

' NOTE: Nutritional Services / Food Service may return this form ff itis incomplete and / orhas a signature | that is not legible.

 

THERAPEUTIC DIET MEALS - INMATE ATTENDANCE. AGREEMENT

A therapeutic diet has been prescribed for you by. your health cara provider, ‘Your diet meats willbe pravided by the food service
department after the completed ‘Therapeutic Diet Request Farm and ‘Attendance Agreement has been received.

'. The therapeutic diet menu is designed to include a minimum of 3: meals per day and is’ ‘based-on the general menu: You will receive

many of the same foods offered on the general menu. Food iterig-are changed: only when necessary.

. Your prescribed therapeutic diet Will notbenefit ityouwhen diet meats are missed. Therefore, attendance ‘at mealtime: for therapeutic

diets is mandatory. If you miss more than. three | (3): “diet. meals. per weok (7 days); you may receive sounseling,, disciplinary.
action, or your participation in the diet meals program ‘may be cancelled.

If you are housed in a satellite area such as SHU, Keep lock, ete., and:do-not attend meals in the mess hall, you are responsible for
requesting to receive your therapeutic diet meals through Security Services: or other appropriate facility personnel. .

If you have health-related questions or wish to can¢el.your. diet.please contact your health care provider. Questions: regarding the
diet menu or diet meal preparation should be directed to the tod 'seivice supervisor.

Your signature confirms that:you have. read and understand the. Therapeutic Diet Meals Attendance. Agteement and will. comply :
with the agreement described above and dny diet policies. and procedures specific to-yaur current facility.

Arefusal to sign this agreement w vill be considered a refusal of the therapeutic diet.

 

 

 

 

. ’ i ie '
2 fe o2oet o Bae Bese . on t yoy ha
. . . _ Pep ete e eo . : Pale wa. . “fee
INMATE'S SIGNATURE: . a DIN: ae TOT Not Ete
| J
"WITNESS: eee _ CDATE:_ bo te
Distribution: —_ Original - inmate Health Record Capy - Food Service Supervisor

001433
Case 9:17-cv-01008-GTS- ‘CFH Document 79-4 Filed 08/18/20 Page 193 of 231
STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES
CLINTON CORRECTIONAL FACILITY

MEMORANDUM
TO: Walker,T | -—«-94A5258 «= SH-UU-032
FROM: Rabbi Alec H. Friedmann, Jewish Chaplain
DATE: August 6, 2008 | :
SUBJECT: — Cold Alternative Diet | ,

Your religious preference is Muslim. You are > therefore not eligible to receive the Cold

Alternative Diet.

\

I am delighted to inform you that the RAM - ‘Religious Alternative Diet meets Biblical. .
kosher standards. It has on it halal chicken and fish. No meat is served. The RAM diet therefore

meets Moslem dietary requirements.

The RAM Diet is the Alternate diet served on the Mess Hall. if if'you are keep | locked you
can obtain it by requesting the form from 3 your Block CO: — ~ ee

f
\ a

This will allow you to eat and be satisfied as to your religious requirements.

Rabbi Alec H. Friedmann —
Jewish Chaplain

cc: FSA
. File

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 194 of 231

 

 

NZ

 

 

 

 

 

 

 

CW
L/XL a

 

 

 

 

|)
S

 

7

 

 

OVS cig Ws acy Record Aud Unuas UA | ucident Reports

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 195 of 231

09/26/19

SDCP008

INMATE DISCIPLINARY HISTORY

¥FPMS*

PAGE 006
INMATE ID#: 94A5258 WALKER, TYRONE LOCATION: UPSTATE SC
TIER 2 INCIDENT: 06/01/17 09:55 AM ORC COOK, MA UPSTATE SC

HEARING : 06/13/17 10:27 AM LT SPINNER, JA ' UPSTATE SC
107,10 INTERFERENCE 107.11 HARASSMENT 106.10 DIRECT ORDER
30 B’ KEEPLOCK :AFTER LCRED 20D SERVICE DTES 06/13/17 07/03/17
30 D PACKAGE COMMISSARY PHONE SERVICE DTES 06/13/17 07/13/17
TIER 3 INCIDENT: 02/27/14 09:25 AM CAPT D.LUCIA CLINTON GEN
» HEARING 03/25/14 12:55 PM CAPT BISHOP UPSTATE SC
APPEAL 06/18/14 AFFIRMED DIR PRACK CENTRAL OFF
103.10 BRIBERY/EXTORT 113.10 WEAPON 113.11 ALTERED ITEM
113.22 PROP UNAUTH Loc .
3M SHU PACKAGE COMMISSARY SERVICE DTES 02/27/14 05/27/14
3M PHONE SERVICE BITES 02/27/14 05/27/16
3M GOOD TIME
TIER 3 INCIDENT: 01/17/14 09:00 AM -SRIN $.B.DUNCAN UPSTATE SC
REHEARING: 06/11/14 02:45 PM: CHO GUTWEIN CENTRAL OFF |
APPEAL 09/05/14 AFFIRMED DIR PRACK CENTRAL OFF
999.99 ADMIN SEG
AD SEG CONF SERVICE DTES 01/17/14
TIER 3 INCIDENT: 03/30/12 09:05 AM CO C. BEAUDETTE CLINTON GEN
. HEARING 04/06/12: 04:50 PM LT J.MILLER AC CLINTON GEN
DIS.REV : 06/10/13 DSS CRC CLINTON GEN
113.22 PROP UNAUTH Loc 114.10. SMUGGLING . .
30 D PACKAGE COMMISSARY PHONE SUSPD TO 12/07/13
TIER 3 INCIDENT: 12/19/11 04:30 PM CEO BENWARE CLINTON. GEN
HEARING 01/03/12 02:10 PM LT J MILLER - A/C CLINTON GEN
APPEAL :; 03/01/12 AFFIRMED DIR PRACK CENTRAL OFF-
DIS.REV : 11/25/13 SUPT LONG TERM REV CLINTON GEN
113.10 WEAPON 107.20 FALSE INFO.
2 SHU SERVICE BTES 11/18/13. 01/18/14
29 D PACKAGE COMMISSARY PHONE SERVICE DTES 01/17/14 62/15/14
30 D SHU SUSPD TO 12/97/13
3M L D PACKAGE. COMMISSARY PHONE SUSPD TO 12/07/13
4 GOOD TIME
TIER 3 INCIDENT: 03/04/11 10:46 AM CO M. SPEAR CLINTON GEN
oS HEARING : 03/22/11 03:05 PM CAPT S$ LACY CLINTON GEN
APPEAL 05/16/11 AFFIRMED DIR PRACK CENTRAL OFF
DIS.REV 07/26/13 DSS CRC CLINTON GEN
113.24 DRUG USE .
20M SHU SERVICE DTES 09/18/13 11/18/13
2M PACKAGE COMMISSARY PHONE SERVICE DTES 11/17/13 01/17/14
1M SHU PACKAGE “COMMISSARY PHONE SUSPD TO 10/24/13
3M GOOD TIME
TIER 3 INCIDENT: 12/24/09 12:15 PM CO T. FOLEY CLINTON GEN
HEARING 01/06/10 07:09 PM CAPT S.LACY CLINTON GEN
106.10 DIRECT ORDER
COUNSEL /
TIER 3 INCIDENT: 08/18/08 10:10 AM CO R. TRUDEAU CLINTON GEN
HEARING : 08/30/08 12:15 PM. LT OD.LUCIA CLINTON GEN
APPEAL 10/20/08 MODIFIED DIR BEZIO CENTRAL OFF
DIS.REV =: 08/12/10 BSS CRC CLINTON GEN

NOTE: ONLY COMPLETED HEARINGS ARE SHOWN

001437
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 196 of 231

09/26/19 SDCP008 INMATE DISCIPLINARY HISTORY *¥FPMS% PAGE 007

INMATE ID#: 9445258 WALKER, TYRONE LOCATION: UPSTATE SC

ame ee eee ee eee eee
tN ee mm ee
ne ee wm ee

103.10 BRIBERY/EXTORT ‘113.16 UNAUTH VALUABLE 114.
6M SHU
éM RECREATION PACKAGE . COMMISSARY ' PHONE

TFT RN eR

TIER 3 INCIDENT: 69/09/07 08:18 AM CO’ G.WARNER
HEARING : 09/28/07 10:52 AM OTHR FSA. PAGANO
APPEAL : 11/30/07 AFFIRMED ADIR PRACK

/ DIS.REV : 08/12/10 DSS CRC

104.12 DEMONSTRATION ' 104.13 CREATE DISTURB 106.
3M SHU PACKAGE COMMISSARY PHONE
3 M GOOD TIME

Tt mw ee re ww

TIER 3 INCIDENT: 06/01/07 07:00 PM CO J. BOMBARD
HEARING : 66/14/07 10:16 AM CHO HARVEY

_ APPEAL : 08/13/07 AFFIRMED ADIR VENETTOZZI
114.10 SMUGGLING
3M SHU PACKAGE COMMISSARY PHONE

3M GOOD TIME

TT TR Rm RO

TIER 2 INCIDENT: 06/01/07 03:49 PM CO A.WHITE
HEARING : 06/05/07 01:46 PM LT GOODMAN
113.11 ALTERED ITEM 113.15 UNAUTH EXCHANGE
15 D KEEPLOCK PACKAGE COMMISSARY PHONE
CONFISCATE /

eee ON RE Ee

TIER 2 INCIDENT: 10/27/05 04:15 PM -CO R. LIVINGSTON
HEARENG : 11/02/05 02:00 PM LT JUCKETT
APPEAL : 11/08/05 AFFIRMED DSP CARPENTER
DIS.REV : 05/06/09 SUPT D.ARTUS.
104.13 CREATE DISTURB 107.10 INTERFERENCE
102.10 THREATS
30 D PACKAGE.
15 D PKG-INV
30 D KEEPLOCK
15 D KEEP-INV

COMMISSARY PHONE ~
COMM~ INV PHONE - INV

we ee OR KE ee

TIER 2 INCIDENT: 10/25/05 07:50 PM CO R. LIVINGSTON
HEARING ; 11701705 01:39 PM LT JUCKETT
APPEAL : 11/08/05 AFFIRMED DSP CARPENTER
DIS.REY : 10/22/12 DssS CRC
104.13 CREATE DISTURB 107,10 INTERFERENCE
7 D PACKAGE COMMISSARY PHONE
7 D KEEPLOCK
COUNSEL. /

TIER 2 INCIDENT: 08705705 09:02 PM CO JONES
HEARING ;: 08/23/05 01:45 °PM LT JUCKETT
APPEAL : 08/25/05 AFFIRMED DSP CARPENTER
DIS.REV : 04/08/13 DSS: ERC
107.11 HARASSMENT
30 D KEEPLOCK
15 D PACKAGE
COUNSEL /

COMMISSARY PHONE

a ee

TIER 3 INCIDENT: 09/27/00 02:36 PM SGT TIERNEY
HEARING : 10/10/00 02:48 PM HO HARVEY
APPEAL : 11/29/00 AFFIRMED DIR SELSKY

NOTE: ONLY COMPLETED HEARINGS ARE SHOWN

a as

10 SMUGGLING

SUSPD TO 03/23/10
SUSPD TO 02/08/11
GRT MEAD. GEN

GRT MEAD. GEN
CENTRAL OFF
CLINTON GEN

10 DIRECT ORDER, .

_ SUSPD TQ 02/08/11

ee ee ee ae ee

GRT MEAD GEN
GRT MEAD’ GEN
CENTRAL OFF

' SUSPD TO 09/12/07

GRT MEAD. GEN

- GRT MEAD. GEN

SUSPD TO 09/03/07

“GRT MEAD GEN

GRT MEAD GEN
GRT MEAD GEN
CLINTON GEN

107.11 HARASSMENT

SERVICE DTES 09/26/13 10/26/13
SERVICE DTES 10/26/13 11/10/13

SUSPD TO 08/03/09
' SUSPD’ TO’ 08/04/09

‘GRT MEAD GEN
GRT MEAD GEN
GRT MEAD. GEN
CLINTON GEN

SERVICE DTES 11/10/13 LI/17/13

SUSPD TO 01/20/13

GRT MEAD GEN
GRT MEAD GEN
GRT MEAD GEN
CLINTON GEN

SUSPD TO 11/21/05
SUSPD TO 11/21/05

GRN HAVN GEN
GRT MEAD GEN
CENTRAL OFF

“0 sf wey

001438
‘Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 197 of 231°

09/26/19 SDCP008 ) INMATE DISCIPLINARY HISTORY . xFPMS* PAGE 008

INMATE ID#: 9445258 WALKER, TYRONE LOCATION: UPSTATE sc

sweet wee em
=e www wen eee
~~ eee mene eee
weet wm ewe eee

°100.12 ASSAULT ON STAFF . teens

12 M SHU-CC PKG-CC COMM-CC SERVICE DTES 09/27/00 09/27/01

124 | PHONE-CC SERVICE DTES 09/27/00 09/27/01
12 M GOOD TIME ,

7 RM or ro
wo “Sen RO ew

TIER 3 INCIDENT : 09/27/00 02:15 PM LT KEYSER GRN HAVN GEN
REPORTED: 09/28/00 . ‘

HEARING : 10/10/00 02:41 PM HO HARVEY GRT MEAD GEN.
APPEAL :; 11/30/00 AFFIRMED DIR SELSKY CENTRAL OFF
DIS.REV : 84/08/13 ' DSS CRC CLINTON -GEN
100.11 ASSAULT ON STAFF ,
35 M 22 D SHU SERVICE DTES 09/27/10 09/18/13
35 M 30 D PACKAGE ~ COMMISSARY PHONE SERVICE DTES 09/27/10 09/26/13
36 M GOOD TIME
TIER 3 INCIDENT: 09/27/00 02:05 PM CO WILLIAMS GRN “HAWN, GEN
HEARING : 10/10/00 02:30 PM HO HARVEY ' GRT MEAD GEN.
APPEAL : 12/08/00 AFFIRMED DIR SELSKY CENTRAL OFF
100.i1 ASSAULT ON STAFF 113,10 WEAPON
99 M 639 D SHU PACKAGE COMMISSARY SERVICE DTES 09/27/00 09/27/10
99 M 639 D PHONE SERVICE DTES 09/27/00. 09/27/10
60 M GOOD TIME
TIER 2 ‘INCIDENT: 02/28/00 10:15 AM CO  TREECE GRN HAVN GEN
HEARING : 03/06/00 01:23 PM LT SINNOTT : GRN HAVN GEN
DIS.REV : 06/13/00 FDS BLIDEN ~  GRN HAYN GEN
106.10 DIRECT ORDER 109.10 OUT GF PLACE ' 09.12 MOVEMENT VIO.
15 D RECREATION . Susep TO 05/13/00
COUNSEL. 7 \
TIER 2 INCIDENT: 02/16/00 09:25 AM CO R. DEACON GRN HAVN. GEN
HEARING : 02/22/00 12:49 PM LT SINNOTT GRN HAVN GEN
106.10 DIRECT ORDER 115.10 SEARCH/FRISK
30 D KEEPLOCK. SERVICE DTES 03/05/00: 04704/00
30 D PACKAGE COMMISSARY — PHONE SERVICE DTES 02/26/00 03/27/00
TIER 2 INCIDENT: 01/26/00 07:45 PM CO  F.EGAN . GRN HAVN GEN ie.,
HEARING :. 01/30/00 02:18 PM LT NAGY GRN HAVN GEN -: ,
_ DES.REV : 04/13/00 FDS BLIDEN GRN HAVN GEN
107.11 HARASSMENT . 106.10 DIRECT ORDER 109.12 MOVEMENT VIO. °°
9 D KEEPLOCK ’ SERVICE DTES. 04/04/00: 04/13/00
21 D KEEPLOCK , SUSPD.TO 04729700
30 D PACKAGE COMMISSARY PHONE ‘ SUSPD TO 04/29/00
TIER 2 INCIDENT: 01/08/00 11:50 PM CO’ OD. RODIE GRN HAVN GEN
HEARING : 01/27700 08:40 AM LT WELK GRN HAVN GEN ~~
APPEAL : 03/17/00 AFFIRMED FDS BLIDEN GRN HAVN GEN
104.13 CREATE DISTURB 107.11 HARASSMENT 106.10 DIRECT ORDER
102-10 THREATS , 112,20 DELAY COUNT
30 D KEEPLOCK PACKAGE COMMISSARY SERVICE DTES 01/27/00 02/26/00
30 D PHONE . SERVICE DTES 01/27/00 02/26/00
TIER 2 INCIDENT: 09/03/99 08:30 PM CO MIAKISZ GRN HAYN GEN
HEARING :-09/08/99 09:51 AM LT SCHNEIDER GRN HAVN GEN
121.11 UNAUTH CALL
15 D PHONE : SERVICE DTES 09/08/99 09/23/99
10 D KEEPLOCK _ SUSPD TO 12/07/99

NOTE: ONLY COMPLETED: HEARINGS ARE SHOWN

001439
* Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 - Page 198 of 231 -

09/26/19 spDCP008 INMATE DISCIPLINARY HISTORY xFPMSx |. PAGE. 009

INMATE [D#: 94A5258 WALKER, TYRONE LOCATION? -UPSTATE sc

15 D PHONE SUSPD TO 12/07/99

TIER 2 INCIDENT: 02/24/99 01:30 PM CO D. MCMORRIS GRN HAVN GEN”
HEARING : 03/06/99 10:58 AM LT NAGY GRN HAVN GEN

106.10 DIRECT ORDER
10 D KEEPLOCK
10 D KEEPLOCK

109.12

ee me ee ee

TIER 2 INCIDENT: 04/30/98 12:00
HEARING 05/05/98 10:44
104.15 CREATE DISTURB 106.10

8 D KEEPLOCK

MOVEMENT VIO.
SERVICE DTES 03/06/99 03/16/99
SUSPD TO 06/06/99

ee mo eR ha eer

PM CO G. MITCHETTI GRN HAVN GEN
AM LT HAUBERT ‘GRN HAVN GEN
DIRECT ORDER

SERVICE DTES 04/30/98 05/08/98

30 D COMMISSARY PHONE: SERVICE BTES 05/07/98 0706/98
TIER 2 INCIDENT: 06/15/98 04:05 PM CO Rk. WEMPLE GRN HAVN GEN
HEARING : 04/22/98 10:44 AM LT  HAUBERT GRN HAVN GEN
113.23 CONTRABAND 114.10 SMUGGLING 116.10 LOSS/DAMAGE PROP
15 D RECREATION PACKAGE COMMISSARY SERVICE DTES 04/22/98 05/07/98
15 D PHONE SERVICE DTES 04/22/98 05/07/98
TIER 2 INCIDENT: 03/13/98 11:20 AM CO A, JIMENEZ GRN HAVN. GEN
HEARING : 03/20/98 07:30 AM LT  HAUBERT GRN HAVN GEN
APPEAL +: 03/31/98 AFFIRMED: FDS BLIDEN/ACTING :GRN HAYVN. GEN
106.10 DIRECT ORDER :
4 D KEEP-PREHEAR SERVICE BTES 03/13/98 03/17/98
25 D RECREATION SERVICE DTES 03/20/98 04/14/98
TIER 2 INCIDENT: 08/19/97 10:45 AM CO D. CRAWFORD GRN HAVN GEN
HEARING : 08/23/97 10:20 AM LT PELC GRN HAVN GEN
109.10 OUT OF PLACE 181.10 HEARING DISP
7 D KEEPLOCK SERVICE DTES 08/19/97 08/26/97
15 D PACKAGE COMMISSARY PHONE .SERVICE DTES 09/11/97 09/26/97
30 D RECREATION SUSPD TO 11/21/97
TIER 2 INCIDENT: 07/29/97 07:30 AM CO B. FORMAN GRN HAVN GEN
HEARING : 08/12/97 10:38 PM LT  HAUBERT oo GRN HAYN GEN
106.10 DIRECT ORDER 110.10 NOQ ID CARD 124.16 MESSHALL. VIOL
1 D KEEP-PREHEAR SERVICE DTES 07/29/97 07/30/97
30 D RECREATION PACKAGE COMMISSARY SERVICE DTES 08/12/97 09/11/97
30 D PHONE | SERVICE DTES 08/12/97 09/11/97
TIER 2 INCIDENT: 11/29/96°12:15 PM CO RR. DEMARAIS GRN HAVN GEN
HEARING : 12/03/96 11:10 AM LT  HAUBERT GRN HAVN GEN
124.12 UTENSILS odes
I5 D RECREATION SUSPD TO 02/02/97
COUNSEL. /
TIER 3 INCIDENT: 09/30/96 03:15 PM CO MAC CAULEY, S. DWNSTATE REC
HEARING : 10/06/96 11:09 AM LT OD. GREEN DWNSTATE REC
APPEAL 12/04/96 AFFIRMED DIR SELSKY CENTRAL OFF
1135.10 WEAPON . 113.11 ALTERED ITEM
40 D SHU SERVICE DTES 19/06/96 - 11/15/96
a ad Pe i
. NOTE: ONLY COMPLETED HEARINGS ARE SHOWN

X¥ SUCCESSFUL PRINT COMPLETION#x*

001440
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 199 of 231

 

 

09/26/19 SUNSOOL %xx UNUSUAL INCIDENTS xx #FPMS* PAGE 004
DIN: 9445258 NAME: WALKER, TYRONE NYSID: 05658237R
‘CURRENT LOCATION: UPSTATE SC

DATE: 02/27/14 TIME:: 09:25 cCcC LOG NO. 234410

. FACILITY: CLINTON GEN LOCATION; CELL
INCIDENT TYPE: CONTRABAND WEAPON - CUTTING INSTRUMENT
ROLE: PERPETRATOR

FORCE USED: WEAPON USED:

DATE: 12/19/11 TIME: 16:30 CCC LOG NO. 222330

FACILITY: CLINTON GEN LOCATION: CELL ae

 

INCIDENT TYPE: CONTRABAND WEAPON - CUTTING INSTRUMENT
ROLE: PERPETRATOR

FORCE USED: , WEAPON USED:

DATE: 08/18/08 TIME: 10:05 CCC LOG NO. 205785

 

FACILITY: CLINTON GEN LOCATTON: SHU-DISCIPLN

INCIDENT TYPE: CONTRABAND CASH
ROLE: PERPETRATOR

FORCE USED: WEAPON USED:

DATE: 09/27/00 TIME: 14:10 cce€ LOG NO. 168321

FACILITY: GRN HAVYN GEN ' LOCATION: YARD

INCIDENT TYPE: ASSAULT ON STAFF - SECURITY/LE
ROLE: PERPETRATOR

FORCE USED: BATON WEAPON USED: SHANK

INCIDENT TYPE: CONTRABAND WEAPON - SHANK
ROLE: PERPETRATOR

FORCE USED: WEAPON USED:

INCIDENT TYPE: DISRUPTIVE BEHAVIOR.

REFUSED STRIP FRISK.

 

ROLE: PERPETRATOR
FORCE USED; BODY HOLD WEAPON USED:
INCIDENT TYPE: STAFF USE OF WEAPONS BATON

ROLE: PERPETRATOR
FORCE USED: WEAPON USED:

bo

DATE: 10/18/96 TEME: 09:03 CCC LOG NO. 136401
FACILITY: DWNSTATE REC LOCATION: SHU-DISCIPLN

INCIDENT TYPE: ASSAULT
ROLE: SUSPECT
FORCE USED:

ON INMATE

WEAPON USED:

001441
>

Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 200 of 231
09/26/19 SUNSO01 x** UNUSUAL INCIDENTS xxx FPMS* PAGE 005
DIN: 9445258 NAME: WALKER, TYRONE NYSID: 05658237R

CURRENT LOCATION: UPSTATE SC

 

DATE: 09/30/96 TIME: 15:15. ccc LOG NO. 135927

FACILITY: DWNSTATE REC LOCATION: CELL

INCIDENT TYPE: CONTRABAND . WEAPON - CUTTING INSTRUMENT
ROLE: PERPETRATOR .

FORCE USED: WEAPON USED:

 

001442
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 201 of 231

EOCHEEBR EE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

—__Pisbehaulor Repack And Locator System Sheet

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

Case 9:17-cv-01008-GTS-CFH. Document 79-4 Filed 08/18/20 Page 202 of 231

STATE OF NEW YORK - ‘DEPARTMENT ores CORRECTIONAL SERVICES

(Gree freas Lo

FORM 21714 (Rev. 3/93)

(rreéa WZ ven
Facility

“INMATE MISBEHAVIOR REPORT

| fa A en ousin &
1) Narhe of Inmate 4A Wher Diitea . vo CUA 255 cation =

Incident

Last First Incident ;
&- E Lact ; “pate F270 Time a? 2 ort

 

2) Location of Incident

3) Rule Violation(s) /f3. LO [WSS¢5! /tagen by olscry) he
LOO LL Fomads. Ald not assalt, sh fie een bet

4) Desoription of Incident ZDeaing. FAL ee aff ae /é a CL SISc Sifu he

y L£ weE vate °OfCre LPRE Aebebls’ (fe focal et Adel

LA
»LL Ano

_agutdrg Pinna de tS illher GHBS 2 SE L/AS Ae tr FA

hyp tas / CV¢ Lh _Z rctol aot CAL fava mete ( feck jf Aagicech

_4naces he w bch [leer nol A £ GL a Line a We.

_ Lyage. m4 Af SFL Lheflt Ao” FAA —C bitin etek ce 121
pp AE GD i dba f ft Ky Tony Om
Svs LA B: fo~ vu heat Aes 4 LO he. Le LLL LORS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

 

 

‘Signature

SK. Ze LA
ae I (Print) Title

 

 

 

 

 

 

 

 

 

 

 

Report Date
5) Endorsements of other employee witnesses (If any) SIGNATURES: 1.
2. 3.
_ NOTE: Fold back Page 2 on dotted line before completing below.
_6) Were other inmates involved? Yegfio/, If yes, give name & #
; 7) At the time of this incident was inmate under prior confinement/restriction veal) or -
Asa result of this incident was inmate confined/restricted vel if A Ce: adored orn firter fehl
No

8) Was inmate moved to another novene” uni?

 

If yes, (a) Current Housing Unit G sh od. Leach Die GLE (b).Authorized by

g) Was physical force used? ves@) (if yes, file Form 12104)

 

 

 

‘Area Supervisor Endorsement

DISTRIBUTION: White - Disciplinary Office
Yellow - Inmate (After Review}
Case 9:17-cv-0 - -4 F
1008-GTS-CFH Document 79-4 Filed 08/18/20 . Page 203 of 231

STATE CF NEW vOR Ko = DEPARTMENT OF CORRECT TONAL SERVICES
EEN HAVEN GENERAL
HEARING RECORD SHEET

GABE SOO.

  

REVIEW OFFICER CAPT MORTON

“ oo . REYIEW DATE 9/BB/O9
a : toe TIER 3° LR: ie aTe NONE,
: aie. DATE LI Fie

1?) NAME WALKER TYRONE * IN 94acie 238 Boar TON GRY MEAD GEN
TMNGLOENT TIME Geis PM REPORT DATE. OF /28709

cat GATE O42? 790

 

 
 

 
 
 

 

    

 

 
  

 

a) ING
| 3> INMATE Was NOT COMF INED oo c-\-1
“ay INMATE RELEASED pF REVIEW mi,
re) SERVING GFEICER 22. A Kiake a .
ERVING BATE Bid . SERVING TINE A: 3 apr
(OF PROM PREHEARING CONFINEMENT Be _ . oo
ED PERSON eee om ee ~ naTE AUTHORIZED 7 /
&) Assi NT NAME ceccenene iuttgmnncnmnnmnt - . ,
yy) INTERVIEW FATE Wf fm TNTERV IEW TIME ot ce me
cy EXTENSION NUMBER weno er _. (IF APPL TCABLE) .
Sy TF APPLICABLE, CHECK REL TRED SROVIDED TO INMATE
PURSUANT TO ULRECTIVE 4737 OF A938 "
TEST REQUEST FORMG —. TEST PROCEDURE FORMS a avmmme
. TEST RESULT FORNS  APPENDEX © oe OTHER (SPEGIF Yt ntmane
Os INMATE ENGLISH SPEAKING
G SF open PEER

 

4) TF NOT, WERE CHARGES re So oD SERREDLTE.- NOTES or fo

B) INTERPRETOR AT oa Nf ON OT enc
Ss TIME SoG} BAN GATE iy TIME Zee

$3 HERR e BEGIN: DATE {é an
SPERIFY Ne THE Ooh” CONGIDERE AY THE HEARING
INMATE S

  
  

lacensenaeas®

& fo EA vO

sr MEL “BEF OF CHARBES
ASSAULT GN STAFF

 
 

   

BY

 

i OC van 4 1
113,40 WEA EOIN

 

ST GNATH J RE of INMATE

  

. pate 1g ar
3) UTTNES TF NONE REQUESTED, CHECK HERE ee
INNATE 'S PRESENCE

—<

“aD REQUESTED px INMATE g varie TESTIFIED gokart RESENC
wlan Url Ne : ¥_. No _

Ef. oe ee Yo NS oR Ye Ne ge 212K
ee on : xf N..

 

 

Savas ile one naey th fhe Yo Ne _. Ne
gel IN TNMATE 3 PRESENCE
a“
vo

. ; 5 is
AS ee OFF a eZ Yo Mi
¥ Noe sen l ) e

 

B)
- ‘ ~ +8 ee oat ney
| ———_-¢ & doer y_ N an a

St eeeir aile Boo 1 (= Ne
- mi owncasen UE yO yn toe Nee
uNOTE® LF ANY - tune 18 To aR IF A REQUESTED YITNESS TE STIFIES OUTSIDE

THE PRESENCE OF THE INMATE CHARGED, @ND/OR THE INMATE LS NOT PERMITTED
TG REVIEW TESTIMONY OF sugt ULINESS, FORM 2176 EXPLAINING THE REASON
eet

 

aenecneteenests

 

 

FOR THAT DE TERMINATION MUST W\TO THE INMATE AND INCLUDED AS
PART OF THE RECORD... -

 

WEARING OFFICER SIGNATURE! po LO a

Bere SsSeUL PRINT COMPLETION**
 

G

agree oo eTaTe OF MEW FORK. - - BEPRRTHE NT OF CORRECTIONAL SERVICES PAGE

. sey WEAG & EN ;

a0 o O4 SUPER THTEHGEN 7 HEART NG GISrC SITIGN & EMDEREU ;
HEARING ae

ins FA Anesa N ave: HALK ER, TYE ON E.

“A TATEME NT GF EVIDENCE REL TED Se aye
a “ et ee SES tov t) gh oak er Hack ore
Pe SS oF [t 0 ml i, oaths

y oF ane a 1 « [50 . ot

coe ( sen oat

TE on SE ty ook Ural —
° g Forrek Loot renee | Tote din | SS. Chreide
oO. cleft es.

' _REFERER 3

Y corres sPaNdrtCe RESTRICT TONS :

yt, Lot,
todwrbdl [oecen ~fipe a
INSTRUCTION cin Sresft ac C

ean SPECIAL

on SPEC TAL EVENT LOSS #

_nfo! 0)

 
 
 
  

   

. T Have RECE AEC mx Soe yy gS HEaRING OTSPUS TTIGH wat Ef: /
, D8 bo. b: a {| fe
a tt me LAA __/ (OU)
HEAR THs GEF FICE! $16 TY ATE SIGNA TURE gare & 1 THE.  RECE tL u
PROCEDURES:

RE HEREBY MOTIFIED OF THE FOLLOWING APPEAL
ae HOURS ,

yO A
NBENT WITHIN

 
 
 

For TIER Tt HEAR INGS- APPEAL TO SUPERINTE
>—W oo .
= yIER 1 HEARINGS-APPEAL TC caninrSBz0HER WITHIN 30 pays,

\FOR

cere -GeTHT. COMPLETIONS ®®
Case 9:17-cv-
01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 205 of 231
PECTIONAL SERVICES PAGE

 

MEW YORE = OEE Pes TENT GF C
HEARING nresrost Troy RENGERED

BINTENDENT C °
ee NUMBER 1939.00.

Get MEAD GEN OLD REE rene

STaTe OF

     

Tr
m

z “4 MAME: WALKER, TYRONE: Lactation: apeO1L-G15

OTM: F4Aceag MAME

 

TIER 3 HL

‘ :
faye wry aim Piha
fA og:is PH

  

[NG TBENT HATE & TIME:

 
 

BY: CAPT HORTON

G2 14) 00. ABO gr BY Le BeAyl< {ha ne

DELIVERY GATE & TURE: 4 me

GATE & TIME: 10.22 [o2 UP
D (ood. Lt [fo

HEARING ENO oaATe & TIME: L i Ae yO Se

REYIEU Teas TE 3

 

-HEARING START

CHARGE
NUMBER ESCREPTIOM OF CHARGES REPORTED BY

Load.11 ASA 7 ON STArE : | |

 

1.40 WEAPON

 

 

 

ae
os wet
perk war
el fo} est
4 oe db Reeth? —

 

/ SURCHARGE IN THE
sINST THE THMATE.

   

HLISPOSlT ITOH WILL RESULT IN

A MANDATORY OESU TPL IME
FIVEC#S, O93 DOLLARS BEING ASS

SSE o AUTOMATICALLY Abe

ay GUILTY.
“AGUMT OF

   
  

 

 

RELEASE SLISPE EHG MEF ERR
HATE HO Days Ho De

& ce tt

 

PENALTY .
Cooe DESCRIPTION

Sooo _ SHU La tafe pfs. = =: ae

foo, [ane Plea eh [iS ee

Be te 30. thle 4 — =
Lhe _lellss(ol fips — un ~~ a et _

  

“Coo

nn at
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 206 of 231

LOCATOR SYSTEM - ¥FPMS# PAGE 013
CHRONCLOGICAL HISTORY DISPLAY
O02 CLINTON GEN

NYSID 05658237R FACILITY CLINTON GEN

12/27/12 SLOCO10

- DIN 94A5258 LOCATION SH-UU-038

”~

NAME WALKER, TYRONE DOB 02/02/69 SEX M E/R NB
*: ie EFFECTIVE DATE SENDING RECEIVING FAC/ TRANSACTION:
ah DATE ENTERED FACILETY- OUTCOUNT LOCATION TYPE CELL |
ee ‘

, 07/26/96 07/26/94 DWNSTATE REC NEW COMMIT 03-0H-016
09/12/94 09/12/94 | DWNSTATE REC GRN HAVN GEN TRANSFER OUT 03-0B-006
09/12/94 - 09/12/94 DWNSTATE REC. GRN HAVN GEN TRANSFER IN OH-04-166
10/05/94 . 10/03/96  GRN HAVN GEN DWNSTATE GEN INTRANS SENT 0G-04-145

; 10/03/96 10/06/94 GRN HAVN GEN DWNSTATE REC INTRANS RECV XN-OC-ELL
10/03/94 10/04/94 DWNSTATE REC NEW YORK COURT TRIP XN-OC-ELL
7 10/14/94 10/14/96 DWNSTATE REC OUTCOUNT RET 03-0A-018
10/17/94 10/17/94 DWNSTATE REC GRN HAVN GEN INTRANS SENT 03-QA-018
10/17/94 10/17/94 DWNSTATE REC  GRN HAVN GEN INTRANS RECV OF -G2-226
10/27/96 10/27/94 GRN HAVN GEN DWNSTATE GEN INTRANS SENT -. OF -02-226

10/27/94 10/27/96 GRN HAVN GEN AUBURN DEPOT INTRANS RECV oD-08-011

10/28/94 11/01/94 AUBURN DEPOT FEDERAL CUST COURT TRIP OD-08-011
. 08/26/96 08/26/96 AUBURN. DEPOT GRN HAVN GEN  INTRANS RECV 0H-33-40S:
09/11/96 09/11/96. GRN HAVN GEN  DWNSTATE REC INTRANS SENT OH-33-40S
09/11/96 09/11/96 GRN HAVN GEN DWNSTATE REC INTRANS RECV  XN-OC-ELL
09/11/96 09/11/96 ‘DWNSTATE REC’ NEW YORK ‘COURT TRIP XN-OC-ELL

09/12/96 09/12/96 DWNSTATE REC OUTCOUNT RET O1-0F-001
11/15/96 11/15/96 | DWNSTATE REC  GRN HAVN GEN INTRANS SENT . 02-5E-019
11/15/96 11/15/96 DWNSTATE REC GRN HAVN’GEN INTRANS RECV QE-33-41S
01/16/97 01/14/97 GRN HAVN GEN DWNSTATE REC INTRANS SENT 0E-52-71S
' 01/16/97 01/14/97 GRN HAVN GEN DWNSTATE REC INTRANS RECV 01-0G6-006
01/24/97 01/24/97 DWNSTATE REC NEW YORK COURT TRIP 01-0G6-006
«hes 04/10/97 04/10/97 DWNSTATE REC OUTCOUNT RET 02-0E-034
i 95/09/97 05/09/97 DWNSTATE REC GRN HAVN GEN ~ INTRANS SENT 02-0E-034
ye 05/09/97 05/09/97 DWNSTATE REC  GRN HAVN GEN INTRANS RECV 0G6-33-415S
09/27/00 09/27/00 GRN HAVN GEN EASTERN GEN INTRANS SENT OE-52-67S
09/27/00 09/27/00 GRN HAVN GEN GRT MEAD GEN INTRANS RECV OF-01-01S
12/29/00 12/29/00 GRN HAVN GEN GRT MEAD. GEN TRANSFER IN OF-01-01S
05/01/01 05/01/01 GRT MEAD GEN SHAWANGUNK INTRANS SENT OF-01-01S
; 05/01/01 05/01/01. GRT MEAD GEN SHAWANGUNK INTRANS RECV SH-00-005
iF 05/06/01 05/04/01 SHAWANGUNK GRT MEAD GEN INTRANS SENT SH-00-005
- 05/04/01 05/04/01 SHAWANGUNK GRT MEAD GEN INTRANS RECV OF-01-01S
07/06/01 07/06/01 GRT MEAD GEN  SHAWANGUNK INTRANS SENT OF-01-02S
07/06/01 07/06/01 GRT MEAD GEN SHAWANGUNK INTRANS RECV SH-00-005
07/11/01 07/11/01 SHAWANGUNK GRT MEAD GEN INTRANS SENT SH-00-005
07/11/01 07/11/01 SHAWANGUNK GRT MEAD GEN INTRANS RECV OF-01-01S
01/15/08 01/15/08 GRT MEAD GEN CLINTON GEN INTRANS SENT OF-01-12S
01/15/08 01/15/08  GRT MEAD GEN - CLINTON GEN INTRANS RECV  SH-UU-013
“01/16/08 01/16/08 GRT MEAD GEN CLINTON GEN TRANSFER IN SH-UU-013

qi¥

NOTE: THIS REPORT WAS RECONSTRUCTED USING HISTORICAL INMATE MOVEMENT DATA FROM
COMPUTER RECORDS, AND IS ONLY AS ACCURATE AS IT WAS MAINTAINED BY THE

FACILITY FOR THIS TIME PERIOD.

000020
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 207 of 231

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ad-Seg9 Hear WA IOvsecsttion
J ng i

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 208 of 231

STAT& Ur NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES
UPSTATE CORRECTIONAL FACILITY

SUPERINTENDENT HEARING DISPOSITION RENDERED

i NAMB: | WALKER. TYRONE | wearinG pare: | 06/11/14 |

 

4. STATEMENT OF EVIDENCE RELIED UPON: oo

1, Administrative segregation recommendation of Senior investigator Duncan which states that Inmate Walker
was received by the Department of Corrections and Community Supervision on July 26, 1994 with a 47.5 years to
life sentence from Kings County for attempted robbery 1* and criminal possession of a weapon 2™, Inmate
Walker was also convicted in New York County of two counts of murder 2"° and criminal possession of a weapon
2™ and one count of attempted robbery 1 one count of criminal possession ofa weapon 2™ and criminal
possession of a weapon 3”. Inmate Walker was also sentenced on July 22, 1996 to a federal sentence of life
without the possibility of parole for a capital murder and other narcotics related charges. .

On Septernber 27, 2000 while in E7P yard ‘at Green Haven Correctional Facility Inmate Walker without
provocation violently attacked Deputy Superintendent of Security Schneider and Correction Officer Michetti,
seriously injuring both staff members. During this incident Inmate Walker had armed himself with two homemade
weapons one was a 10.5” by 44” flat piece of metal sharpened on one end and a 6” long ice pick type weapon
which were secured to each hand by leather thongs. The weapons were used to stab both staff members about the

vad, chest and back catising serious puncture wounds, While being admitted to the Special Housing Unit Inmate
Walker punched Correction Officer Austin on the left side of the head. Inmate Walker received three misbehavior
reports and sanctions including 99 Months and 639 days SHU, Loss of Packages, Commissary.and Phones and 60
Months Recommended loss of good time, 35 Months 22 days SHU, Loss of Packages, Commissary and Phones 36
Months Recommended loss of good time and 12 Months SHU, Loss of Packages, Commissary and Phones and 12
Months Recommended loss of good time. In addition to the sanctions from the department on July 9, 2001 Inmate
Walker pled guilty in Dutchess County Couit to attempted murder 1“ and received 15 years to Life.

Inmate Walker has accumulated eight Tier 3 and 16 Tier 2 Misbehavior reports from September 30, 1996
until! March 30, 2012. In addition to the numerous disciplinary sanctions within the Department a Confidential
Letter written by the United States Attorney’s Office to the Bureau of Prisons outlines Inmate Walker’s history of
violence before and during his federal trial and while housed in County Jail and State Corrections. This includes
but is not limited to a history, of escape plots/attempts, attempts to hire a “hitman” to kiil a government witness,
assaulting a Deputy and attempting to take his keys, smuggling a razor blade to Federal Court as well as assaulting ©
another inmate by stabbing him 18 times.

Furthermore as written in his own words Inmate Walker writes “On another note, my abilities is serious I

.1 fight extremely well, I’m considered one of the most dangerous prisoners in the state because I don’t play if TI
do something.” Based on this statement Inmate Walker continues to be a threat to both staff and inmates.

Inmate Walker has shown a penchant for serious violence both in the correctional setting and in the
community. His willingness to enact extreme violence on staff, the community and other inmates has proven his
presence in general confinement of any correctional facility is an extreme risk fo staff and inmates as well as the .
safety, security and good order of the facility and it is recommended he be placed into Administrative Segregation. |

2, Testimony of Senior Investigator Duncan stating that a review of Inmate Walker’s institutional record and
based on the nature of the aitack on DSS Schneider and. Officer Michetti Inmate Walker has been deemed a severe
security risk to the safety of any facility and Superintendent Lavalley was not involved in the recommendation for
adnunistrative segregation.

3, Confidential testimony of Senior Investigator Duncan stating that confidential documents outline the nature of
the conduct he was involved in including escape. attempts and the arrangements to kill a witness,

4. Testimony of Inmate Walker stating that he is being treated like he was serving a disciplinary sanction and feels
his administrative segregation is punitive in nature with document introduced at the hearing.

Walker v. Bellnier et al OAG 000035

(17-CV-1008)
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 209 of 231

2. Conndential documents outlining that Inmate Walker attempted to hire a “hit man” to kill a government witness
ia the case who testified against them, Inmate Walker attempted to escape from state and county correctional -
facilites, Inmate Walker attempted to smuggle hand cuff keys in a state correctional facility, threatened witnesses
with physical harm, Inmate Walker attempted to smuggle a razor blade to federal court, Inmate Walker assaulted
an inmate at county jail stabbing him 18 tomes and Inmate Walker has committed cold-blooded execution style.

murders.

B. REASON FOR DETERMINATION: Substantial evidence shows that Jamate Walker executed a savage assault on
staff while housed within a correctional facility which included the stabbing of staff with weapons secured to his
hands inflicting severe injuries, and has had numerous institutional violations over the years of his incarceration in
addition to his conduct while housed in federal custody which demonstrate a grave risk to the institutional safety
and safety of both inmates and staff alike. Administrative segregation is being imposed to prevent any further
assaultive behavior toward staff and inmates, and to insulate staff and inmates alike from this sort of brutal attack
and to ensure the safety and good order of any correctional facility Inmate Walker may be housed in.

I HAVE RECEIVED A COPY OF THIS HEARING DISPOSITION DATED: eG /, i, f. é f

jy fm / : ee - oy - ei
fuze Lifes CHa 1 Unebteraemn — YY 2:45 FM

CA, L
HEARING OFFICER SIGNATURE INMATE SIGNATURE DATE & TIME RECIEVED

YOU ARE HEREBY NOTIFIED OF THE FOLLOWING APPBAL PROCEDURES:

2k WITHIN 30 DAYS.

 

x FOR TIER TH HEARING-APPEAL TO COMMISS

Walker v. Bellnier et al OAG 000036

(17-CV-1008)
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 210 of 231

 

 

 

 

 

 

 

 

 

 

 

 

 

ra g fie! L °
Ss Aikwnssiz ine TS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH ‘Document 79-4. Filed 08/18/20 Page 211 of 231 ©

UNITED STATES DISTRICT COURT .
NORTHERN DISTRICT OF NEW YORK

 

TYRONE WALKER,

Plaintiff, FURTHER RESPONSE
- BY WOODRUFF TO
-dgainst- . PLAINTIFF’S REQUEST
oe , FOR ADMISSIONS |
JOSEPH BELLNIER; JAMES A. O’GORMAN; DONALD i
UHLER; PAUL P. WOODRUFF; JOANNE FITCHETTE; — ~~ 17-CV-1008 .
MELISSA A. COOK, sO
GTS/CFH
Defendants,

 

r

The Defendant, Paul Woodruff; by his attorney, Letitia. James, Attorney. General of the

State of New York, AAG Lynn M. Knapp, of Counsel, further responds to Plaintiff's request for -

admissions dated September 18, 2019 as follows:
1: | The Plaintiff has received timne-cuts when he was serving disciplinary time before
he was placed in Administrative Segregation Status. | |
_ Response: I do not know of inmate Walker receiving any time cuts, sol am
unable to admit or deny. |
3. The Plaintiff was never issued ¢ a misbehavior report and deprivation order for a cell
shield v while he existed i in S-H.U. the last 18 years. °

- Response: Deny.

15.. The Plaintiff has personally expressed his gratitude to you for all the times you’ve .

righted a wrong he was subjected to and in instance where you extended towards him like when
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 212 of 231.

you let him send out his property on the visit and the property could have been disposed of because
the Plaintiff didn’ t send it out ina timely fashion.

Response: Admit only that Plaintiff has expressed gratitude to me on
certain past occasions.

DATED: Albany, New York State
June 18, 2020

LETITIA JAMES
Attorney General of the State of New York
_The Capitol
albany: New York 12224- 0341 |
By: LynwwM. Knapp
Lynn M. Knapp
Assistant Attorney General, of Counsel
Bar Roll No. 507430
Telephone: 518-776-2598
Email: Lynn.KnappBlake@ag.ny.gov

TO: Tyrone Walker, 94.A 5258.
Plaintiff pro se —
Upstate Correctional F acility
~ PO Box 2001
Malone, NY 12953
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 213 of 231

 

 

 

(NL
ZL.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Th |

 

 

WSS Admissions 4 fa 4,13, Wu 29

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 214 of 231

t

- UNITED STATES DISTRICT COURT.
‘NORTHERN DISTRICT OF NEW YORK

 

TYRONE WALKER,

Plaintiff, ADDITIONAL |
: RESPONSE TO NOTICE
-against- _ TO ADMIT —
JOSEPH BELLNIER; JAMES A.O’GORMAN; DONALD —°——SCS~=«*YL‘ST-CV-1008

UHLER; PAUL P. WOODRUFF; JOANNE FITCHETTE;
MELISSA A. COOK,

Defendants.

 

The Defendant, P. Woodruff, by his attorney, Letitia James, Attorney General of the State |
‘of New York, respond to plaintiffs request for admissions, dated July 3, 2019, as follows:
1. Bach of the following documents, attached to this request is genuine: and true:
“a. The Plaintiff's Admissions and Your (P. Woodruff) September, 20, 2017
response are true copies of Plaintiff's Admissions and your response, attached as Exhibit 1.
Response: Admit, to the best of my knowledge. | | |
b. / The Plaintiff s Medical records j in his complaint exhibit 10 are true copies
‘of Plaintiff's medical records in Plaintiff’ s medical records, _ oo os
Response: Admit, to the best of my knowledge.
C, ‘The Plaintiffs copy of your memorandum dated 4-20-17 in my complaint
in Exhibit 4 is a true copy of your memorandum. . |

Response: Admit, to the best of my knowledge. -
Case.9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 215 of 231

‘~\
4, The Plaintiff has never been on a retraint order at Upstate Correctional Facility in
over 5 years. - | | |
Response: 7 Admit that during the. four years that I have been at Upstate ,
Correctional. F acility (“Upstate”), plaintiff has not been ona restraint order. | a
"13. The Plaintiff'is locking in a cell with plexiglas over the cell bars and the Plaintiff is
- not under a deprivation order. | oe |
| | Response: Admit. All cells in Upstate have plexi-glass over the cell bars. -
14. The directive 4933 in 2016 and the revised version in 2017 do not contain language |
that’s different in respect to Ad-Seg inmates treatment in SHU.
Response: Refer to the Directives as the best evidence of their content.
15. The Defendants are required to adhere’ to Directive 4933 when they deal with Ad- | |
” Seg inmates. | o 7 -
Response: Refer to the Directive as the best evidence of its contents.
19.° The Directive 4933 permits for inmates in SHU for disciplinary reasons to receive
time cuts. |
-Response: Refer to the Directive as the best evidence of its content. |
20.  Ad-Seg inmates do not receive time cuts.
Response: Admit. -
21. > The Directive 4933 setforth minimum conditions. of confinement for inmates _
admitted to S.H.U.

Response: Refer to the Directive as the best evidence of its content.

\
Case 9:17-Cv-01008-GTS-CFH. Document 79-4 Filed 08/18/20 Page 216 of 231

22. The Directive 4933 allow inmates to receive minimum 3 showers week for 5
minutes, but at Upstate Comrectional Facility the Plaintiff is afforded at least:4 showers a week for
at least 10 minutes at a time, while he-exist on level 3 status. | |

| Response: Refer to the Directive as the best evidence of its content.
26. The cell door plexiglas can be opened if it’s unlocked. |
- Response: Admit. Notwithstanding said admission, pursuant to Directive 4933, no
cell door plexi-glass is left unlocked on any inmates cell door at Upstate.. a
27. The plexiglas is removable so it’s not part of the cell door.
Response: Admit. Notwithstanding said admission, refer to Directive 4933.
32. The Plaintiff has never. requested fora transfer from Upstate Correctional Facility.
Response: Admit. Notwithstanding said admission, plaintiff has never personally "
asked me to be transferred from Upstate. Additionaily, this is outside my scope of. authority.

33. The Plaintiff has acquired 1 misbehavior report that was a tier II ina period of over ©

5 years. |
: Response: Admit.

3 5." | The Directive 4933 do not forbid Plaintiff from being able to receive privileges that

disciplinary inmates don’t have. | | | |
Response: Refer to the Directive as the best evidence of its content.

36. | The Plaintiff currently receive privileges as an Ad-Seg inmate, that’s not afford to .

disciplinary inmates. | |
Response: Admit. Notwithstanding said admission, a counselor takes plaintiff out

_ of his cell for phone calls.
- Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 217 of 231

| 42. . You havea personal responsibility to uphold the state and federal constitution of ©
your land. | } |
Response: Admit that I carry out my duties at Upstate ina responsible and lawful
manner. | | | .
53. | You have told the Plaintiff, there is nothing he cari say or-do that will have you
recommend Plaintiff be released from Ad-Seg.. . | | | | | 7
Response: Deny.
56, The Plaintiff is respectful and never yelled or raised his voice in a conversation —
- with you. |
Response: Deny.
58. The Plaintiff has completed the ART Program with satisfactory evaluations and — |
grade. oo | |
Response: Deny.
77.  Thereisa security list the Plaintiff is on inwhich he exist in the top 5, in terms of a
threat to security, and inmates. .
| Response: Deny.
78. At upstate correctional facility the Plaintiff is treated like any other inmate.
Response:. Admit. — | |
79. In Directive 4933 on the first page it states sections I-III only appear in this
directive. | | | |

Response: Refer to the Directive as the best evidence of its content.
Case 9:17-ev-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 218 of 231

|

we

the secretary of state.

- 80. Sections I-III in directive 4933 are not a part of the directive. and was not filed with

Response: Deny knowledge or information with which to respond.

90. The Plaintiff is not able to participate in Jumuah (Friday sermon) service while in -

S.H.U. ©

Response: Admit. Notwithstanding said admission, this is pursuant to Directive

4933.

DATED: Albany, New York
January 10, 202

TO: Tyrone Walker, 94- A-5258
Plaintiff pro se
Upstate Correctional F acility
--309 Bare Hill Road
Malone, NY. 12953

LETITIA JAMES -

“Attorney General of the State of New York ~

Attorney for Defendant P. Woodruff

’ The Capitol
Albany, New York 12224- 0341 a

By: 6/ bmn M. Knapp

' Lynn M. Knapp

Assistant Attorney General, of Counsel
Bar Roll No. 507430 .
Telephone: 518-776-2598 °

‘Email: iw KnappBlake@ag. ny. gov a
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 219 of 231

 

 

 

 

fT \Z LTT eT
L\. LJ

 

 

 

 

 

 

 

 

Ad- 28D Rewveos

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
  

Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Rage. 220.0f 231

   

Fem 2170 (0707) ‘STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES

 

 

 

Photocopy Locally Directed Central
as Needed. Office Review?
nel YOR ADMINISTRATIVE SEGREGATION REVIEW | ves
401 81d ot UPSTATE CORRECTIONAL FACILITY 0

NAME: WALKER,TYRONE _ DIN: 9445258 REVIEW DATE:. 4/21/20

‘Date placed in administrative segregation: 1/17/2014 _ Date hearing held: 2/26/2014 ~’

A. Summary report of the facility three-member committee;

 
   

On September 22, 2000 while in E and F yard at Green Haven Correctional Facility, inmate Walker, without provocation,
violently attacked Deputy Superintendent of Security Schneider and Corrections Officer Mitchetti, Seriously injuring both

staff members. Inmate Walker had armed himself with two homemade weapons described as-one flat piece of metal; 10.

%" x %" and sharpened at oné end and one ice pick type weapon 6" long. Both weapons were secured to each hand by
leather thongs. He used these weapons to stab both. staff members ‘about the head, chest and back. causing serious

puncture wounds. Walker subsequently received a Tier 3 Misbehavior Report and extensive sanctions. In addition to the —

Departmental sanctions, on July 9, 2001 inmate Walker pled guilty in Dutchess County Court to attempted Murder 15,
receiving a sentence of 15 years te life to be served consecutively. ‘

Information on the inmate's subsequent behavior and attitude:

. On 04/06/20, this writer met with Inmate Walker to discuss his Administrative Segregation placement. Inmate Walker
acted appropriately during the interview. He réported no changes, and when asked if he had a statement, he'said wanted
to reiterate was that he is a good guy, He continues to.participate in Cell Study even though he received his High Schoo!
Diploma in 1987. His last visit was on 02/01/20 with Karen Spencer, Nathaniel Walker and Keisha Walker, all of whom are
listed as. siblings. An Administrative Segregation phone call was completed on 4/1/20 with his: brother, Nathaniel Walker .
He has been making daily phone calls from his tablet to family and friends. inmate Walker has not received a
Misbehavior Report since 6/1/17. .

Other factor: Ww ich m:

 

Walker's past is marked with assaults and brutality showing an indifference to human life. Walker entered pocs custody —

on July 26, 1994 to serve a 47 % year to life sentence from Kings County for Attempted Robbery 1* and Criminal
Possession of Weapon 2 two counts of Murder 2"¢ arid ene count each of Attempted Robbery 1*', Criminal Possession of

a Weapon and and Criminal Possession of Weapon 3", Walker was also. sentenced on July 22, 1996 to life in federal
prison without the possibility of parole for a capital murder offense and on: narcotic related charges. During Walker's.

Federal trial, while housed in county jail, he plotted to escape and attempted to hire a “hit man” to kill a government
witness, assaulted a Deputy and attempted to take his ‘keys. He also smuggled a razor blade to Federal Court and
assaulted another inmate.by stabbing him 18 times.

Inmate Walker has demonstrated a propensity for assaultive and dangerous behavior during his incarceration and in his
criminal history. Walker's ability to enact extreme. violence on staff and other inmates has shown that his placement in
Administrative Segregation is appropriate and greatly reduces the risk his behavior presents to staff and inmates, as well
as the safety and security of the facility.
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 ‘Page 221 of 231

    

(2, te Ce CE oN _—" I Ce ¥: $ ZO
ender Rehabjfitatijn Coordinator Secunity Supenisor “Gommitiee ccc’ Mh - "Date

», “

If Central Office review has not been directed, skip to C, below, for Superintendent's decision.

B. Summary.report and recommendation of the Central Office three-member ccinmittee: ao —.

—

Zz LA ge Yale

Staft - Counsel Chairman“ Facitfty Operations * Data

 

 

C. Decision of the (Superintendent) (Deputy-Commissioner for Correctional Facilities):

 

 

 

Release from administrative segregation. ‘A determination has been made to-continue your administrative segregation for
the following reasons: ZL Concer ty A He 2bav0 LECO mr totd ator =, 4 Gmtinue save
Poleucwss whan 7 he zatrve Segecga tien Ss? Ap fi2 Lp She” ose Af! Si fabr oic!

Oeattec=_preponlittran canal te Salih. (eet Stet dey of ha Lada,

 

Prior to your next review, which is scheduled for , you: may write to the. Superinténdent or designee
‘lo make a statement regarding the need for continued administrative ‘segregation. The reason(s) stated in this notice, any
written statement that you submit, as well as your overall custodial adjustment will be considered during the next —

scheduled review.
67] ¥eea

( perintende f }. hrf Ale odie. Ce Facilities Date

 

Attach inmate's statement(s) and additional pages as necessary
—_ Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 222 of 231

‘Administrative Segregation Summary Report and Recommendation
of the Central Office Three-Member Committee
for inmate Tyrone Walker (94-A-5258)

Review Date: April 21, 2020

inmate Tyrone Walker, 94-A-5258, continues to serve an aggregate. sentence of 47%
years to Life for Murder in the.2™! Degree (2 counts), Attempted Murder in the 1% Degree, —
Attempted Robbery in the 18' Degree, Robbery in the 1st Degree, Criminal Possession of .
‘a Weapon in the 2" Degree and Criminal Possession of a Weapon in the 3% Degree —
(VFO). - CO

Prior to DOCCS' custody in 1994, Inmate Walker had been adjudicated a youthful
offender for Attempted Criminal Possession of Stolen Property. In February 1993, inmate
Walker was arrested for violent crimes he had committed in both Kings and New York
Counties, where, during one of these incidents, he shot and killed a person. , ue

In 1996, a federal court sentenced him to life without parole for capital murder. During
_ his. Federal trial, he plotted to escape and attempted to hire someone to murder a
government witness. He also assaulted a deputy in an escape attempt and separately
assaulted another inmate by stabbing him 18 times using a razor blade he had smuggled
into Court. oo , oe

In September 2000; while confined at the Green Haven Correctional Facility, inmate.
Waiker brutally attacked, stabbed and injured a Deputy Superintendent and a Correction
Officer with sharp weapons attached to each of his wrists. One weapon was six inches
and the other ten inches in length. _Hée stabbed each victim multiple times, and each
sustained serious injuries. Apart from the administrative disciplinary sanction imposed.

~~ for this behavior, inmate Walker's vicious assault resulted in a conviction for Attempted

Murder in the 18 Degree in.Dutchess County, New York. He received an indeterminate 7
- sentence of 15 years to Life in prison. His sentences are to be served consecutively.

Inmate Walker was placed in Administrative Segregation in January 2014 after
completing his disciplinary confinement. He has incurred nearly 30 misbehavior reports
for such infractions as Possession of a Weapon, Drugs, Smuggling, Demonstration,
Assault on-Staff, Making Threats, Harassment, and Possession of an Altered Item. His.
most recent disciplinary matters include interference, harassment and direct order in ©
June, 2017 and, in March 2014, having a weapon, bribery/extoition, having property: in

an unauthorized location and possessing an altered item. __. =

Inmate Walker maintains good personal hygiene, his cell is acceptable and his
_interactions with staff appropriate. He is a PIMS Level Il] and utilizes his privileges. His
last visit was on February 1, 2020 with his siblings and he has been making daily phone
calls from his tablet to family and friends. . Oo , os ce

He continues to participate in Cell Study and has been enrolled in that program since
: January 30, 2018 (even though he received his High School diploma in 1987).
Case 9:17-cv-01008-GTS-CFH Document'79-4. Filed 08/18/20 - Page 223 of 231

Administrative Segregation
” Summary Report and Recommendation
April’274, 2020

Inmate Walker continues to be seen on daily rounds and neither OMH nor medicai staff
_ report any issues. SO . .

Inmate Walker has demonstrated a propensity for extreme assaultive and explosive
violent behavior which can manifest itself without warning or provocation. Although his
placement in administrative segregation has significantly reduced the risk of such conduct
from. occurring, the Committee recognizes and encourages inmate Walker's positive _
behavior and continued participation in Cell Study. Such factors will be considered by the
Committee in deciding whether a less restrictive environment.may be appropriate jn the
future for inmate Walker. For now, however, the recommendation_of the Committee is
that inmate Walker remain in administrative segregation at this time. :

 
Case 9:17-cv-01008-GTS-CFH Document, 79-4 Filed 09/18/20 Page 224 of 231

 

     
 
    

Form 2170 (07/17) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES

 

Photocopy Locally ‘Directed Central
as Neoded . / . Office Review? -
net 7 NYCRR ADMINISTRATIVE SEGREGATION REVIEW MM Yes
301:4{0} UPSTATE CORRECTIONAL FACILITY O no
NAME: WALKER, TYRONE DIN:  94A5258 REVIEW DATE: 95/19/20
Date placed in administrative segregation: 1/17/2014 Date hearing held: _ 2/26/2014.

A. Summary. report of the facility three-member committee:

Reasons why inmate was initially determined to be appropriate for administrative seq reqation: -

On September 22, 2000 while in E and F yard at Green Haven Correctional Facility, Inmate Walker, without provocation,
violently attacked Deputy Superintendent of Security Schneider and Corrections Officer Mitchetti, seriously injuring both
staff members. Inmate Walker had armed himself with two homemade weapons described as one flat piece of metal; 10
%” x %4” and sharpened at one end and one ice pick type weapon 6" long. Both weapons were secured to each hand by
leather thongs. He used these weapons to stab both staff members about the head, chest and back causing serious
puncture wounds. Walker subsequently received a Tier'3 Misbehavior Report and extensive sanctions. In addition to the
Departmental sarictions, on July 9, 2001 inmate Walker pled guilty in Dutchess County Court to attempted Murder 1%,
receiving a sentence of 15 years to life to be served consecutively.

Information on the inmate's subsequent behavior and attitude:

On o5/1 1/20, this writer met with Inmate Walker to. discuss his Administrative Segregation placement. Inmate Walker
acted appropriately during the interview. He reported no changes, and when asked if he had a statement, he said. wanted
to reiterate that he is a gréat guy. He.continues to participate in Cell Study even though he received his High School
Dipioma in 1987. His last visit was on 02/01/20 with Karen Spencer, Nathaniel Walker and Keisha Walker, all of whom are
listed as siblings. An Administrative Segregation phone call was not completed as scheduled on 4/1/20 as his brother,
Nathaniel Walker, did not call the facility. He has been making daily phone calls from his tablet to family and friends.

Inmate Walker has not received a Misbehavior Report since 6/1/17.

 

Waiker's past is marked with assaults and brutality showing an indifference to human life. Walker entered: DOCS custody
on July 26, 1994 to serve a 47 % year to life sentence from Kings County for Attempted Robbery 1% and Criminal.
Possession of Weapon 2"4 two counts of Murder 2"? and one count each of Attempted Robbery 1*, Criminal Possession of
a Weapon 2™ and Criminal Possession of Weapon 3%, Walker was also sentenced on July 22, 1996 to life in federal
prison without the possibility of parole for a capital murder offense and on narcotic related charges. During Walker's
Federal trial, while housed in county jail, he plotted to escape and attempted to hire a “hit man” to kill a government
witness, assaulted a Deputy and attempted to take his keys. He also smuggled a ‘razor blade to Federal Court and
assaulted another inmate by stabbing him 18 times.

Inmate. Walker has demonstrated’a propensity for assaultive and dangerous behavior ‘during his incarceration and i in his
criminal history. Walker's ability to. enact extreme violence on staff and other inmates has shown that his placement in
Administrative Segregation is appropriate and greatly reduces the risk his behavior presents to staff and inmates, as well
as the safety and security of the facility.
Case 9:17-cv-01008-GTS-CFH Document 79-4 ‘Filed 08/18/20 Page 225 of 231

_ Administrative Segregation Summary Report and Recommendation
of the Central Office Three-Member Committee
for inmate Tyrone Walker (94-A-5258)

Review Date: May 19, 2020

Inmate Tyrone Walker, 94-A-5258, continues to. serve an aggregate sentence of 47%
years to Life for Murder in the 2" Degree (2 counts), Attempted Murder in the 15* Degree,
Attempted Robbery i in the 1st Degree, Robbery in the 1st Degree, Criminal Possession of
a- Weapon in the 2" Degree and Criminal Possession of a Weapon in the 3° Degree

(VFO).

Prior to DOCCS’ custody in 1994, Inmate Walker had been adjudicated a youthful

offender for Attempted Criminal Possession of Stolen Property. In February 1993, inmate

_ Walker was arrested for violent crimes he had committed in both.Kings and New York
Counties, where, during one of these incidents; he shot and killed a person. —

In 1996, a federal court sentenced him to life without parole for capital murder. During
his Federal trial, he plotted to escape and attempted to hire someone to murder a
_ government witness. He also assaulted a deputy in an escape attempt and separately

assaulted another inmate by stabbing him 18 times using a razor blade he had smuggled
into Court.

In September 2000, while confined at the Green Haven Correctional Facility, inmate:
Walker brutally attacked, stabbed and injured a Deputy Superintendent and a Correction
Officer with sharp weapons attached to each of his wrists. One weapon was six inches _
and the other ten inches in length. He stabbed each victim multiple times, and each
sustained serious injuries. Apart from the ‘administrative disciplinary sanction imposed
for this behavior, inmate Walker's vicious assault resulted in a conviction for Attempted
Murder in the 1st Degree in Dutchess County, New York. He received an indeterminate
sentence of 15 years to Life in prison. His sentences are to be served consecutively. -

Inmate Walker was placed in Administrative Segregation in January 2014 after -
completing his disciplinary confinement. He has incurred nearly 30 misbehavior reports -
for such infractions as Possession of a Weapon, Drugs, Smuggling, Demonstration,
Assault on Staff, Making Threats, Harassment, and Possession of an Altered Item. His
most recent disciplinary. matters include interference, harassment and direct order in
June, 2017 and, in March 2014, having a weapon, bribery/extortion, having property in
an unauthorized location and possessing an altered item. .

Inmate Walker is seen regularly on rounds. He interacts regularly with Executive and line
staff. He continues to maintain good personal hygiene and his cell remains appropriate.
Neither medical nor OMH have expressed any concerns during the current review period.

' He is a PIMS Level III and utilizes his privileges including rec, phone calls, tablet, showers
. and commissary. He'is taking advantage of some additional privileges within the PIMS
system that has been offered by the facility. Due to the COVID pandemic. no visits are
Case 9:17-cv-01008-GTS-CFH Document 79-4. Filed 08/18/20 Page 226 of 231

Administrative Segregation.
. ; Summary Report and Recommendation
be ‘ _° -April21,2020 .

allowed to correctional facilities at this time but he has had visitors in the recent past and
is using the tablet to make daily phone calls.

‘The Gommittee agrees with the facility that inmate Walker's current placement remains
appropriate; however, the Committee continues to recognize and encourages inmate
Walker's positive behavior and continued participation in Cell Study. These will be factors
in making a future determination if transitioning to a less restrictive environment. is

appropriate for Inmate Walker. .
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 227 of 231

 

. Ofender Rehabilitation Coordinator _

 

 

|
If Central Office review has not been directed, skip to C, befow, for Superintendent Ss decision.

B. Summary report and recommendation of the Central Office three-member committee:

 

 

 
     

A ZZ - thes , ’ Staff - Counsel lity Operations

G. Decision of the (Superintendent) (Deputy Commissioner for Correctional Facilities):

Release from administrative Segregation, t oA determination has been made to continue your administrative segregation for
—
the following reasons: . ‘

~/ fe.
Chairman - Faé

    

 

 

Prior to your next review, which is scheduled for , you may write to the Superintendent or designee
to make a statement regarding the need for continued administrative segregation. The reason(s) stated in-this notice, any

written statement that you submit, as well as your overall custodial adjustment will bé considered during the next
scheduled review.

 

mm 06/02/9339

uperintenGentf (Deputy Commissioner for Correctional Facllities Date

Attach inmate's statements) and additional pages'as necessary
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 228 of 231.

 

any 2179 (OH) STATE OF NEW YORK - DEPARTMENT OF CORRECTIONAL SERVICES
oy Lee

he

Directed Central
Office Review? °

 

 

 

 

 

ADMINISTRATIVE SEGREGATION REVIEW ZI Yes
UPSTATE CORRECTIONAL FACILITY O wo
NAME: WALKER, TYRONE DIN:  94A5258 REVIEW DATE: 6/16/20
Date placed in administrative segregation: 1/17/2014 Date hearing held: _ 2/26/2014

 

A. Summary report of the facility three-member committee: .

Reasons why inmate was initially determined to be appropriate for administrative segregation:

On September 22, 2000 white in E and F yard at Green Haven Correctional Facility, inmate Walker, without provocation,
violently attacked Deputy Superintendent of Security Schneider and Corrections Officer Mitchetti, seriously injuring both
staff members. Inmate Walker had armed hirnself with two homemade weapons described as one fiat piece of metal; 10
Ye" x %" and sharpened at one end and one ice pick type weapon 6” long. Both weapons were secured to each hand by
leaiher thongs. He used these weapons to stab both staff members about the head, chest and back causing serious
puncture wounds. Walker subsequently received a Tier 3 Misbehavior Report and extensive sancticns. In addition to the
Departmental sanctions, on July 9, 2001 inmate Walker pled guilty in Dutchess County Court to attempted Murder 1%,
receiving a sentence of 15 years.to life to be served consecutively. .

information on the inmate’s subsequent behavior and attitude:

On 06/11/20, this writer met with Inmate Walker to discuss his Administrative Segregation placement. Inmate Walker
acted appropriately during the interview. He reported no changes, and when asked if he had a statement, he said wanted
to reiterate that he is a “great guy”. He continues to.participate in Cell Study even though he received his High School
Diploma in 1987. His last visit was on 02/01/20 with Karen Spencer, Nathaniel Walker and Keisha Walker, all of whom are
listed.as siblings. Inmate Walker has chosen to forego his Administration Segregation phone calls due to his ability to
make calls daily with his tablet. Inmate Walker has not received a Misbehavior Report since 6/1/17.

Other factors which may favor retaining the inmate in or releasing the inmate from administrative segregation:

Walker's past is marked with assaults. and brutality showing an indifference to human life. Walker entered DOCS custody
on July 26, 1994 to serve a 47 % year to life sentence from Kings County for Attempted Robbery 1** and Criminal
Possession of Weapon 2™two counts of Murder 2" and one count each of Attempted Robbery 1*,. Criminal Possession of
a Weapon 2° and Criminal Possession of Weapon 3. Walker was also sentenced on July 22, 1996 to fife in federal
prison without the possibility of parole for a capital murder offense and on narcotic related charges. During Walker's
Federal trial, while housed in county jail, he plotted to escape and attempted to hire a “hit man” to kill a government
witness, assaulted a Deputy and attempted to take his keys. He also smuggled a razor blade to Federal Court and
assaulted: another inmate by stabbing him 18 times.

inmate Walker has demonstrated a propensity for assaultive and dangerous behavior during his incarceration and in his.
criminal history. Walker's ability to. enact extreme violence on stafl and other inmates has shown that his placement in
Administrative Segregation is appropriate and greatly reduces the risk his behavior presents to staff and inmates, as well
as the safety and security of the facility.

   

ff

   

Securit Supervisor l Mac Chairman Date
. - Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 229 of 231

Administrative Segregation
' Summary Report and Recommendation
. April 21,2020

Segregation is appropriate, remaining positively engaged in opportunities offered to him
by the facility will weigh in any future decisions regarding his placement.

“es
Case 9:17-cv-01008-GTS-CFH Document 79-4. Filed 08/18/20 Page 230 of 231

If Central Office review has not been directed, Skip to C, below, for Superintendent’s decision.

B. Summary report and recommendation of the Central Office three-member committee:

 

 

 
  

 

 

Staff - Counsel " Chairman - Facility Opera

C. Decision of the (Superintendent) (Deputy Commissioner for Correctional Facilities):
Release from administrative segregation. t-K determination has been made to continue your administrative segregation for

the following reasons: Feonca. pbr._the fbose.. £reCommitncla tin be Continua YUE
Ab rnashaatur Sgcesptuen Stated La te Saleh, of wll SA fen fhe

he Atte Bf vecde- _yocypula ttn gael [Othe G04 Lond Se cit of tla.
A itefebg i

Prior to your next review, which is scheduled for ee , You may write to the Superintendent or designee
to make a statement regarding the need for continued administrative segregation. The reason(s) stated in this notice, any
written statement that you submit, as well as your overall custodial adjustment will be considered during the next
scheduled review. ,

 

 
 
  

 

SuperinteAdent} (Deputy Commissioner tor Correctional Facilities Date

Attach inmate's statement(s) and additional pages as necessary
Case 9:17-cv-01008-GTS-CFH Document 79-4 Filed 08/18/20 Page 231 of 231

' Administrative Segregation Summary Report and Recommendation
of the Central Office Three-Member Committee /
for inmate Tyrone Walker (94-A-5258)

~,

Review Date: June 46, 2020

Inmate Tyrone Walker, .94-A-5258, continues to serve an aggregate sentence of 47%
" years to Life for Murder in the 2" Degree (2 counts), Attempted Murder in the 1s" Degree,
Attempted Robbery in the 1st Degree, Robbery in the 1*t Degree, Criminal Possession of
a Weapon in the 2"! Degree and Criminal Possession of a Weapon in the 3" Degree

(VFO). |

Prior to DOCCS’ custody in 1994, Inmate Walker had been adjudicated a youthful
- offender for Attempted Criminal Possession of Stolen Property. In February 1993, inmate
Walker was arrested for violent crimes he had committed in both Kings and New York
Counties, where, during one of these incidents, he shot and killed a person.

In 1996, a federal court sentenced him to life without parole for capital murder. During
his Federal trial, he plotted to escape and attempted to hire someone to murder a
government witness. He also assaulted a deputy in an escape attempt and separately .
assaulted another inmate by stabbing him 18 times using a razor blade he had smuggled
into Court. -

In September 2000, while confined at the Green Haven Correctional Facility, inmate
Walker brutally attacked, stabbed and injured a Deputy Superintendent and a Correction
Officer with sharp weapons attached to each of his wrists. One weapon was six inches |

and ‘the other ten inches in length. He stabbed each victim multiple times, and each

~ sustained serious injuries. Apart from the administrative disciplinary sanction imposed

for this behavior, inmate Walker's vicious assault resulted in a conviction for Attempted

Murder in the 1st Degree in Dutchess County, New York. He received an indeterminate .
sentence of.15 years to Life in prison. His sentences are to be served consecutively.

Inmate Walker was placed in Administrative Segregation in January 2014 after
completing his disciplinary confinement. He has incurred nearly 30 misbehavior reports
for such infractions as Possession of a Weapon, Drugs, Smuggling, Demonstration,
Assault on Staff, Making Threats, Harassment, and Possession of an Altered Item. His
‘ most recent disciplinary matters include interference, harassment and direct order‘in June.
2017 and, in March 2014, having a weapon, bribery/extortion, having property in an
unauthorized location and possessing an altered item.

Inmate Walker is seen regularly on rounds. As is consistent for him, he. regularly engages

in conversation with executive and line staff. His personal and cell maintenance. are
appropriate and neither medical nor OMH have raised any concerns during the current
reporting period. He continues to utilize his PIMS allowances. c

Inmate Walker should -maintain the positive behavior that he has been exhibiting. His
participation in programming prior to COVID should be continued once programming
recommences. While. the Committee feels his current placement in Administrative
